Due to filesize constraints, this filing is being made in 6 related submissions. This submission is the 6th of the 6 related submissions. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N -PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01944 Principal Variable Contracts Funds, Inc. (Exact name of registrant as specified in charter) 711 High Street Des Moines, IA 50392 (Address of principal executive offices) (Zip code) MICHAEL D. ROUGHTON Copy to: The Principal Financial Group John W. Blouch, Esq. Des Moines, Iowa 50392-0300 Drinker Biddle & Reath, LLP 1treet, N.W. Washington, DC 20005-1209 (Name and address of agent for service) Registrant's telephone number, including area code: 515-248-3842 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2010 - 06/30/2011 FUND: Principal Variable Contracts Funds, Inc.  SmallCap Value Account I ADVISOR: Principal Management Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Mentor Graphics Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MENT 01-Jul-10 USA 587200106 Annual 03-May-10 4,731 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Peter L. Bonfield Mgmt For For 1.2 Elect Director Marsha B. Congdon Mgmt For For 1.3 Elect Director James R. Fiebiger Mgmt For For 1.4 Elect Director Gregory K. Hinckley Mgmt For For 1.5 Elect Director Kevin C. McDonough Mgmt For For 1.6 Elect Director Patrick B. McManus Mgmt For For 1.7 Elect Director Walden C. Rhines Mgmt For For 1.8 Elect Director Fontaine K. Richardson Mgmt For For 2 Increase Authorized Common Stock Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Ratify Auditors Mgmt For For Online Resources Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ORCC 01-Jul-10 USA 68273 G101 Annual 19-May-10 844 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Donald W. Layden, Jr. Mgmt For For 1.2 Elect Director Ervin R. Shames Mgmt For For 1.3 Elect Director Barry D. Wessler Mgmt For For 2 Ratify Auditors Mgmt For For Global Crossing Limited Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GLBC 08-Jul-10 Bermuda G3921 A175 Annual 10-May-10 410 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Charles Macaluso Mgmt For Withhold 1.2 Elect Director Michael Rescoe Mgmt For Withhold 2 Amend Omnibus Stock Plan Mgmt For Against 3 Approve Executive Incentive Bonus Plan Mgmt For Against 4 Approve Ernst & Young as Auditors and Authorize Board to Fix Mgmt For For Their Remuneration Auditors Ascent Media Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ASCMA 09-Jul-10 USA 043632108 Annual 20-May-10 764 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Philip J. Holthouse Mgmt For For 1.2 Elect Director Brian C. Mulligan Mgmt For For 2 Ratify Auditors Mgmt For For 3 Eliminate Shareholder Rights Plan (Poison Pill) SH Against For Sigma Designs, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SIGM 09-Jul-10 USA 826565103 Annual 14-May-10 793 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Thinh Q. Tran Mgmt For For 1.2 Elect Director William J. Almon Mgmt For Withhold 1.3 Elect Director Julien Nguyen Mgmt For Withhold 1.4 Elect Director Lung C. Tsai Mgmt For Withhold 2 Approve Qualified Employee Stock Purchase Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Ratify Auditors Mgmt For For SeaChange International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SEAC 15-Jul-10 USA 811699107 Annual 18-May-10 1,451 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Thomas F. Olson Mgmt For For 1.2 Elect Director Carlo Salvatori Mgmt For For 1.3 Elect Director Edward Terino Mgmt For For 2 Ratify Auditors Mgmt For For Vitacost.com Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VITC 15-Jul-10 USA 92847 A200 Proxy Contest 02-Jun-10 577 0 Vote Proponent Mgmt Rec Instruction Management Proxy (Gold Card) Mgmt 1 Revoke Consent to Amend Articles Filling Vacancies SH For Do Not Vote 2 Revoke Consent to Remove Director Eran Ezra SH For Do Not Vote 3 Revoke Consent to Remove Director Stewart L. Gitler SH For Do Not Vote 4 Revoke Consent to Remove Director David N. Ilfeld SH For Do Not Vote 5 Revoke Consent to Remove Director Lawrence A. Pabst SH For Do Not Vote 6 Revoke Consent to Elect Director Christopher S. Gaffney SH For Do Not Vote 7 Revoke Consent to Elect Director Mark A. Jung SH For Do Not Vote 8 Revoke Consent to Elect Director Michael A. Kumin SH For Do Not Vote 9 Revoke Consent to Elect Director Jeffrey M. Stibel SH For Do Not Vote Dissident Proxy (White Card) Mgmt 1 Consent to Amend Articles Filling Vacancies SH For Abstain 2 Consent to Remove Director Eran Ezra SH For Abstain 3 Consent to Remove Director Stewart L. Gitler SH For Abstain Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Consent to Remove Director David N. Ilfeld SH For Abstain 5 Consent to Remove Director Lawrence A. Pabst SH For Abstain 6 Consent to Elect Director Christopher S. Gaffney SH For Abstain 7 Consent to Elect Director Mark A. Jung SH For Abstain 8 Consent to Elect Director Michael A. Kumin SH For Abstain 9 Consent to Elect Director Jeffrey M. Stibel SH For Abstain Park Electrochemical Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PKE 20-Jul-10 USA 700416209 Annual 28-May-10 734 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Dale Blanchfield Mgmt For For 1.2 Elect Director Lloyd Frank Mgmt For For 1.3 Elect Director Emily J. Groehl Mgmt For For 1.4 Elect Director Brian E. Shore Mgmt For For 1.5 Elect Director Steven T. Warshaw Mgmt For For 2 Ratify Auditors Mgmt For For inVentiv Health, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VTIV 21-Jul-10 USA 46122 E105 Special 15-Jun-10 1,154 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Audiovox Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VOXX 22-Jul-10 USA 050757103 Annual 01-Jun-10 1,632 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Paul C. Kreuch, Jr. Mgmt For For 1.2 Elect Director Dennis F. McManus Mgmt For For 1.3 Elect Director Peter A. Lesser Mgmt For For 1.4 Elect Director Philip Christopher Mgmt For For 1.5 Elect Director John J. Shalam Mgmt For Withhold 1.6 Elect Director Patrick M. Lavelle Mgmt For Withhold 1.7 Elect Director Charles M. Stoehr Mgmt For Withhold 2 Ratify Auditors Mgmt For For Cellu Tissue Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CLU 22-Jul-10 USA 151169109 Annual 21-Jun-10 678 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David L. Ferguson Mgmt For For 1.2 Elect Director Russsell C. Taylor Mgmt For For Double-Take Software, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DBTK 22-Jul-10 USA 258598101 Special 18-Jun-10 135 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For EnerSys Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ENS 22-Jul-10 USA 29275 Y102 Annual 01-Jun-10 2,556 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John D. Craig Mgmt For For 1.2 Elect Director Howard I. Hoffen Mgmt For For 1.3 Elect Director Joseph C. Muscari Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For Modine Manufacturing Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MOD 22-Jul-10 USA 607828100 Annual 28-May-10 2,569 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Thomas A. Burke Mgmt For For 2 Elect Director Charles P. Cooley Mgmt For For 3 Elect Director Gary L. Neale Mgmt For For 4 Ratify Auditors Mgmt For For The Finish Line, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FINL 22-Jul-10 USA 317923100 Annual 21-May-10 1,205 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stephen Goldsmith Mgmt For For 1.2 Elect Director Catherine A. Langham Mgmt For For 1.3 Elect Director Norman H. Gurwitz Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Inter Parfums, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IPAR 23-Jul-10 USA 458334109 Annual 18-Jun-10 1,045 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jean Madar Mgmt For Withhold 1.2 Elect Director Philippe Benacin Mgmt For Withhold 1.3 Elect Director Russell Greenberg Mgmt For Withhold 1.4 Elect Director Philippe Santi Mgmt For Withhold 1.5 Elect Director Francois Heilbronn Mgmt For For 1.6 Elect Director Jean Levy Mgmt For For 1.7 Elect Director Robert Bensoussan-Torres Mgmt For For 1.8 Elect Director Serge Rosinoer Mgmt For For 1.9 Elect Director Patrick Choel Mgmt For For Metro Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan METR 23-Jul-10 USA 59161 R101 Annual 24-Apr-10 705 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Gary L. Nalbandian Mgmt For For 1.2 Elect Director James R. Adair Mgmt For For 1.3 Elect Director John J. Cardello Mgmt For For 1.4 Elect Director Douglas S. Gelder Mgmt For For 1.5 Elect Director Alan R. Hassman Mgmt For For 1.6 Elect Director Michael A. Serluco Mgmt For For 1.7 Elect Director Howell C. Mette Mgmt For For 1.8 Elect Director Samir J. Srouji Mgmt For For 2 Approve Stock Option Plan Mgmt For Against 3 Amend Omnibus Stock Plan Mgmt For Against 4 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 5 Other Business Mgmt For Against SonicWALL, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SNWL 23-Jul-10 USA 835470105 Special 21-Jun-10 2,895 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For American Safety Insurance Holdings Ltd Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ASI 26-Jul-10 Bermuda G02995101 Annual 21-May-10 726 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Thomas W. Mueller as Director Mgmt For For 1.2 Elect Harris R. Chorney as Director Mgmt For For 1.3 Elect Marilyn V. Hirsch as Director Mgmt For For 2 Approve BDO Seidman LLP as Auditors and Authorize Board to Mgmt For For Fix Their Remuneration Columbus Mckinnon Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CMCO 26-Jul-10 USA 199333105 Annual 04-Jun-10 990 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Timothy T. Tevens Mgmt For For 1.2 Elect Director Richard H. Fleming Mgmt For For 1.3 Elect Director Ernest R. Verebelyi Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.4 Elect Director Wallace W. Creek Mgmt For For 1.5 Elect Director Stephen Rabinowitz Mgmt For For 1.6 Elect Director Linda A. Goodspeed Mgmt For For 1.7 Elect Director Nicholas T. Pinchuk Mgmt For For 1.8 Elect Director Liam G. McCarthy Mgmt For For 1.9 Elect Director Christian B. Ragot Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For Plantronics, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PLT 27-Jul-10 USA 727493108 Annual 01-Jun-10 558 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Marv Tseu Mgmt For For 1.2 Elect Director Ken Kannappan Mgmt For For 1.3 Elect Director Brian Dexheimer Mgmt For For 1.4 Elect Director Gregg Hammann Mgmt For For 1.5 Elect Director John Hart Mgmt For For 1.6 Elect Director Marshall Mohr Mgmt For For 1.7 Elect Director Roger Wery Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For Hawkins, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HWKN 28-Jul-10 USA 420261109 Annual 01-Jun-10 51 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John S. McKeon Mgmt For Withhold 1.2 Elect Director John R. Hawkins Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.3 Elect Director James A. Faulconbridge Mgmt For For 1.4 Elect Director Duane M. Jergenson Mgmt For For 1.5 Elect Director Daryl I. Skaar Mgmt For For 1.6 Elect Director James T. Thompson Mgmt For For 1.7 Elect Director Jeffrey L. Wright Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Amend Articles of Incorporation Mgmt For For Standard Microsystems Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SMSC 28-Jul-10 USA 853626109 Annual 01-Jun-10 881 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Timothy P. Craig Mgmt For Withhold 1.2 Elect Director Ivan T. Frisch Mgmt For Withhold 1.3 Elect Director Kenneth Kin Mgmt For For 2 Approve Qualified Employee Stock Purchase Plan Mgmt For For 3 Approve Stock Appreciation Rights Exchange Program for Mgmt For Against Employees 4 Approve Stock Appreciation Rights Exchange Program for Mgmt For Against Executive Officers and Directors 5 Amend Omnibus Stock Plan Mgmt For Against 6 Ratify Auditors Mgmt For For Sun Communities, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SUI 28-Jul-10 USA 866674104 Annual 01-Jun-10 1,058 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Clunet R. Lewis Mgmt For For 2 Elect Director Arthur A. Weiss Mgmt For For 3 Elect Director Stephanie W. Bergeron Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Ratify Auditors Mgmt For For Agilysys, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AGYS 29-Jul-10 USA 00847 J105 Annual 18-Jun-10 1,360 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Keith M. Kolerus Mgmt For For 1.2 Elect Director Robert A. Lauer Mgmt For For 1.3 Elect Director Robert G. McCreary, III Mgmt For For 2 Ratify Auditors Mgmt For For Graham Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GHM 29-Jul-10 USA 384556106 Annual 07-Jun-10 323 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jerald D. Bidlack Mgmt For For 1.2 Elect Director James J. Malvaso Mgmt For For 2 Approve Qualified Employee Stock Purchase Plan Mgmt For For 3 Ratify Auditors Mgmt For For Acxiom Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ACXM 02-Aug-10 USA 005125109 Annual 07-Jun-10 1,102 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Jerry D. Gramaglia Mgmt For For 2 Elect Director Clark M. Kokich Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Elect Director Kevin M. Twomey Mgmt For For 4 Approve Executive Incentive Bonus Plan Mgmt For For 5 Ratify Auditors Mgmt For For Alterra Capital Holdings Ltd Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ALTE 03-Aug-10 Bermuda G0229 R108 Annual 15-Jun-10 2,758 0 Vote Proponent Mgmt Rec Instruction 1 a Elect Gordon F. Cheesbrough as Director Mgmt For For 1 b Elect K. Bruce Connell as Director Mgmt For For 1 c Elect W. Thomas Forrester as Director Mgmt For For 1 d Elect Meryl D. Hartzband Mgmt For For 2 Ratify KPMG, Hamilton, Bermuda as Auditors Mgmt For For 3 Elect W. Marston Becker as Director of Alterra Insurance Limited Mgmt For For 4 Ratify the Appointment of KPMG, Hamilton, Bermuda as Auditors Mgmt For For of Alterra Insurance Limited 5 a Elect W. Marston Becker as Director of New Point III Limited Mgmt For For 5 b Elect John R. Berger as Director of New Point III Limited Mgmt For For 5 c Elect Andrew Cook as Director of New Point III Limited Mgmt For For 6 a Elect W. Marston Becker as Director of New Point Re III Limited Mgmt For For 6 b Elect John R. Berger as Director of New Point Re III Limited Mgmt For For 6 c Elect Andrew Cook as Director of New Point Re III Limited Mgmt For For 7 a Elect W. Marston Becker as Director of Alterra Agency Limited Mgmt For For 7 b Elect John R. Berger as Director of Alterra Agency Limited Mgmt For For 7 c Elect Andrew Cook as Director of Alterra Agency Limited Mgmt For For 8 Change Company Name of Alterra Insurance Limited to Alterra Mgmt For For Bermuda Limited Apollo Investment Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AINV 03-Aug-10 USA 03761 U106 Annual 09-Jun-10 10,390 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Elliot Stein, Jr Mgmt For For 1.2 Elect Director Bradley J. Wechsler Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Approve Sale of Common Shares Below Net Asset Value Mgmt For For CSS Industries, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CSS 03-Aug-10 USA 125906107 Annual 07-Jun-10 687 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Scott A. Beaumont Mgmt For For 1.2 Elect Director James H. Bromley Mgmt For Withhold 1.3 Elect Director Jack Farber Mgmt For For 1.4 Elect Director John J. Gavin Mgmt For Withhold 1.5 Elect Director James E. Ksansnak Mgmt For Withhold 1.6 Elect Director Rebecca C. Matthias Mgmt For Withhold 1.7 Elect Director Christopher J. Munyan Mgmt For For 2 Ratify Auditors Mgmt For For Prestige Brands Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PBH 03-Aug-10 USA 74112 D101 Annual 18-Jun-10 3,037 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Matthew M. Mannelly Mgmt For For 1.2 Elect Director John E. Byom Mgmt For For 1.3 Elect Director Gary E. Costley Mgmt For For 1.4 Elect Director Charles J. Hinkaty Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.5 Elect Director Patrick Lonergan Mgmt For For 2 Ratify Auditors Mgmt For For Universal Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UVV 03-Aug-10 USA 913456109 Annual 15-Jun-10 1,362 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Chester A. Crocker Mgmt For For 1.2 Elect Director Charles H. Foster, Jr. Mgmt For For 1.3 Elect Director Thomas H. Johnson Mgmt For For 1.4 Elect Director Jeremiah J. Sheehan Mgmt For For Bristow Group Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BRS 04-Aug-10 USA 110394103 Annual 08-Jun-10 2,075 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Thomas N. Amonett Mgmt For For 1.2 Elect Director Stephen J. Cannon Mgmt For For 1.3 Elect Director William E. Chiles Mgmt For For 1.4 Elect Director Michael A. Flick Mgmt For For 1.5 Elect Director Ian A. Godden Mgmt For For 1.6 Elect Director Thomas C. Knudson Mgmt For For 1.7 Elect Director John M. May Mgmt For For 1.8 Elect Director Bruce H. Stover Mgmt For For 1.9 Elect Director Ken C. Tamblyn Mgmt For For 1.10 Elect Director William P. Wyatt Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC RF Micro Devices, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RFMD 04-Aug-10 USA 749941100 Annual 04-Jun-10 1,758 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Walter H. Wilkinson, Jr Mgmt For For 1.2 Elect Director Robert A. Bruggeworth Mgmt For For 1.3 Elect Director Daniel A. DiLeo Mgmt For For 1.4 Elect Director Jeffery R. Gardner Mgmt For For 1.5 Elect Director John R. Harding Mgmt For For 1.6 Elect Director Masood A. Jabbar Mgmt For For 1.7 Elect Director Casimir S. Skrzypczak Mgmt For For 1.8 Elect Director Erik H. Van Der Kaay Mgmt For For 2 Amend Qualified Employee Stock Purchase Plan Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Ratify Auditors Mgmt For For World Acceptance Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WRLD 04-Aug-10 USA 981419104 Annual 18-Jun-10 964 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director A. Alexander McLean, III Mgmt For For 1.2 Elect Director James R. Gilreath Mgmt For For 1.3 Elect Director William S. Hummers, III Mgmt For For 1.4 Elect Director Charles D. Way Mgmt For For 1.5 Elect Director Ken R. Bramlett, Jr. Mgmt For For 1.6 Elect Director Mark C. Roland Mgmt For For 1.7 Elect Director Darrell E. Whitaker Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Seneca Foods Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SENEA 05-Aug-10 USA 817070501 Annual 25-Jun-10 853 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John P. Gaylord Mgmt For For 1.2 Elect Director Susan A. Henry Mgmt For For 1.3 Elect Director Susan W. Stuart Mgmt For For 2 Amend Certificate of Incorporation Mgmt For For 3 Ratify Auditors Mgmt For For Sport Supply Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RBI 05-Aug-10 USA 84916 A104 Special 02-Jul-10 604 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Quiksilver, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ZQK 06-Aug-10 USA 74838 C106 Special 08-Jul-10 7,501 0 Vote Proponent Mgmt Rec Instruction 1 Approve Issuance of Warrants/Convertible Debentures Mgmt For For 2 Other Business Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Odyssey HealthCare, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ODSY 09-Aug-10 USA 67611 V101 Special 02-Jul-10 173 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Black Box Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BBOX 10-Aug-10 USA 091826107 Annual 14-Jun-10 1,006 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William F. Andrews Mgmt For For 1.2 Elect Director R. Terry Blakemore Mgmt For For 1.3 Elect Director Richard L. Crouch Mgmt For For 1.4 Elect Director Thomas W. Golonski Mgmt For For 1.5 Elect Director Thomas G. Greig Mgmt For For 1.6 Elect Director William H. Hernandez Mgmt For For 1.7 Elect Director Edward A. Nicholson Mgmt For For 2 Ratify Auditors Mgmt For For Multi-Color Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LABL 11-Aug-10 USA 625383104 Annual 16-Jun-10 80 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert R. Buck Mgmt For For 1.2 Elect Director Charles B. Connolly Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.3 Elect Director Lorrence T. Kellar Mgmt For For 1.4 Elect Director Roger A. Keller Mgmt For For 1.5 Elect Director Thomas M. Mohr Mgmt For For 1.6 Elect Director Nigel A. Vinecombe Mgmt For For 2 Ratify Auditors Mgmt For For Spartan Stores, Inc Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SPTN 11-Aug-10 USA 846822104 Annual 16-Jun-10 1,379 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Craig C. Sturken Mgmt For For 1.2 Elect Director Dennis Eidson Mgmt For For 1.3 Elect Director F.J. Morganthall, II Mgmt For For 2 Declassify the Board of Directors Mgmt For For 3 Reduce Supermajority Vote Requirement Mgmt For For 4 Reduce Supermajority Vote Requirement Mgmt For For 5 Approve Executive Incentive Bonus Plan Mgmt For For 6 Ratify Auditors Mgmt For For Alliance One International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AOI 12-Aug-10 USA 018772103 Annual 11-Jun-10 2,590 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert E. Harrison Mgmt For For 1.2 Elect Director B. Clyde Preslar Mgmt For For 1.3 Elect Director Norman A. Scher Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Consolidated Graphics, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CGX 12-Aug-10 USA 209341106 Annual 23-Jun-10 578 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Gary L. Forbes Mgmt For For 1.2 Elect Director James H. Limmer Mgmt For For 2 Ratify Auditors Mgmt For For Cornell Companies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CRN 12-Aug-10 USA 219141108 Special 02-Jul-10 604 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Electro Scientific Industries, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ESIO 12-Aug-10 USA 285229100 Annual 07-Jun-10 1,417 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Frederick A. Ball Mgmt For For 1.2 Elect Director Nicholas Konidaris Mgmt For For 1.3 Elect Director Robert R. Walker Mgmt For For 1.4 Elect Director David Nierenberg Mgmt For For 2 Ratify Auditors Mgmt For For 3 Other Business Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Medical Action Industries Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MDCI 12-Aug-10 USA 58449 L100 Annual 15-Jun-10 293 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Paul D. Meringolo Mgmt For For 1.2 Elect Director Kenneth R. Newsome Mgmt For For 2 Ratify Auditors Mgmt For For MF Global Holdings Ltd Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MF 12-Aug-10 USA 55277 J108 Annual 30-Jun-10 4,631 Vote Proponent Mgmt Rec Instruction 1 Elect Director David P. Bolger Mgmt For For 2 Elect Director Jon S. Corzine Mgmt For For 3 Elect Director Eileen S. Fusco Mgmt For For 4 Elect Director David Gelber Mgmt For For 5 Elect Director Martin J. Glynn Mgmt For For 6 Elect Director Edward L. Goldberg Mgmt For For 7 Elect Director David I. Schamis Mgmt For For 8 Elect Director Robert S. Sloan Mgmt For For 9 Ratify Auditors Mgmt For For The GEO Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GEO 12-Aug-10 USA 36159 R103 Special 02-Jul-10 908 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1 Issue Shares in Connection with Acquisition Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Adjourn Meeting Mgmt For For School Specialty, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SCHS 17-Aug-10 USA 807863105 Annual 01-Jul-10 1,102 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director A. Jacqueline Dout Mgmt For For 1.2 Elect Director Terry L. Lay Mgmt For For 1.3 Elect Director Herbert A. Trucksess, III Mgmt For For 2 Ratify Auditors Mgmt For For La-Z-Boy Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LZB 18-Aug-10 USA 505336107 Annual 22-Jun-10 3,062 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David K. Hehl Mgmt For For 1.2 Elect Director Richard M. Gabrys Mgmt For For 1.3 Elect Director Janet L. Gurwitch Mgmt For For 1.4 Elect Director Edwin J. Holman Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Declassify the Board of Directors SH Against For Presidential Life Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PLFE 18-Aug-10 USA 740884101 Proxy Contest 30-Jun-10 1,895 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction Management Proxy (White Card) Mgmt 1.1 Elect Director Donald Barnes Mgmt For For 1.2 Elect Director William A. DeMilt Mgmt For For 1.3 Elect Director W. Thomas Knight Mgmt For For 1.4 Elect Director John D. McMahon Mgmt For For 1.5 Elect Director Lawrence Read Mgmt For For 1.6 Elect Director Lawrence Rivkin Mgmt For For 1.7 Elect Director Stanley Rubin Mgmt For For 1.8 Elect Director William M. Trust Jr. Mgmt For For 2 Ratify Auditors Mgmt For For Dissident Proxy (Gold Card) Mgmt 1.1 Elect Director Herbert Kurz SH For Do Not Vote 1.2 Elect Director Donna L. Brazile SH For Do Not Vote 1.3 Elect Director William J. Flynn SH For Do Not Vote 1.4 Elect Director John F.X. Mannion SH For Do Not Vote 1.5 Elect Director Donald Shaffer SH For Do Not Vote 1.6 Elect Director Douglas B. Sosnik SH For Do Not Vote 1.7 Elect Director Daniel M. Theriault SH For Do Not Vote 1.8 Elect Director Cliff L. Wood SH For Do Not Vote 2 Ratify Auditors Mgmt For Do Not Vote Iconix Brand Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ICON 19-Aug-10 USA 451055107 Annual 23-Jun-10 4,180 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Neil Cole Mgmt For For 1.2 Elect Director Barry Emanuel Mgmt For For 1.3 Elect Director Steven Mendelow Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.4 Elect Director Drew Cohen Mgmt For For 1.5 Elect Director F. Peter Cuneo Mgmt For For 1.6 Elect Director Mark Friedman Mgmt For For 1.7 Elect Director James A. Marcum Mgmt For For 2 Ratify Auditors Mgmt For For Daktronics, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DAKT 25-Aug-10 USA 234264109 Annual 28-Jun-10 908 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James B. Morgan Mgmt For For 1.2 Elect Director John L. Mulligan Mgmt For For 1.3 Elect Director Duane E. Sander Mgmt For Withhold 2 Amend Qualified Employee Stock Purchase Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Other Business Mgmt For Against AMERCO Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UHAL 26-Aug-10 USA 023586100 Annual 01-Jul-10 523 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael L. Gallagher Mgmt For For 1.2 Elect Director Charles J. Bayer Mgmt For For 2 Ratify Auditors Mgmt For For 3 Allow Shareholder Proposals Requesting Ratification of Decisions SH For Against and Actions Taken by the Board GSI Technology, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GSIT 26-Aug-10 USA 36241 U106 Annual 15-Jul-10 518 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Lee-lean Shu Mgmt For For 1.2 Elect Director Haydn Hsieh Mgmt For For 1.3 Elect Director Ruey L. Lu Mgmt For For 1.4 Elect Director Arthur O. Whipple Mgmt For For 1.5 Elect Director Robert Yau Mgmt For For 2 Ratify Auditors Mgmt For For 3 Other Business Mgmt For Against IXYS Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IXYS 27-Aug-10 USA 46600 W106 Annual 01-Jul-10 834 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Donald L. Feucht Mgmt For For 1.2 Elect Director Samuel Kory Mgmt For For 1.3 Elect Director S. Joon Lee Mgmt For For 1.4 Elect Director Timothy A. Richardson Mgmt For For 1.5 Elect Director James M. Thorburn Mgmt For For 1.6 Elect Director Nathan Zommer Mgmt For For 2 Amend Qualified Employee Stock Purchase Plan Mgmt For For 3 Ratify Auditors Mgmt For For Helen Of Troy Limited Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HELE 31-Aug-10 Bermuda G4388 N106 Annual 25-Jun-10 1,747 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Fix Number of Directors at Eight and Elect Gary B. Abromovitz as Mgmt For For Director 1.2 Elect John B. Butterworth as Director Mgmt For For 1.3 Elect Timothy F. Meeker as Director Mgmt For For 1.4 Elect Gerald J. Rubin as Director Mgmt For For 1.5 Elect Stanlee N. Rubin as Director Mgmt For For 1.6 Elect William F. Susetka as Director Mgmt For For 1.7 Elect Adolpho R. Telles as Director Mgmt For For 1.8 Elect Darren G. Woody as Director Mgmt For For 2 Approve Grant Thornton LLP as Auditors and Authorize Board to Mgmt For For Fix Their Remuneration Bob Evans Farms, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BOBE 13-Sep-10 USA 096761101 Annual 15-Jul-10 1,820 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Michael J. Gasser Mgmt For For 2 Elect Director E. Gordon Gee Mgmt For For 3 Elect Director E.W. (Bill) Ingram Mgmt For For 4 Elect Director Bryan G. Stockton Mgmt For For 5 Declassify the Board of Directors Mgmt For For 6 Reduce Supermajority Vote Requirement Mgmt For For 7 Ratify Auditors Mgmt For For 8 Approve Omnibus Stock Plan Mgmt For For Caraco Pharmaceutical Laboratories, Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CPD 13-Sep-10 USA 14075 T107 Annual 26-Jul-10 625 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1 Elect Director Timothy Manney Mgmt For For 2 Elect Director Sudhir V. Valia Mgmt For Against 99 (Cents) Only Stores Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NDN 14-Sep-10 USA 65440 K106 Annual 19-Jul-10 494 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Eric G. Flamholtz Mgmt For For 2 Elect Director Lawrence Glascott Mgmt For For 3 Elect Director David Gold Mgmt For For 4 Elect Director Jeff Gold Mgmt For For 5 Elect Director Marvin Holen Mgmt For For 6 Elect Director Eric Schiffer Mgmt For For 7 Elect Director Peter Woo Mgmt For For 8 Ratify Auditors Mgmt For For 9 Approve Omnibus Stock Plan Mgmt For For 10 Adopt Policy Prohibiting Certain Directors from Serving on Key SH Against Against Board Committees Korn/Ferry International Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KFY 14-Sep-10 USA 500643200 Annual 27-Jul-10 2,675 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Gary Burnison Mgmt For For 1.2 Elect Director Edward Miller Mgmt For For 2 Ratify Auditors Mgmt For For American Capital, Ltd. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on ACAS 15-Sep-10 USA 02503 Y103 Annual 22-Jul-10 18,179 Vote Proponent Mgmt Rec Instruction 1 Elect Director Mary C. Baskin Mgmt For Against 2 Elect Director Neil M. Hahl Mgmt For Against 3 Elect Director Philip R. Harper Mgmt For Against 4 Elect Director John A. Koskinen Mgmt For Against 5 Elect Director Stan Lundine Mgmt For Against 6 Elect Director Kenneth D. Peterson Mgmt For Against 7 Elect Director Alvin N. Puryear Mgmt For Against 8 Elect Director Malon Wilkus Mgmt For Against 9 Approve Non-Employee Director Stock Option Plan Mgmt For Against 10 Approve Conversion of Securities Mgmt For Against 11 Ratify Auditors Mgmt For For Exide Technologies Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan XIDE 15-Sep-10 USA 302051206 Annual 19-Jul-10 3,049 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Herbert F. Aspbury Mgmt For For Boots & Coots, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WEL 15-Sep-10 USA 099469504 Special 23-Jul-10 720 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.2 Elect Director James R. Bolch Mgmt For For 1.3 Elect Director Michael R. D'Appolonia Mgmt For For 1.4 Elect Director David S. Ferguson Mgmt For For 1.5 Elect Director John O'Higgins Mgmt For For 1.6 Elect Director Dominic J. Pileggi Mgmt For For 1.7 Elect Director John P. Reilly Mgmt For For 1.8 Elect Director Michael P. Ressner Mgmt For For 1.9 Elect Director Carroll R. Wetzel Mgmt For For 2 Ratify Auditors Mgmt For For Porter Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PBIB 16-Sep-10 USA 736233107 Special 13-Aug-10 257 0 Vote Proponent Mgmt Rec Instruction 1 Approve Issuance of Shares for a Private Placement Mgmt For For 2 Authorize a New Class of Common Stock Mgmt For For Investors Real Estate Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IRET 21-Sep-10 USA 461730103 Annual 23-Jul-10 4,027 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Patrick G. Jones Mgmt For For 1.2 Elect Director Timothy P. Mihalick Mgmt For For 1.3 Elect Director Jeffrey L. Miller Mgmt For For 1.4 Elect Director C.W. "Chip" Morgan Mgmt For For 1.5 Elect Director John T. Reed Mgmt For For 1.6 Elect Director Edward T. Schafer Mgmt For For 1.7 Elect Director W. David Scott Mgmt For For 1.8 Elect Director Stephen L. Stenehjem Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.9 Elect Director John D. Stewart Mgmt For For 1.10 Elect Director Thomas A. Wentz, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For PMA Capital Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PMACA 21-Sep-10 USA 693419202 Special 30-Jul-10 2,921 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Measurement Specialties, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MEAS 22-Sep-10 USA 583421102 Annual 26-Jul-10 1,293 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John D. Arnold Mgmt For For 1.2 Elect Director Frank D. Guidone Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For Scholastic Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SCHL 22-Sep-10 USA 807066105 Annual 30-Jul-10 1,869 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James W. Barge Mgmt For For 1.2 Elect Director Marianne Caponnetto Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.3 Elect Director John G. McDonald Mgmt For For ViaSat, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VSAT 22-Sep-10 USA 92552 V100 Annual 26-Jul-10 1,121 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director B. Allen Lay Mgmt For For 1.2 Elect Director Jeffrey M. Nash Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For Casey's General Stores, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CASY 23-Sep-10 USA 147528103 Proxy Contest 29-Jul-10 1,927 0 Vote Proponent Mgmt Rec Instruction Management Proxy (White Card) Mgmt 1.1 Elect Director Robert J. Myers Mgmt For For 1.2 Elect Director Diane C. Bridgewater Mgmt For For 1.3 Elect Director Johnny Danos Mgmt For For 1.4 Elect Director H. Lynn Horak Mgmt For For 1.5 Elect Director Kenneth H. Haynie Mgmt For Withhold 1.6 Elect Director William C. Kimball Mgmt For Withhold 1.7 Elect Director Jeffrey M. Lamberti Mgmt For For 1.8 Elect Director Richard A. Wilkey Mgmt For For 2 Ratify Auditors Mgmt For For 3 Repeal Bylaws Amendments Adopted after June 10, 2009 SH Against Against Dissident Proxy (Blue Card) Mgmt 1.1 Elect Director Howard W. Bates SH For Do Not Vote 1.2 Elect Director Hugh L. Cooley SH For Do Not Vote Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.3 Elect Director G. Terrence Coriden SH For Do Not Vote 1.4 Elect Director Mickey Kim SH For Do Not Vote 1.5 Elect Director D.O. Mann SH For Do Not Vote 1.6 Elect Director Kevin J. Martin SH For Do Not Vote 1.7 Elect Director David B. McKinney SH For Do Not Vote 1.8 Elect Director Marc E. Rothbart SH For Do Not Vote 2 Repeal Bylaws Amendments Adopted after June 10, 2009 SH For Do Not Vote 3 Ratify Auditors Mgmt For Do Not Vote Gerber Scientific, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GRB 23-Sep-10 USA 373730100 Annual 30-Jul-10 2,387 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Donald P. Aiken Mgmt For For 1.2 Elect Director Marc T. Giles Mgmt For For 1.3 Elect Director Edward G. Jepsen Mgmt For For 1.4 Elect Director Randall D. Ledford Mgmt For For 1.5 Elect Director John R. Lord Mgmt For For 1.6 Elect Director James A. Mitarotonda Mgmt For For 1.7 Elect Director Javier Perez Mgmt For For 1.8 Elect Director Carole F. St. Mark Mgmt For For 1.9 Elect Director W. Jerry Vereen Mgmt For For 2 Ratify Auditors Mgmt For For Integrated Device Technology, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IDTI 23-Sep-10 USA 458118106 Annual 25-Jul-10 3,825 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John Schofield Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.2 Elect Director Lew Eggebrecht Mgmt For For 1.3 Elect Director Umesh Padval Mgmt For For 1.4 Elect Director Gordon Parnell Mgmt For For 1.5 Elect Director Donald Schrock Mgmt For For 1.6 Elect Director Ron Smith Mgmt For For 1.7 Elect Director Theodore L. Tewksbury III Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For Omnivision Technologies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OVTI 23-Sep-10 USA 682128103 Annual 26-Jul-10 748 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Shaw Hong Mgmt For For 2 Ratify Auditors Mgmt For For Golar LNG Ltd Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GOL 24-Sep-10 Bermuda G9456 A100 Annual 20-Jul-10 2,157 0 Vote Proponent Mgmt Rec Instruction 1 Re-elect John Fredriksen as a Director Mgmt For Against 2 Re-elect Kate Blankenship as a Director Mgmt For For 3 Re-elect Hans Petter Aas as a Director Mgmt For For 4 Re-elect Kathrine Fredriksen as a Director Mgmt For Against 5 Approve PricewaterhouseCoopers of London, England as Mgmt For For Auditors and Authorize Board to Fix Their Remuneration Auditors 6 Approve Remuneration of Directors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Knightsbridge Tankers Ltd Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VLCCF 24-Sep-10 Bermuda G5299 G106 Annual 20-Jul-10 921 0 Vote Proponent Mgmt Rec Instruction 1 Reelect Ola Lorentzon as Director Mgmt For Against 2 Reelect Douglas C. Wolcott as Director Mgmt For For 3 Reelect David M. White as Director Mgmt For For 4 Reelect Hans Petter Aas as Director Mgmt For For 5 Elect Herman Billung as Director Mgmt For Against 6 Approve PricewaterhouseCoopers AS as Auditors and Authorize Mgmt For For Board to Fix Their Remuneration 7 Approve Remuneration of Directors Mgmt For For Ship Finance International Limited Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan N/A 24-Sep-10 Bermuda G81075106 Annual 20-Jul-10 2,819 0 Vote Proponent Mgmt Rec Instruction 1 To Reelect Paul Leand Jr. as a Director of the Company. Mgmt For For 2 To Reelect Kate Blankenship as a Director of the Company. Mgmt For For 3 To Reelect Hans Petter Aas as a Director of the Company. Mgmt For For 4 To Reelect Cecilie Astrup Fredriksen as a Director of the Mgmt For Against Company. 5 Approve Moore Stephens, P.C. as Auditors and Authorize Board Mgmt For For to Fix Their Remuneration 6 Approve Remuneration of Directors Mgmt For For Barnes & Noble, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BKS 28-Sep-10 USA 067774109 Proxy Contest 16-Aug-10 2,358 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction Management Proxy (White Card) Mgmt 1.1 Elect Director Leonard Riggio Mgmt For Do Not Vote 1.2 Elect Director David G. Golden Mgmt For Do Not Vote 1.3 Elect Director David A. Wilson Mgmt For Do Not Vote 2 Ratify Auditors Mgmt For Do Not Vote 3 Amend Terms of Existing Poison Pill SH Against Do Not Vote Dissident Proxy (Gold Card) Mgmt 1.1 Elect Director Ronald W. Burkle SH For For 1.2 Elect Director Stephen F. Bollenbach SH For For 1.3 Elect Director Michael S. McQuary SH For For 2 Ratify Auditors Mgmt For For 3 Amend Terms of Existing Poison Pill SH For For Triumph Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TGI 28-Sep-10 USA 896818101 Annual 09-Aug-10 1,035 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Paul Bourgon Mgmt For For 1.2 Elect Director Elmer L. Doty Mgmt For For 1.3 Elect Director Ralph E. Eberhart Mgmt For For 1.4 Elect Director Richard C. Gozon Mgmt For For 1.5 Elect Director Richard C. Ill Mgmt For For 1.6 Elect Director Claude F. Kronk Mgmt For For 1.7 Elect Director Adam J. Palmer Mgmt For For 1.8 Elect Director Joseph M. Silvestri Mgmt For For 1.9 Elect Director George Simpson Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Worthington Industries Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WOR 30-Sep-10 USA 981811102 Annual 10-Aug-10 1,294 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kerrii B. Anderson Mgmt For For 1.2 Elect Director John P. McConnell Mgmt For Withhold 1.3 Elect Director Mary Schiavo Mgmt For Withhold 2 Approve Stock Option Plan Mgmt For Against 3 Ratify Auditors Mgmt For For JAKKS Pacific, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan JAKK 01-Oct-10 USA 47012 E106 Annual 16-Aug-10 1,626 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stephen G. Berman Mgmt For For 1.2 Elect Director Dan Almagor Mgmt For For 1.3 Elect Director Marvin W. Ellin Mgmt For For 1.4 Elect Director Robert E. Glick Mgmt For For 1.5 Elect Director Michael G. Miller Mgmt For For 1.6 Elect Director Murray L. Skala Mgmt For For 2 Ratify Auditors Mgmt For For Alkermes, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ALKS 05-Oct-10 USA 01642 T108 Annual 23-Jul-10 3,653 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director David W. Anstice Mgmt For For 1.2 Elect Director Floyd E. Bloom Mgmt For For 1.3 Elect Director Robert A. Breyer Mgmt For For 1.4 Elect Director Geraldine Henwood Mgmt For For 1.5 Elect Director Paul J. Mitchell Mgmt For For 1.6 Elect Director Richard F. Pops Mgmt For For 1.7 Elect Director Alexander Rich Mgmt For For 1.8 Elect Director Mark B. Skaletsky Mgmt For For 1.9 Elect Director Michael A. Wall Mgmt For For 2 Ratify Auditors Mgmt For For Isle Of Capri Casinos, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ISLE 05-Oct-10 USA 464592104 Annual 13-Aug-10 1,376 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director W. Randolph Baker Mgmt For For 1.2 Elect Director Alan J. Glazer Mgmt For For 1.3 Elect Director Richard A. Goldstein Mgmt For For 1.4 Elect Director Jeffrey D. Goldstein Mgmt For For 1.5 Elect Director Robert S. Goldstein Mgmt For For 1.6 Elect Director Shaun R. Hayes Mgmt For For 1.7 Elect Director Gregory J. Kozicz Mgmt For For 1.8 Elect Director James B. Perry Mgmt For For 1.9 Elect Director Lee S. Wielansky Mgmt For For 2 Ratify Auditors Mgmt For For 3 Increase Authorized Common Stock Mgmt For For 4 Authorize Board to Set Terms of Preferred Mgmt For Against 5 Establish Range For Board Size Mgmt For For 6 Authorize Board to Fill Vacancies Mgmt For For 7 Approve Director/Officer Liability and Indemnification Mgmt For For 8 Provide Right to Call Special Meeting Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 9 Amend Certificate of Incorporation Concerning Redemption of Mgmt For Against Shares of Disqaulified Holder 10 Amend Certificate of Incorporation Mgmt For Against Psychiatric Solutions, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PSYS 05-Oct-10 USA 74439 H108 Special 24-Aug-10 835 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For Richardson Electronics, Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RELL 05-Oct-10 USA 763165107 Annual 18-Aug-10 978 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Edward J. Richardson Mgmt For For 1.2 Elect Director Scott Hodes Mgmt For For 1.3 Elect Director Ad Ketelaars Mgmt For For 1.4 Elect Director John R. Peterson Mgmt For For 1.5 Elect Director Harold L. Purkey Mgmt For For 1.6 Elect Director Samuel Rubinovitz Mgmt For For 2 Ratify Auditors Mgmt For For Ruby Tuesday, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RT 06-Oct-10 USA 781182100 Annual 09-Aug-10 3,826 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director Samuel E. Beall, III Mgmt For For 2 Elect Director Bernard Lanigan, Jr. Mgmt For For 3 Approve Executive Incentive Bonus Plan Mgmt For For 4 Ratify Auditors Mgmt For For DivX, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DIVX 07-Oct-10 USA 255413106 Special 16-Aug-10 1,777 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For AAR CORP. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AIR 13-Oct-10 USA 000361105 Annual 19-Aug-10 2,416 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Norman R. Bobins Mgmt For Withhold 1.2 Elect Director James E. Goodwin Mgmt For Withhold 1.3 Elect Director Marc J. Walfish Mgmt For Withhold 2 Approve Executive Incentive Bonus Plan Mgmt For For 3 Ratify Auditors Mgmt For For America's Car-Mart, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CRMT 13-Oct-10 USA 03062 T105 Annual 27-Aug-10 354 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Tilman Falgout, III Mgmt For For 1.2 Elect Director John David Simmons Mgmt For Withhold 1.3 Elect Director William M. Sams Mgmt For Withhold 1.4 Elect Director William H. Henderson Mgmt For For 1.5 Elect Director Daniel J. Englander Mgmt For Withhold 1.6 Elect Director William A. Swanston Mgmt For For 1.7 Elect Director Robert Cameron Smith Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Stock Option Plan Mgmt For For Texas Industries Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TXI 13-Oct-10 USA 882491103 Annual 16-Aug-10 1,212 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Mel G. Brekhus Mgmt For For 1.2 Elect Director Robert D. Rogers Mgmt For For 1.3 Elect Director Ronald G. Steinhart Mgmt For For 2 Ratify Auditors Mgmt For For Electro Rent Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ELRC 14-Oct-10 USA 285218103 Annual 16-Aug-10 1,625 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Gerald D. Barrone Mgmt For For 1.2 Elect Director Nancy Y. Bekavac Mgmt For For 1.3 Elect Director Karen J. Curtin Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.4 Elect Director Suzan K. DelBene Mgmt For For 1.5 Elect Director Daniel Greenberg Mgmt For For 1.6 Elect Director Joseph J. Kearns Mgmt For For 1.7 Elect Director James S. Pignatelli Mgmt For For 2 Ratify Auditors Mgmt For For Methode Electronics, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MEI 14-Oct-10 USA 591520200 Annual 16-Jul-10 1,468 Vote Proponent Mgmt Rec Instruction 1 Elect Director Walter J. Aspatore Mgmt For For 2 Elect Director Warren L. Batts Mgmt For For 3 Elect Director J. Edward Colgate Mgmt For For 4 Elect Director Darren M. Dawson Mgmt For For 5 Elect Director Donald W. Duda Mgmt For For 6 Elect Director Stephen F. Gates Mgmt For For 7 Elect Director Isabelle C. Goossen Mgmt For For 8 Elect Director Christopher J. Hornung Mgmt For For 9 Elect Director Paul G. Shelton Mgmt For For 10 Elect Director Lawrence B. Skatoff Mgmt For For 11 Ratify Auditors Mgmt For For 12 Approve Executive Incentive Bonus Plan Mgmt For For 13 Approve Omnibus Stock Plan Mgmt For For Cal-Maine Foods, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CALM 15-Oct-10 USA 128030202 Annual 26-Aug-10 115 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Fred R. Adams, Jr. Mgmt For Withhold Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.2 Elect Director Richard K. Looper Mgmt For For 1.3 Elect Director Adolphus B. Baker Mgmt For Withhold 1.4 Elect Director James E. Poole Mgmt For For 1.5 Elect Director Steve W. Sanders Mgmt For For 1.6 Elect Director Letitia C. Hughes Mgmt For For 1.7 Elect Director Timothy A. Dawson Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Report on Political Contributions SH Against For Twin Disc, Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TWIN 15-Oct-10 USA 901476101 Annual 27-Aug-10 767 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John H. Batten Mgmt For For 1.2 Elect Director Harold M. Stratton II Mgmt For For 1.3 Elect Director Michael C. Smiley Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Approve Non-Employee Director Omnibus Stock Plan Mgmt For For 4 Ratify Auditors Mgmt For For AngioDynamics, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ANGO 18-Oct-10 USA 03475 V101 Annual 19-Aug-10 1,594 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jeffrey G. Gold Mgmt For For 1.2 Elect Director Kevin J. Gould Mgmt For For 1.3 Elect Director Dennis S. Meteny Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Qualified Employee Stock Purchase Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Kimball International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KBALB 19-Oct-10 USA 494274103 Annual 16-Aug-10 2,876 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jack R. Wentworth Mgmt For For American Physicians Capital, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ACAP 20-Oct-10 USA 028884104 Special 01-Sep-10 485 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Briggs & Stratton Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BGG 20-Oct-10 USA 109043109 Annual 23-Aug-10 1,180 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William F. Achtmeyer Mgmt For For 1.2 Elect Director David L. Burner Mgmt For For 1.3 Elect Director Todd J. Teske Mgmt For For 2 Ratify Auditors Mgmt For For BofI Holding, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BOFI 21-Oct-10 USA 05566 U108 Annual 01-Sep-10 613 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Edward J. Ratinoff Mgmt For For 1.2 Elect Director Gordon L. Witter, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For Mercury Computer Systems, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MRCY 21-Oct-10 USA 589378108 Annual 31-Aug-10 1,900 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James K. Bass Mgmt For For 1.2 Elect Director Michael A. Daniels Mgmt For For 1.3 Elect Director Lee C. Steele Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For Against 3 Ratify Auditors Mgmt For For ATC Technology Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ATAC 22-Oct-10 USA 00211 W104 Special 15-Sep-10 692 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Investors Bancorp, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ISBC 26-Oct-10 USA 46146 P102 Annual 09-Sep-10 2,345 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert M. Cashill Mgmt For For 1.2 Elect Director Brian D. Dittenhafer Mgmt For For 1.3 Elect Director Vincent D. Manahan III Mgmt For For 1.4 Elect Director James H. Ward, III Mgmt For For 2 Ratify Auditors Mgmt For For Standex International Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SXI 27-Oct-10 USA 854231107 Annual 02-Sep-10 863 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William R. Fenoglio Mgmt For For 1.2 Elect Director H. Nicholas Muller, III Mgmt For Withhold 2 Ratify Auditors Mgmt For For Unifi, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UFI 27-Oct-10 USA 904677101 Annual 07-Sep-10 3,606 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William J. Armfield, IV Mgmt For For 1.2 Elect Director R. Roger Berrier, Jr. Mgmt For For 1.3 Elect Director Archibald Cox, Jr. Mgmt For For 1.4 Elect Director William L. Jasper Mgmt For For 1.5 Elect Director Kenneth G. Langone Mgmt For For 1.6 Elect Director George R. Perkins, Jr. Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.7 Elect Director William M. Sams Mgmt For For 1.8 Elect Director G. Alfred Webster Mgmt For For 1.9 Elect Director Stephen Wener Mgmt For For 2 Approve Reverse Stock Split Mgmt For For Celadon Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CGI 28-Oct-10 USA 150838100 Annual 10-Sep-10 665 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stephen Russell Mgmt For For 1.2 Elect Director Anthony Heyworth Mgmt For For 1.3 Elect Director Catherine Langham Mgmt For For 1.4 Elect Director Michael Miller Mgmt For For 1.5 Elect Director Paul Will Mgmt For For Regis Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RGS 28-Oct-10 USA 758932107 Annual 31-Aug-10 3,270 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Rolf F. Bjelland Mgmt For For 1.2 Elect Director Joseph L. Conner Mgmt For For 1.3 Elect Director Paul D. Finkelstein Mgmt For For 1.4 Elect Director Van Zandt Hawn Mgmt For For 1.5 Elect Director Susan S. Hoyt Mgmt For For 1.6 Elect Director David B. Kunin Mgmt For For 1.7 Elect Director Stephen E. Watson Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Implement MacBride Principles SH Against Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC SRA International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SRX 28-Oct-10 USA 78464 R105 Annual 31-Aug-10 2,245 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John W. Barter Mgmt For For 1.2 Elect Director Larry R. Ellis Mgmt For For 1.3 Elect Director Miles R. Gilburne Mgmt For For 1.4 Elect Director W. Robert Grafton Mgmt For For 1.5 Elect Director William T. Keevan Mgmt For For 1.6 Elect Director Michael R. Klein Mgmt For For 1.7 Elect Director David H. Langstaff Mgmt For For 1.8 Elect Director Stanton D. Sloane Mgmt For For 1.9 Elect Director Ernst Volgenau Mgmt For For 1.10 Elect Director Gail R. Wilensky Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For Symmetricom, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SYMM 29-Oct-10 USA 871543104 Annual 10-Sep-10 3,662 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert T. Clarkson Mgmt For For 1.2 Elect Director David G. Cote Mgmt For For 1.3 Elect Director Alfred Boschulte Mgmt For For 1.4 Elect Director James A. Chiddix Mgmt For For 1.5 Elect Director Elizabeth A. Fetter Mgmt For For 1.6 Elect Director Robert J. Stanzione Mgmt For For 1.7 Elect Director R.m. Neumeister,jr. Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.8 Elect Director Dr. Richard W. Oliver Mgmt For For 1.9 Elect Director Richard N. Snyder Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Qualified Employee Stock Purchase Plan Mgmt For For Elizabeth Arden Inc Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RDEN 01-Nov-10 USA 28660 G106 Annual 13-Sep-10 1,318 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director E. Scott Beattie Mgmt For For 2 Elect Director Fred Berens Mgmt For For 3 Elect Director Maura J. Clark Mgmt For For 4 Elect Director Richard C.W. Mauran Mgmt For For 5 Elect Director William M. Tatham Mgmt For For 6 Elect Director J.W. Nevil Thomas Mgmt For For 7 Elect Director A. Salman Amin Mgmt For For 8 Approve Omnibus Stock Plan Mgmt For For 9 Ratify Auditors Mgmt For For Powerwave Technologies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PWAV 02-Nov-10 USA 739363109 Annual 17-Sep-10 11,098 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Moiz M. Beguwala Mgmt For For 1.2 Elect Director Ken J. Bradley Mgmt For For 1.3 Elect Director Ronald J. Buschur Mgmt For For 1.4 Elect Director John L. Clendenin Mgmt For For 1.5 Elect Director David L. George Mgmt For For 1.6 Elect Director Eugene L. Goda Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.7 Elect Director Carl W. Neun Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Amend Qualified Employee Stock Purchase Plan Mgmt For For 4 Ratify Auditors Mgmt For For Anaren, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ANEN 03-Nov-10 USA 032744104 Annual 10-Sep-10 1,148 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Patricia T. Civil Mgmt For For 1.2 Elect Director Matthew S. Robison Mgmt For For 1.3 Elect Director John Smucker Mgmt For For 1.4 Elect Director Louis J. DeSantis Mgmt For For 2 Ratify Auditors Mgmt For For John B. Sanfilippo & Son, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan JBSS 03-Nov-10 USA 800422107 Annual 07-Sep-10 693 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Governor Jim Edgar Mgmt For For 1.2 Elect Director Daniel M. Wright Mgmt For For 2 Ratify Auditors Mgmt For For Buckeye Technologies Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BKI 04-Nov-10 USA 118255108 Annual 10-Sep-10 2,416 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Lewis E. Holland Mgmt For For 1.2 Elect Director Kristopher J. Matula Mgmt For For 1.3 Elect Director Virginia B. Wetherell Mgmt For For 2 Ratify Auditors Mgmt For For G&K Services, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GKSR 04-Nov-10 USA 361268105 Annual 07-Sep-10 1,025 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John S. Bronson Mgmt For For 1.2 Elect Director Wayne M. Fortun Mgmt For For 1.3 Elect Director Ernest J. Mrozek Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For Sun Healthcare Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SUNH 04-Nov-10 USA 866933401 Special 15-Sep-10 2,371 0 Vote Proponent Mgmt Rec Instruction 1 Approve Separation Agreement Mgmt For For 2 Approve REIT Conversion Merger Mgmt For For 3 Adjourn Meeting Mgmt For For Biglari Holdings Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BH 05-Nov-10 USA 08986 R101 Special 08-Oct-10 79 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1 Amend Executive Incentive Bonus Plan Mgmt For For 2 Purchase Poultry from Suppliers Using CAK SH Against Against Aviat Networks, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AVNW 09-Nov-10 USA 05366 Y102 Annual 22-Sep-10 5,011 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Eric C. Evans Mgmt For For 1.2 Elect Director William A. Hasler Mgmt For For 1.3 Elect Director Clifford H. Higgerson Mgmt For For 1.4 Elect Director Charles D. Kissner Mgmt For For 1.5 Elect Director Raghavendra Rau Mgmt For For 1.6 Elect Director Mohsen Sohi Mgmt For For 1.7 Elect Director James C. Stoffel Mgmt For For 1.8 Elect Director Edward F. Thompson Mgmt For For 2 Ratify Auditors Mgmt For For Oplink Communications, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OPLK 10-Nov-10 USA 68375 Q403 Annual 20-Sep-10 1,122 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Joseph Y. Liu Mgmt For For 1.2 Ratify Auditors Mgmt For For Tuesday Morning Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TUES 10-Nov-10 USA 899035505 Annual 20-Sep-10 2,477 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Bruce A. Quinnell Mgmt For Withhold 1.2 Elect Director Kathleen Mason Mgmt For Withhold 1.3 Elect Director William J. Hunckler III Mgmt For Withhold 1.4 Elect Director Starlette Johnson Mgmt For For 1.5 Elect Director Benjamin D. Chereskin Mgmt For Withhold 1.6 Elect Director David B. Green Mgmt For Withhold 2 Ratify Auditors Mgmt For For Winn-Dixie Stores, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WINN 10-Nov-10 USA 974280307 Annual 10-Sep-10 2,587 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Evelyn V. Follit Mgmt For For 1.2 Elect Director Charles P. Garcia Mgmt For For 1.3 Elect Director Jeffrey C. Girard Mgmt For For 1.4 Elect Director Yvonne R. Jackson Mgmt For For 1.5 Elect Director Gregory P. Josefowicz Mgmt For For 1.6 Elect Director Peter L. Lynch Mgmt For For 1.7 Elect Director James P. Olson Mgmt For For 1.8 Elect Director Terry Peets Mgmt For For 1.9 Elect Director Richard E. Rivera Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation SH Against For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Delta Apparel, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DLA 11-Nov-10 USA 247368103 Annual 17-Sep-10 480 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director J. A. Cochran Mgmt For For 1.2 Elect Director S. P. Cortez Mgmt For For 1.3 Elect Director W. F. Garrett Mgmt For For 1.4 Elect Director E. J. Gatewood Mgmt For For 1.5 Elect Director G. J. Gogue Mgmt For For 1.6 Elect Director R. W. Humphreys Mgmt For For 1.7 Elect Director A. M. Lennon Mgmt For For 1.8 Elect Director E. E. Maddrey, ll Mgmt For For 1.9 Elect Director D. T. Peterson Mgmt For For 1.10 Elect Director R. E. Staton, Sr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For Schiff Nutrition International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WNI 11-Nov-10 USA 806693107 Annual 13-Sep-10 872 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Eric Weider Mgmt For Withhold 1.2 Elect Director George F. Lengvari Mgmt For Withhold 1.3 Elect Director Bruce J. Wood Mgmt For Withhold 1.4 Elect Director Ronald L. Corey Mgmt For Withhold 1.5 Elect Director Matthew T. Hobart Mgmt For For 1.6 Elect Director Michael Hyatt Mgmt For Withhold 1.7 Elect Director Eugene B. Jones Mgmt For For 1.8 Elect Director Roger H. Kimmel Mgmt For Withhold Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.9 Elect Director Brian P. McDermott Mgmt For Withhold 1.10 Elect Director William E. McGlashan, Jr. Mgmt For For K-Fed Bancorp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KFED 12-Nov-10 USA 48246 S101 Annual 24-Sep-10 373 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James L. Breeden Mgmt For For 1.2 Elect Director Laura G. Weisshar Mgmt For For 1.3 Elect Director Giovani O. Dacumos Mgmt For For 1.4 Elect Director Diana L. Peterson-More Mgmt For For 2 Approve Plan of Conversion and Reorganization Mgmt For For 3 Ratify Auditors Mgmt For For 4 Adjourn Meeting Mgmt For For 5 Adopt or Increase Supermajority Vote Requirement for Mgmt For Against Amendments to Articles of Incorporation 6 Adopt or Increase Supermajority Vote Requirement for Mgmt For Against Amendments to Bylaws 7 Limit Voting Rights of Shares Beneficially Owned in Excess of Mgmt For Against 10% of Company's Stock Zygo Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ZIGO 16-Nov-10 USA 989855101 Annual 21-Sep-10 1,248 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stephen D. Fantone Mgmt For For 1.2 Elect Director Samuel H. Fuller Mgmt For For 1.3 Elect Director Chris L. Koliopoulos Mgmt For For 1.4 Elect Director Seymour E. Liebman Mgmt For Withhold 1.5 Elect Director Robert B. Taylor Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.6 Elect Director Carol P. Wallace Mgmt For For 1.7 Elect Director Gary K. Willis Mgmt For Withhold 2 Ratify Auditors Mgmt For For Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BKS 17-Nov-10 USA 067774109 Special 21-Oct-10 1,901 0 Vote Proponent Mgmt Rec Instruction 1 Adopt Shareholder Rights Plan (Poison Pill) Mgmt For For CACI International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CACI 17-Nov-10 USA 127190304 Annual 20-Sep-10 1,629 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Dan R. Bannister Mgmt For For 1.2 Elect Director Paul M. Cofoni Mgmt For For 1.3 Elect Director Gordon R. England Mgmt For For 1.4 Elect Director James S. Gilmore III Mgmt For For 1.5 Elect Director Gregory G. Johnson Mgmt For For 1.6 Elect Director Richard L. Leatherwood Mgmt For For 1.7 Elect Director J. Phillip London Mgmt For For 1.8 Elect Director James L. Pavitt Mgmt For For 1.9 Elect Director Warren R. Phillips Mgmt For For 1.10 Elect Director Charles P. Revoile Mgmt For For 1.11 Elect Director William S. Wallace Mgmt For For 2 Ratify Auditors Mgmt For For 3 Other Business Mgmt None Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC LaBarge, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LB 17-Nov-10 USA 502470107 Annual 24-Sep-10 272 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert G. Clark Mgmt For For 1.2 Elect Director Jack E. Thomas, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For Alpha and Omega Semiconductor Limited Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AOSL 18-Nov-10 Bermuda G6331 P104 Annual 11-Oct-10 400 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Mike F. Chang as Director Mgmt For For 1.2 Elect Yueh-Se Ho as Director Mgmt For For 1.3 Elect Chung Te Chang as Director Mgmt For For 1.4 Elect Mark A. Stevens as Director Mgmt For For 1.5 Elect Howard M. Bailey as Director Mgmt For For 1.6 Elect Thomas W. Steipp as Director Mgmt For For 1.7 Elect Richard W. Sevcik as Director Mgmt For For 2 Approve PricewaterhouseCoopers as Auditors and Authorize Mgmt For For Board to Fix Their Remuneration Globecomm Systems Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GCOM 18-Nov-10 USA 37956 X103 Annual 28-Sep-10 1,739 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Richard E. Caruso Mgmt For Withhold Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.2 Elect Director Keith A. Hall Mgmt For For 1.3 Elect Director David E. Hershberg Mgmt For For 1.4 Elect Director H.l. Hutcherson, Jr. Mgmt For For 1.5 Elect Director Brian T. Maloney Mgmt For Withhold 1.6 Elect Director Jack A. Shaw Mgmt For Withhold 1.7 Elect Director A. Robert Towbin Mgmt For For 1.8 Elect Director C.J. Waylan Mgmt For Withhold 2 Ratify Auditors Mgmt For For The Hain Celestial Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HAIN 18-Nov-10 USA 405217100 Annual 04-Oct-10 2,338 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Irwin D. Simon Mgmt For For 1.2 Elect Director Barry J. Alperin Mgmt For For 1.3 Elect Director Richard C. Berke Mgmt For For 1.4 Elect Director Jack Futterman Mgmt For For 1.5 Elect Director Marina Hahn Mgmt For For 1.6 Elect Director Brett Icahn Mgmt For For 1.7 Elect Director Roger Meltzer Mgmt For For 1.8 Elect Director David Schechter Mgmt For For 1.9 Elect Director Lewis D. Schiliro Mgmt For For 1.10 Elect Director Lawrence S. Zilavy Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Provide Right to Call Special Meeting Mgmt For For 5 Ratify Auditors Mgmt For For NYMAGIC, INC. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NYM 22-Nov-10 USA 629484106 Special 21-Oct-10 406 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Dycom Industries, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DY 23-Nov-10 USA 267475101 Annual 01-Oct-10 2,151 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Thomas G. Baxter Mgmt For Withhold 1.2 Elect Director Charles M. Brennan, III Mgmt For Withhold 2 Amend Non-Employee Director Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For Dynegy Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DYN 23-Nov-10 USA 26817 G300 Proxy Contest 01-Oct-10 5,103 0 Vote Proponent Mgmt Rec Instruction Management Proxy (White Card) Mgmt 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Dissident Proxy (Gold Card) Mgmt 1 Approve Merger Agreement Mgmt Against Do Not Vote 2 Adjourn Meeting Mgmt Against Do Not Vote Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Emulex Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ELX 23-Nov-10 USA 292475209 Annual 24-Sep-10 4,595 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Fred B. Cox Mgmt For For 1.2 Elect Director Michael P. Downey Mgmt For For 1.3 Elect Director Bruce C. Edwards Mgmt For Withhold 1.4 Elect Director Paul F. Folino Mgmt For For 1.5 Elect Director Robert H. Goon Mgmt For For 1.6 Elect Director Don M. Lyle Mgmt For Withhold 1.7 Elect Director James M. McCluney Mgmt For For 1.8 Elect Director Dean A. Yoost Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Amend Qualified Employee Stock Purchase Plan Mgmt For For 4 Ratify Auditors Mgmt For For Oritani Financial Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ORIT 23-Nov-10 USA 68633 D103 Annual 12-Oct-10 2,172 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Nicholas Antonaccio Mgmt For For 1.2 Elect Director Kevin J. Lynch Mgmt For Withhold 2 Ratify Auditors Mgmt For For American Physicians Service Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AMPH 29-Nov-10 USA 028882108 Special 15-Oct-10 535 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For OSI Systems, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OSIS 30-Nov-10 USA 671044105 Annual 03-Oct-10 373 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Deepak Chopra Mgmt For For 1.2 Elect Director Ajay Mehra Mgmt For For 1.3 Elect Director Steven C. Good Mgmt For For 1.4 Elect Director Meyer Luskin Mgmt For For 1.5 Elect Director David T. Feinberg Mgmt For For 1.6 Elect Director William F. Ballhaus Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For Western Alliance Bancorporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WAL 30-Nov-10 USA 957638109 Special 05-Oct-10 2,911 0 Vote Proponent Mgmt Rec Instruction 1 Approve Securities Transfer Restrictions Mgmt For For Contango Oil & Gas Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MCF 01-Dec-10 USA 21075 N204 Annual 15-Oct-10 346 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director Kenneth R. Peak Mgmt For Against 2 Elect Director B.A. Berilgen Mgmt For For 3 Elect Director Jay D. Brehmer Mgmt For For 4 Elect Director Charles M. Reimer Mgmt For For 5 Elect Director Steven L. Schoonover Mgmt For For 6 Ratify Auditors Mgmt For For Cracker Barrel Old Country Store, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CBRL 01-Dec-10 USA 22410 J106 Annual 04-Oct-10 160 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert V. Dale Mgmt For For 1.2 Elect Director Richard J. Dobkin Mgmt For For 1.3 Elect Director Robert C. Hilton Mgmt For For 1.4 Elect Director Charles E. Jones, Jr. Mgmt For For 1.5 Elect Director B.F. "Jack" Lowery Mgmt For For 1.6 Elect Director Martha M. Mitchell Mgmt For For 1.7 Elect Director Andrea M. Weiss Mgmt For For 1.8 Elect Director Jimmie D. White Mgmt For For 1.9 Elect Director Michael A. Woodhouse Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For DynaVox Inc Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DVOX 01-Dec-10 USA 26817 F104 Annual 08-Oct-10 718 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Edward L. Donnelly, Jr Mgmt For For 1.2 Elect Director Michael N. Hammes Mgmt For For 1.3 Elect Director Michael J. Herling Mgmt For For 1.4 Elect Director Roger C. Holstein Mgmt For Withhold 1.5 Elect Director James W. Liken Mgmt For For 1.6 Elect Director William E. Mayer Mgmt For Withhold 1.7 Elect Director Augustine L. Nieto II Mgmt For For 1.8 Elect Director JoAnn A. Reed Mgmt For For 1.9 Elect Director Erin L. Russell Mgmt For Withhold 2 Ratify Auditors Mgmt For For 1-800-FLOWERS.Com Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FLWS 02-Dec-10 USA 68243 Q106 Annual 07-Oct-10 2,069 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John J. Conefry Mgmt For For 1.2 Elect Director Leonard J. Elmore Mgmt For For 2 Ratify Auditors Mgmt For For Epoch Holding Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EPHC 02-Dec-10 USA 29428 R103 Annual 07-Oct-10 168 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Allan R. Tessler Mgmt For Withhold 1.2 Elect Director William W. Priest Mgmt For For 1.3 Elect Director Enrique R. Arzac Mgmt For Withhold 1.4 Elect Director Jeffrey L. Berenson Mgmt For For 1.5 Elect Director John L. Cecil Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.6 Elect Director Peter A. Flaherty Mgmt For For 1.7 Elect Director Timothy T. Taussig Mgmt For For 2 Ratify Auditors Mgmt For For Live Nation Entertainment, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LYV 02-Dec-10 USA 538034109 Annual 18-Oct-10 6,963 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Irving L. Azoff Mgmt For Withhold 1.2 Elect Director Mark Carleton Mgmt For Withhold 1.3 Elect Director Jonathan F. Miller Mgmt For Withhold 1.4 Elect Director Michael Rapino Mgmt For Withhold 1.5 Elect Director Mark S. Shapiro Mgmt For Withhold 2 Ratify Auditors Mgmt For For Matrix Service Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MTRX 02-Dec-10 USA 576853105 Annual 13-Oct-10 1,949 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael J. Bradley Mgmt For For 1.2 Elect Director Michael J. Hall Mgmt For For 1.3 Elect Director I. Edgar (Ed) Hendrix Mgmt For For 1.4 Elect Director Paul K. Lackey Mgmt For For 1.5 Elect Director Tom E. Maxwell Mgmt For For 1.6 Elect Director David J. Tippeconnic Mgmt For For 2 Ratify Auditors Mgmt For For ScanSource, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SCSC 02-Dec-10 USA 806037107 Annual 15-Oct-10 1,522 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael L. Baur Mgmt For For 1.2 Elect Director Steven R. Fischer Mgmt For For 1.3 Elect Director Michael J. Grainger Mgmt For For 1.4 Elect Director John P. Reilly Mgmt For For 1.5 Elect Director Charles R. Whitchurch Mgmt For For 2 Ratify Auditors Mgmt For For Thermadyne Holdings Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan THMD 02-Dec-10 USA 883435307 Special 29-Oct-10 693 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For TPC Group Inc Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TPCG 02-Dec-10 USA 89236 Y104 Annual 05-Oct-10 693 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James A. Cacioppo Mgmt For For 1.2 Elect Director Michael E. Ducey Mgmt For For 1.3 Elect Director Kenneth E. Glassman Mgmt For For 1.4 Elect Director Richard B. Marchese Mgmt For For 1.5 Elect Director Jeffrey M. Nodland Mgmt For For 1.6 Elect Director Charles W. Shaver Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.7 Elect Director Jeffrey A. Strong Mgmt For For 2 Ratify Auditors Mgmt For For Vail Resorts, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MTN 03-Dec-10 USA 91879 Q109 Annual 07-Oct-10 1,789 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Roland A. Hernandez Mgmt For For 1.2 Elect Director Thomas D. Hyde Mgmt For For 1.3 Elect Director Jeffrey W. Jones Mgmt For For 1.4 Elect Director Robert A. Katz Mgmt For For 1.5 Elect Director Richard D. Kincaid Mgmt For For 1.6 Elect Director John T. Redmond Mgmt For For 1.7 Elect Director Hilary A. Schneider Mgmt For For 1.8 Elect Director John F. Sorte Mgmt For For 2 Ratify Auditors Mgmt For For ModusLink Global Solutions, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MLNK 08-Dec-10 USA 60786 L107 Annual 15-Oct-10 3,663 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Virginia G. Breen Mgmt For For 1.2 Elect Director Edward E. Lucente Mgmt For For 1.3 Elect Director Joseph M. O'donnell Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For A. Schulman, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SHLM 09-Dec-10 USA 808194104 Annual 15-Oct-10 1,803 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Eugene R. Allspach Mgmt For For 1.2 Elect Director Gregory T. Barmore Mgmt For For 1.3 Elect Director David G. Birney Mgmt For For 1.4 Elect Director Howard R. Curd Mgmt For For 1.5 Elect Director Joseph M. Gingo Mgmt For For 1.6 Elect Director Michael A. McManus, Jr. Mgmt For For 1.7 Elect Director Lee D. Meyer Mgmt For For 1.8 Elect Director James A. Mitarotonda Mgmt For For 1.9 Elect Director Ernest J. Novak, Jr. Mgmt For For 1.10 Elect Director Irvin D. Reid Mgmt For For 1.11 Elect Director John B. Yasinsky Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For Comtech Telecommunications Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CMTL 09-Dec-10 USA 205826209 Annual 11-Oct-10 1,015 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Fred Kornberg Mgmt For For 1.2 Elect Director Edwin Kantor Mgmt For For 2 Ratify Auditors Mgmt For For Pericom Semiconductor Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PSEM 09-Dec-10 USA 713831105 Annual 12-Oct-10 2,123 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Alex Chiming Hui Mgmt For For 1.2 Elect Director Chi-Hung (John) Hui Mgmt For For 1.3 Elect Director Hau L. Lee Mgmt For Withhold 1.4 Elect Director Dennis McKenna Mgmt For Withhold 1.5 Elect Director Michael J. Sophie Mgmt For Withhold 1.6 Elect Director Siu-Weng Simon Wong Mgmt For Withhold 1.7 Elect Director Edward Yang Mgmt For For 2 Ratify Auditors Mgmt For For American Apparel Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan APP 10-Dec-10 USA 023850100 Annual 14-Oct-10 2,703 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Dov Charney Mgmt For For 1.2 Elect Director Mark Samson Mgmt For Withhold 1.3 Elect Director Mark A. Thornton Mgmt For Withhold 2 Ratify Auditors Mgmt For For Prospect Capital Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PSEC 10-Dec-10 USA 74348 T102 Annual 13-Sep-10 3,847 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William J. Gremp Mgmt For For 1.2 Elect Director John F. Barry, III Mgmt For For 1.3 Elect Director Eugene S. Stark Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Approve Issuance of Shares for a Private Placement Mgmt For For Oil-Dri Corporation of America Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ODC 14-Dec-10 USA 677864100 Annual 18-Oct-10 431 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director J. Steven Cole Mgmt For For 1.2 Elect Director Arnold W. Donald Mgmt For For 1.3 Elect Director Daniel S. Jaffee Mgmt For Withhold 1.4 Elect Director Richard M. Jaffee Mgmt For Withhold 1.5 Elect Director Joseph C. Miller Mgmt For Withhold 1.6 Elect Director Michael A. Nemeroff Mgmt For Withhold 1.7 Elect Director Allan H. Selig Mgmt For For 1.8 Elect Director Paul E. Suckow Mgmt For For 2 Ratify Auditors Mgmt For For WD-40 Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WDFC 14-Dec-10 USA 929236107 Annual 15-Oct-10 80 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director J.C. Adams, Jr. Mgmt For For 1.2 Elect Director G.H. Bateman Mgmt For For 1.3 Elect Director P.d. Bewley Mgmt For For 1.4 Elect Director R.A. Collato Mgmt For For 1.5 Elect Director M.L. Crivello Mgmt For For 1.6 Elect Director L.A. Lang Mgmt For For 1.7 Elect Director G.O. Ridge Mgmt For For 1.8 Elect Director N.E. Schmale Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC AMN Healthcare Services, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AHS 15-Dec-10 USA 001744101 Special 26-Oct-10 1,602 0 Vote Proponent Mgmt Rec Instruction 1 Approve Conversion of Securities Mgmt For For 2 Adjourn Meeting Mgmt For For Equity One, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EQY 15-Dec-10 USA 294752100 Special 11-Nov-10 1,550 0 Vote Proponent Mgmt Rec Instruction 1 Amend Charter to Add Foreign Ownership Limits Mgmt For Against 2 Limit Voting Rights of Shares Beneficially Owned in Excess of Mgmt For Against 9.9% of Company's Stock 3 Adjourn Meeting Mgmt For Against Extreme Networks, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EXTR 15-Dec-10 USA 30226 D106 Annual 20-Oct-10 5,718 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Charles Carinalli Mgmt For Withhold 1.2 Elect Director John C. Shoemaker Mgmt For Withhold 2 Declassify the Board of Directors Mgmt For For 3 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC GP Strategies Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GPX 15-Dec-10 USA 36225 V104 Annual 21-Oct-10 908 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Harvey P. Eisen Mgmt For Withhold 1.2 Elect Director Marshall S. Geller Mgmt For For 1.3 Elect Director Scott N. Greenberg Mgmt For For 1.4 Elect Director Sue W. Kelly Mgmt For For 1.5 Elect Director Richard C. Pfenniger Mgmt For Withhold 1.6 Elect Director A. Marvin Strait Mgmt For For 1.7 Elect Director Gene A. Washington Mgmt For For 1.8 Elect Director Daniel M. Friedberg Mgmt For For 2 Ratify Auditors Mgmt For For 3 Other Business Mgmt For Against Prospect Medical Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PZZ 15-Dec-10 USA 743494106 Special 08-Nov-10 454 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Crown Media Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CRWN 16-Dec-10 USA 228411104 Annual 27-Oct-10 1,727 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director William J. Abbott Mgmt For Withhold 1.2 Elect Director Dwight C. Arn Mgmt For Withhold 1.3 Elect Director Robert C. Bloss Mgmt For Withhold 1.4 Elect Director William Cella Mgmt For For 1.5 Elect Director Glenn Curtis Mgmt For Withhold 1.6 Elect Director Steve Doyal Mgmt For Withhold 1.7 Elect Director Brian E. Gardner Mgmt For Withhold 1.8 Elect Director Herbert Granath Mgmt For For 1.9 Elect Director Donald Hall, Jr. Mgmt For Withhold 1.10 Elect Director Irvine O. Hockaday, Jr. Mgmt For Withhold 1.11 Elect Director A. Drue Jennings Mgmt For For 1.12 Elect Director Peter A. Lund Mgmt For For 1.13 Elect Director Brad R. Moore Mgmt For Withhold 1.14 Elect Director Deanne Stedem Mgmt For Withhold 2 Approve Executive Incentive Bonus Plan Mgmt For Against IDT Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IDT 16-Dec-10 USA 448947507 Annual 21-Oct-10 1,228 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Lawrence E. Bathgate, II Mgmt For For 2 Elect Director Eric F. Cosentino Mgmt For For 3 Elect Director James A. Courter Mgmt For For 4 Elect Director Howard S. Jonas Mgmt For Against 5 Elect Director W. Wesley Perry Mgmt For For 6 Elect Director Judah Schorr Mgmt For For Internet Brands, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan INET 16-Dec-10 USA 460608102 Special 09-Nov-10 1,949 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Pilgrim's Pride Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PPC 17-Dec-10 USA 72147 K108 Annual 10-Nov-10 2,403 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Wesley Mendonca Batista Mgmt For Withhold 1.2 Elect Director Joesley Mendonca Batista Mgmt For Withhold 1.3 Elect Director Jose Batista Junior Mgmt For Withhold 1.4 Elect Director Don Jackson Mgmt For Withhold 1.5 Elect Director Marcus Vinicius Pratini de Moraes Mgmt For For 1.6 Elect Director Wallim Cruz De Vasconcellos Junior Mgmt For For 1.7 Elect Director Lonnie 'Bo' Pilgrim Mgmt For Withhold 1.8 Elect Director Michael L. Cooper Mgmt For For 1.9 Elect Director Charles Macaluso Mgmt For For 2 Ratify Auditors Mgmt For For The Dress Barn, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DBRN 17-Dec-10 USA 261570105 Annual 08-Oct-10 321 0 Vote Proponent Mgmt Rec Instruction 1 Approve Formation of Holding Company Mgmt For For 2.1 Elect Director Elliot S. Jaffe Mgmt For For 2.2 Elect Director Michael W. Rayden Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Ratify Auditors Mgmt For For Village Super Market, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VLGEA 17-Dec-10 USA 927107409 Annual 15-Oct-10 271 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James Sumas Mgmt For Withhold 1.2 Elect Director Robert Sumas Mgmt For Withhold 1.3 Elect Director William Sumas Mgmt For Withhold 1.4 Elect Director John P. Sumas Mgmt For Withhold 1.5 Elect Director Kevin Begley Mgmt For Withhold 1.6 Elect Director Nicholas Sumas Mgmt For Withhold 1.7 Elect Director John J. Sumas Mgmt For Withhold 1.8 Elect Director Steven Crystal Mgmt For For 1.9 Director David C. Judge Mgmt For For 1.10 Elect Director Peter R. Lavoy Mgmt For For 1.11 Elect Director Stephen F. Rooney Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For Against NewAlliance Bancshares, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NAL 20-Dec-10 USA 650203102 Special 01-Nov-10 5,879 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Darling International Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DAR 21-Dec-10 USA 237266101 Special 19-Nov-10 1,842 0 Vote Proponent Mgmt Rec Instruction 1 Increase Authorized Common Stock Mgmt For For Northwest Pipe Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NWPX 22-Dec-10 USA 667746101 Annual 12-Nov-10 817 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Wayne B. Kingsley Mgmt For Withhold 1.2 Elect Director Keith R. Larson Mgmt For Withhold 1.3 Elect Director James E. Declusin Mgmt For For 1.4 Elect Director Michael C. Franson Mgmt For Withhold 2 Ratify Auditors Mgmt For For Sycamore Networks, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SCMR 04-Jan-11 USA 871206405 Annual 05-Nov-10 920 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Gururaj Deshpande Mgmt For For 1.2 Elect Director Craig R. Benson Mgmt For For 2 Ratify Auditors Mgmt For For 3 Reduce Supermajority Vote Requirement SH Against For Robbins & Myers, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RBN 07-Jan-11 USA 770196103 Special 26-Nov-10 1,535 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For SMART Modular Technologies (WWH), Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SMOD 07-Jan-11 Cayman Islands G82245104 Annual 26-Nov-10 1,870 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Iain MacKenzie as a Director Mgmt For For 1.2 Elect Ajay Shah as a Director Mgmt For For 1.3 Elect Kimberly E. Alexy as a Director Mgmt For For 1.4 Elect Dennis McKenna as a Director Mgmt For For 1.5 Elect Harry W. (Webb) McKinney as a Director Mgmt For For 1.6 Elect Mukesh Patel as a Director Mgmt For Withhold 1.7 Elect Clifton Thomas Weatherford as a Director Mgmt For For 2 Ratify KPMG LLP as Auditors Mgmt For For T-3 Energy Services, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TTES 07-Jan-11 USA 87306 E107 Special 26-Nov-10 691 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC The Greenbrier Companies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GBX 07-Jan-11 USA 393657101 Annual 22-Nov-10 1,071 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Graeme A. Jack Mgmt For For 1.2 Elect Director Victoria McManus Mgmt For For 1.3 Elect Director Wendy L. Teramoto Mgmt For For 1.4 Elect Director Benjamin R. Whiteley Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For Against 3 Ratify Auditors Mgmt For For Herley Industries, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on HRLY 11-Jan-11 USA 427398102 Annual 17-Nov-10 1,183 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Edward A. Bogucz Mgmt For For 1.2 Elect Director Carlos C. Campbell Mgmt For For 1.3 Elect Director F. Jack Liebau, Jr. Mgmt For For 1.4 Elect Director Michael N. Pocalyko Mgmt For For 1.5 Elect Director John A. Thonet Mgmt For For 1.6 Elect Director Raj Tatta Mgmt For For 2 Amend Bylaws to Modify Definition of "Independent Director" Mgmt For For 3 Amend Bylaws to Provide Affiliate Transactions Must be Mgmt For For Approved by Audit Committee 4 Reduce Supermajority Vote Requirement Mgmt For Against 5 Amend Bylaws to Correct Typogrphical Errors Mgmt For For UniFirst Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UNF 11-Jan-11 USA 904708104 Annual 15-Nov-10 800 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ronald D. Croatti Mgmt For For 1.2 Elect Director Donald J. Evans Mgmt For For 1.3 Elect Director Thomas S. Postek Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For Against 3 Approve Stock Award to Executive Ronald D. Croatti Mgmt For Against 4 Ratify Auditors Mgmt For For MOOG, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MOG.A 12-Jan-11 USA 615394202 Annual 01-Dec-10 2,591 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Albert F. Myers Mgmt For For 1.2 Elect Director Raymond W. Boushie Mgmt For For 2 Ratify Auditors Mgmt For For Cantel Medical Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CMN 13-Jan-11 USA 138098108 Annual 18-Nov-10 1,122 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert L. Barbanell Mgmt For For 1.2 Elect Director Alan R. Batkin Mgmt For For 1.3 Elect Director Joseph M. Cohen Mgmt For For 1.4 Elect Director Charles M. Diker Mgmt For For 1.5 Elect Director Mark N. Diker Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.6 Elect Director George L. Fotiades Mgmt For For 1.7 Elect Director Alan J. Hirschfield Mgmt For For 1.8 Elect Director Andrew A. Krakauer Mgmt For For 1.9 Elect Director Peter J. Pronovost Mgmt For For 1.10 Elect Director Bruce Slovin Mgmt For For 2 Ratify Auditors Mgmt For For Richardson Electronics, Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RELL 13-Jan-11 USA 763165107 Special 13-Dec-10 908 0 Vote Proponent Mgmt Rec Instruction 1 Approve Sale of Company Assets Mgmt For For Nutraceutical International Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NUTR 17-Jan-11 USA 67060 Y101 Annual 17-Dec-10 841 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jeffrey A. Hinrichs Mgmt For For 1.2 Elect Director J. Kimo Esplin Mgmt For For 2 Ratify Auditors Mgmt For For Brooks Automation, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BRKS 18-Jan-11 USA 114340102 Annual 30-Nov-10 2,296 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director A. Clinton Allen Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.2 Elect Director Joseph R. Martin Mgmt For For 1.3 Elect Director John K. McGillicuddy Mgmt For For 1.4 Elect Director Krishna G. Palepu Mgmt For For 1.5 Elect Director C.s. Park Mgmt For For 1.6 Elect Director Kirk P. Pond Mgmt For For 1.7 Elect Director Stephen S. Schwartz Mgmt For For 1.8 Elect Director Alfred Woollacott, III Mgmt For For 1.9 Elect Director Mark S. Wrighton Mgmt For For 2 Ratify Auditors Mgmt For For MarineMax, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HZO 19-Jan-11 USA 567908108 Annual 30-Nov-10 1,923 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Michael H. McLamb Mgmt For For 2 Elect Director Russell J. Knittel Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For Against 4 Approve Executive Incentive Bonus Plan Mgmt For For 5 Ratify Auditors Mgmt For For Microsemi Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MSCC 19-Jan-11 USA 595137100 Annual 22-Nov-10 2,911 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James J. Peterson Mgmt For For 1.2 Elect Director Dennis R. Leibel Mgmt For For 1.3 Elect Director Thomas R. Anderson Mgmt For For 1.4 Elect Director William E. Bendush Mgmt For For 1.5 Elect Director William L. Healey Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.6 Elect Director Paul F. Folino Mgmt For For 1.7 Elect Director Matthew E. Massengill Mgmt For For 2 Ratify Auditors Mgmt For For Analogic Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ALOG 20-Jan-11 USA 032657207 Annual 22-Nov-10 320 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Bernard C. Bailey Mgmt For For 1.2 Elect Director Jeffrey P. Black Mgmt For For 1.3 Elect Director James W. Green Mgmt For For 1.4 Elect Director James J. Judge Mgmt For For 1.5 Elect Director Kevin C. Melia Mgmt For For 1.6 Elect Director Michael T. Modic Mgmt For For 1.7 Elect Director Fred B. Parks Mgmt For For 1.8 Elect Director Sophie V. Vandebroek Mgmt For For 1.9 Elect Director Edward F. Voboril Mgmt For For 1.10 Elect Director Gerald L. Wilson Mgmt For For 2 Ratify Auditors Mgmt For For 3 Other Business Mgmt For Against Digi International Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DGII 20-Jan-11 USA 253798102 Annual 23-Nov-10 1,842 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Joseph T. Dunsmore Mgmt For Withhold 1.2 Elect Director Bradley J. Williams Mgmt For Withhold 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Hutchinson Technology Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HTCH 20-Jan-11 USA 448407106 Annual 01-Dec-10 2,056 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Mark A. Augusti Mgmt For Withhold 1.2 Elect Director Wayne M. Fortun Mgmt For Withhold 1.3 Elect Director Martha Goldberg Aronson Mgmt For Withhold 1.4 Elect Director Jeffrey W. Green Mgmt For Withhold 1.5 Elect Director Gary D. Henley Mgmt For Withhold 1.6 Elect Director Russell Huffer Mgmt For Withhold 1.7 Elect Director William T. Monahan Mgmt For Withhold 1.8 Elect Director Thomas R. Verhage Mgmt For Withhold 2 Approve Omnibus Stock Plan Mgmt For For 3 Amend Qualified Employee Stock Purchase Plan Mgmt For For 4 Ratify Auditors Mgmt For For NASB Financial, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NASB 20-Jan-11 USA 628968109 Annual 15-Dec-10 300 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Barrett Brady Mgmt For Withhold 1.2 Elect Director Keith B. Cox Mgmt For Withhold 2 Ratify Auditors Mgmt For For New Jersey Resources Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NJR 26-Jan-11 USA 646025106 Annual 30-Nov-10 2,067 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jane M. Kenny Mgmt For For 1.2 Elect Director David A. Trice Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For The Laclede Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LG 27-Jan-11 USA 505597104 Annual 01-Dec-10 1,044 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Edward L. Glotzbach Mgmt For For 1.2 ElectDirector W. Stephen Maritz Mgmt For For 1.3 ElectDirector John P. Stupp, Jr. Mgmt For For 2 Amend Executive Incentive Bonus Plan Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 6 Ratify Auditors Mgmt For For Rock-Tenn Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RKT 28-Jan-11 USA 772739207 Annual 26-Nov-10 1,549 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director J. Powell Brown Mgmt For Withhold 1.2 Elect Director Robert M. Chapman Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.3 Elect Director Russell M. Currey Mgmt For For 1.4 Elect Director G. Stephen Felker Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt None One Year Sally Beauty Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SBH 28-Jan-11 USA 79546 E104 Annual 30-Nov-10 775 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kathleen J. Affeldt Mgmt For For 1.2 Elect Director Walter L. Metcalfe, Jr. Mgmt For For 1.3 Elect Director Edward W. Rabin Mgmt For For 1.4 Elect Director Gary G. Winterhalter Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Fair Isaac Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FICO 01-Feb-11 USA 303250104 Annual 08-Dec-10 2,392 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director A. George Battle Mgmt For For 1.2 Elect Director Nicholas F. Graziano Mgmt For For 1.3 Elect Director Mark N. Greene Mgmt For For 1.4 Elect Director Alex W. Hart Mgmt For For 1.5 Elect Director James D. Kirsner Mgmt For For 1.6 Elect Director William J. Lansing Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.7 Elect Director Rahul N. Merchant Mgmt For For 1.8 Elect Director Margaret L. Taylor Mgmt For For 1.9 Elect Director Duane E. White Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year 4 Ratify Auditors Mgmt For For PennantPark Investment Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PNNT 01-Feb-11 USA 708062104 Annual 14-Dec-10 1,790 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Marshall Brozost Mgmt For For 1.2 Elect Director Samuel L. Katz Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Sale of Common Stock Below Net Asset Value Mgmt For For ESCO Technologies Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ESE 03-Feb-11 USA 296315104 Annual 03-Dec-10 1,329 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director L.W. Solley Mgmt For For 1.2 Elect Director J.D. Woods Mgmt For For 1.3 Elect Director G.E. Muenster Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Griffon Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GFF 03-Feb-11 USA 398433102 Annual 06-Dec-10 2,393 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Bertrand M. Bell Mgmt For For 1.2 Elect Director Robert G. Harrison Mgmt For For 1.3 Elect Director Ronald J. Kramer Mgmt For For 1.4 Elect Director Martin S. Sussman Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year 4 Approve Omnibus Stock Plan Mgmt For For 5 Approve Executive Incentive Bonus Plan Mgmt For For 6 Ratify Auditors Mgmt For For L-1 Identity Solutions, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ID 03-Feb-11 USA 50212 A106 Special 27-Dec-10 3,820 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For SurModics, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SRDX 07-Feb-11 USA 868873100 Annual 09-Dec-10 649 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert C. Buhrmaster Mgmt For Withhold Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.2 Elect Director Jeffrey C. Smith Mgmt For For 1.3 Elect Director Susan E. Knight Mgmt For Withhold 2 Fix Number of Directors at Ten Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Golub Capital BDC, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GBDC 08-Feb-11 USA 38173 M102 Annual 27-Dec-10 640 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David B. Golub Mgmt For For 2 Ratify Auditors Mgmt For For Ingles Markets, Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IMKTA 08-Feb-11 USA 457030104 Annual 14-Dec-10 1,061 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Fred D. Ayers Mgmt For For 1.2 Elect Director John O. Pollard Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For 5 Convert all Class B shares (currently 10 votes per share) to SH Against For Common shares (currently one vote per share) J & J Snack Foods Corp. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan JJSF 09-Feb-11 USA 466032109 Annual 13-Dec-10 79 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Peter G. Stanley Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt None For 3 Advisory Vote on Say on Pay Frequency Mgmt None One Year CPI International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CPII 10-Feb-11 USA 12618 M100 Special 07-Jan-11 449 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Integral Systems, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ISYS 16-Feb-11 USA 45810 H107 Annual 20-Dec-10 1,407 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Brian R. Kahn Mgmt For For 1.2 Elect Director Melvin L. Keating Mgmt For For 1.3 Elect Director Thomas S. Moorman, Jr. Mgmt For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Provident New York Bancorp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on PBNY 17-Feb-11 USA 744028101 Annual 20-Dec-10 2,217 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Dennis L. Coyle Mgmt For For 1.2 Elect Director Victoria Kossover Mgmt For For 1.3 Elect Director Burt Steinberg Mgmt For For 1.4 Elect Director George Strayton Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Ruddick Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RDK 17-Feb-11 USA 781258108 Annual 10-Dec-10 1,210 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John R. Belk Mgmt For For 1.2 Elect Director John P. Derham Cato Mgmt For For 1.3 Elect Director Thomas W. Dickson Mgmt For For 1.4 Elect Director James E.S. Hynes Mgmt For For 1.5 Elect Director Anna Spangler Nelson Mgmt For For 1.6 Elect Director Bailey W. Patrick Mgmt For For 1.7 Elect Director Robert H. Spilman, Jr. Mgmt For For 1.8 Elect Director Harold C. Stowe Mgmt For For 1.9 Elect Director Isaiah Tidwell Mgmt For For 1.10 Elect Director William C. Warden, Jr. Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Sanderson Farms, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SAFM 17-Feb-11 USA 800013104 Annual 28-Dec-10 213 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Lampkin Butts Mgmt For For 1.2 Elect Director Beverly Hogan Mgmt For For 1.3 Elect Director Phil K. Livingston Mgmt For For 1.4 Elect Director Charles W. Ritter, Jr Mgmt For For 1.5 Elect Director Joe F. Sanderson, Jr. Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Dynamex Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DDMX 18-Feb-11 USA 26784 F103 Special 14-Jan-11 407 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Jack In the Box Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan JACK 18-Feb-11 USA 466367109 Annual 21-Dec-10 345 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David L. Goebel Mgmt For For 1.2 Elect Director Murray H. Hutchison Mgmt For For 1.3 Elect Director Linda A. Lang Mgmt For For 1.4 Elect Director Michael W. Murphy Mgmt For For 1.5 Elect Director James M. Myers Mgmt For For 1.6 Elect Director David M. Tehle Mgmt For For 1.7 Elect Director Winifred M. Webb Mgmt For For 1.8 Elect Director John T. Wyatt Mgmt For For 2 Amend Executive Incentive Bonus Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt None One Year Rockville Financial, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RCKB 18-Feb-11 USA 774186100 Special 04-Jan-11 691 0 Vote Proponent Mgmt Rec Instruction 1 Approve Formation of Holding Company Mgmt For For 2 Adjourn Meeting Mgmt For For Cubic Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CUB 22-Feb-11 USA 229669106 Annual 28-Dec-10 507 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Walter J. Zable Mgmt For For 1.2 Elect Director Walter C. Zable Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.3 Elect Director Bruce G. Blakley Mgmt For For 1.4 Elect Director William W. Boyle Mgmt For For 1.5 Elect Director Edwin A. Guiles Mgmt For For 1.6 Elect Director Robert S. Sullivan Mgmt For For 1.7 Elect Director John H. Warner, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Powell Industries, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan POWL 23-Feb-11 USA 739128106 Annual 03-Jan-11 774 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Eugene L. Butler Mgmt For For 1.2 Elect Director Christopher E. Cragg Mgmt For For 1.3 Elect Director Bonnie V. Hancock Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Ascent Media Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ASCMA 24-Feb-11 USA 043632108 Special 24-Jan-11 591 0 Vote Proponent Mgmt Rec Instruction 1 Approve Sale of Company Assets Mgmt For For BMP Sunstone Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BJGP 24-Feb-11 USA 05569 C105 Special 14-Jan-11 1,764 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Continucare Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CNU 24-Feb-11 USA 212172100 Annual 30-Dec-10 397 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Richard C. Pfenniger, Jr. Mgmt For For 1.2 Elect Director Robert J. Cresci Mgmt For For 1.3 Elect Director Neil Flanzraich Mgmt For For 1.4 Elect Director Phillip Frost Mgmt For Withhold 1.5 Elect Director Jacob Nudel Mgmt For For 1.6 Elect Director Marvin A. Sackner Mgmt For For 1.7 Elect Director Jacqueline M. Simkin Mgmt For For 1.8 Elect Director A. Marvin Strait Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year International Assets Holding Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan INTL 24-Feb-11 USA 459028106 Annual 05-Jan-11 1,122 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Scott J. Branch Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.2 Elect Director Bruce Krehbiel Mgmt For For 1.3 Elect Director Eric Parthemore Mgmt For For 1.4 Elect Director John Radziwill Mgmt For For 2 Ratify Auditors Mgmt For For 3 Change Company Name Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year OYO Geospace Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on OYOG 24-Feb-11 USA 671074102 Annual 03-Jan-11 29 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Thomas L. Davis Mgmt For For 1.2 Elect Director Richard C. White Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Quanex Building Products Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NX 24-Feb-11 USA 747619104 Annual 07-Jan-11 1,709 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Susan F. Davis Mgmt For For 1.2 Elect Director Joseph D. Rupp Mgmt For For 1.3 Elect Director Curtis M. Stevens Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Amend Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For Haynes International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HAYN 28-Feb-11 USA 420877201 Annual 13-Jan-11 532 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Paul J. Bohan Mgmt For For 1.2 Elect Director Donald C. Campion Mgmt For For 1.3 Elect Director Mark M. Comerford Mgmt For For 1.4 Elect Director John C. Corey Mgmt For For 1.5 Elect Director Robert H. Getz Mgmt For For 1.6 Elect Director Timothy J. McCarthy Mgmt For For 1.7 Elect Director William P. Wall Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Spectrum Brands Holdings, Inc Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SPB 01-Mar-11 USA 84763 R101 Annual 24-Jan-11 799 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kenneth C. Ambrecht Mgmt For For 1.2 Elect Director Eugene I. Davis Mgmt For Withhold 1.3 Elect Director David R. Lumley Mgmt For For 1.4 Elect Director Robin Roger Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Approve Cash Award to Executive Mgmt For For 6 Approve Omnibus Stock Plan Mgmt For For Esterline Technologies Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ESL 02-Mar-11 USA 297425100 Annual 03-Jan-11 1,709 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Robert W. Cremin Mgmt For For 2 Elect Director Anthony P. Franceschini Mgmt For For 3 Elect Director James J. Morris Mgmt For For 4 Elect Director Delores M. Etter Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Ratify Auditors Mgmt For For Johnson Outdoors Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan JOUT 02-Mar-11 USA 479167108 Annual 03-Jan-11 373 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Terry E. London Mgmt For For 1.2 Elect Director John M. Fahey, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year ESSA Bancorp, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ESSA 03-Mar-11 USA 29667 D104 Annual 14-Jan-11 1,138 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Daniel J. Henning Mgmt For For 1.2 Elect Director Frederick E. Kutteroff Mgmt For For 1.3 Elect Director Elizabeth B. Weekes Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year WGL Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WGL 03-Mar-11 USA 92924 F106 Annual 03-Jan-11 3,162 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael D. Barnes Mgmt For For 1.2 Elect Director George P. Clancy, Jr. Mgmt For For 1.3 Elect Director James W. Dyke, Jr. Mgmt For For 1.4 Elect Director Melvyn J. Estrin Mgmt For For 1.5 Elect Director James F. Lafond Mgmt For For 1.6 Elect Director Debra L. Lee Mgmt For For 1.7 Elect Director Terry D. McCallister Mgmt For For 2 Ratify Auditors Mgmt For For 3 Provide for Cumulative Voting SH Against For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Mediacom Communications Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MCCC 04-Mar-11 USA 58446 K105 Special 14-Jan-11 3,109 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Piedmont Natural Gas Company, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PNY 04-Mar-11 USA 720186105 Annual 27-Dec-10 3,572 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Malcolm E. Everett III Mgmt For For 1.2 Elect Director Frank B. Holding, Jr. Mgmt For For 1.3 Elect Director Minor M. Shaw Mgmt For For 1.4 Elect Director Muriel W. Sheubrooks Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year ABM Industries Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ABM 08-Mar-11 USA 000957100 Annual 12-Jan-11 2,163 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Dan T. Bane Mgmt For For 1.2 Elect Director Anthony G. Fernandes Mgmt For For 1.3 Elect Director Maryellen C. Herringer Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Cabot Microelectronics Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CCMP 08-Mar-11 USA 12709 P103 Annual 14-Jan-11 927 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert J. Birgeneau Mgmt For For 1.2 Elect Director Steven V. Wilkinson Mgmt For For 1.3 Elect Director Bailing Xia Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Multi-Fineline Electronix, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MFLX 09-Mar-11 USA 62541 B101 Annual 11-Jan-11 115 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kheng-Joo Khaw Mgmt For For 1.2 Elect Director Linda Yuen-Ching Lim Mgmt For For 1.3 Elect Director Sam Yau Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Urstadt Biddle Properties Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on UBA 10-Mar-11 USA 917286205 Annual 24-Jan-11 1,008 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director in Kevin J. Bannon Mgmt For For 1.2 Elect Director Peter Herrick Mgmt For For 1.3 Elect Director Charles D. Urstadt Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Restricted Stock Plan Mgmt For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year The Pantry, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PTRY 15-Mar-11 USA 698657103 Annual 19-Jan-11 927 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Terrance M. Marks Mgmt For For 1.2 Elect Director Robert F. Bernstock Mgmt For For 1.3 Elect Director Paul L. Brunswick Mgmt For For 1.4 Elect Director Wilfred A. Finnegan Mgmt For For 1.5 Elect Director Edwin J. Holman Mgmt For For 1.6 Elect Director Terry L. McElroy Mgmt For For 1.7 Elect Director Mark D. Miles Mgmt For For 1.8 Elect Director Bryan E. Monkhouse Mgmt For For 1.9 Elect Director Thomas M. Murnane Mgmt For For 1.10 Elect Director Maria C. Richter Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Ratify Auditors Mgmt For For Rofin-Sinar Technologies Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RSTI 16-Mar-11 USA 775043102 Annual 21-Jan-11 771 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Peter Wirth Mgmt For For 1.2 Elect Director Stephen D. Fantone Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 5 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year Shiloh Industries, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SHLO 16-Mar-11 USA 824543102 Annual 18-Jan-11 199 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Curtis E. Moll Mgmt For Withhold 1.2 Elect Director Robert J. King, Jr. Mgmt For For 1.3 Elect Director Theodore K. Zampetis Mgmt For Withhold Keynote Systems, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KEYN 18-Mar-11 USA 493308100 Annual 11-Feb-11 867 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Umang Gupta Mgmt For For 1.2 Elect Director Charles M. Boesenberg Mgmt For For 1.3 Elect Director Mohan Gyani Mgmt For For 1.4 Elect Director Jennifer M. Johnson Mgmt For For 1.5 Elect Director Raymond L. Ocampo Jr. Mgmt For For 1.6 Elect Director Deborah Rieman Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Amend Qualified Employee Stock Purchase Plan Mgmt For For 5 Amend Omnibus Stock Plan Mgmt For For 6 Ratify Auditors Mgmt For For SYNNEX Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SNX 21-Mar-11 USA 87162 W100 Annual 09-Feb-11 1,140 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Dwight Steffensen Mgmt For For 1.2 Elect Director Kevin Murai Mgmt For For 1.3 Elect Director Fred Breidenbach Mgmt For For 1.4 Elect Director Matthew Miau Mgmt For For 1.5 Elect Director Gregory Quesnel Mgmt For For 1.6 Elect Director James Van Horne Mgmt For For 1.7 Elect Director Duane Zitzner Mgmt For For 1.8 Elect Director Andrea Zulberti Mgmt For For 2 Amend Executive Incentive Bonus Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Clarcor, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CLC 22-Mar-11 USA 179895107 Annual 04-Feb-11 261 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Mark A. Emkes Mgmt For For 1.2 Elect Director Robert H. Jenkins Mgmt For For 1.3 Elect Director Philip R. Lochner, Jr. Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Multimedia Games, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MGAM 22-Mar-11 USA 625453105 Annual 22-Jan-11 1,882 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Michael J. Maples, Sr. Mgmt For For 2 Elect Director Stephen J. Greathouse Mgmt For For 3 Elect Director Neil E. Jenkins Mgmt For For 4 Elect Director Justin A. Orlando Mgmt For For 5 Elect Director Patrick J. Ramsey Mgmt For For 6 Elect Director Robert D. Repass Mgmt For For 7 Elect Director Timothy S. Stanley Mgmt For For 8 Authorize Share Repurchase Program Mgmt For For 9 Change Company Name Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 12 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Quiksilver, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ZQK 22-Mar-11 USA 74838 C106 Annual 26-Jan-11 6,592 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Douglas K. Ammerman Mgmt For For 1.2 Elect Director William M. Barnum, Jr. Mgmt For For 1.3 Elect Director James G. Ellis Mgmt For For 1.4 Elect Director Charles S. Exon Mgmt For For 1.5 Elect Director M. Steven Langman Mgmt For For 1.6 Elect Director Robert B. McKnight, Jr. Mgmt For For 1.7 Elect Director Robert L. Mettler Mgmt For For 1.8 Elect Director Paul C. Speaker Mgmt For For 1.9 Elect Director Andrew W. Sweet Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Robbins & Myers, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RBN 22-Mar-11 USA 770196103 Annual 14-Feb-11 2,328 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Andrew G. Lampereur Mgmt For For 1.2 Elect Director Thomas P. Loftis Mgmt For For 1.3 Elect Director Dale L. Medford Mgmt For For 1.4 Elect Director Albert J. Neupaver Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC AirTran Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AAI 23-Mar-11 USA 00949 P108 Special 07-Feb-11 6,912 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Fifth Street Finance Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FSC 25-Mar-11 USA 31678 A103 Annual 24-Jan-11 2,733 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Brian S. Dunn Mgmt For For 2 Elect Director Byron J. Haney Mgmt For For 3 Ratify Auditors Mgmt For For 4 Approve Issuance of Warrants Mgmt For Against Ameron International Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AMN 30-Mar-11 USA 030710107 Proxy Contest 15-Feb-11 468 0 Vote Proponent Mgmt Rec Instruction Management Proxy (Gold Card) Mgmt 1.1 Elect Director James S. Marlen Mgmt For Do Not Vote 1.2 Elect Director David Davenport Mgmt For Do Not Vote 2 Ratify Auditors Mgmt For Do Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Do Not Vote Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Advisory Vote on Say on Pay Frequency Mgmt One Year Do Not Vote Dissident Proxy (White Card) Mgmt 1.1 Elect Director James A. Mitarotonda SH For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Against Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year GenCorp Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GY 30-Mar-11 USA 368682100 Annual 01-Feb-11 4,281 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Thomas A. Corcoran Mgmt For For 1.2 Elect Director James R. Henderson Mgmt For For 1.3 Elect Director Warren G. Lichtenstein Mgmt For For 1.4 Elect Director David A. Lorber Mgmt For For 1.5 Elect Director James H. Perry Mgmt For For 1.6 Elect Director Scott J. Seymour Mgmt For For 1.7 Elect Director Martin Turchin Mgmt For For 1.8 Elect Director Robert C. Woods Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For Coherent, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan COHR 31-Mar-11 USA 192479103 Annual 16-Feb-11 401 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director John R. Ambroseo Mgmt For For 1.2 Elect Director Susan James Mgmt For For 1.3 Elect Director L. William Krause Mgmt For For 1.4 Elect Director Garry Rogerson Mgmt For For 1.5 Elect Director Lawrence Tomlinson Mgmt For For 1.6 Elect Director Sandeep Vij Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt None One Year Hancock Holding Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HBHC 31-Mar-11 USA 410120109 Annual 22-Feb-11 1,498 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Frank E. Bertucci Mgmt For For 1.2 Elect Director Carl J. Chaney Mgmt For For 1.3 Elect Director Thomas H. Olinde Mgmt For For 1.4 Elect Director John H. Pace Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Photronics, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PLAB 01-Apr-11 USA 719405102 Annual 14-Feb-11 4,165 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Walter M. Fiederowicz Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.2 Elect Director Joseph A. Fiorita, Jr. Mgmt For For 1.3 Elect Director Constantine S. Macricostas Mgmt For For 1.4 Elect Director George Macricostas Mgmt For For 1.5 Elect Director Mitchell G. Tyson Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Executive Incentive Bonus Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 6 Other Business Mgmt For Against IDT Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IDT 04-Apr-11 USA 448947507 Special 18-Feb-11 752 0 Vote Proponent Mgmt Rec Instruction 1 Reclassify Common Stock into Class B Common Stock and Mgmt For For Provide for Conversion of Class A Common Stock into Class B Common Stock Spectrum Control, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SPEC 04-Apr-11 USA 847615101 Annual 18-Feb-11 618 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director George J. Behringer Mgmt For For 1.2 Elect Director John P. Freeman Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Non-Employee Director Stock Option Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Biglari Holdings Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BH 07-Apr-11 USA 08986 R101 Annual 09-Mar-11 55 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Sardar Biglari Mgmt For For 1.2 Elect Director Philip L. Cooley Mgmt For For 1.3 Elect Director Kenneth R. Cooper Mgmt For For 1.4 Elect Director Ruth J. Person Mgmt For For 1.5 Elect Director John W. Ryan Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Stewart Enterprises, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan STEI 07-Apr-11 USA 860370105 Annual 09-Feb-11 3,989 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John B. Elstrott Mgmt For For 1.2 Elect Director Thomas M. Kitchen Mgmt For For 1.3 Elect Director Alden J. McDonald, Jr Mgmt For For 1.4 Elect Director Ronald H. Patron Mgmt For For 1.5 Elect Director Ashton J. Ryan, Jr. Mgmt For For 1.6 Elect Director John K. Saer, Jr. Mgmt For For 1.7 Elect Director Frank B. Stewart, Jr. Mgmt For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 5 Other Business Mgmt For Against Otter Tail Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OTTR 11-Apr-11 USA 689648103 Annual 15-Feb-11 1,499 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John D. Erickson Mgmt For For 1.2 Elect Director Nathan I. Partain Mgmt For For 1.3 Elect Director James B. Stake Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Lakeland Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LKFN 12-Apr-11 USA 511656100 Annual 23-Feb-11 1,228 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert E. Bartels, Jr. Mgmt For Withhold 1.2 Elect Director Thomas A. Hiatt Mgmt For Withhold 1.3 Elect Director Michael L. Kubacki Mgmt For Withhold 1.4 Elect Director Steven D. Ross Mgmt For Withhold 1.5 Elect Director M. Scott Welch Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year National Bankshares, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NKSH 12-Apr-11 USA 634865109 Annual 23-Feb-11 522 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Charles E. Green, III Mgmt For For 1.2 Elect Director William A. Peery Mgmt For For 1.3 Elect Director James M. Shuler Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Suffolk Bancorp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SUBK 12-Apr-11 USA 864739107 Annual 04-Mar-11 545 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Joseph A. Gaviola Mgmt For For 1.2 Elect Director J. Gordon Huszagh Mgmt For For 1.3 Elect Director John D. Stark Jr. Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For OfficeMax Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on OMX 13-Apr-11 USA 67622 P101 Annual 22-Feb-11 2,711 Vote Proponent Mgmt Rec Instruction 1 Elect Director Warren F. Bryant Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2 Elect Director Joseph M. DePinto Mgmt For For 3 Elect Director Rakesh Gangwal Mgmt For For 4 Elect Director William J. Montgoris Mgmt For For 5 Elect Director Francesca Ruiz de Luzuriaga Mgmt For For 6 Elect Director Ravichandra K. Saligram Mgmt For For 7 Elect Director David M. Szymanski Mgmt For For 8 Ratify Auditors Mgmt For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 10 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Universal Forest Products, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UFPI 13-Apr-11 USA 913543104 Annual 15-Feb-11 856 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John W. Garside Mgmt For For 1.2 Elect Director Gary F. Goode Mgmt For For 1.3 Elect Director Mark A. Murray Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Bravo Brio Restaurant Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BBRG 14-Apr-11 USA 10567 B109 Annual 14-Feb-11 227 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Allen J. Bernstein Mgmt For For 2 Elect Director James S. Gulmi Mgmt For For 3 Elect Director Saed Mohseni Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Ratify Auditors Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year H.B. Fuller Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FUL 14-Apr-11 USA 359694106 Annual 16-Feb-11 2,340 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director J. Michael Losh Mgmt For For 1.2 Elect Director Lee R. Mitau Mgmt For For 1.3 Elect Director R. William Van Sant Mgmt For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Sealy Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ZZ 14-Apr-11 USA 812139301 Annual 22-Feb-11 2,281 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Simon E. Brown Mgmt For For 1.2 Elect Director Deborah G. Ellinger Mgmt For For 1.3 Elect Director James W. Johnston Mgmt For For 1.4 Elect Director Gary E. Morin Mgmt For For 1.5 Elect Director Dean B. Nelson Mgmt For For 1.6 Elect Director Paul J. Norris Mgmt For For 1.7 Elect Director John B. Replogle Mgmt For For 1.8 Elect Director Richard W. Roedel Mgmt For For 1.9 Elect Director Lawrence J. Rogers Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Cardinal Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CFNL 15-Apr-11 USA 14149 F109 Annual 28-Feb-11 2,235 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William G. Buck Mgmt For For 1.2 Elect Director Sidney O. Dewberry Mgmt For For 1.3 Elect Director Alan G. Merten Mgmt For Withhold 1.4 Elect Director William E. Peterson Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For Chemical Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CHFC 18-Apr-11 USA 163731102 Annual 18-Feb-11 1,236 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Gary E. Anderson Mgmt For For 1.2 Elect Director J. Daniel Bernson Mgmt For For 1.3 Elect Director Nancy Bowman Mgmt For For 1.4 Elect Director James A. Currie Mgmt For For 1.5 Elect Director James R. Fitterling Mgmt For For 1.6 Elect Director Thomas T. Huff Mgmt For For 1.7 Elect Director Michael T. Laethem Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.8 Elect Director James B. Meyer Mgmt For For 1.9 Elect Director Terence F. Moore Mgmt For For 1.10 Elect Director Aloysius J. Oliver Mgmt For Withhold 1.11 Elect Director David B. Ramaker Mgmt For For 1.12 Elect Director Grace O. Shearer Mgmt For For 1.13 Elect Director Larry D. Stauffer Mgmt For For 1.14 Elect Director William S. Stavropoulos Mgmt For For 1.15 Elect Director Franklin C. Wheatlake Mgmt For For 2 Increase Authorized Common Stock Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Park National Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PRK 18-Apr-11 USA 700658107 Annual 25-Feb-11 641 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director C. Daniel DeLawder Mgmt For For 1.2 Elect Director Harry O. Egger Mgmt For For 1.3 Elect Director F. William Englefield, IV Mgmt For For 1.4 Elect Director Stephen J. Kambeitz Mgmt For For 1.5 Elect Director John J. O'Neill Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Eliminate Preemptive Rights Mgmt For For 4 Ratify Auditors Mgmt For For Bank of The Ozarks, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OZRK 19-Apr-11 USA 063904106 Annual 18-Feb-11 585 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director George Gleason Mgmt For For 1.2 Elect Director Mark Ross Mgmt For For 1.3 Elect Director Jean Arehart Mgmt For For 1.4 Elect Director Richard Cisne Mgmt For For 1.5 Elect Director Robert East Mgmt For For 1.6 Elect Director Linda Gleason Mgmt For For 1.7 Elect Director Walter Kimbrough Mgmt For For 1.8 Elect Director Henry Mariani Mgmt For For 1.9 Elect Director Robert Proost Mgmt For For 1.10 Elect Director R.l. Qualls Mgmt For For 1.11 Elect Director Kennith Smith Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year CNB Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CCNE 19-Apr-11 USA 126128107 Annual 07-Mar-11 922 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William F. Falger Mgmt For For 1.2 Elect Director Jeffrey S. Powell Mgmt For For 1.3 Elect Director James B. Ryan Mgmt For For 1.4 Elect Director Peter F. Smith Mgmt For For 1.5 Elect Director Richard B. Seager Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Pinnacle Financial Partners, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PNFP 19-Apr-11 USA 72346 Q104 Annual 25-Feb-11 1,709 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James C. Cope Mgmt For For 1.2 Elect Director Robert A. McCabe, Jr. Mgmt For For 1.3 Elect Director William H. Huddleston, IV Mgmt For For 1.4 Elect Director Wayne J. Riley Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Prosperity Bancshares, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PRSP 19-Apr-11 USA 743606105 Annual 28-Feb-11 2,378 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William H. Fagan Mgmt For Withhold 1.2 Elect Director Perry Mueller, Jr. Mgmt For Withhold 1.3 Elect Director James D. Rollins III Mgmt For Withhold 1.4 Elect Director Harrison Stafford II Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Renasant Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RNST 19-Apr-11 USA 75970 E107 Annual 23-Feb-11 1,276 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William M. Beasley Mgmt For For 1.2 Elect Director Marshall H. Dickerson Mgmt For For 1.3 Elect Director R. Rick Hart Mgmt For For 1.4 Elect Director Richard L. Heyer, Jr. Mgmt For For 1.5 Elect Director J. Niles Mcneel Mgmt For For 1.6 Elect Director Michael D. Shmerling Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Shenandoah Telecommunications Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SHEN 19-Apr-11 USA 82312 B106 Annual 04-Mar-11 113 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Douglas C. Arthur Mgmt For For 1.2 Elect Director Tracy Fitzsimmons Mgmt For For 1.3 Elect Director John W. Flora Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Simmons First National Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SFNC 19-Apr-11 USA 828730200 Annual 18-Feb-11 885 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1 Fix Number of Directors to Eleven Mgmt For For 2.1 Elect Director William E. Clark, II Mgmt For Withhold 2.2 Elect Director Steven A. Cosse Mgmt For For 2.3 Elect Director Edward Drilling Mgmt For For 2.4 Elect Director Sharon Gaber Mgmt For For 2.5 Elect Director Eugene Hunt Mgmt For For 2.6 Elect Director George A. Makris, Jr. Mgmt For For 2.7 Elect Director J. Thomas May Mgmt For For 2.8 Elect Director W. Scott McGeorge Mgmt For For 2.9 Elect Director Stanley E. Reed Mgmt For For 2.10 Elect Director Harry L. Ryburn Mgmt For For 2.11 Elect Director Robert L. Shoptaw Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Approve Qualified Employee Stock Purchase Plan Mgmt For For 6 Ratify Auditors Mgmt For For Umpqua Holdings Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UMPQ 19-Apr-11 USA 904214103 Annual 11-Feb-11 5,041 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Raymond P. Davis Mgmt For For 1.2 Elect Director Peggy Y. Fowler Mgmt For For 1.3 Elect Director Allyn C. Ford Mgmt For For 1.4 Elect Director Stephen M. Gambee Mgmt For For 1.5 Elect Director Jose R. Hermocillo Mgmt For For 1.6 Elect Director William A. Lansing Mgmt For For 1.7 Elect Director Luis F. Machuca Mgmt For For 1.8 Elect Director Diane D. Miller Mgmt For For 1.9 Elect Director Hilliard C. Terry, III Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.10 Elect Director Bryan L. Timm Mgmt For For 1.11 Elect Director Frank R.J. Whittaker Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Univest Corporation of Pennsylvania Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UVSP 19-Apr-11 USA 915271100 Annual 24-Feb-11 1,287 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Marvin A. Anders Mgmt For For 1.2 Elect Director R. Lee Delp Mgmt For For 1.3 Elect Director H. Ray Mininger Mgmt For For 1.4 Elect Director P.G. Shelly Mgmt For For 1.5 Elect Director D.C. Clemens Mgmt For For 1.6 Elect Director K. Leon Moyer Mgmt For For 1.7 Elect Director M.K. Zook Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Banco Latinoamericano de Comercio Exterior SA Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BLX 20-Apr-11 Panama P16994132 Annual 16-Mar-11 1,427 0 Vote Proponent Mgmt Rec Instruction 1 Accept Financial Statements and Statutory Reports (Voting) Mgmt For For 2 Appoint Deloitte as Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3.1 Elect Director Manuel Sanchez Gonzales to Represent Holders of Mgmt For For Class A Shares 3.2 Elect one Director to Represent Holders of Class A Shares Mgmt For For 3.3 Elect Mario Covo to Represent Holders of Class E Shares Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Transact Other Business (Non-Voting) Mgmt Brookline Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BRKL 20-Apr-11 USA 11373 M107 Annual 07-Mar-11 3,021 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Peter O. Wilde Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Approve Restricted Stock Plan Mgmt For For ESB Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ESBF 20-Apr-11 USA 26884 F102 Annual 04-Mar-11 674 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Herbert S. Skuba Mgmt For For 1.2 Elect Director William B. Salsgiver Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC First Commonwealth Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FCF 20-Apr-11 USA 319829107 Annual 25-Feb-11 5,324 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Julie A. Caponi Mgmt For For 1.2 Elect Director Ray T. Charley Mgmt For For 1.3 Elect Director Gary R. Claus Mgmt For For 1.4 Elect Director David S. Dahlmann Mgmt For For 1.5 Elect Director John J. Dolan Mgmt For For 1.6 Elect Director Johnston A. Glass Mgmt For For 1.7 Elect Director David W. Greenfield Mgmt For For 1.8 Elect Director Luke A. Latimer Mgmt For For 1.9 Elect Director James W. Newill Mgmt For For 1.10 Elect Director Laurie Stern Singer Mgmt For Withhold 1.11 Elect Director Robert J. Ventura Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Report on Pay Disparity SH Against Against First Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan THFF 20-Apr-11 USA 320218100 Annual 07-Mar-11 848 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director B. Guille Cox, Jr. Mgmt For For 1.2 Elect Director Anton H. George Mgmt For For 1.3 Elect Director Gregory L. Gibson Mgmt For For 1.4 Elect Director Virginia L. Smith Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Approve Omnibus Stock Plan Mgmt For For FirstMerit Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FMER 20-Apr-11 USA 337915102 Annual 22-Feb-11 5,570 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Steven H. Baer Mgmt For For 1.2 Elect Director Karen S. Belden Mgmt For For 1.3 Elect Director R. Cary Blair Mgmt For For 1.4 Elect Director John C. Blickle Mgmt For For 1.5 Elect Director Robert W. Briggs Mgmt For For 1.6 Elect Director Richard Colella Mgmt For For 1.7 Elect Director Gina D. France Mgmt For For 1.8 Elect Director Paul G. Greig Mgmt For For 1.9 Elect Director Terry L. Haines Mgmt For For 1.10 Elect Director J. Michael Hochschwender Mgmt For For 1.11 Elect Director Clifford J. Isroff Mgmt For For 1.12 Elect Director Philip A. Lloyd II Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Approve Omnibus Stock Plan Mgmt For For Insituform Technologies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan INSU 20-Apr-11 USA 457667103 Annual 01-Mar-11 428 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director J. Joseph Burgess Mgmt For For 1.2 Elect Director Stephen P. Cortinovis Mgmt For For 1.3 Elect Director Stephanie A. Cuskley Mgmt For For 1.4 Elect Director John P. Dubinsky Mgmt For For 1.5 Elect Director Charles R. Gordon Mgmt For For 1.6 Elect Director Juanita H. Hinshaw Mgmt For For 1.7 Elect Director M. Richard Smith Mgmt For For 1.8 Elect Director Alfred L. Woods Mgmt For For 2 Approve Non-Employee Director Omnibus Stock Plan Mgmt For For 3 Approve Executive Incentive Bonus Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For Northwest Bancshares, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NWBI 20-Apr-11 USA 667340103 Annual 28-Feb-11 5,661 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William J. Wagner Mgmt For For 1.2 Elect Director A. Paul King Mgmt For For 1.3 Elect Director Sonia M. Probst Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Approve Omnibus Stock Plan Mgmt For For RSC Holdings Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RRR 20-Apr-11 USA 74972 L102 Annual 28-Feb-11 2,187 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Pierre E. Leroy Mgmt For For 1.2 Elect Director John R. Monsky Mgmt For For 1.3 Elect Director Donald C. Roof Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Speedway Motorsports, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TRK 20-Apr-11 USA 847788106 Annual 01-Mar-11 965 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William R. Brooks Mgmt For For 1.2 Elect Director Mark M. Gambill Mgmt For For 1.3 Elect Director James P. Holden Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year The First of Long Island Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FLIC 20-Apr-11 USA 320734106 Annual 25-Feb-11 554 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Howard Thomas Hogan Jr. Mgmt For For 1.2 Elect Director John T. Lane Mgmt For For 1.3 Elect Director Milbrey Rennie Taylor Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.4 Elect Director Walter C. Teagle III Mgmt For For 1.5 Elect Director Michael N. Vittorio Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Wesbanco, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WSBC 20-Apr-11 USA 950810101 Annual 07-Mar-11 1,124 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Abigail M. Feinknopf Mgmt For For 1.2 Elect Director Paul M. Limbert Mgmt For For 1.3 Elect Director Jay T. McCamic Mgmt For For 1.4 Elect Director F. Eric Nelson, Jr. Mgmt For For 1.5 Elect Director Joan C. Stamp Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 1st Source Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SRCE 21-Apr-11 USA 336901103 Annual 16-Feb-11 1,198 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Allison N. Egidi Mgmt For For 1.2 Elect Director Najeeb A. Khan Mgmt For For 1.3 Elect Director Christopher J. Murphy IV Mgmt For For 1.4 Elect Director Lawrence E. Hiler Mgmt For For 1.5 Elect Director Rex Martin Mgmt For For 1.6 Elect Director Christopher J. Murphy III Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.7 Elect Director Timothy K. Ozark Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Approve Stock Option Plan Mgmt For Against 5 Amend Restricted Stock Plan Mgmt For Against 6 Amend Executive Incentive Bonus Plan Mgmt For For 7 Amend Restricted Stock Plan Mgmt For Against Arkansas Best Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ABFS 21-Apr-11 USA 040790107 Annual 22-Feb-11 1,069 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John W. Alden Mgmt For For 1.2 Elect Director Frank Edelstein Mgmt For For 1.3 Elect Director William M. Legg Mgmt For For 1.4 Elect Director Judy R. McReynolds Mgmt For For 1.5 Elect Director Robert A. Young III Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Donegal Group Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DGICA 21-Apr-11 USA 257701201 Annual 04-Mar-11 848 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert S. Bolinger Mgmt For For 1.2 Elect Director Patricia A. Gilmartin Mgmt For For 1.3 Elect Director Philip H. Glatfelter, II Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.4 Elect Director Jack L. Hess Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Approve Qualified Employee Stock Purchase Plan Mgmt For For 6 Approve Omnibus Stock Plan Mgmt For Against 7 Approve Non-Employee Director Omnibus Stock Plan Mgmt For For Home BancShares, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HOMB 21-Apr-11 USA 436893200 Annual 04-Mar-11 1,142 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John W. Allison Mgmt For For 1.2 Elect Director C. Randall Sims Mgmt For For 1.3 Elect Director Randy E. Mayor Mgmt For For 1.4 Elect Director Robert H. Adcock, Jr. Mgmt For Withhold 1.5 Elect Director Richard H. Ashley Mgmt For For 1.6 Elect Director Dale A. Bruns Mgmt For For 1.7 Elect Director Richard A. Buckheim Mgmt For For 1.8 Elect Director Jack E. Engelkes Mgmt For For 1.9 Elect Director James G. Hinkle Mgmt For For 1.10 Elect Director Alex R. Lieblong Mgmt For For 1.11 Elect Director William G. Thompson Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Kansas City Life Insurance Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KCLI 21-Apr-11 USA 484836101 Annual 07-Mar-11 330 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Walter E. Bixby Mgmt For Withhold 1.2 Elect Director Kevin G. Barth Mgmt For For 1.3 Elect Director James T. Carr Mgmt For For 1.4 Elect Director Nancy Bixby Hudson Mgmt For For 1.5 Elect Director William A. Schalekamp Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year LaSalle Hotel Properties Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LHO 21-Apr-11 USA 517942108 Annual 09-Feb-11 3,082 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael D. Barnello Mgmt For For 1.2 Elect Director Donald A. Washburn Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Life Time Fitness, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LTM 21-Apr-11 USA 53217 R207 Annual 28-Feb-11 357 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Bahram Akradi Mgmt For For 1.2 Elect Director Giles H. Bateman Mgmt For For 1.3 Elect Director Jack W. Eugster Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.4 Elect Director Guy C. Jackson Mgmt For For 1.5 Elect Director John K. Lloyd Mgmt For For 1.6 Elect Director Martha A. Morfitt Mgmt For For 1.7 Elect Director John B. Richards Mgmt For For 1.8 Elect Director Joseph S. Vassalluzzo Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year MidWest One Financial Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MOFG 21-Apr-11 USA 598511103 Annual 08-Mar-11 520 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Charles N. Funk Mgmt For For 1.2 Elect Director Barbara J. Kniff-McCulla Mgmt For For 1.3 Elect Director Robert D. Wersen Mgmt For For 1.4 Elect Director R. Scott Zaiser Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Ratify Auditors Mgmt For For Republic Bancorp, Inc. KY Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RBCAA 21-Apr-11 USA 760281204 Annual 11-Feb-11 760 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Craig A. Greenberg Mgmt For Withhold 1.2 Elect Director Michael T. Rust Mgmt For For 1.3 Elect Director Sandra Metts Snowden Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.4 Elect Director R. Wayne Stratton Mgmt For For 1.5 Elect Director Susan Stout Tamme Mgmt For For 1.6 Elect Director Bernard M. Trager Mgmt For Withhold 1.7 Elect Director A. Scott Trager Mgmt For Withhold 1.8 Elect Director Steven E. Trager Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year Sensient Technologies Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SXT 21-Apr-11 USA 81725 T100 Annual 25-Feb-11 2,596 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Hank Brown Mgmt For For 1.2 Elect Director Fergus M. Clydesdale Mgmt For For 1.3 Elect Director James A. D. Croft Mgmt For For 1.4 Elect Director William V. Hickey Mgmt For For 1.5 Elect Director Kenneth P. Manning Mgmt For For 1.6 Elect Director Peter M. Salmon Mgmt For For 1.7 Elect Director Elaine R. Wedral Mgmt For For 1.8 Elect Director Essie Whitelaw Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Sonic Automotive, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SAH 21-Apr-11 USA 83545 G102 Annual 22-Feb-11 1,708 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director O. Bruton Smith Mgmt For For 1.2 Elect Director B. Scott Smith Mgmt For For 1.3 Elect Director David B. Smith Mgmt For For 1.4 Elect Director William R. Brooks Mgmt For For 1.5 Elect Director William I. Belk Mgmt For For 1.6 Elect Director Robert Heller Mgmt For For 1.7 Elect Director Robert L. Rewey Mgmt For For 1.8 Elect Director Victor H. Doolan Mgmt For For 1.9 Elect Director David C. Vorhoff Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Southside Bancshares, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SBSI 21-Apr-11 USA 84470 P109 Annual 01-Mar-11 1,226 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Sam Dawson Mgmt For For 1.2 Elect Director Melvin B. Lovelady Mgmt For For 1.3 Elect Director William Sheehy Mgmt For For 1.4 Elect Director Preston L. Smith Mgmt For For 1.5 Elect Director Lawrence Anderson Mgmt For For 1.6 Elect Director Pierre de Wet Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year SVB Financial Group Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SIVB 21-Apr-11 USA 78486 Q101 Annual 22-Feb-11 1,854 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Greg W. Becker Mgmt For For 1.2 Elect Director Eric A. Benhamou Mgmt For For 1.3 Elect Director David M. Clapper Mgmt For For 1.4 Elect Director Roger F. Dunbar Mgmt For For 1.5 Elect Director Joel P. Friedman Mgmt For For 1.6 Elect Director G. Felda Hardymon Mgmt For For 1.7 Elect Director Alex W. Hart Mgmt For For 1.8 Elect Director C. Richard Kramlich Mgmt For For 1.9 Elect Director Lata Krishnan Mgmt For For 1.10 Elect Director Kate D. Mitchell Mgmt For For 1.11 Elect Director John F. Robinson Mgmt For For 1.12 Elect Director Kyung H. Yoon Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Other Business Mgmt None Against United Financial Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UBNK 21-Apr-11 USA 91030 T109 Annual 04-Mar-11 1,308 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Paula A. Aiello Mgmt For For 1.2 Elect Director Richard B. Collins Mgmt For For 1.3 Elect Director Michael F. Werenski Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Force Protection, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FRPT 22-Apr-11 USA 345203202 Annual 16-Mar-11 5,444 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John S. Day Mgmt For For 1.2 Elect Director John W. Paxton, Sr. Mgmt For For 1.3 Elect Director Thomas A. Corcoran Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Amend Omnibus Stock Plan Mgmt For For Campus Crest Communities Inc Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CCG 25-Apr-11 USA 13466 Y105 Annual 04-Mar-11 1,455 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ted W. Rollins Mgmt For For 1.2 Elect Director Michael S. Hartnett Mgmt For For 1.3 Elect Director N. Anthony Coles Mgmt For For 1.4 Elect Director Richard S. Kahlbaugh Mgmt For For 1.5 Elect Director Denis McGlynn Mgmt For For 1.6 Elect Director William G. Popeo Mgmt For For 1.7 Elect Director Daniel L. Simmons Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Navigant Consulting, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NCI 25-Apr-11 USA 63935 N107 Annual 01-Mar-11 1,974 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William M. Goodyear Mgmt For For 1.2 Elect Director Stephan A. James Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Preformed Line Products Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PLPC 25-Apr-11 USA 740444104 Annual 09-Mar-11 150 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Richard G. Gascoigne Mgmt For For 1.2 Elect Director Barbara P. Ruhlman Mgmt For Withhold 1.3 Elect Director Robert G. Ruhlman Mgmt For Withhold 2 Amend Omnibus Stock Plan Mgmt For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Seaboard Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SEB 25-Apr-11 USA 811543107 Annual 28-Feb-11 29 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Steven J. Bresky Mgmt For Withhold 1.2 Elect Director David A. Adamsen Mgmt For For 1.3 Elect Director Douglas W. Baena Mgmt For For 1.4 Elect Director Joseph E. Rodrigues Mgmt For For 1.5 Elect Director Edward I. Shifman, Jr. Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For BioScrip, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BIOS 26-Apr-11 USA 09069 N108 Annual 16-Mar-11 809 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Charlotte W. Collins Mgmt For For 1.2 Elect Director Louis T. DiFazio Mgmt For For 1.3 Elect Director Samuel P. Frieder Mgmt For For 1.4 Elect Director Richard H. Friedman Mgmt For For 1.5 Elect Director Myron Z. Holubiak Mgmt For For 1.6 Elect Director David R. Hubers Mgmt For For 1.7 Elect Director Richard L. Robbins Mgmt For For 1.8 Elect Director Stuart A. Samuels Mgmt For For 1.9 Elect Director Richard M. Smith Mgmt For For 1.10 Elect Director Gordon H. Woodward Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Centene Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CNC 26-Apr-11 USA 15135 B101 Annual 25-Feb-11 2,473 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael F. Neidorff Mgmt For For 1.2 Elect Director Richard A. Gephardt Mgmt For For 1.3 Elect Director John R. Roberts Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Other Business Mgmt CH Energy Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CHG 26-Apr-11 USA 12541 M102 Annual 01-Mar-11 714 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Margarita K. Dilley Mgmt For For 1.2 Elect Director Steven M. Fetter Mgmt For For 1.3 Elect Director Stanley J. Grubel Mgmt For For 1.4 Elect Director Steven V. Lant Mgmt For For 1.5 Elect Director Edward T. Tokar Mgmt For For 1.6 Elect Director Jeffrey D. Tranen Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Community Trust Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CTBI 26-Apr-11 USA 204149108 Annual 28-Feb-11 728 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Charles J. Baird Mgmt For For 1.2 Elect Director Nick Carter Mgmt For For 1.3 Elect Director Nick A. Cooley Mgmt For For 1.4 Elect Director Jean R. Hale Mgmt For For 1.5 Elect Director James E. McGhee II Mgmt For For 1.6 Elect Director M. Lynn Parrish Mgmt For For 1.7 Elect Director James R. Ramsey Mgmt For For 1.8 Elect Director Anthony W. St. Charles Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year DiamondRock Hospitality Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DRH 26-Apr-11 USA 252784301 Annual 03-Mar-11 8,570 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William W. McCarten Mgmt For For 1.2 Elect Director Daniel J. Altobello Mgmt For For 1.3 Elect Director W. Robert Grafton Mgmt For For 1.4 Elect Director Maureen L. McAvey Mgmt For For 1.5 Elect Director Gilbert T. Ray Mgmt For For 1.6 Elect Director John L. Williams Mgmt For For 1.7 Elect Director Mark W. Brugger Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Federal Signal Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FSS 26-Apr-11 USA 313855108 Annual 18-Mar-11 2,758 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William F. Owens Mgmt For For 1.2 Elect Director Charles R. Campbell Mgmt For For 1.3 Elect Director Paul W. Jones Mgmt For For 1.4 Elect Director Dennis J. Martin Mgmt For For 1.5 Elect Director Brenda L. Reichelderfer Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For First Community Bancshares, Inc Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FCBC 26-Apr-11 USA 31983 A103 Annual 01-Mar-11 1,263 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Franklin P. Hall Mgmt For For 1.2 Elect Director Robert E. Perkinson, Jr Mgmt For For 1.3 Elect Director William P. Stafford Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC First Financial Bankshares, Inc. (TX) Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FFIN 26-Apr-11 USA 32020 R109 Annual 01-Mar-11 593 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Steven L. Beal Mgmt For For 1.2 Elect Director Tucker S. Bridwell Mgmt For For 1.3 Elect Director Joseph E. Canon Mgmt For For 1.4 Elect Director David Copeland Mgmt For For 1.5 Elect Director F. Scott Dueser Mgmt For For 1.6 Elect Director Murray Edwards Mgmt For For 1.7 Elect Director Ron Giddiens Mgmt For For 1.8 Elect Director Kade L. Matthews Mgmt For Withhold 1.9 Elect Director Dian Graves Stai Mgmt For Withhold 1.10 Elect Director Johnny E. Trotter Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year National Penn Bancshares, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NPBC 26-Apr-11 USA 637138108 Annual 03-Mar-11 5,592 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Thomas A. Beaver Mgmt For Withhold 1.2 Elect Director Jeffrey P. Feather Mgmt For For 1.3 Elect Director Patricia L. Langiotti Mgmt For Withhold 1.4 Elect Director Natalye Paquin Mgmt For For 2 Ratify Auditors Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Peapack-Gladstone Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PGC 26-Apr-11 USA 704699107 Annual 15-Mar-11 689 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Anthony J. Consi, II Mgmt For For 1.2 Elect Director Pamela Hill Mgmt For For 1.3 Elect Director Frank A. Kissel Mgmt For For 1.4 Elect Director John D. Kissel Mgmt For For 1.5 Elect Director James R. Lamb Mgmt For For 1.6 Elect Director Edward A. Merton Mgmt For For 1.7 Elect Director F. Duffield Meyercord Mgmt For For 1.8 Elect Director John R. Mulcahy Mgmt For For 1.9 Elect Director Robert M. Rogers Mgmt For For 1.10 Elect Director Philip W. Smith, III Mgmt For For 1.11 Elect Director Craig C. Spengeman Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Ratify Auditors Mgmt For For Rockville Financial, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RCKBD 26-Apr-11 USA 774188106 Annual 11-Mar-11 932 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director C. Perry Chilberg Mgmt For For 1.2 Elect Director Kristen A. Johnson Mgmt For For 1.3 Elect Director Rosemarie Novello Papa Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.4 Elect Director William H.W. Crawford, IV Mgmt For For 1.5 Elect Director Joseph F. Jeamel, Jr. Mgmt For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For S&T Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan STBA 26-Apr-11 USA 783859101 Annual 15-Mar-11 1,287 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John N. Brenzia Mgmt For For 1.2 Elect Director Todd D. Brice Mgmt For For 1.3 Elect Director John J. Delaney Mgmt For For 1.4 Elect Director Michael J. Donnelly Mgmt For For 1.5 Elect Director William J. Gatti Mgmt For For 1.6 Elect Director Jeffrey D. Grube Mgmt For For 1.7 Elect Director Frank W. Jones Mgmt For For 1.8 Elect Director Joseph A. Kirk Mgmt For For 1.9 Elect Director David L. Krieger Mgmt For For 1.10 Elect Director James V. Milano Mgmt For For 1.11 Elect Director James C. Miller Mgmt For For 1.12 Elect Director Alan Papernick Mgmt For For 1.13 Elect Director Robert Rebich, Jr. Mgmt For For 1.14 Elect Director Charles A. Spadafora Mgmt For For 1.15 Elect Director Christine J. Toretti Mgmt For For 1.16 Elect Director Charles G. Urtin Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Saia, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SAIA 26-Apr-11 USA 78709 Y105 Annual 11-Mar-11 652 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Linda J. French Mgmt For For 2 Elect Director William F. Martin, Jr. Mgmt For For 3 Elect Director Bjorn E. Olsson Mgmt For For 4 Approve Omnibus Stock Plan Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Ratify Auditors Mgmt For For SCBT Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SCBT 26-Apr-11 USA 78401 V102 Annual 09-Mar-11 609 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert R. Hill, Jr. Mgmt For For 1.2 Elect Director Luther J. Battiste, III Mgmt For For 1.3 Elect Director Ralph W. Norman, Jr. Mgmt For For 1.4 Elect Director Alton C. Phillips Mgmt For For 1.5 Elect Director Susie H. VanHuss Mgmt For For 1.6 Elect Director Kevin P. Walker Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year State Bancorp, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan STBC 26-Apr-11 USA 855716106 Annual 18-Mar-11 1,287 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Michael Donahue Mgmt For For 2 Elect Director Arthur Dulik, Jr. Mgmt For For 3 Elect Director Donald C. Fleming Mgmt For For 4 Elect Director John J. LaFalce Mgmt For For 5 Elect Director Richard J. Lashley Mgmt For For 6 Elect Director Thomas M. O'Brien Mgmt For For 7 Elect Director John F. Picciano Mgmt For For 8 Elect Director Suzanne H. Rueck Mgmt For For 9 Elect Director Jeffrey S. Wilks Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 11 Ratify Auditors Mgmt For For TAL International Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TAL 26-Apr-11 USA 874083108 Annual 15-Mar-11 570 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Brian M. Sondey Mgmt For Withhold 1.2 Elect Director Malcolm P. Baker Mgmt For For 1.3 Elect Director A. Richard Caputo, Jr. Mgmt For Withhold 1.4 Elect Director Claude Germain Mgmt For For 1.5 Elect Director Brian J. Higgins Mgmt For Withhold 1.6 Elect Director John W. Jordan II Mgmt For Withhold 1.7 Elect Director Frederic H. Lindeberg Mgmt For For 1.8 Elect Director David W. Zalaznick Mgmt For Withhold 1.9 Elect Director Douglas J. Zych Mgmt For Withhold 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year UMB Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UMBF 26-Apr-11 USA 902788108 Annual 03-Mar-11 1,635 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kevin C. Gallagher Mgmt For For 1.2 Elect Director Greg M. Graves Mgmt For For 1.3 Elect Director Paul Uhlmann III Mgmt For For 1.4 Elect Director Thomas J. Wood III Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Amend Omnibus Stock Plan Mgmt For For 6 Declassify the Board of Directors SH Against For Union First Market Bankshares Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on UBSH 26-Apr-11 USA 90662 P104 Annual 28-Feb-11 1,430 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director G. William Beale Mgmt For For 1.2 Elect Director Steven A. Markel Mgmt For For 1.3 Elect Director Patrick J. McCann Mgmt For For 1.4 Elect Director Hullihen W. Moore Mgmt For For 2 Elect Director L. Bradford Armstrong Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year W&T Offshore, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WTI 26-Apr-11 USA 92922 P106 Annual 18-Mar-11 1,712 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Virginia Boulet Mgmt For For 1.2 Elect Director J.F. Freel Mgmt For Withhold 1.3 Elect Director Samir G. Gibara Mgmt For For 1.4 Elect Director Robert I. Israel Mgmt For For 1.5 Elect Director Stuart B. Katz Mgmt For For 1.6 Elect Director Tracy W. Krohn Mgmt For Withhold 1.7 Elect Director S. James Nelson, Jr. Mgmt For For 1.8 Elect Director B. Frank Stanley Mgmt For For 2 Increase Authorized Preferred Stock Mgmt For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Washington Trust Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WASH 26-Apr-11 USA 940610108 Annual 25-Feb-11 1,064 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Gary P. Bennett Mgmt For For 1.2 Elect Director John J. Bowen Mgmt For For 1.3 Elect Director Robert A. DiMuccio Mgmt For For 1.4 Elect Director H. Douglas Randall, III Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.5 Elect Director John F. Treanor Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year West Coast Bancorp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WCBO 26-Apr-11 USA 952145100 Annual 02-Mar-11 7,195 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Lloyd D. Ankeny Mgmt For For 1.2 Elect Director Shmuel Levinson Mgmt For For 1.3 Elect Director Duane C. McDougall Mgmt For For 1.4 Elect Director Steven J. Oliva Mgmt For For 1.5 Elect Director John T. Pietrzak Mgmt For For 1.6 Elect Director Steven N. Spence Mgmt For For 1.7 Elect Director Robert D. Sznewajs Mgmt For For 1.8 Elect Director Nancy A. Wilgenbusch Mgmt For For 2 Approve Reverse Stock Split Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Western Alliance Bancorporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WAL 26-Apr-11 USA 957638109 Annual 04-Mar-11 2,911 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John P. Sande, III Mgmt For Withhold 1.2 Elect Director Robert G. Sarver Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.3 Elect Director Sung Won Sohn Mgmt For For 1.4 Elect Director Donald D. Snyder Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Ratify Auditors Mgmt For For Ames National Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ATLO 27-Apr-11 USA 031001100 Annual 16-Mar-11 641 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Betty A. Baudler Horras Mgmt For For 1.2 Elect Director Douglas C. Gustafson Mgmt For For 1.3 Elect Director Charles D. Jons, M.D. Mgmt For For 1.4 Elect Director Thomas H. Pohlman Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Declassify the Board of Directors SH Against For Arrow Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AROW 27-Apr-11 USA 042744102 Annual 01-Mar-11 709 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Elizabeth O'Connor Little Mgmt For For 1.2 Elect Director John J. Murphy Mgmt For For 1.3 Elect Director Richard J. Reisman Mgmt For For 2 Approve Nonqualified Employee Stock Purchase Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Boise Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BZ 27-Apr-11 USA 09746 Y105 Annual 18-Mar-11 3,781 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Nathan D. Leight Mgmt For For 1.2 Elect Director Alexander Toeldte Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Boston Private Financial Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BPFH 27-Apr-11 USA 101119105 Annual 02-Mar-11 3,275 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Deborah F. Kuenstner Mgmt For For 1.2 Elect Director William J. Shea Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Approve Executive Incentive Bonus Plan Mgmt For For 5 Declassify the Board of Directors SH Against For Bryn Mawr Bank Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BMTC 27-Apr-11 USA 117665109 Annual 10-Mar-11 665 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Donald S. Guthrie Mgmt For For 1.2 Elect Director Scott M. Jenkins Mgmt For For 1.3 Elect Director Jerry L. Johnson Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For City Holding Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CHCO 27-Apr-11 USA 177835105 Annual 18-Mar-11 808 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Hugh R. Clonch Mgmt For For 1.2 Elect Director Robert D. Fisher Mgmt For For 1.3 Elect Director Jay C. Goldman Mgmt For For 1.4 Elect Director Charles R. Hageboeck Mgmt For For 1.5 Elect Director Philip L. McLaughlin Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Cognex Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CGNX 27-Apr-11 USA 192422103 Annual 04-Mar-11 626 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert J. Shillman Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.2 Elect Director Jerald G. Fishman Mgmt For For 1.3 Elect Director Theodor Krantz Mgmt For For 1.4 Elect Director Robert J. Willett Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Colonial Properties Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CLP 27-Apr-11 USA 195872106 Annual 18-Feb-11 3,942 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Carl F. Bailey Mgmt For For 1.2 Elect Director Edwin M. Crawford Mgmt For For 1.3 Elect Director M. Miller Gorrie Mgmt For For 1.4 Elect Director William M. Johnson Mgmt For For 1.5 Elect Director James K. Lowder Mgmt For For 1.6 Elect Director Thomas H. Lowder Mgmt For For 1.7 Elect Director Herbert A. Meisler Mgmt For For 1.8 Elect Director Claude B. Nielsen Mgmt For For 1.9 Elect Director Harold W. Ripps Mgmt For For 1.10 Elect Director John W. Spiegel Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year COLUMBIA BANKING SYSTEM, INC. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan COLB 27-Apr-11 USA 197236102 Annual 01-Mar-11 1,735 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director Melanie J. Dressel Mgmt For For 2 Elect Director John P. Folsom Mgmt For For 3 Elect Director Frederick M. Goldberg Mgmt For For 4 Elect Director Thomas M. Hulbert Mgmt For For 5 Elect Director Thomas L. Matson, Sr. Mgmt For For 6 Elect Director Daniel C. Regis Mgmt For For 7 Elect Director Donald H. Rodman Mgmt For For 8 Elect Director William T. Weyerhaeuser Mgmt For For 9 Elect Director James M. Will Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 12 Ratify Auditors Mgmt For For Deluxe Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DLX 27-Apr-11 USA 248019101 Annual 02-Mar-11 237 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ronald C. Baldwin Mgmt For For 1.2 Elect Director Charles A. Haggerty Mgmt For For 1.3 Elect Director Don J. McGrath Mgmt For For 1.4 Elect Director C.E. Mayberry McKissack Mgmt For For 1.5 Elect Director Neil J. Metviner Mgmt For For 1.6 Elect Director Stephen P. Nachtsheim Mgmt For For 1.7 Elect Director Mary Ann O?Dwyer Mgmt For For 1.8 Elect Director Martyn R. Redgrave Mgmt For For 1.9 Elect Director Lee J. Schram Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Ratify Auditors Mgmt For For Glacier Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GBCI 27-Apr-11 USA 37637 Q105 Annual 01-Mar-11 3,199 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael J. Blodnick Mgmt For For 1.2 Elect Director Sherry L. Cladouhos Mgmt For For 1.3 Elect Director James M. English Mgmt For For 1.4 Elect Director Allen J. Fetscher Mgmt For For 1.5 Elect Director Dallas I. Herron Mgmt For For 1.6 Elect Director Craig A. Langel Mgmt For For 1.7 Elect Director L. Peter Larson Mgmt For For 1.8 Elect Director Douglas J. McBride Mgmt For For 1.9 Elect Director John W. Murdoch Mgmt For For 1.10 Elect Director Everit A. Sliter Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Greenlight Capital Re, Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GLRE 27-Apr-11 Cayman Islands G4095 J109 Annual 07-Mar-11 1,433 0 Vote Proponent Mgmt Rec Instruction 1 a Elect Alan Brooks as GLRE Director Mgmt For For 1 b Elect David Einhorn as GLRE Director Mgmt For For 1 c Elect Leonard Goldberg as GLRE Director Mgmt For For 1 d Elect Ian Issacs as GLRE Director Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1 e Elect Frank Lackner as GLRE Director Mgmt For For 1 f Elect Bryan Murphy as GLRE Director Mgmt For For 1 g Elect Joseph Platt as GLRE Director Mgmt For For 2 a Elect Alan Brooks as Greenlight Re Subsidiary Director Mgmt For For 2 b Elect David Einhorn as Greenlight Re Subsidiary Director Mgmt For For 2 c Elect Leonard Goldberg as Greenlight Re Subsidiary Director Mgmt For For 2 d Elect Ian Isaacs as Greenlight Re Subsidiary Director Mgmt For For 2 e Elect Frank Lackner as Greenlight Re Subsidiary Director Mgmt For For 2 f Elect Bryan Murphy as Greenlight Re Subsidiary Director Mgmt For For 2 g Elect Joseph Platt as Greenlight Re Subsidiary Director Mgmt For For 3 a Elect Leonard Goldberg as GRIL Subsidiary Director Mgmt For For 3 b Elect Philip Harkin as GRIL Subsidiary Director Mgmt For For 3 c Elect Frank Lackner as GRIL Subsidiary Director Mgmt For For 3 d Elect David Maguire as GRIL Subsidiary Director Mgmt For For 3 e Elect Brendan Touhy as GRIL Subsidiary Director Mgmt For For 4 Ratify BDO USA, LPP as Auditors Mgmt For For 5 Ratify BDO Cayman Islands as Auditors of Greenlight Re Mgmt For For 6 Ratify BDO Ireland as Auditors of GRIL Mgmt For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 8 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Harleysville Group Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HGIC 27-Apr-11 USA 412824104 Annual 28-Feb-11 571 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director W. Thacher Brown Mgmt For For 1.2 Elect Director Mirian M. Graddick-Weir Mgmt For For 1.3 Elect Director William W. Scranton III Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Ratify Auditors Mgmt For For Kaman Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KAMN 27-Apr-11 USA 483548103 Annual 18-Feb-11 527 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Brian E. Barents Mgmt For For 1.2 Elect Director George E. Minnich Mgmt For For 1.3 Elect Director Thomas W. Rabaut Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Lithia Motors, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LAD 27-Apr-11 USA 536797103 Annual 28-Feb-11 1,524 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Sidney B. DeBoer Mgmt For For 1.2 Elect Director Thomas Becker Mgmt For For 1.3 Elect Director Susan O. Cain Mgmt For For 1.4 Elect Director Bryan B. DeBoer Mgmt For For 1.5 Elect Director William J. Young Mgmt For For 2 Approve Executive Incentive Bonus Plan Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC MainSource Financial Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on MSFG 27-Apr-11 USA 56062 Y102 Annual 11-Mar-11 490 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William G. Barron Mgmt For For 1.2 Elect Director Archie M. Brown, Jr. Mgmt For For 1.3 Elect Director Brian J. Crall Mgmt For For 1.4 Elect Director Philip A. Frantz Mgmt For For 1.5 Elect Director Rick S. Hartman Mgmt For For 1.6 Elect Director D.J. Hines Mgmt For For 1.7 Elect Director William J. McGraw, III Mgmt For For 1.8 Elect Director Thomas M. O'Brien Mgmt For For 1.9 Elect Director Lawrence R. Rueff Mgmt For For 1.10 Elect Director John G. Seale Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Ratify Auditors Mgmt For For NorthWestern Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NWE 27-Apr-11 USA 668074305 Annual 28-Feb-11 1,998 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stephen P. Adik Mgmt For For 1.2 Elect Director Dorothy M. Bradley Mgmt For For 1.3 Elect Director E. Linn Draper, Jr. Mgmt For For 1.4 Elect Director Dana J. Dykhouse Mgmt For For 1.5 Elect Director Julia L. Johnson Mgmt For For 1.6 Elect Director Philip L. Maslowe Mgmt For For 1.7 Elect Director Denton Louis Peoples Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.8 Elect Director Robert C. Rowe Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Amend Omnibus Stock Plan Mgmt For For Oriental Financial Group Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OFG 27-Apr-11 USA 68618 W100 Annual 04-Mar-11 2,507 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Josen Rossi Mgmt For For 1.2 Elect Director Juan C. Aguayo Mgmt For For 1.3 Elect Director Pablo I. Altieri Mgmt For For 1.4 Elect Director Francisco Arriví Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Penns Woods Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PWOD 27-Apr-11 USA 708430103 Annual 01-Mar-11 308 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director H. Thomas Davis, Jr. Mgmt For For 1.2 Elect Director James M. Furey, II Mgmt For For 1.3 Elect Director Richard A. Grafmyre Mgmt For Withhold 1.4 Elect Director D. Michael Hawbaker Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year Platinum Underwriters Holdings, Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PTP 27-Apr-11 Bermuda G7127 P100 Annual 11-Mar-11 1,889 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Dan R. Carmichael as Director Mgmt For For 1.2 Elect A. John Hass as Director Mgmt For For 1.3 Elect Antony P.D. Lancaster as Director Mgmt For For 1.4 Elect Edmund R. Megna as Director Mgmt For For 1.5 Elect Michael D. Price as Director Mgmt For For 1.6 Elect James P. Slattery as Director Mgmt For For 1.7 Elect Christopher J. Steffen as Director Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify KPMG as Auditors Mgmt For For S.Y. Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SYBT 27-Apr-11 USA 785060104 Annual 04-Mar-11 784 0 Vote Proponent Mgmt Rec Instruction 1 Fix Number of Directors at Thirteen Mgmt For For 2.1 Elect Director David H. Brooks Mgmt For For 2.2 Elect Director James E. Carrico Mgmt For For 2.3 Elect Director Charles R. Edinger, III Mgmt For For 2.4 Elect Director David P. Heintzman Mgmt For For 2.5 Elect Director Carl G. Herde Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2.6 Elect Director James A. Hillebrand Mgmt For For 2.7 Elect Director Richard A. Lechleiter Mgmt For For 2.8 Elect Director Bruce P. Madison Mgmt For For 2.9 Elect Director Richard Northern Mgmt For For 2.10 Elect Director Nicholas X. Simon Mgmt For For 2.11 Elect Director Norman Tasman Mgmt For For 2.12 Elect Director Kathy C. Thompson Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Selective Insurance Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SIGI 27-Apr-11 USA 816300107 Annual 04-Mar-11 2,623 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Paul D. Bauer Mgmt For For 1.2 Elect Director John C. Burville Mgmt For For 1.3 Elect Director Joan M. Lamm-Tennant Mgmt For For 1.4 Elect Director Michael J. Morrissey Mgmt For For 1.5 Elect Director Gregory E. Murphy Mgmt For For 1.6 Elect Director Cynthia S. Nicholson Mgmt For For 1.7 Elect Director Ronald L. O'Kelley Mgmt For For 1.8 Elect Director William M Rue Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Teledyne Technologies Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TDY 27-Apr-11 USA 879360105 Annual 01-Mar-11 1,331 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Roxanne S. Austin Mgmt For For 1.2 Elect Director Frank V. Cahouet Mgmt For For 1.3 Elect Director Kenneth C. Dahlberg Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year The First Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FNLC 27-Apr-11 USA 31866 P102 Annual 16-Feb-11 658 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Katherine M. Boyd Mgmt For For 1.2 Elect Director Daniel R. Daigneault Mgmt For For 1.3 Elect Director Robert B. Gregory Mgmt For For 1.4 Elect Director Tony C. Mckim Mgmt For For 1.5 Elect Director Carl S. Poole, Jr. Mgmt For For 1.6 Elect Director Mark N. Rosborough Mgmt For For 1.7 Elect Director Stuart G. Smith Mgmt For For 1.8 Elect Director David B. Soule, Jr. Mgmt For For 1.9 Elect Director Bruce B. Tindal Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Ratify Auditors Mgmt For For The Ryland Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RYL 27-Apr-11 USA 783764103 Annual 15-Feb-11 1,978 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Leslie M. Frecon Mgmt For For 1.2 Elect Director Roland A. Hernandez Mgmt For For 1.3 Elect Director William L. Jews Mgmt For For 1.4 Elect Director Ned Mansour Mgmt For For 1.5 Elect Director Robert E. Mellor Mgmt For For 1.6 Elect Director Norman J. Metcalfe Mgmt For For 1.7 Elect Director Larry T. Nicholson Mgmt For For 1.8 Elect Director Charlotte St. Martin Mgmt For For 1.9 Elect Director Robert G. van Schoonenberg Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Approve Omnibus Stock Plan Mgmt For For 5 Approve Non-Employee Director Omnibus Stock Plan Mgmt For For 6 Adopt Quantitative GHG Goals for Products and Operations SH Against For 7 Ratify Auditors Mgmt For For Unisys Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UIS 27-Apr-11 USA 909214306 Annual 28-Feb-11 1,255 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director J. Edward Coleman Mgmt For For 2 Elect Director James J. Duderstadt Mgmt For For 3 Elect Director Henry C. Duques Mgmt For For 4 Elect Director Matthew J. Espe Mgmt For For 5 Elect Director Denise K. Fletcher Mgmt For For 6 Elect Director Leslie F. Kenne Mgmt For For 7 Elect Director Charles B. McQuade Mgmt For For 8 Elect Director Paul E. Weaver Mgmt For For 9 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 10 Increase Authorized Common Stock Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Universal American Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UAM 27-Apr-11 USA 913377107 Special 01-Apr-11 1,617 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Adjourn Meeting Mgmt For For Arch Chemicals, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ARJ 28-Apr-11 USA 03937 R102 Annual 03-Mar-11 683 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael E. Campbell Mgmt For For 1.2 Elect Director David Lilley Mgmt For For 2 Amend Non-Employee Director Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For Astec Industries, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ASTE 28-Apr-11 USA 046224101 Annual 17-Feb-11 988 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William D. Gehl Mgmt For For 1.2 Elect Director Phillip E. Casey Mgmt For For 1.3 Elect Director William G. Dorey Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Approve Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For Cambrex Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CBM 28-Apr-11 USA 132011107 Annual 15-Mar-11 2,242 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director David R. Bethune Mgmt For For 2 Elect Director Rosina B. Dixon Mgmt For For 3 Elect Director Kathryn Rudie Harrigan Mgmt For For 4 Elect Director Leon J. Hendrix, Jr. Mgmt For For 5 Elect Director Ilan Kaufthal Mgmt For For 6 Elect Director Steven M. Klosk Mgmt For For 7 Elect Director William B. Korb Mgmt For For 8 Elect Director John R. Miller Mgmt For For 9 Elect Director Peter Tombros Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 11 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 12 Amend Omnibus Stock Plan Mgmt For For 13 Ratify Auditors Mgmt For For CNA Surety Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SUR 28-Apr-11 USA 12612 L108 Annual 08-Mar-11 904 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Philip H. Britt Mgmt For For 1.2 Elect Director Anthony S. Cleberg Mgmt For For 1.3 Elect Director David B. Edelson Mgmt For Withhold 1.4 Elect Director D. Craig Mense Mgmt For Withhold 1.5 Elect Director Robert A. Tinstman Mgmt For For 1.6 Elect Director John F. Welch Mgmt For Withhold 1.7 Elect Director Peter W. Wilson Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year DCT Industrial Trust Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DCT 28-Apr-11 USA 233153105 Annual 28-Feb-11 9,377 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Thomas G. Wattles Mgmt For For 1.2 Elect Director Philip L. Hawkins Mgmt For For 1.3 Elect Director Phillip R. Altinger Mgmt For For 1.4 Elect Director Thomas F. August Mgmt For For 1.5 Elect Director John S. Gates, Jr. Mgmt For For 1.6 Elect Director Raymond B. Greer Mgmt For For 1.7 Elect Director Tripp H. Hardin Mgmt For For 1.8 Elect Director John C. O'keeffe Mgmt For For 1.9 Elect Director Bruce L. Warwick Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Global Cash Access Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GCA 28-Apr-11 USA 378967103 Annual 11-Mar-11 324 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Fred C. Enlow Mgmt For For 1.2 Elect Director Patrick Olson Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Gulf Island Fabrication, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GIFI 28-Apr-11 USA 402307102 Annual 07-Mar-11 728 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Gregory J. Cotter Mgmt For For 1.2 Elect Director John P. (Jack) Laborde Mgmt For For 1.3 Elect Director Christopher M. Harding Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For 5 Approve Omnibus Stock Plan Mgmt For For National Interstate Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NATL 28-Apr-11 USA 63654 U100 Annual 28-Feb-11 454 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Joseph E. (Jeff) Consolino Mgmt For For 1.2 Elect Director Theodore H. Elliott, Jr. Mgmt For For 1.3 Elect Director Gary J. Gruber Mgmt For Withhold 1.4 Elect Director Donald D. Larson Mgmt For Withhold 1.5 Elect Director David W. Michelson Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt None One Year Olin Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OLN 28-Apr-11 USA 680665205 Annual 28-Feb-11 1,462 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Gray G. Benoist Mgmt For For 1.2 Elect Director Richard M. Rompala Mgmt For For 1.3 Elect Director Joseph D. Rupp Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Orbital Sciences Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ORB 28-Apr-11 USA 685564106 Annual 01-Mar-11 1,498 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Robert J. Hermann Mgmt For For 1.2 Elect Director Janice I. Obuchowski Mgmt For For 1.3 Elect Director Frank L. Salizzoni Mgmt For For 1.4 Elect Director David W. Thompson Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Papa John's International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PZZA 28-Apr-11 USA 698813102 Annual 01-Mar-11 292 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Wade S. Oney Mgmt For For 2 Elect Director John H. Schnatter Mgmt For For 3 Elect Director Mark S. Shapiro Mgmt For For 4 Ratify Auditors Mgmt For For 5 Approve Omnibus Stock Plan Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Provident Financial Services, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PFS 28-Apr-11 USA 74386 T105 Annual 08-Mar-11 3,081 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Laura L. Brooks Mgmt For For 1.2 Elect Director Terence Gallagher Mgmt For For 1.3 Elect Director Carlos Hernandez Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.4 Elect Director Katharine Laud Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For South Jersey Industries, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SJI 28-Apr-11 USA 838518108 Annual 28-Feb-11 1,369 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Victor A. Forkiewicz Mgmt For For 1.2 Elect Director Edward J. Graham Mgmt For For 1.3 Elect Director Shahid Malik Mgmt For For 1.4 Elect Director Keith S. Campbell Mgmt For For 1.5 Elect Director Walter M. Higgins III Mgmt For For 1.6 Elect Director Joseph H. Petrowski Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Southwest Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OKSB 28-Apr-11 USA 844767103 Annual 28-Feb-11 1,521 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James E. Berry II Mgmt For For 1.2 Elect Director Tom D. Berry Mgmt For For 1.3 Elect Director Joe Berry Cannon Mgmt For For 1.4 Elect Director John Cohlmia Mgmt For For 1.5 Elect Director David S. Crockett, Jr. Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.6 Elect Director Rick Green Mgmt For For 1.7 Elect Director J. Berry Harrison Mgmt For For 1.8 Elect Director James M. Johnson Mgmt For For 1.9 Elect Director David P. Lambert Mgmt For For 1.10 Elect Director Linford R. Pitts Mgmt For For 1.11 Elect Director Robert B. Rodgers Mgmt For For 1.12 Elect Director Russell W. Teubner Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers Compensation Mgmt For For The Empire District Electric Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EDE 28-Apr-11 USA 291641108 Annual 01-Mar-11 1,785 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kenneth R. Allen Mgmt For For 1.2 Elect Director Bradley P. Beecher Mgmt For For 1.3 Elect Director William L. Gipson Mgmt For For 1.4 Elect Director Thomas M. Ohlmacher Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year TreeHouse Foods, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan THS 28-Apr-11 USA 89469 A104 Annual 07-Mar-11 1,783 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ann M. Sardini Mgmt For For 1.2 Elect Director Dennis F. O'Brien Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.3 Elect Director Sam K. Reed Mgmt For For 2 Ratify Auditors Mgmt For For 3 Provide Right to Call Special Meeting Mgmt For For 4 Reduce Supermajority Vote Requirement Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year USEC Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan USU 28-Apr-11 USA 90333 E108 Annual 04-Mar-11 5,967 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James R. Mellor Mgmt For For 1.2 Elect Director Michael H. Armacost Mgmt For For 1.3 Elect Director Joyce F. Brown Mgmt For For 1.4 Elect Director Sigmund L. Cornelius Mgmt For For 1.5 Elect Director Joseph T. Doyle Mgmt For For 1.6 Elect Director H. William Habermeyer Mgmt For For 1.7 Elect Director William J. Madia Mgmt For For 1.8 Elect Director W. Henson Moore Mgmt For For 1.9 Elect Director Walter E. Skowronski Mgmt For For 1.10 Elect Director M. Richard Smith Mgmt For For 1.11 Elect Director John K. Welch Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Amend Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For Webster Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WBS 28-Apr-11 USA 947890109 Annual 28-Feb-11 2,892 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John J. Crawford Mgmt For For 1.2 Elect Director C. Michael Jacobi Mgmt For For 1.3 Elect Director Karen R. Osar Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For 5 Declassify the Board of Directors SH Against For Weis Markets, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WMK 28-Apr-11 USA 948849104 Annual 01-Mar-11 551 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert F. Weis Mgmt For Withhold 1.2 Elect Director Jonathan H. Weis Mgmt For Withhold 1.3 Elect Director David J. Hepfinger Mgmt For Withhold 1.4 Elect Director Harold G. Graber Mgmt For Withhold 1.5 Elect Director Gerrald B. Silverman Mgmt For For 1.6 Elect Director Steven C. Smith Mgmt For Withhold 1.7 Elect Director Glenn D. Steele, Jr. Mgmt For Withhold 2 Ratify Auditors Mgmt For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Limit Composition of Compensation Committee to Independent SH Against For Directors West Bancorporation, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WTBA 28-Apr-11 USA 95123 P106 Annual 28-Feb-11 1,208 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Frank W. Berlin Mgmt For For 1.2 Elect Director Thomas A. Carlstrom Mgmt For For 1.3 Elect Director Joyce A. Chapman Mgmt For Withhold 1.4 Elect Director Steven K. Gaer Mgmt For For 1.5 Elect Director Kaye R. Lozier Mgmt For For 1.6 Elect Director David R. Milligan Mgmt For For 1.7 Elect Director George D. Milligan Mgmt For For 1.8 Elect Director David D. Nelson Mgmt For For 1.9 Elect Director James W. Noyce Mgmt For For 1.10 Elect Director Robert G. Pulver Mgmt For For 1.11 Elect Director Lou Ann Sandburg Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Ratify Auditors Mgmt For For 4 Non-Employee Director Compensation SH Against Against Westamerica Bancorporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WABC 28-Apr-11 USA 957090103 Annual 28-Feb-11 831 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director E. Allen Mgmt For For 1.2 Elect Director L. Bartolini Mgmt For For 1.3 Elect Director E.j. Bowler Mgmt For For 1.4 Elect Director A. Latno, Jr. Mgmt For For 1.5 Elect Director P. Lynch Mgmt For For 1.6 Elect Director C. Macmillan Mgmt For For 1.7 Elect Director R. Nelson Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.8 Elect Director D. Payne Mgmt For For 1.9 Elect Director E. Sylvester Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year WSFS Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WSFS 28-Apr-11 USA 929328102 Annual 10-Mar-11 446 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Charles G. Cheleden Mgmt For For 1.2 Elect Director Zissimos A. Frangopoulos Mgmt For For 1.3 Elect Director Dennis E. Klima Mgmt For For 1.4 Elect Director Mark A. Turner Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year American Capital, Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ACAS 29-Apr-11 USA 02503 Y103 Annual 04-Mar-11 17,150 0 Vote Proponent Mgmt Rec Instruction 1 Elect Driector Mary C. Baskin Mgmt For For 2 Elect Driector Neil M. Hahl Mgmt For For 3 Elect Driector Philip R. Harper Mgmt For For 4 Elect Driector John A. Koskinen Mgmt For For 5 Elect Driector Stan Lundine Mgmt For For 6 Elect Driector Kenneth D. Peterson Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 7 Elect Driector Alvin N. Puryear Mgmt For For 8 Elect Driector Malon Wilkus Mgmt For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 10 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 11 Ratify Auditors Mgmt For For Cleco Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CNL 29-Apr-11 USA 12561 W105 Annual 01-Mar-11 3,359 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William L. Marks Mgmt For For 1.2 Elect Director Robert T. Ratcliff, Sr. Mgmt For For 1.3 Elect Director Peter M. Scott III Mgmt For For 1.4 Elect Director William H.walker, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Eliminate Cumulative Voting and Declassify the Board Mgmt For For 6 Eliminate Cumulative Voting Mgmt For For Ferro Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FOE 29-Apr-11 USA 315405100 Annual 04-Mar-11 2,617 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Sandra Austin Crayton Mgmt For Withhold 1.2 Elect Director Richard J. Hipple Mgmt For Withhold 1.3 Elect Director William B. Lawrence Mgmt For Withhold 1.4 Elect Director Timothy K. Pistell Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Hancock Holding Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HBHC 29-Apr-11 USA 410120109 Special 25-Mar-11 1,498 0 Vote Proponent Mgmt Rec Instruction 1 Approve Acquisition Mgmt For For 2 Adjourn Meeting Mgmt For For Kopin Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KOPN 29-Apr-11 USA 500600101 Annual 15-Mar-11 3,220 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John C.C. Fan Mgmt For For 1.2 Elect Director James K. Brewington Mgmt For For 1.3 Elect Director David E. Brook Mgmt For For 1.4 Elect Director Andrew H. Chapman Mgmt For For 1.5 Elect Director Morton Collins Mgmt For For 1.6 Elect Director Chi Chia Hsieh Mgmt For For 1.7 Elect Director Michael J. Landine Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Littelfuse, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LFUS 29-Apr-11 USA 537008104 Annual 28-Feb-11 237 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director T.J. Chung Mgmt For For 1.2 Elect Director John P. Driscoll Mgmt For For 1.3 Elect Director Anthony Grillo Mgmt For For 1.4 Elect Director Gordon Hunter Mgmt For For 1.5 Elect Director John E. Major Mgmt For For 1.6 Elect Director William P. Noglows Mgmt For For 1.7 Elect Director Ronald L. Schubel Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Owens & Minor, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OMI 29-Apr-11 USA 690732102 Annual 08-Mar-11 688 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director A. Marshall Acuff, Jr. Mgmt For For 1.2 Elect Director J. Alfred Broaddus, Jr. Mgmt For For 1.3 Elect Director Richard E. Fogg Mgmt For For 1.4 Elect Director John W. Gerdelman Mgmt For For 1.5 Elect Director Lemuel E. Lewis Mgmt For For 1.6 Elect Director G. Gilmer Minor, III Mgmt For For 1.7 Elect Director Eddie N. Moore, Jr. Mgmt For For 1.8 Elect Director Peter S. Redding Mgmt For For 1.9 Elect Director James E. Rogers Mgmt For For 1.10 Elect Director Robert C. Sledd Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.11 Elect Director Craig R. Smith Mgmt For For 1.12 Director Anne Marie Whittemore Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year RTI International Metals, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RTI 29-Apr-11 USA 74973 W107 Annual 15-Mar-11 1,165 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Daniel I. Booker Mgmt For For 1.2 Elect Director Ronald L. Gallatin Mgmt For For 1.3 Elect Director Charles C. Gedeon Mgmt For For 1.4 Elect Director Robert M. Hernandez Mgmt For For 1.5 Elect Director Dawne S. Hickton Mgmt For For 1.6 Elect Director Edith E. Holiday Mgmt For For 1.7 Elect Director Bryan T. Moss Mgmt For For 1.8 Elect Director James A. Williams Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Triple-S Management Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GTS 29-Apr-11 USA 896749108 Annual 02-Mar-11 1,053 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Adamina Soto-Martinez Mgmt For For 2 Elect Director Jorge Fuentes-Benejam Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Elect Director Francisco Tonarely Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Whitney Holding Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WTNY 29-Apr-11 USA 966612103 Special 25-Mar-11 4,257 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For World Wrestling Entertainment, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WWE 29-Apr-11 USA 98156 Q108 Annual 04-Mar-11 263 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Vincent K. McMahon Mgmt For For 1.2 Elect Director David Kenin Mgmt For For 1.3 Elect Director Joseph H. Perkins Mgmt For For 1.4 Elect Director Frank A. Riddick, III Mgmt For For 1.5 Elect Director Jeffrey R. Speed Mgmt For For 1.6 Elect Director Kevin Dunn Mgmt For For 1.7 Elect Director Basil V. DeVito, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Alterra Capital Holdings Limited Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ALTE 02-May-11 Bermuda G0229 R108 Annual 28-Feb-11 4,879 0 Vote Proponent Mgmt Rec Instruction 1 a Elect Willis T. King, Jr. as Alterra Capital Director Mgmt For For 1 b Elect James H. MacNaughton as Alterra Capital Director Mgmt For For 1 c Elect Stephan F. Newhouse as Alterra Capital Director Mgmt For For 1 d Elect Andrew H. Rush as Alterra Capital Director Mgmt For For 2 Approve KPMG as Auditors and Authorize Board to Fix Their Mgmt For Against Remuneration 3 Amend Bylaws of Alterra Capital Holdings Limited Mgmt For For 4 a Amend Bylaws of Alterra Bermuda Limited Mgmt For For 4 b Amend Bylaws of Alterra Agency Limited Mgmt For For 4 c Amend Bylaws of Alterra Holdings Limited Mgmt For For 4 d Amend Bylaws of New Point III Limited Mgmt For For 4 e Amend Bylaws of New Point Re III Limited Mgmt For For 5 a Elect W. Marston Becker as Alterra Bermuda Limited Director Mgmt For For 5 b Elect John R. Berger as Alterra Bermuda Limited Director Mgmt For For 5 c Elect D. Andrew Cook as Alterra Bermuda Limited Director Mgmt For For 5 d Elect Peter A. Minton as Alterra Bermuda Limited Director Mgmt For For 5 e Elect Joseph W. Roberts as Alterra Bermuda Limited Director Mgmt For For 5 f Elect Peter A. Minton as Alterra Agency Limited Director Mgmt For For 5 g Elect Joseph W. Roberts as Alterra Agency Limited Director Mgmt For For 5 h Elect Peter A. Minton as New Point III Limited Director Mgmt For For 5 i Elect Joseph W. Roberts as New Point III Limited Director Mgmt For For 5 j Elect Peter A. Minton as New Point Re III Limited Director Mgmt For For 5 k Elect Joseph W. Roberts as New Point Re III Limited Director Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Assisted Living Concepts, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ALC 02-May-11 USA 04544 X300 Annual 07-Mar-11 762 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Laurie A. Bebo Mgmt For For 1.2 Elect Director Alan Bell Mgmt For For 1.3 Elect Director Derek H.L.Buntain Mgmt For For 1.4 Elect Director David J. Hennigar Mgmt For Withhold 1.5 Elect Director Malen S. Ng Mgmt For For 1.6 Elect Director Melvin A. Rhinelander Mgmt For For 1.7 Elect Director Charles H. Roadman, II, M.D. Mgmt For For 1.8 Elect Director Michael J. Spector Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Bank Mutual Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BKMU 02-May-11 USA 063750103 Annual 01-Mar-11 3,557 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David A. Baumgarten Mgmt For For 1.2 Elect Director David C. Boerke Mgmt For For 1.3 Elect Director Thomas J. Lopina, Sr. Mgmt For For 1.4 Elect Director Robert B. Olson Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year CBL & Associates Properties, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CBL 02-May-11 USA 124830100 Annual 04-Mar-11 7,277 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Charles B. Lebovitz Mgmt For For 1.2 Elect Director Gary L. Bryenton Mgmt For For 1.3 Elect Director Gary J. Nay Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt None One Year 5 Declassify the Board of Directors Mgmt For For 6 Require a Majority Vote for the Election of Directors SH Against For Equity One, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EQY 02-May-11 USA 294752100 Annual 07-Mar-11 1,602 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Noam Ben-Ozer Mgmt For For 1.2 Elect Director James S. Cassel Mgmt For For 1.3 Elect Director Cynthia R. Cohen Mgmt For For 1.4 Elect Director David Fischel Mgmt For For 1.5 Elect Director Neil Flanzraich Mgmt For For 1.6 Elect Director Nathan Hetz Mgmt For Withhold 1.7 Elect Director Chaim Katzman Mgmt For For 1.8 Elect Director Peter Linneman Mgmt For For 1.9 Elect Director Jeffrey S. Olson Mgmt For For 1.10 Elect Director Dori Segal Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 5 Amend Omnibus Stock Plan Mgmt For Against Huron Consulting Group Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HURN 02-May-11 USA 447462102 Annual 04-Mar-11 763 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director H. Eugene Lockhart Mgmt For For 1.2 Elect Director George E. Massaro Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For MKS Instruments, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MKSI 02-May-11 USA 55306 N104 Annual 07-Mar-11 1,475 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John R. Bertucci Mgmt For For 1.2 Elect Director Robert R. Anderson Mgmt For For 1.3 Elect Director Gregory R. Beecher Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Potlatch Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PCH 02-May-11 USA 737630103 Annual 21-Mar-11 856 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director Jerome C. Knoll Mgmt For For 2 Elect Director John S. Moody Mgmt For For 3 Elect Director Lawrence S. Peiros Mgmt For For 4 Ratify Auditors Mgmt For For 5 Amend Omnibus Stock Plan Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year PS Business Parks, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PSB 02-May-11 USA 69360 J107 Annual 10-Mar-11 771 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ronald L. Havner Mgmt For For 1.2 Elect Director Joseph D. Russell Mgmt For For 1.3 Elect Director R. Wesley Burns Mgmt For For 1.4 Elect Director Jennifer Holden Dunbar Mgmt For For 1.5 Elect Director Arthur M. Friedman Mgmt For For 1.6 Elect Director James H. Kropp Mgmt For For 1.7 Elect Director Sara Grootwassink Lewis Mgmt For For 1.8 Elect Director Michael V. McGee Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Argo Group International Holdings, Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AGII 03-May-11 USA G0464 B107 Annual 11-Mar-11 1,555 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect H. Berry Cash as Director Mgmt For For 1.2 Elect Hector John R. Power, Jr. as Director Mgmt For For 1.3 Elect Mark E. Watson III as Director Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Camden National Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CAC 03-May-11 USA 133034108 Annual 07-Mar-11 568 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert J. Campbell Mgmt For Withhold 1.2 Elect Director John W. Holmes Mgmt For For 1.3 Elect Director John M. Rohman Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Central Vermont Public Service Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CV 03-May-11 USA 155771108 Annual 24-Feb-11 1,053 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert B. Johnston Mgmt For For 1.2 Elect Director Lawrence J. Reilly Mgmt For For 1.3 Elect Director Elisabeth B. Robert Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.4 Elect Director Douglas J. Wacek Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Cincinnati Bell Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CBB 03-May-11 USA 171871106 Annual 04-Mar-11 7,091 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Phillip R. Cox Mgmt For For 2 Elect Director Bruce L. Byrnes Mgmt For For 3 Elect Director John F. Cassidy Mgmt For For 4 Elect Director Jakki L. Haussler Mgmt For For 5 Elect Director Craig F. Maier Mgmt For For 6 Elect Director Alex Shumate Mgmt For For 7 Elect Director Lynn A. Wentworth Mgmt For For 8 Elect Director John M. Zrno Mgmt For For 9 Ratify Auditors Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 11 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 12 Approve Executive Incentive Bonus Plan Mgmt For For Consolidated Communications Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CNSL 03-May-11 USA 209034107 Annual 07-Mar-11 452 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert J. Currey Mgmt For For 1.2 Elect Director Maribeth S. Rahe Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Reduce Supermajority Vote Requirement Mgmt For For Cousins Properties Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CUZ 03-May-11 USA 222795106 Annual 03-Mar-11 4,025 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Erskine B. Bowles Mgmt For For 1.2 Elect Director Tom G. Charlesworth Mgmt For For 1.3 Elect Director James D. Edwards Mgmt For For 1.4 Elect Director Lawrence L. Gellerstedt, III Mgmt For For 1.5 Elect Director Lillian C. Giornelli Mgmt For Withhold 1.6 Elect Director S. Taylor Glover Mgmt For For 1.7 Elect Director James H. Hance, Jr. Mgmt For For 1.8 Elect Director William B. Harrison, Jr. Mgmt For For 1.9 Elect Director William Porter Payne Mgmt For For 1.10 Elect Director R. Dary Stone Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Cross Country Healthcare, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CCRN 03-May-11 USA 227483104 Annual 03-Mar-11 2,426 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Joseph A. Boshart Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.2 Elect Director Emil Hensel Mgmt For For 1.3 Elect Director W. Larry Cash Mgmt For For 1.4 Elect Director Thomas C. Dircks Mgmt For For 1.5 Elect Director Gale Fitzgerald Mgmt For For 1.6 Elect Director Joseph Trunfio Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year Dex One Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DEXO 03-May-11 USA 25212 W100 Annual 10-Mar-11 2,354 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Jonathan B. Bulkeley Mgmt For For 2 Elect Director Eugene I. Davis Mgmt For For 3 Elect Director Richard L. Kuersteiner Mgmt For For 4 Elect Director W. Kirk Liddell Mgmt For For 5 Elect Director Mark A. McEachen Mgmt For For 6 Elect Director Alfred T. Mockett Mgmt For For 7 Elect Director Alan F. Schultz Mgmt For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 9 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 10 Ratify Auditors Mgmt For For Domino's Pizza, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DPZ 03-May-11 USA 25754 A201 Annual 14-Mar-11 1,165 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1 Elect Director Vernon Bud O.hamilton Mgmt For For 2 Elect Director Andrew B. Balson Mgmt For For 3 Amend Qualified Employee Stock Purchase Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 6 Ratify Auditors Mgmt For For EarthLink, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ELNK 03-May-11 USA 270321102 Annual 15-Mar-11 5,336 0 Vote Proponent Mgmt Rec Instruction 1 Declassify the Board of Directors Mgmt For For 2 Adopt Majority Voting for Uncontested Election of Directors Mgmt For For 3.1 Elect Director Susan D. Bowick Mgmt For For 3.2 Elect Director Nathaniel A. Davis Mgmt For For 3.3 Elect Director Marce Fuller Mgmt For For 3.4 Elect Director Rolla P. Huff Mgmt For For 3.5 Elect Director David A. Koretz Mgmt For For 3.6 Elect Director Thomas E. Wheeler Mgmt For For 3.7 Elect Director M. Wayne Wisehart Mgmt For For 3.8 Elect Director Nathaniel A. Davis Mgmt For For 3.9 Elect Director Rolla P. Huff Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Approve Omnibus Stock Plan Mgmt For For 7 Ratify Auditors Mgmt For For Encore Wire Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WIRE 03-May-11 USA 292562105 Annual 14-Mar-11 944 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Donald E. Courtney Mgmt For For 1.2 Elect Director Thomas L. Cunningham Mgmt For For 1.3 Elect Director Daniel L. Jones Mgmt For For 1.4 Elect Director William R. Thomas, III Mgmt For For 1.5 Elect Director Scott D. Weaver Mgmt For For 1.6 Elect Director John H. Wilson Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Hecla Mining Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HL 03-May-11 USA 422704106 Annual 07-Mar-11 14,362 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Phillips S. Baker, Jr. Mgmt For For 2 Elect Director Dr. Anthony P. Taylor Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt None One Year 5 Ratify Auditors Mgmt For For 6 Other Business Mgmt For Against Home Properties, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HME 03-May-11 USA 437306103 Annual 08-Mar-11 1,313 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Stephen R. Blank Mgmt For For 1.2 Elect Director Alan L. Gosule Mgmt For For 1.3 Elect Director Leonard F. Helbig, III Mgmt For For 1.4 Elect Director Charles J. Koch Mgmt For For 1.5 Elect Director Thomas P. Lydon, Jr. Mgmt For For 1.6 Elect Director Edward J. Pettinella Mgmt For For 1.7 Elect Director Clifford W. Smith, Jr. Mgmt For For 1.8 Elect Director Amy L. Tait Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Approve Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For Merchants Bancshares, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MBVT 03-May-11 USA 588448100 Annual 04-Mar-11 361 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael G. Furlong Mgmt For Withhold 1.2 Elect Director Robert A. Skiff Mgmt For For 1.3 Elect Director Lorilee A. Lawton Mgmt For For 1.4 Elect Director John A. Kane Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For NBT Bancorp Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NBTB 03-May-11 USA 628778102 Annual 15-Mar-11 1,791 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1 Fix Number of Directors at Eleven Mgmt For For 2.1 Elect Director Richard Chojnowski Mgmt For For 2.2 Elect Director Timothy E. Delaney Mgmt For For 2.3 Elect Director James H. Douglas Mgmt For For 2.4 Elect Director Joseph A. Santangelo Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Orrstown Financial Services, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ORRF 03-May-11 USA 687380105 Annual 14-Mar-11 522 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jeffrey W. Coy Mgmt For For 1.2 Elect Director John S. Ward Mgmt For For 1.3 Elect Director Joel R. Zullinger Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Approve Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For SkyWest, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SKYW 03-May-11 USA 830879102 Annual 01-Mar-11 2,864 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Jerry C. Atkin Mgmt For For 1.2 Elect Director J. Ralph Atkin Mgmt For For 1.3 Elect Director Margaret S. Billson Mgmt For For 1.4 Elect Director Ian M. Cumming Mgmt For For 1.5 Elect Director Henry J. Eyring Mgmt For For 1.6 Elect Director Robert G. Sarver Mgmt For For 1.7 Elect Director Steven F. Udvar-hazy Mgmt For For 1.8 Elect Director James L. Welch Mgmt For For 1.9 Elect Director Michael K. Young Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For 5 Require a Majority Vote for the Election of Directors SH Against For TETRA Technologies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TTI 03-May-11 USA 88162 F105 Annual 07-Mar-11 3,521 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stuart M. Brightman Mgmt For For 1.2 Elect Director Paul D. Coombs Mgmt For For 1.3 Elect Director Ralph S. Cunningham Mgmt For For 1.4 Elect Director Tom H. Delimitros Mgmt For For 1.5 Elect Director Geoffrey M. Hertel Mgmt For For 1.6 Elect Director Allen T. McInnes Mgmt For For 1.7 Elect Director Kenneth P. Mitchell Mgmt For For 1.8 Elect Director William D. Sullivan Mgmt For For 1.9 Elect Director Kenneth E. White, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year TriCo Bancshares Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TCBK 03-May-11 USA 896095106 Annual 11-Mar-11 885 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William J. Casey Mgmt For For 1.2 Elect Director Donald J. Amaral Mgmt For For 1.3 Elect Director L. Gage Chrysler III Mgmt For For 1.4 Elect Director Craig S. Compton Mgmt For For 1.5 Elect Director John S.A. Hasbrook Mgmt For For 1.6 Elect Director Michael W. Koehnen Mgmt For For 1.7 Elect Director Richard P. Smith Mgmt For For 1.8 Elect Director Carroll R. Taresh Mgmt For For 1.9 Elect Director W. Virginia Walker Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Viasystems Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VIAS 03-May-11 USA 92553 H803 Annual 04-Mar-11 85 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael D. Burger Mgmt For Withhold 1.2 Elect Director Timothy L. Conlon Mgmt For Withhold 1.3 Elect Director Robert F. Cummings, Jr. Mgmt For For 1.4 Elect Director Kirby A. Dyess Mgmt For For 1.5 Elect Director Peter Frank Mgmt For Withhold Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.6 Elect Director Jack D. Furst Mgmt For Withhold 1.7 Elect Director Edward Herring Mgmt For Withhold 1.8 Elect Director William C. McCormick Mgmt For For 1.9 Elect Director Richard A. McGinn Mgmt For Withhold 1.10 Elect Director John K. Pruellage Mgmt For For 1.11 Elect Director David M. Sindelar Mgmt For Withhold 1.12 Elect Director Christopher J. Steffen Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year VSE Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VSEC 03-May-11 USA 918284100 Annual 04-Mar-11 165 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ralph E. Eberhart Mgmt For For 1.2 Elect Director Clifford M. Kendall Mgmt For For 1.3 Elect Director James F. Lafond Mgmt For For 1.4 Elect Director Jimmy D. Ross Mgmt For For 1.5 Elect Director Maurice A. Gauthier Mgmt For For 1.6 Elect Director Calvin S. Koonce Mgmt For For 1.7 Elect Director David M. Osnos Mgmt For For 1.8 Elect Director Bonnie K. Wachtel Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Restricted Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Weyco Group, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WEYS 03-May-11 USA 962149100 Annual 14-Mar-11 284 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Thomas W. Florsheim, Jr. Mgmt For For 1.2 Elect Director Robert Feitler Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Associated Estates Realty Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AEC 04-May-11 USA 045604105 Annual 15-Mar-11 1,445 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Albert T. Adams Mgmt For For 1.2 Elect Director James M. Delaney Mgmt For For 1.3 Elect Director Jeffrey I. Friedman Mgmt For For 1.4 Elect Director Michael E. Gibbons Mgmt For For 1.5 Elect Director Mark L. Milstein Mgmt For For 1.6 Elect Director James A. Schoff Mgmt For For 1.7 Elect Director Richard T. Schwarz Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Capstead Mortgage Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CMO 04-May-11 USA 14067 E506 Annual 23-Feb-11 3,168 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jack Biegler Mgmt For For 1.2 Elect Director Andrew F. Jacobs Mgmt For For 1.3 Elect Director Gary Keiser Mgmt For For 1.4 Elect Director Paul M. Low Mgmt For For 1.5 Elect Director Christopher W. Mahowald Mgmt For For 1.6 Elect Director Michael G. O'Neil Mgmt For For 1.7 Elect Director Mark S. Whiting Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Approve Executive Incentive Bonus Plan Mgmt For For 6 Ratify Auditors Mgmt For For Chesapeake Utilities Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CPK 04-May-11 USA 165303108 Annual 17-Mar-11 504 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Thomas J. Bresnan Mgmt For For 1.2 Elect Director Michael P. McMasters Mgmt For For 1.3 Elect Director Joseph E. Moore Mgmt For For 1.4 Elect Director Dianna F. Morgan Mgmt For For 1.5 Elect Director John R. Schimkaitis Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC CIRCOR International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CIR 04-May-11 USA 17273 K109 Annual 11-Mar-11 708 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director A. William Higgins Mgmt For Withhold 1.2 Elect Director C. William Zadel Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Clayton Williams Energy, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CWEI 04-May-11 USA 969490101 Annual 10-Mar-11 61 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Davis L. Ford Mgmt For For 1.2 Elect Director Robert L. Parker Mgmt For For 1.3 Elect Director Jordan R. Smith Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Dana Holding Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DAN 04-May-11 USA 235825205 Annual 07-Mar-11 809 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director John M. Devine Mgmt For For 1.2 Elect Director Terrence J. Keating Mgmt For For 1.3 Elect Director Joseph C. Muscari Mgmt For For 1.4 Elect Director Richard F. Wallman Mgmt For For 1.5 Elect Director Keith E. Wandell Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Ducommun Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DCO 04-May-11 USA 264147109 Annual 14-Mar-11 772 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Joseph C. Berenato Mgmt For For 1.2 Elect Director Robert D. Paulson Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt None One Year 4 Ratify Auditors Mgmt For For Education Realty Trust, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EDR 04-May-11 USA 28140 H104 Annual 04-Mar-11 2,511 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Paul O. Bower Mgmt For For 1.2 Elect Director Monte J. Barrow Mgmt For For 1.3 Elect Director William J. Cahill, III Mgmt For For 1.4 Elect Director Randall L. Churchey Mgmt For For 1.5 Elect Director John L. Ford Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.6 Elect Director Howard A. Silver Mgmt For For 1.7 Elect Director Wendell W. Weakley Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Entegris, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ENTG 04-May-11 USA 29362 U104 Annual 18-Mar-11 4,545 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Gideon Argov Mgmt For For 1.2 Elect Director Michael A. Bradley Mgmt For For 1.3 Elect Director Marvin D. Burkett Mgmt For For 1.4 Elect Director R. Nicholas Burns Mgmt For For 1.5 Elect Director Daniel W. Christman Mgmt For For 1.6 Elect Director Roger D. McDaniel Mgmt For For 1.7 Elect Director Paul L.H. Olson Mgmt For For 1.8 Elect Director Brian F. Sullivan Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Financial Institutions, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FISI 04-May-11 USA 317585404 Annual 07-Mar-11 796 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John E. Benjamin Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.2 Elect Director Barton P. Dambra Mgmt For For 1.3 Elect Director Susan R. Holliday Mgmt For For 1.4 Elect Director Peter G. Humphrey Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Fresh Del Monte Produce Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FDP 04-May-11 Cayman Islands G36738105 Annual 10-Mar-11 2,007 0 Vote Proponent Mgmt Rec Instruction 1 a Elect Michael J. Berthelot as Director Mgmt For For 1 b Elect Madeleine L. Champion as Director Mgmt For For 1 c Elect Elias K. Hebeka as Director Mgmt For For 2 Accept Financial Statements and Statutory Reports (Voting) Mgmt For For 3 Ratify Ernst & Young LLP as Auditors Mgmt For For 4 Approve Dividends Mgmt For For 5 Approve Omnibus Stock Plan Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Great Lakes Dredge & Dock Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GLDD 04-May-11 USA 390607109 Annual 23-Mar-11 2,973 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Peter R. Deutsch Mgmt For For 1.2 Elect Director Nathan D. Leight Mgmt For For 1.3 Elect Director Douglas B. Mackie Mgmt For Withhold 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Green Plains Renewable Energy, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GPRE 04-May-11 USA 393222104 Annual 15-Mar-11 1,426 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jim Anderson Mgmt For For 1.2 Elect Director Wayne Hoovestol Mgmt For For 1.3 Elect Director Michael McNicholas Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For Against 3 Increase Authorized Common Stock Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Hatteras Financial Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HTS 04-May-11 USA 41902 R103 Annual 16-Mar-11 2,983 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael R. Hough Mgmt For For 1.2 Elect Director Benjamin M. Hough Mgmt For For 1.3 Elect Director David W. Berson Mgmt For For 1.4 Elect Director Ira G. Kawaller Mgmt For For 1.5 Elect Director Jeffrey D. Miller Mgmt For For 1.6 Elect Director Thomas D. Wren Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Home Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HBCP 04-May-11 USA 43689 E107 Annual 17-Mar-11 652 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John W. Bordelon Mgmt For Withhold 1.2 Elect Director Paul J. Blanchet, III Mgmt For For 1.3 Elect Director Mark W. Judice Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Imation Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IMN 04-May-11 USA 45245 A107 Annual 07-Mar-11 2,247 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David P. Berg Mgmt For For 1.2 Elect Director Raymond Leung Mgmt For For 1.3 Elect Director Trudy A. Rautio Mgmt For For 1.4 Elect Director Mark E. Lucas Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Iridium Communications Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IRDM 04-May-11 USA 46269 C102 Annual 23-Mar-11 2,659 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert H. Niehaus Mgmt For For 1.2 Elect Director J. Darrel Barros Mgmt For For 1.3 Elect Director Scott L. Bok Mgmt For For 1.4 Elect Director Thomas C. Canfield Mgmt For For 1.5 Elect Director Peter M. Dawkins Mgmt For For 1.6 Elect Director Matthew J. Desch Mgmt For For 1.7 Elect Director Terry L. Jones Mgmt For For 1.8 Elect Director Alvin B. Krongard Mgmt For For 1.9 Elect Director Steven B. Pfeiffer Mgmt For For 1.10 Elect Director Parker W. Rush Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt None One Year 4 Ratify Auditors Mgmt For For Journal Communications, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan JRN 04-May-11 USA 481130102 Annual 25-Feb-11 3,080 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Steven J. Smith Mgmt For For 1.2 Elect Director Mary Ellen Stanek Mgmt For For 1.3 Elect Director Owen Sullivan Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Knology, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KNOL 04-May-11 USA 499183804 Annual 09-Mar-11 258 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Rodger L. Johnson Mgmt For For 1.2 Elect Director Campbell B. Lanier, III Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Maiden Holdings Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MHLD 04-May-11 Bermuda G5753 U112 Annual 15-Mar-11 2,463 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Barry D. Zyskind as Director Mgmt For For 1.2 Elect Simcha G. Lyons as Director Mgmt For For 1.3 Elect Raymond M. Neff as Director Mgmt For For 1.4 Elect Yehuda L. Neuberger as Director Mgmt For For 1.5 Elect Steven H. Nigro as Director Mgmt For For 2.1 Elect David A. Lamneck as Director of Maiden Insurance Mgmt For For Company, Ltd. 2.2 Elect John Marshaleck as Director of Maiden Insurance Mgmt For For Company, Ltd. 2.3 Elect Lawrence F. Metz as Director of Maiden Insurance Mgmt For For Company, Ltd. 2.4 Elect Arturo M. Raschbaum as Director of Maiden Insurance Mgmt For For Company, Ltd. 3.1 Elect Patrick J. Haveron as Director of Maiden Global Holdings, Mgmt For For Ltd. 3.2 Elect Ronald M. Judd as Director of Maiden Global Holdings, Ltd. Mgmt For For 3.3 Elect John Marshaleck as Director of Maiden Global Holdings, Mgmt For For Ltd. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3.4 Elect Lawrence F. Metz as Director of Maiden Global Holdings, Mgmt For For Ltd. 3.5 Elect Arturo M. Raschbaum as Director of Maiden Global Mgmt For For Holdings, Ltd. 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 6 Ratify BDO Seidman, LLP as Auditors of the Company, and Mgmt For For Arthur Morris and Company as Auditors of Maiden Insurance Company, Ltd. Materion Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MTRN 04-May-11 USA 576690101 Annual 10-Mar-11 974 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Joseph P. Keithley Mgmt For For 1.2 Elect Director N. Mohan Reddy Mgmt For For 1.3 Elect Director Craig S. Shular Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Amend Non-Employee Director Omnibus Stock Plan Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year NovaMed, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NOVA 04-May-11 USA 66986 W207 Special 11-Mar-11 1 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC P. H. Glatfelter Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GLT 04-May-11 USA 377316104 Annual 10-Mar-11 2,396 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kathleen A. Dahlberg Mgmt For For 1.2 Elect Director Nicholas DeBenedictis Mgmt For For 1.3 Elect Director J. Robert Hall Mgmt For For 1.4 Elect Director Richard C. Ill Mgmt For For 1.5 Elect Director Ronald J. Naples Mgmt For For 1.6 Elect Director Dante C. Parrini Mgmt For For 1.7 Elect Director Richard L. Smoot Mgmt For For 1.8 Elect Director Lee C. Stewart Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Penn Virginia Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PVA 04-May-11 USA 707882106 Annual 03-Mar-11 2,011 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John U. Clarke Mgmt For For 1.2 Elect Director Edward B. Cloues, II Mgmt For For 1.3 Elect Director Robert Garrett Mgmt For For 1.4 Elect Director Steven W. Krablin Mgmt For For 1.5 Elect Director Marsha R. Perelman Mgmt For For 1.6 Elect Director P. van Marcke de Lummen Mgmt For For 1.7 Elect Director M. Baird Whitehead Mgmt For For 1.8 Elect Director Gary K. Wright Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Piper Jaffray Companies Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PJC 04-May-11 USA 724078100 Annual 08-Mar-11 685 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Andrew S. Duff Mgmt For For 1.2 Elect Director Michael R. Francis Mgmt For For 1.3 Elect Director B. Kristine Johnson Mgmt For For 1.4 Elect Director Addison L. Piper Mgmt For For 1.5 Elect Director Lisa K. Polsky Mgmt For For 1.6 Elect Director Frank L. Sims Mgmt For For 1.7 Elect Director Jean M. Taylor Mgmt For For 1.8 Elect Director Michele Volpi Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Sandy Spring Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SASR 04-May-11 USA 800363103 Annual 09-Mar-11 1,231 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Mark E. Friis Mgmt For For 1.2 Elect Director Pamela A. Little Mgmt For For 1.3 Elect Director Craig A. Ruppert Mgmt For For 2 Approve Qualified Employee Stock Purchase Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For Sunstone Hotel Investors, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SHO 04-May-11 USA 867892101 Annual 11-Mar-11 5,220 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert A. Alter Mgmt For For 1.2 Elect Director Lewis N. Wolff Mgmt For For 1.3 Elect Director Z. Jamie Behar Mgmt For For 1.4 Elect Director Thomas A. Lewis Mgmt For For 1.5 Elect Director Keith M. Locker Mgmt For For 1.6 Elect Director Keith P. Russell Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Tesco Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TESO 04-May-11 Canada 88157 K101 A nnual/Special 16-Mar-11 1,577 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Fred J. Dyment as Director Mgmt For For 1.2 Elect Gary L. Kott as Director Mgmt For For 1.3 Elect r. Vance Milligan as Director Mgmt For For 1.4 Elect Julio M. Quintana as Director Mgmt For For 1.5 Elect John T. Reynolds as Director Mgmt For For 1.6 Elect Norman W. Robertson as Director Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.7 Elect Michael W. Sutherlin as Director Mgmt For For 1.8 Elect Clifton T. Weatherford as Director Mgmt For For 2 Approve Shareholder Rights Plan Mgmt For For 3 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Mgmt For For Board to Fix Their Remuneration 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year The GEO Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on GEO 04-May-11 USA 36159 R103 Annual 03-Mar-11 1,399 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Clarence E. Anthony Mgmt For For 1.2 Elect Director Norman A. Carlson Mgmt For For 1.3 Elect Director Anne N. Foreman Mgmt For For 1.4 Elect Director Richard H. Glanton Mgmt For For 1.5 Elect Director Christopher C. Wheeler Mgmt For For 1.6 Elect Director George C. Zoley Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Other Business Mgmt For Against Affymetrix, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AFFX 05-May-11 USA 00826 T108 Annual 15-Mar-11 4,943 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Stephen P.A. Fodor, Ph.D. Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2 Elect Director Kevin M. King Mgmt For For 3 Elect Director Nelson C. Chan Mgmt For For 4 Elect Director John D. Diekman, Ph.D. Mgmt For For 5 Elect Director Gary S. Guthart, Ph.D. Mgmt For For 6 Elect Director Jami Dover Nachtsheim Mgmt For For 7 Elect Director Robert H. Trice, Ph.D. Mgmt For For 8 Elect Director Robert P. Wayman Mgmt For For 9 Ratify Auditors Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Alamo Group Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ALG 05-May-11 USA 011311107 Annual 21-Mar-11 449 Vote Proponent Mgmt Rec Instruction 1 Elect Director Helen Cornell Mgmt For For 2 Elect Director Jerry E. Goldress Mgmt For For 3 Elect Director David W. Grzelak Mgmt For For 4 Elect Director Gary L. Martin Mgmt For For 5 Elect Director Ronald A. Robinson Mgmt For For 6 Elect Director James B. Skaggs Mgmt For For 7 Ratify Auditors Mgmt For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 9 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year American Campus Communities, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ACC 05-May-11 USA 024835100 Annual 14-Mar-11 3,447 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director William C. Bayless, Jr. Mgmt For For 1.2 Elect Director R.D. Burck Mgmt For For 1.3 Elect Director G. Steven Dawson Mgmt For For 1.4 Elect Director Cydney C. Donnell Mgmt For For 1.5 Elect Director Edward Lowenthal Mgmt For For 1.6 Elect Director Joseph M. Macchione Mgmt For For 1.7 Elect Director Winston W. Walker Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Astronics Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ATRO 05-May-11 USA 046433108 Annual 16-Mar-11 92 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Raymond W. Boushie Mgmt For For 1.2 Elect Director Robert T. Brady Mgmt For Withhold 1.3 Elect Director John B. Drenning Mgmt For Withhold 1.4 Elect Director Peter J. Gundermann Mgmt For Withhold 1.5 Elect Director Kevin T. Keane Mgmt For Withhold 1.6 Elect Director Robert J. McKenna Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Stock Option Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 6 Approve Conversion of Class B stock to Common Stock SH Against For Berkshire Hills Bancorp, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BHLB 05-May-11 USA 084680107 Annual 10-Mar-11 1,076 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael P. Daly Mgmt For For 1.2 Elect Director Susan M. Hill Mgmt For For 1.3 Elect Director Cornelius D. Mahoney Mgmt For For 1.4 Elect Director Catherine B. Miller Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Approve Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For BroadSoft, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BSFT 05-May-11 USA 11133 B409 Annual 22-Mar-11 154 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John D. Markley, Jr. Mgmt For For 1.2 Elect Director David Bernardi Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For EnPro Industries, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NPO 05-May-11 USA 29355 X107 Annual 01-Mar-11 618 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Stephen E. Macadam Mgmt For For 1.2 Elect Director J.P. Bolduc Mgmt For For 1.3 Elect Director Peter C. Browning Mgmt For For 1.4 Elect Director Diane C. Creel Mgmt For For 1.5 Elect Director Don DeFosset Mgmt For For 1.6 Elect Director Gordon D. Harnett Mgmt For For 1.7 Elect Director David L. Hauser Mgmt For For 1.8 Elect Director Wilbur J. Prezzano, Jr. Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Gaylord Entertainment Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GET 05-May-11 USA 367905106 Annual 15-Mar-11 1,525 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Glenn J. Angiolillo Mgmt For For 1.2 Elect Director Michael J. Bender Mgmt For For 1.3 Elect Director E. K. Gaylord II Mgmt For For 1.4 Elect Director Ralph Horn Mgmt For For 1.5 Elect Director David W. Johnson Mgmt For For 1.6 Elect Director Ellen Levine Mgmt For For 1.7 Elect Director Terrell T. Philen, Jr. Mgmt For For 1.8 Elect Director Robert S. Prather, Jr. Mgmt For For 1.9 Elect Director Colin V. Reed Mgmt For For 1.10 Elect Director Michael D. Rose Mgmt For For 1.11 Elect Director Michael I. Roth Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Gibraltar Industries, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ROCK 05-May-11 USA 374689107 Annual 21-Mar-11 2,310 Vote Proponent Mgmt Rec Instruction 1 Elect Director Brian J. Lipke Mgmt For For 2 Elect Director William P. Montague Mgmt For For 3 Elect Director Arthur A. Russ, Jr. Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Approve Executive Incentive Bonus Plan Mgmt For For 7 Amend Omnibus Stock Plan Mgmt For For 8 Ratify Auditors Mgmt For For Gladstone Commercial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GOOD 05-May-11 USA 376536108 Annual 14-Mar-11 631 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michela A. English Mgmt For For 1.2 Elect Director Anthony W. Parker Mgmt For For 1.3 Elect Director George Stelljes III Mgmt For For 2 Ratify Auditors Mgmt For For Glimcher Realty Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GRT 05-May-11 USA 379302102 Annual 18-Mar-11 5,177 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Richard F. Celeste Mgmt For For 1.2 Elect Director Wayne S. Doran Mgmt For For 1.3 Elect Director Michael P. Glimcher Mgmt For For 1.4 Elect Director Alan R. Weiler Mgmt For For 2 Ratify Auditors Mgmt For For 3 Increase Authorized Common Stock Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year HealthSouth Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HLS 05-May-11 USA 421924309 Annual 08-Mar-11 426 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Edward A. Blechschmidt Mgmt For For 1.2 Elect Director John W. Chidsey Mgmt For For 1.3 Elect Director Donald L. Correll Mgmt For For 1.4 Elect Director Yvonne M. Curl Mgmt For For 1.5 Elect Director Charles M. Elson Mgmt For For 1.6 Elect Director Jay Grinney Mgmt For For 1.7 Elect Director Jon F. Hanson Mgmt For For 1.8 Elect Director Leo I. Higdon, Jr. Mgmt For For 1.9 Elect Director John E. Maupin, Jr. Mgmt For For 1.10 Elect Director L. Edward Shaw, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Amend Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Hexcel Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HXL 05-May-11 USA 428291108 Annual 15-Mar-11 1,316 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Joel S. Beckman Mgmt For For 1.2 Elect Director David E. Berges Mgmt For For 1.3 Elect Director Lynn Brubaker Mgmt For For 1.4 Elect Director Jeffrey C. Campbell Mgmt For For 1.5 Elect Director Sandra L. Derickson Mgmt For For 1.6 Elect Director W. Kim Foster Mgmt For For 1.7 Elect Director Thomas A. Gendron Mgmt For For 1.8 Elect Director Jeffrey A. Graves Mgmt For For 1.9 Elect Director David C. Hill Mgmt For For 1.10 Elect Director David L. Pugh Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Approve Executive Incentive Bonus Plan Mgmt For For 5 Ratify Auditors Mgmt For For Louisiana-Pacific Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LPX 05-May-11 USA 546347105 Annual 07-Mar-11 5,540 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director E. Gary Cook Mgmt For For 1.2 Elect Director Kurt M. Landgraf Mgmt For For 1.3 Elect Director John W. Weaver Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year MasTec, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MTZ 05-May-11 USA 576323109 Annual 15-Mar-11 2,711 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ernest Csizar Mgmt For For 1.2 Elect Director Julia Johnson Mgmt For For 1.3 Elect Director Jorge Mas Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Approve Qualified Employee Stock Purchase Plan Mgmt For For MGIC Investment Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MTG 05-May-11 USA 552848103 Annual 04-Mar-11 8,873 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kenneth M. Jastrow, II Mgmt For For 1.2 Elect Director Daniel P. Kearney Mgmt For For 1.3 Elect Director Donald T. Nicolaisen Mgmt For For 2 Elect Director Mark M. Zandi Mgmt For For 3 Elect Director Bruce L. Koepfgen Mgmt For For 4 Declassify the Board of Directors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Approve Omnibus Stock Plan Mgmt For For 8 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Monmouth Real Estate Investment Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MNR 05-May-11 USA 609720107 Annual 09-Mar-11 2,068 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Neal Herstik Mgmt For For 1.2 Elect Director Matthew I. Hirsch Mgmt For Withhold 1.3 Elect Director Stephen B. Wolgin Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Mueller Industries, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MLI 05-May-11 USA 624756102 Annual 08-Mar-11 1,665 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Alexander P. Federbush Mgmt For For 1.2 Elect Director Paul J. Flaherty Mgmt For For 1.3 Elect Director Gennaro J. Fulvio Mgmt For For 1.4 Elect Director Gary S. Gladstein Mgmt For For 1.5 Elect Director Scott J. Goldman Mgmt For For 1.6 Elect Director Terry Hermanson Mgmt For For 1.7 Elect Director Harvey L. Karp Mgmt For For 1.8 Elect Director Gregory L. Christopher Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Approve Executive Incentive Bonus Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC National Health Investors, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NHI 05-May-11 USA 63633 D104 Annual 07-Mar-11 713 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director W. Andrew Adams Mgmt For For 1.2 Elect Director Robert A. McCabe, Jr. Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Oasis Petroleum Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OAS 05-May-11 USA 674215108 Annual 11-Mar-11 1,078 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ted Collins, Jr. Mgmt For For 1.2 Elect Director Douglas E. Swanson, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year OceanFirst Financial Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OCFC 05-May-11 USA 675234108 Annual 09-Mar-11 1,140 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Joseph J. Burke Mgmt For For 1.2 Elect Director Angelo Catania Mgmt For For 1.3 Elect Director John R. Garbarino Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Approve Executive Incentive Bonus Plan Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Parker Drilling Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PKD 05-May-11 USA 701081101 Annual 11-Mar-11 6,050 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert L. Parker Jr. Mgmt For For 1.2 Elect Director John W. Gibson Jr. Mgmt For For 1.3 Elect Director Roger B. Plank Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Retail Opportunity Investments Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ROIC 05-May-11 USA 76131 N101 Annual 25-Mar-11 1,854 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Melvin S. Adess Mgmt For For 1.2 Elect Director Richard A. Baker Mgmt For For 1.3 Elect Director Mark Burton Mgmt For For 1.4 Elect Director Michael J. Indiveri Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.5 Elect Director Edward H. Meyer Mgmt For For 1.6 Elect Director Lee S. Neibart Mgmt For For 1.7 Elect Director Charles J. Persico Mgmt For For 1.8 Elect Director Laura H. Pomerantz Mgmt For For 1.9 Elect Director Stuart A. Tanz Mgmt For For 2 Ratify Auditors Mgmt For For 3 Change State of Incorporation [Delaware to Maryland] Mgmt For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year RLI Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RLI 05-May-11 USA 749607107 Annual 07-Mar-11 927 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kaj Ahlmann Mgmt For For 1.2 Elect Director Barbara R. Allen Mgmt For For 1.3 Elect Director John T. Baily Mgmt For For 1.4 Elect Director Jordan W. Graham Mgmt For For 1.5 Elect Director Gerald I. Lenrow Mgmt For For 1.6 Elect Director Charles M. Linke Mgmt For For 1.7 Elect Director F. Lynn Mcpheeters Mgmt For For 1.8 Elect Director Jonathan E. Michael Mgmt For For 1.9 Elect Director Robert O. Viets Mgmt For For 2 Approve Executive Incentive Bonus Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year RTI Biologics, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RTIX 05-May-11 USA 74975 N105 Annual 29-Mar-11 4,026 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Peter F. Gearen Mgmt For For 1.2 Elect Director Adrian J. R. Smith Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Southwest Gas Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SWX 05-May-11 USA 844895102 Annual 08-Mar-11 2,019 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert L. Boughner Mgmt For For 1.2 Elect Director Thomas E. Chestnut Mgmt For For 1.3 Elect Director Stephen C. Comer Mgmt For For 1.4 Elect Director LeRoy C. Hanneman, Jr. Mgmt For For 1.5 Elect Director Michael O. Maffie Mgmt For For 1.6 Elect Director Anne L. Mariucci Mgmt For For 1.7 Elect Director Michael J. Melarkey Mgmt For For 1.8 Elect Director Jeffrey W. Shaw Mgmt For For 1.9 Elect Director A. Randall Thoman Mgmt For For 1.10 Elect Director Thomas A. Thomas Mgmt For For 1.11 Elect Director Terrence L. Wright Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year 4 Ratify Auditors Mgmt For For Starwood Property Trust, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan STWD 05-May-11 USA 85571 B105 Annual 18-Mar-11 3,159 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Richard D. Bronson Mgmt For For 1.2 Elect Director Jeffrey F. DiModica Mgmt For For 1.3 Elect Director Jeffrey D. Dishner Mgmt For For 1.4 Elect Director Camille J. Douglas Mgmt For For 1.5 Elect Director Boyd W. Fellows Mgmt For For 1.6 Elect Director Barry S. Sternlicht Mgmt For For 1.7 Elect Director Strauss Zelnick Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Sterling Bancorp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan STL 05-May-11 USA 859158107 Annual 18-Mar-11 1,976 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert Abrams Mgmt For For 1.2 Elect Director Joseph M. Adamko Mgmt For For 1.3 Elect Director Louis J. Cappelli Mgmt For For 1.4 Elect Director Fernando Ferrer Mgmt For For 1.5 Elect Director Allan F. Hershfield Mgmt For For 1.6 Elect Director Henry J. Humphreys Mgmt For For 1.7 Elect Director Robert W. Lazar Mgmt For For 1.8 Elect Director Carolyn Joy Lee Mgmt For For 1.9 Elect Director John C. Millman Mgmt For For 1.10 Elect Director Eugene Rossides Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Amend Executive Incentive Bonus Plan Mgmt For For 5 Increase Authorized Common Stock Mgmt For For Sterling Bancshares, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SBIB 05-May-11 USA 858907108 Special 30-Mar-11 4,052 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Tower Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TWGP 05-May-11 USA 891777104 Annual 08-Mar-11 1,027 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael H. Lee Mgmt For For 1.2 Elect Director William W. Fox, Jr. Mgmt For For 1.3 Elect Director William A. Robbie Mgmt For For 1.4 Elect Director Steven W. Schuster Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Artio Global Investors Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ART 06-May-11 USA 04315 B107 Annual 14-Mar-11 236 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Elizabeth Buse Mgmt For For 1.2 Elect Director Francis Ledwidge Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Barnes Group Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan B 06-May-11 USA 067806109 Annual 10-Mar-11 468 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William S. Bristow, Jr. Mgmt For Withhold 1.2 Elect Director Hassell H. McClellan Mgmt For Withhold 1.3 Elect Director Gregory F. Milzcik Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Amend Executive Incentive Bonus Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 6 Declassify the Board of Directors Mgmt Against For 7 Reduce Supermajority Vote Requirement SH Against For Bridge Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BDGE 06-May-11 USA 108035106 Annual 14-Mar-11 332 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Charles I. Massoud Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.2 Elect Director Kevin M. O'Connor Mgmt For For 1.3 Elect Director Thomas J. Tobin Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Crosstex Energy, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan XTXI 06-May-11 USA 22765 Y104 Annual 18-Mar-11 2,097 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Barry E. Davis Mgmt For For 1.2 Elect Director Robert F. Murchison Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Amend EEO Policy to Prohibit Discrimination based on Sexual SH Against For Orientation and Gender Identity Curtiss-Wright Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CW 06-May-11 USA 231561101 Annual 11-Mar-11 2,331 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Martin R. Benante Mgmt For For 1.2 Elect Director S. Marce Fuller Mgmt For For 1.3 Elect Director Allen A. Kozinski Mgmt For For 1.4 Elect Director John R. Myers Mgmt For For 1.5 Elect Director John B. Nathman Mgmt For For 1.6 Elect Director Robert J. Rivet Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.7 Elect Director William W. Sihler Mgmt For For 1.8 Elect Director Albert E. Smith Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Executive Incentive Bonus Plan Mgmt For For 4 Amend Qualified Employee Stock Purchase Plan Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Franklin Electric Co., Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FELE 06-May-11 USA 353514102 Annual 04-Mar-11 142 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David T. Brown Mgmt For Withhold 1.2 Elect Director David A. Roberts Mgmt For Withhold 1.3 Elect Director Thomas R. Verhage Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year IBERIABANK Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IBKC 06-May-11 USA 450828108 Annual 25-Mar-11 1,379 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Harry V. Barton, Jr. Mgmt For For 1.2 Elect Director E. Stewart Shea III Mgmt For For 1.3 Elect Director David H. Welch Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Ladish Co., Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LDSH 06-May-11 USA 505754200 Special 31-Mar-11 772 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Marchex, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MCHX 06-May-11 USA 56624 R108 Annual 01-Apr-11 1,491 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Russell C. Horowitz Mgmt For For 1.2 Elect Director Dennis Cline Mgmt For For 1.3 Elect Director Anne Devereux Mgmt For For 1.4 Elect Director Nicolas Hanauer Mgmt For For 1.5 Elect Director John Keister Mgmt For For 1.6 Elect Director M. Wayne Wisehart Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Monarch Casino & Resort, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MCRI 06-May-11 USA 609027107 Annual 07-Mar-11 499 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Bob Farahi Mgmt For Withhold 1.2 Elect Director Yvette E. Landau Mgmt For For 1.3 Elect Director Ronald R. Zideck Mgmt For For 2 Amend Stock Option Plan Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Other Business Mgmt For Against Primoris Services Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PRIM 06-May-11 USA 74164 F103 Annual 31-Mar-11 1,403 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael D. Killgore Mgmt For For 1.2 Elect Director Robert A. Tinstman Mgmt For For 1.3 Elect Director Eric S. Rosenfeld Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Rockwood Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ROC 06-May-11 USA 774415103 Annual 16-Mar-11 713 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Brian F. Carroll Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.2 Elect Director Todd A. Fisher Mgmt For For 1.3 Elect Director Douglas L. Maine Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Rosetta Resources Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ROSE 06-May-11 USA 777779307 Annual 10-Mar-11 1,055 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Richard W. Beckler Mgmt For For 1.2 Elect Director Matthew D. Fitzgerald Mgmt For For 1.3 Elect Director Philip L. Frederickson Mgmt For For 1.4 Elect Director D. Henry Houston Mgmt For For 1.5 Elect Director Randy L. Limbacher Mgmt For For 1.6 Elect Director Josiah O. Low, III Mgmt For For 1.7 Elect Director Donald D. Patteson, Jr. Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Sterling Construction Company, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan STRL 06-May-11 USA 859241101 Annual 08-Mar-11 1,260 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Robert A. Eckels Mgmt For For 2 Elect Director Joseph P. Harper, Sr. Mgmt For Against 3 Elect Director Patrick T. Manning Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Susquehanna Bancshares, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SUSQ 06-May-11 USA 869099101 Annual 09-Mar-11 5,733 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Anthony J. Agnone, Sr. Mgmt For For 1.2 Elect Director Wayne E. Alter, Jr. Mgmt For For 1.3 Elect Director Peter DeSoto Mgmt For For 1.4 Elect Director Eddie L. Dunklebarger Mgmt For For 1.5 Elect Director Henry R. Gibbel Mgmt For For 1.6 Elect Director Bruce A. Hepburn Mgmt For For 1.7 Elect Director Donald L. Hoffman Mgmt For For 1.8 Elect Director Sara G. Kirkland Mgmt For For 1.9 Elect Director Guy W. Miller, Jr. Mgmt For For 1.10 Elect Director Michael A. Morello Mgmt For For 1.11 Elect Director Scott J. Newkam Mgmt For For 1.12 Elect Director E. Susan Piersol Mgmt For For 1.13 Elect Director William J. Reuter Mgmt For For 1.14 Elect Director Christine Sears Mgmt For For 1.15 Elect Director James A. Ulsh Mgmt For For 1.16 Elect Director Roger V. Wiest, Sr. Mgmt For For 2 Increase Authorized Common Stock Mgmt For For 3 Approve Qualified Employee Stock Purchase Plan Mgmt For For 4 Approve Executive Incentive Bonus Plan Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 8 Approve Acquisition Mgmt For For 9 Adjourn Meeting Mgmt For For The Andersons, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ANDE 06-May-11 USA 034164103 Annual 09-Mar-11 960 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael J. Anderson Mgmt For For 1.2 Elect Director Gerard M. Anderson Mgmt For For 1.3 Elect Director Catherine M. Kilbane Mgmt For For 1.4 Elect Director Robert J. King, Jr. Mgmt For For 1.5 Elect Director Ross W. Manire Mgmt For For 1.6 Elect Director Donald L. Mennel Mgmt For For 1.7 Elect Director David L. Nichols Mgmt For For 1.8 Elect Director John T. Stout, Jr. Mgmt For For 1.9 Elect Director Jacqueline F. Woods Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year The Brink's Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BCO 06-May-11 USA 109696104 Annual 04-Mar-11 570 0 Vote Proponent Mgmt Rec Instruction 1 Establish Range For Board Size Mgmt For For 2.1 Elect Director Marc C. Breslawsky Mgmt For For 2.2 Elect Director Michael T. Dan Mgmt For For 3 Amend Executive Incentive Bonus Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For Thompson Creek Metals Company Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TCM 06-May-11 Canada 884768102 Annual 21-Mar-11 6,504 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Denis C. Arsenault as Director Mgmt For For 1.2 Elect Carol T. Banducci as Director Mgmt For For 1.3 Elect James L. Freer as Director Mgmt For For 1.4 Elect James P. Geyer as Director Mgmt For For 1.5 Elect Timothy J. Haddon as Director Mgmt For For 1.6 Elect Kevin Loughrey as Director Mgmt For For 1.7 Elect Thomas J. O'Neil as Director Mgmt For For 2 Ratify KPMG LLP as Auditors Mgmt For For 3 Advisory Vote on Executive Compensation Approach Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year UniSource Energy Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UNS 06-May-11 USA 909205106 Annual 14-Mar-11 2,010 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Paul J. Bonavia Mgmt For For 1.2 Elect Director Lawrence J. Aldrich Mgmt For For 1.3 Elect Director Barbara M. Baumann Mgmt For For 1.4 Elect Director Larry W. Bickle Mgmt For For 1.5 Elect Director Harold W. Burlingame Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.6 Elect Director Robert A. Elliott Mgmt For For 1.7 Elect Director Daniel W.L. Fessler Mgmt For For 1.8 Elect Director Louise L. Francesconi Mgmt For For 1.9 Elect Director Warren Y. Jobe Mgmt For For 1.10 Elect Director Ramiro G. Peru Mgmt For For 1.11 Elect Director Gregory A. Pivirotto Mgmt For For 1.12 Elect Director Joaquin Ruiz Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year ValueClick, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VCLK 06-May-11 USA 92046 N102 Annual 08-Mar-11 1,403 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James R. Zarley Mgmt For For 1.2 Elect Director David S. Buzby Mgmt For For 1.3 Elect Director Martin T. Hart Mgmt For For 1.4 Elect Director Jeffrey F. Rayport Mgmt For For 1.5 Elect Director James R. Peters Mgmt For For 1.6 Elect Director James A. Crouthamel Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Agree Realty Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ADC 09-May-11 USA 008492100 Annual 11-Mar-11 689 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Farris G. Kalil Mgmt For For 1.2 Elect Director Gene Silverman Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Clearwater Paper Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CLW 09-May-11 USA 18538 R103 Annual 10-Mar-11 237 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Fredric W. Corrigan Mgmt For For 2 Elect Director William T. Weyerhaeuser Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Five Star Quality Care, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FVE 09-May-11 USA 33832 D106 Annual 18-Feb-11 2,473 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Barbara D. Gilmore Mgmt For Against 1.2 Elect Director Barry M. Portnoy Mgmt For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Haverty Furniture Companies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HVT 09-May-11 USA 419596101 Annual 11-Mar-11 754 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John T. Glover Mgmt For For 1.2 Elect Director Rawson Haverty, Jr. Mgmt For For 1.3 Elect Director L. Phillip Humann Mgmt For For 1.4 Elect Director Mylle H. Mangum Mgmt For For 1.5 Elect Director Frank S. McGaughey III Mgmt For For 1.6 Elect Director Clarence H. Smith Mgmt For For 1.7 Elect Director Al Trujillo Mgmt For For 1.8 Elect Director Terence F. McGuirk Mgmt For Withhold 1.9 Elect Director Vicki R. Palmer Mgmt For For 1.10 Elect Director Fred L. Schuermann Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Amend Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For Invesco Mortgage Capital Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IVR 09-May-11 USA 46131 B100 Annual 25-Mar-11 2,574 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director G. Mark Armour Mgmt For For 2 Elect Director James S. Balloun Mgmt For For 3 Elect Director John S. Day Mgmt For For 4 Elect Director Karen Dunn Kelley Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 5 Elect Director Neil Williams Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 8 Ratify Auditors Mgmt For For National HealthCare Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NHC 09-May-11 USA 635906100 Annual 11-Mar-11 451 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director W. Andrew Adams Mgmt For For 1.2 Elect Director Ernest G. Burgess, III Mgmt For Withhold 1.3 Elect Director Emil E. Hassan Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Acadia Realty Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AKR 10-May-11 USA 004239109 Annual 31-Mar-11 1,640 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Kenneth F. Bernstein Mgmt For For 2 Elect Director Douglas Crocker II Mgmt For For 3 Elect Director Lorrence T. Kellar Mgmt For For 4 Elect Director Wendy Luscombe Mgmt For For 5 Elect Director William T. Spitz Mgmt For For 6 Elect Director Lee S. Wielansky Mgmt For For 7 Ratify Auditors Mgmt For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 9 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Air Transport Services Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ATSG 10-May-11 USA 00922 R105 Annual 15-Mar-11 2,709 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James H. Carey Mgmt For For 1.2 Elect Director John D. Geary Mgmt For For 1.3 Elect Director J. Christopher Teets Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year ALLETE, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ALE 10-May-11 USA 018522300 Annual 11-Mar-11 1,725 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Kathleen A. Brekken Mgmt For For 2 Elect Director Kathryn W. Dindo Mgmt For For 3 Elect Director Heidi J. Eddins Mgmt For For 4 Elect Director Sidney W. Emery, Jr. Mgmt For For 5 Elect Director James S. Haines, Jr. Mgmt For For 6 Elect Director Alan R. Hodnik Mgmt For For 7 Elect Director James J. Hoolihan Mgmt For For 8 Elect Director Madeleine W. Ludlow Mgmt For For 9 Elect Director Douglas C. Neve Mgmt For For 10 Elect Director Leonard C. Rodman Mgmt For For 11 Elect Director Donald J. Shippar Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 12 Elect Director Bruce W. Stender Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Ratify Auditors Mgmt For For Alliance Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ALNC 10-May-11 USA 019205103 Annual 21-Mar-11 370 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Donald S. Ames Mgmt For For 1.2 Elect Director Margaret G. Ogden Mgmt For For 1.3 Elect Director Paul M. Solomon Mgmt For For 1.4 Elect Director John H. Watt, Jr. Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Declassify the Board of Directors Mgmt For For 5 Ratify Auditors Mgmt For For American States Water Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AWR 10-May-11 USA 029899101 Annual 18-Mar-11 828 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James F. McNulty Mgmt For For 1.2 Elect Director Robert J. Sprowls Mgmt For For 1.3 Elect Director Janice F. Wilkins Mgmt For For 2 Establish Range For Board Size from Five to Nine to a Range of Mgmt For For Six to Eleven 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Cal Dive International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DVR 10-May-11 USA 12802 T101 Annual 11-Mar-11 4,166 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William L. Transier Mgmt For For 1.2 Elect Director John T. Mills Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Coeur d'Alene Mines Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CDE 10-May-11 USA 192108504 Annual 21-Mar-11 3,645 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director L. Michael Bogert Mgmt For For 1.2 Elect Director James J. Curran Mgmt For For 1.3 Elect Director Sebastian Edwards Mgmt For For 1.4 Elect Director Andrew Lundquist Mgmt For For 1.5 Elect Director Robert E. Mellor Mgmt For For 1.6 Elect Director John H. Robinson Mgmt For For 1.7 Elect Director J. Kenneth Thompson Mgmt For For 1.8 Elect Director Timothy R. Winterer Mgmt For For 1.9 Elect Director Dennis E. Wheeler Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Darling International Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DAR 10-May-11 USA 237266101 Annual 24-Mar-11 1,640 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Randall C. Stuewe Mgmt For For 2 Elect Director O. Thomas Albrecht Mgmt For For 3 Elect Director D. Eugene Ewing Mgmt For For 4 Elect Director John D. March Mgmt For For 5 Elect Director Charles Macaluso Mgmt For For 6 Elect Director Michael Rescoe Mgmt For For 7 Elect Director Michael Urbut Mgmt For For 8 Ratify Auditors Mgmt For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 10 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Delphi Financial Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DFG 10-May-11 USA 247131105 Annual 31-Mar-11 2,402 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Philip R. O'Connor Mgmt For For 1.2 Elect Director Robert Rosenkranz Mgmt For For 1.3 Elect Director Donald A. Sherman Mgmt For For 1.4 Elect Director Kevin R. Brine Mgmt For For 1.5 Elect Director Edward A. Fox Mgmt For For 1.6 Elect Director Steven A. Hirsh Mgmt For For 1.7 Elect Director Harold F. Ilg Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.8 Elect Director James M. Litvack Mgmt For For 1.9 Elect Director James N. Meehan Mgmt For For 1.10 Elect Director Robert F. Wright Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Enzon Pharmaceuticals, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ENZN 10-May-11 USA 293904108 Annual 06-Apr-11 1,455 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Alexander J. Denner Mgmt For For 2 Elect Director Richard C. Mulligan Mgmt For For 3 Elect Director Thomas F. Deuel Mgmt For For 4 Elect Director Robert LeBuhn Mgmt For For 5 Elect Director Harold J. Levy Mgmt For For 6 Elect Director Robert C. Salisbury Mgmt For For 7 Elect Director Richard A. Young Mgmt For For 8 Approve Omnibus Stock Plan Mgmt For For 9 Ratify Auditors Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Forestar Group Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FOR 10-May-11 USA 346233109 Annual 14-Mar-11 1,582 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kathleen Brown Mgmt For Withhold Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.2 Elect Director Michael E. Dougherty Mgmt For For 1.3 Elect Director William C. Powers, Jr. Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Hercules Offshore, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HERO 10-May-11 USA 427093109 Annual 14-Mar-11 5,078 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Thomas N. Amonett Mgmt For Withhold 1.2 Elect Director Thomas J. Madonna Mgmt For Withhold 1.3 Elect Director F. Gardner Parker Mgmt For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For Impax Laboratories, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IPXL 10-May-11 USA 45256 B101 Annual 25-Mar-11 522 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Leslie Z. Benet Mgmt For For 1.2 Elect Director Robert L. Burr Mgmt For For 1.3 Elect Director Allen Chao Mgmt For For 1.4 Elect Director Nigel Ten Fleming Mgmt For For 1.5 Elect Director Larry Hsu Mgmt For For 1.6 Elect Director Michael Markbreiter Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.7 Elect Director Peter R. Terreri Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Interline Brands, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IBI 10-May-11 USA 458743101 Annual 11-Mar-11 1,512 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael E. DeDomenico Mgmt For For 1.2 Elect Director John J. Gavin Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For 5 Other Business Mgmt For Against Lawson Products, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LAWS 10-May-11 USA 520776105 Annual 21-Mar-11 315 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ronald B. Port Mgmt For For 1.2 Elect Director Robert G. Rettig Mgmt For For 1.3 Elect Director Wilma J. Smelcer Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Amend Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC OM Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OMG 10-May-11 USA 670872100 Annual 18-Mar-11 1,664 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William J. Reidy Mgmt For Withhold 1.2 Elect Director Joseph Scaminace Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Review and Assess Human Rights Policies SH Against For PacWest Bancorp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PACW 10-May-11 USA 695263103 Annual 25-Mar-11 1,370 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Mark N. Baker Mgmt For For 1.2 Elect Director Craig A. Carlson Mgmt For For 1.3 Elect Director Stephen M. Dunn Mgmt For For 1.4 Elect Director John M. Eggemeyer Mgmt For Withhold 1.5 Elect Director Barry C. Fitzpatrick Mgmt For For 1.6 Elect Director George E. Langley Mgmt For For 1.7 Elect Director Susan E. Lester Mgmt For For 1.8 Elect Director Timothy B. Matz Mgmt For For 1.9 Elect Director Arnold W. Messer Mgmt For For 1.10 Elect Director Daniel B. Platt Mgmt For For 1.11 Elect Director John W. Rose Mgmt For For 1.12 Elect Director Robert A. Stine Mgmt For For 1.13 Elect Director Matthew P. Wagner Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Adjourn Meeting Mgmt For Against 6 Other Business Mgmt For Against Penske Automotive Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PAG 10-May-11 USA 70959 W103 Annual 16-Mar-11 1,383 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John D. Barr Mgmt For For 1.2 Elect Director Michael R. Eisenson Mgmt For For 1.3 Elect Director Robert H. Kurnick, Jr. Mgmt For For 1.4 Elect Director William J. Lovejoy Mgmt For For 1.5 Elect Director Kimberly J. McWaters Mgmt For For 1.6 Elect Director Yoshimi Namba Mgmt For For 1.7 Elect Director Lucio A. Noto Mgmt For Withhold 1.8 Elect Director Roger S. Penske Mgmt For For 1.9 Elect Director Richard J. Peters Mgmt For For 1.10 Elect Director Ronald G. Steinhart Mgmt For For 1.11 Elect Director H. Brian Thompson Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Other Business Mgmt For Against Swift Energy Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SFY 10-May-11 USA 870738101 Annual 18-Mar-11 2,197 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Deanna L. Cannon Mgmt For Withhold 1.2 Elect Director Douglas J. Lanier Mgmt For Withhold 2 Amend Omnibus Stock Plan Mgmt For For 3 Increase Authorized Common Stock Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Trustmark Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TRMK 10-May-11 USA 898402102 Annual 14-Mar-11 3,258 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Adolphus B. Baker Mgmt For For 1.2 Elect Director William C. Deviney, Jr. Mgmt For For 1.3 Elect Director Daniel A. Grafton Mgmt For For 1.4 Elect Director Gerard R. Host Mgmt For For 1.5 Elect Director David H. Hoster II Mgmt For For 1.6 Elect Director John M. McCullouch Mgmt For For 1.7 Elect Director Richard H. Puckett Mgmt For For 1.8 Elect Director R. Michael Summerford Mgmt For For 1.9 Elect Director Leroy G. Walker, Jr. Mgmt For For 1.10 Elect Director William G. Yates III Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For UIL Holdings Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UIL 10-May-11 USA 902748102 Annual 08-Mar-11 2,207 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Thelma R. Albright Mgmt For For 1.2 Elect Director Arnold L. Chase Mgmt For For 1.3 Elect Director Betsy Henley-Cohn Mgmt For For 1.4 Elect Director Suedeen G. Kelly Mgmt For For 1.5 Elect Director John L. Lahey Mgmt For For 1.6 Elect Director Daniel J. Miglio Mgmt For For 1.7 Elect Director William F. Murdy Mgmt For For 1.8 Elect Director Donald R. Shassian Mgmt For For 1.9 Elect Director James P. Torgerson Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Increase Authorized Common Stock Mgmt For For Walter Investment Management Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WAC 10-May-11 USA 93317 W102 Annual 31-Mar-11 1,140 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William Meurer Mgmt For For 1.2 Elect Director Michael Tokarz Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Approve Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For Werner Enterprises, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WERN 10-May-11 USA 950755108 Annual 21-Mar-11 1,848 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Gary L. Werner Mgmt For For 1.2 Elect Director Gregory L. Werner Mgmt For For 1.3 Elect Director Michael L. Steinbach Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Young Innovations, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan YDNT 10-May-11 USA 987520103 Annual 18-Mar-11 284 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director George E. Richmond Mgmt For For 1.2 Elect Director Alfred E. Brennan Mgmt For For 1.3 Elect Director Brian F. Bremer Mgmt For For 1.4 Elect Director Patrick J. Ferrillo, Jr. Mgmt For For 1.5 Elect Director Richard J. Bliss Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Berry Petroleum Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BRY 11-May-11 USA 085789105 Annual 14-Mar-11 2,681 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director R. Busch III Mgmt For For 1.2 Elect Director W. Bush Mgmt For For 1.3 Elect Director S. Cropper Mgmt For For 1.4 Elect Director J. Gaul Mgmt For For 1.5 Elect Director S. Hadden Mgmt For For 1.6 Elect Director R. Heinemann Mgmt For For 1.7 Elect Director T. Jamieson Mgmt For For 1.8 Elect Director J. Keller Mgmt For For 1.9 Elect Director M. Reddin Mgmt For For 1.10 Elect Director M. Young Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Cohu, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan COHU 11-May-11 USA 192576106 Annual 16-Mar-11 1,498 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert L. Ciardella Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Amend Omnibus Stock Plan Mgmt For For 5 Amend Qualified Employee Stock Purchase Plan Mgmt For For 6 Ratify Auditors Mgmt For For Computer Task Group, Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CTGX 11-May-11 USA 205477102 Annual 25-Mar-11 418 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James R. Boldt Mgmt For For 1.2 Elect Director Thomas E. Baker Mgmt For For 1.3 Elect Director William D. McGuire Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Cypress Sharpridge Investments, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CYS 11-May-11 USA 23281 A307 Annual 04-Mar-11 2,225 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kevin E. Grant Mgmt For For 1.2 Elect Director Douglas Crocker, II Mgmt For For 1.3 Elect Director Jeffrey P. Hughes Mgmt For For 1.4 Elect Director Stephen P. Jonas Mgmt For For 1.5 Elect Director Raymond A. Redlingshafer, Jr. Mgmt For For 1.6 Elect Director James A. Stern Mgmt For For 1.7 Elect Director David A. Tyson, Ph.D. Mgmt For For 2 Ratify Auditors Mgmt For For Dynex Capital, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DX 11-May-11 USA 26817 Q506 Annual 15-Mar-11 2,080 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Thomas B. Akin Mgmt For For 1.2 Elect Director Michael R. Hughes Mgmt For For 1.3 Elect Director Barry Igdaloff Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.4 Elect Director Daniel K. Osborne Mgmt For For 1.5 Elect Director James C. Wheat, III Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year 4 Ratify Auditors Mgmt For For Entertainment Properties Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EPR 11-May-11 USA 29380 T105 Annual 14-Feb-11 2,454 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David Brain Mgmt For For 1.2 Elect Director Robert Druten Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Equity LifeStyle Properties, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ELS 11-May-11 USA 29472 R108 Annual 04-Mar-11 446 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Philip C. Calian Mgmt For For 1.2 Elect Director David J. Contis Mgmt For For 1.3 Elect Director Thomas E. Dobrowski Mgmt For For 1.4 Elect Director Thomas P. Heneghan Mgmt For For 1.5 Elect Director Sheli Z. Rosenberg Mgmt For For 1.6 Elect Director Howard Walker Mgmt For For 1.7 Elect Director Gary L. Waterman Mgmt For For 1.8 Elect Director Samuel Zell Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Great Southern Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GSBC 11-May-11 USA 390905107 Annual 02-Mar-11 784 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William E. Barclay Mgmt For For 1.2 Elect Director Larry D. Frazier Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Ratify Auditors Mgmt For For Helix Energy Solutions Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HLX 11-May-11 USA 42330 P107 Annual 18-Mar-11 4,622 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Nancy K. Quinn Mgmt For For 1.2 Elect Director William L. Transier Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Knight Capital Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KCG 11-May-11 USA 499005106 Annual 01-Apr-11 4,770 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William L. Bolster Mgmt For For 1.2 Elect Director Thomas M. Joyce Mgmt For For 1.3 Elect Director James W. Lewis Mgmt For For 1.4 Elect Director Thomas C. Lockburner Mgmt For For 1.5 Elect Director James T. Milde Mgmt For For 1.6 Elect Director Christopher C. Quick Mgmt For For 1.7 Elect Director Laurie M. Shahon Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year NACCO Industries, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NC 11-May-11 USA 629579103 Annual 14-Mar-11 26 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Owsley Brown, II Mgmt For For 1.2 Elect Director Dennis W. LaBarre Mgmt For Withhold 1.3 Elect Director Richard de J. Osborne Mgmt For For 1.4 Elect Director Alfred M. Rankin, Jr. Mgmt For For 1.5 Elect Director Michael E. Shannon Mgmt For For 1.6 Elect Director Britton T. Taplin Mgmt For For 1.7 Elect Director David F. Taplin Mgmt For Withhold 1.8 Elect Director John F. Turben Mgmt For For 1.9 Elect Director Eugene Wong Mgmt For For 2 Amend Outside Director Stock Awards/Options in Lieu of Cash Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC NGP Capital Resources Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NGPC 11-May-11 USA 62912 R107 Annual 16-Mar-11 1,682 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Edward W. Blessing Mgmt For For 2 Ratify Auditors Mgmt For For 3 Adjourn Meeting Mgmt For For PolyOne Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan POL 11-May-11 USA 73179 P106 Annual 14-Mar-11 1,495 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director J. Douglas Campbell Mgmt For For 1.2 Elect Director Carol A. Cartwright Mgmt For For 1.3 Elect Director Richard H. Fearon Mgmt For For 1.4 Elect Director Gordon D. Harnett Mgmt For For 1.5 Elect Director Richard A. Lorraine Mgmt For For 1.6 Elect Director Edward J. Mooney Mgmt For For 1.7 Elect Director Stephen D. Newlin Mgmt For For 1.8 Elect Director William H. Powell Mgmt For For 1.9 Elect Director Farah M. Walters Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Portland General Electric Company Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan POR 11-May-11 USA 736508847 Annual 07-Mar-11 3,335 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John W. Ballantine Mgmt For For 1.2 Elect Director Rodney L. Brown, Jr. Mgmt For For 1.3 Elect Director David A. Dietzler Mgmt For For 1.4 Elect Director Kirby A. Dyess Mgmt For For 1.5 Elect Director Peggy Y. Fowler Mgmt For For 1.6 Elect Director Mark B. Ganz Mgmt For For 1.7 Elect Director Corbin A. McNeill, Jr. Mgmt For For 1.8 Elect Director Neil J. Nelson Mgmt For For 1.9 Elect Director M. Lee Pelton Mgmt For For 1.10 Elect Director James J. Piro Mgmt For For 1.11 Elect Director Robert T.F. Reid Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For 5 Adopt Quantitative GHG Goals for Products and Operations SH Against For Quaker Chemical Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KWR 11-May-11 USA 747316107 Annual 04-Mar-11 237 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael F. Barry Mgmt For For 1.2 Elect Director Robert E. Chappell Mgmt For For 1.3 Elect Director Robert H. Rock Mgmt For For 2 Amend Executive Incentive Bonus Plan Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 6 Ratify Auditors Mgmt For For Radian Group Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RDN 11-May-11 USA 750236101 Annual 18-Mar-11 5,876 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Herbert Wender Mgmt For For 1.2 Elect Director David C. Carney Mgmt For For 1.3 Elect Director Howard B. Culang Mgmt For For 1.4 Elect Director Lisa W. Hess Mgmt For For 1.5 Elect Director Stephen T. Hopkins Mgmt For For 1.6 Elect Director Sanford A. Ibrahim Mgmt For For 1.7 Elect Director James W. Jennings Mgmt For For 1.8 Elect Director Ronald W. Moore Mgmt For For 1.9 Elect Director Jan Nicholson Mgmt For For 1.10 Elect Director Robert W. Richards Mgmt For For 1.11 Elect Director Anthony W. Schweiger Mgmt For For 1.12 Elect Director Noel J. Spiegel Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For Rimage Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RIMG 11-May-11 USA 766721104 Annual 31-Mar-11 705 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Sherman L. Black Mgmt For For 1.2 Elect Director Lawrence M. Benveniste Mgmt For For 1.3 Elect Director Philip D. Hotchkiss Mgmt For For 1.4 Elect Director Thomas F. Madison Mgmt For For 1.5 Elect Director Steven M. Quist Mgmt For For 1.6 Elect Director James L. Reissner Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Select Comfort Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SCSS 11-May-11 USA 81616 X103 Annual 17-Mar-11 641 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kathy Nedorostek Mgmt For For 1.2 Elect Director Michael A. Peel Mgmt For For 1.3 Elect Director Jean-Michel Valette Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Smart Balance, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SMBL 11-May-11 USA 83169 Y108 Annual 30-Mar-11 2,620 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William E. Hooper Mgmt For For 1.2 Elect Director Gerald J. Laber Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.3 Elect Director James B. Leighton Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For TrueBlue, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TBI 11-May-11 USA 89785 X101 Annual 11-Mar-11 1,268 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Steven C. Cooper Mgmt For For 2 Elect Director Thomas E. McChesney Mgmt For For 3 Elect Director Gates McKibbin Mgmt For For 4 Elect Director Jeffrey B. Sakaguchi Mgmt For For 5 Elect Director Joseph P. Sambataro, Jr. Mgmt For For 6 Elect Director Bonnie W. Soodik Mgmt For For 7 Elect Director William W. Steele Mgmt For For 8 Elect Director Craig E. Tall Mgmt For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 10 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 11 Ratify Auditors Mgmt For For 12 Other Business Mgmt For Against United Rentals, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan URI 11-May-11 USA 911363109 Annual 15-Mar-11 2,662 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Jenne K. Britell Mgmt For For 2 Elect Director Jose B. Alvarez Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Elect Director Howard L. Clark, Jr. Mgmt For For 4 Elect Director Bobby J. Griffin Mgmt For For 5 Elect Director Michael J. Kneeland Mgmt For For 6 Elect Director Singleton B. McAllister Mgmt For For 7 Elect Director Brian D. McAuley Mgmt For For 8 Elect Director John S. McKinney Mgmt For For 9 Elect Director Jason D. Papastavrou Mgmt For For 10 Elect Director Filippo Passerini Mgmt For For 11 Elect Director Keith Wimbush Mgmt For For 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year United Stationers Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan USTR 11-May-11 USA 913004107 Annual 14-Mar-11 452 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert B. Aiken, Jr. Mgmt For For 1.2 Elect Director Jean S. Blackwell Mgmt For For 1.3 Elect Director Paul Cody Phipps Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Universal Insurance Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UVE 11-May-11 USA 91359 V107 Annual 04-Apr-11 1,355 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Sean P. Downes Mgmt For Withhold 1.2 Elect Director Bradley I. Meier Mgmt For Withhold 1.3 Elect Director Norman M. Meier Mgmt For Withhold 1.4 Elect Director Michael A. Pietrangelo Mgmt For For 1.5 Elect Director Ozzie A. Schindler Mgmt For For 1.6 Elect Director Reed J. Slogoff Mgmt For For 1.7 Elect Director Joel M. Wilentz Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Watts Water Technologies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WTS 11-May-11 USA 942749102 Annual 16-Mar-11 1,356 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert L. Ayers Mgmt For For 1.2 Elect Director Kennett F. Burnes Mgmt For For 1.3 Elect Director Richard J. Cathcart Mgmt For For 1.4 Elect Director David J. Coghlan Mgmt For For 1.5 Elect Director Ralph E. Jackson, Jr. Mgmt For For 1.6 Elect Director John K. McGillicuddy Mgmt For For 1.7 Elect Director Merilee Raines Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Wright Medical Group, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WMGI 11-May-11 USA 98235 T107 Annual 14-Mar-11 1,116 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Gary D. Blackford Mgmt For For 1.2 Elect Director Martin J. Emerson Mgmt For For 1.3 Elect Director Lawrence W. Hamilton Mgmt For For 1.4 Elect Director Ronald K. Labrum Mgmt For For 1.5 Elect Director John L. Miclot Mgmt For For 1.6 Elect Director Amy S. Paul Mgmt For For 1.7 Elect Director Robert J. Quillinan Mgmt For For 1.8 Elect Director David D. Stevens Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For AMERIGROUP Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AGP 12-May-11 USA 03073 T102 Annual 16-Mar-11 2,283 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Directors James G. Carlson Mgmt For For 1.2 Elect Directors Jeffrey B. Child Mgmt For For 1.3 Elect Directors Richard D. Shirk Mgmt For For 1.4 Elect Directors John W. Snow Mgmt For For 1.5 Elect Directors Adm. Joseph W. Prueher Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Approve Qualified Employee Stock Purchase Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC ANADIGICS, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ANAD 12-May-11 USA 032515108 Annual 23-Mar-11 1,350 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Harry T. Rein Mgmt For For 2 Elect Director Dennis F. Strigl Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Anixter International Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AXE 12-May-11 USA 035290105 Annual 18-Mar-11 713 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Lord James Blyth Mgmt For For 1.2 Elect Director Frederic F. Brace Mgmt For For 1.3 Elect Director Linda Walker Bynoe Mgmt For For 1.4 Elect Director Robert J. Eck Mgmt For For 1.5 Elect Director Robert W. Grubbs Mgmt For For 1.6 Elect Director F. Philip Handy Mgmt For For 1.7 Elect Director Melvyn N. Klein Mgmt For For 1.8 Elect Director George Munoz Mgmt For For 1.9 Elect Director Stuart M. Sloan Mgmt For For 1.10 Elect Director Matthew Zell Mgmt For For 1.11 Elect Director Samuel Zell Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Ratify Auditors Mgmt For For Avista Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AVA 12-May-11 USA 05379 B107 Annual 11-Mar-11 3,042 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Marc F. Racicot Mgmt For For 2 Ratify Auditors Mgmt For For 3 Declassify the Board of Directors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Reduce Supermajority Vote Requirement SH Against For Bill Barrett Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BBG 12-May-11 USA 06846 N104 Annual 14-Mar-11 2,417 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Fredrick J. Barrett Mgmt For Withhold 1.2 Elect Director Jim W. Mogg Mgmt For Withhold 1.3 Elect Director Michael E. Wiley Mgmt For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Approve Executive Incentive Bonus Plan Mgmt For For 5 Ratify Auditors Mgmt For For 6 Reduce Supermajority Vote Requirement SH Against For CBIZ, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CBZ 12-May-11 USA 124805102 Annual 25-Mar-11 1,227 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Joseph S. DiMartino Mgmt For For 2 Elect Director Richard C. Rochon Mgmt For For 3 Elect Director Donald V. Weir Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Amend Omnibus Stock Plan Mgmt For For 8 Amend Qualified Employee Stock Purchase Plan Mgmt For For 9 Authorize New Class of Preferred Stock Mgmt For Against 10 Other Business Mgmt For Against Cinemark Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CNK 12-May-11 USA 17243 V102 Annual 24-Mar-11 2,854 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Steven P. Rosenberg Mgmt For For 1.2 Elect Director Enrique F. Senior Mgmt For For 1.3 Elect Director Donald G. Soderquist Mgmt For For 1.4 Elect Director Roger T. Staubach Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year CNO Financial Group Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CNO 12-May-11 USA 12621 E103 Annual 14-Mar-11 10,349 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Robert C. Greving Mgmt For For 2 Elect Director R. Keith Long Mgmt For For 3 Elect Director Charles W. Murphy Mgmt For For 4 Elect Director C. James Prieur Mgmt For For 5 Elect Director Neal C. Schneider Mgmt For For 6 Elect Director Frederick J. Sievert Mgmt For For 7 Elect Director Michael T. Tokarz Mgmt For For 8 Elect Director John G. Turner Mgmt For For 9 Ratify Auditors Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Cynosure, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CYNO 12-May-11 USA 232577205 Annual 17-Mar-11 732 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael R. Davin Mgmt For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For FEI Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FEIC 12-May-11 USA 30241 L109 Annual 07-Mar-11 1,403 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Lawrence A. Bock Mgmt For For 1.2 Elect Director Arie Huijser Mgmt For For 1.3 Elect Director Don R. Kania Mgmt For For 1.4 Elect Director Thomas F. Kelly Mgmt For For 1.5 Elect Director Jan C. Lobbezoo Mgmt For For 1.6 Elect Director Gerhard H. Parker Mgmt For For 1.7 Elect Director James T. Richardson Mgmt For For 1.8 Elect Director Richard H. Wills Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Amend Qualified Employee Stock Purchase Plan Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year First Bancorp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FBNC 12-May-11 USA 318910106 Annual 24-Mar-11 1,091 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Daniel T. Blue, Jr. Mgmt For For 1.2 Elect Director Jack D. Briggs Mgmt For For 1.3 Elect Director R. Walton Brown Mgmt For For 1.4 Elect Director David L. Burns Mgmt For For 1.5 Elect Director John F. Burns Mgmt For For 1.6 Elect Director Mary Clara Capel Mgmt For For 1.7 Elect Director James C. Crawford, III Mgmt For For 1.8 Elect Director R. Winston Dozier Mgmt For For 1.9 Elect Director James G. Hudson, Jr. Mgmt For For 1.10 Elect Director Richard H. Moore Mgmt For For 1.11 Elect Director Jerry L. Ocheltree Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.12 Elect Director George R. Perkins, Jr. Mgmt For For 1.13 Elect Director Thomas F. Phillips Mgmt For For 1.14 Elect Director Frederick L. Taylor, II Mgmt For For 1.15 Elect Director Virginia C. Thomasson Mgmt For For 1.16 Elect Director Goldie H. Wallace Mgmt For For 1.17 Elect Director Dennis A. Wicker Mgmt For For 1.18 Elect Director John C. Willis Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For First Industrial Realty Trust, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FR 12-May-11 USA 32054 K103 Annual 21-Mar-11 2,792 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Bruce W. Duncan Mgmt For For 1.2 Elect Director Kevin W. Lynch Mgmt For For 1.3 Elect Director L. Peter Sharpe Mgmt For For 2 Increase Authorized Common Stock Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For Flagstone Reinsurance Holdings, S.A. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FSR 12-May-11 Luxembourg L3466 T104 Annual 21-Mar-11 2,639 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Gary Black Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.2 Elect Director Thomas Dickson Mgmt For For 1.3 Elect Director Jan Spiering Mgmt For For 1.4 Elect Director Wray T. Thorn Mgmt For For 2 Elect Subsidiary Directors Mgmt For For 3 Approve Deloitte & Touche as Auditors and Authorize Board to Mgmt For For Fix Their Remuneration 4 Approve the Appointments of Deloitte S.A. as Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 7 Accept Consolidated Financial Statements and Statutory Reports Mgmt For For 8 Accept Financial Statements for FY 2010 Mgmt For For 9 Approve Allocation of Income for FY 2010 Mgmt For For 10 Approve Discharge of Directors Mgmt For For 11 Approve Dividends Mgmt For For 12 Amend Stock Ownership Limitations Mgmt For Against 13 Amend Articles of Incorporation Mgmt For For Furmanite Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FRM 12-May-11 USA 361086101 Annual 28-Mar-11 313 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Charles R. Cox Mgmt For Withhold 1.2 Elect Director Sangwoo Ahn Mgmt For Withhold 1.3 Elect Director Hans Kessler Mgmt For Withhold 1.4 Elect Director Kevin R. Jost Mgmt For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For GENCO SHIPPING & TRADING LTD Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan G6 S 12-May-11 Marshall Isl Y2685 T107 Annual 15-Mar-11 2,193 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Peter C. Georgiopoulos Mgmt For Withhold 1.2 Elect Director Stephen A. Kaplan Mgmt For Withhold 2 Ratify Deloitte & Touche LLP as Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Gentiva Health Services, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GTIV 12-May-11 USA 37247 A102 Annual 15-Mar-11 885 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert S. Forman, Jr. Mgmt For For 1.2 Elect Director Victor F. Ganzi Mgmt For For 1.3 Elect Director Philip R. Lochner, Jr. Mgmt For For 1.4 Elect Director Ronald A. Malone Mgmt For For 1.5 Elect Director Stuart Olsten Mgmt For For 1.6 Elect Director Sheldon M. Retchin Mgmt For For 1.7 Elect Director Tony Strange Mgmt For For 1.8 Elect Director Raymond S. Troubh Mgmt For For 1.9 Elect Director Rodney D. Windley Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Amend Omnibus Stock Plan Mgmt For For Highwoods Properties, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HIW 12-May-11 USA 431284108 Annual 01-Mar-11 3,160 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Thomas W. Adler Mgmt For For 1.2 Elect Director Gene H. Anderson Mgmt For For 1.3 Elect Director Edward J. Fritsch Mgmt For For 1.4 Elect Director David J. Hartzell Mgmt For For 1.5 Elect Director Sherry A. Kellett Mgmt For For 1.6 Elect Director L. Glenn Orr, Jr. Mgmt For For 1.7 Elect Director O. Temple Sloan, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year j2 Global Communications, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan JCOM 12-May-11 USA 46626 E205 Annual 22-Mar-11 712 0 Vote Proponent Mgmt Rec Instruction 1.1 Elector Director Douglas Y. Bech Mgmt For For 1.2 Elect Director Robert J. Cresci Mgmt For For 1.3 Elect Director W. Brian Kretzmer Mgmt For For 1.4 Elect Director Richard S. Ressler Mgmt For For 1.5 Elect Director John F. Rieley Mgmt For For 1.6 Elect Director Stephen Ross Mgmt For For 1.7 Elect Director Michael P. Schulhof Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Other Business Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC ManTech International Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MANT 12-May-11 USA 564563104 Annual 15-Mar-11 142 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director George J. Pedersen Mgmt For For 1.2 Elect Director Richard L. Armitage Mgmt For For 1.3 Elect Director Mary K. Bush Mgmt For For 1.4 Elect Director Barry G. Campbell Mgmt For For 1.5 Elect Director W.r. Fatzinger, Jr. Mgmt For For 1.6 Elect Director David E. Jeremiah Mgmt For For 1.7 Elect Director Richard J. Kerr Mgmt For For 1.8 Elect Director Kenneth A. Minihan Mgmt For For 1.9 Elect Director Stephen W. Porter Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Omnibus Stock Plan Mgmt For Against 5 Ratify Auditors Mgmt For For Mentor Graphics Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MENT 12-May-11 USA 587200106 Proxy Contest 11-Mar-11 3,042 0 Vote Proponent Mgmt Rec Instruction Management Proxy (White Card) Mgmt 1.1 Elect Director Peter L. Bonfield Mgmt For Do Not Vote 1.2 Elect Director James R. Fiebiger Mgmt For Do Not Vote 1.3 Elect Director Kevin C. McDonough Mgmt For Do Not Vote 1.4 Elect Director Walden C. Rhines Mgmt For Do Not Vote Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.5 Elect Director Marsha B. Congdon Mgmt For Do Not Vote 1.6 Elect Director Gregory K. Hinckley Mgmt For Do Not Vote 1.7 Elect Director Patrick B. McManus Mgmt For Do Not Vote 1.8 Elect Director Fontaine K. Richardson Mgmt For Do Not Vote 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Do Not Vote 3 Advisory Vote on Say on Pay Frequency Mgmt One Year Do Not Vote 4 Amend Qualified Employee Stock Purchase Plan Mgmt For Do Not Vote 5 Ratify Auditors Mgmt For Do Not Vote 6 Amend Articles/Bylaws/Charter to Remove Antitakeover Mgmt For Do Not Vote Provision Dissident Proxy (Gold Card) Mgmt 1.1 Elect Director Jose Maria Alapont SH For For 1.2 Elect Director Gary Meyers SH For For 1.3 Elect Director David Schechter SH For Withhold 1.4 Management Nominee - Peter L. Bonfield SH For For 1.5 Management Nominee - Kevin C. McDonough SH For For 1.6 Management Nominee - Walden C. Rhines SH For For 1.7 Management Nominee - Gregory K. Hinckley SH For For 1.8 Management Nominee - Patrick B. McManus SH For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Qualified Employee Stock Purchase Plan Mgmt Against For 5 Ratify Auditors Mgmt For For 6 Amend Articles/Bylaws/Charter to Remove Antitakeover Mgmt For For Provision Ocwen Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OCN 12-May-11 USA 675746309 Annual 15-Mar-11 3,254 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William C. Erbey Mgmt For For 1.2 Elect Director Ronald M. Faris Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.3 Elect Director Ronald J. Korn Mgmt For For 1.4 Elect Director William H. Lacy Mgmt For For 1.5 Elect Director David B. Reiner Mgmt For For 1.6 Elect Director Robert A. Salcetti Mgmt For For 1.7 Elect Director Barry N. Wish Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Parkway Properties, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PKY 12-May-11 USA 70159 Q104 Annual 14-Mar-11 1,671 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Charles T. Cannada Mgmt For For 1.2 Elect Director Edward M. Casal Mgmt For For 1.3 Elect Director Laurie L. Dotter Mgmt For For 1.4 Elect Director Daniel P. Friedman Mgmt For For 1.5 Elect Director Michael J. Lipsey Mgmt For For 1.6 Elect Director Brenda J. Mixson Mgmt For For 1.7 Elect Director Steven G. Rogers Mgmt For For 1.8 Elect Director Leland R. Speed Mgmt For For 1.9 Elect Director Troy A. Stovall Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Patriot Coal Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PCX 12-May-11 USA 70336 T104 Annual 18-Mar-11 3,460 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director J. Joe Adorjan Mgmt For For 1.2 Elect Director Janiece M. Longoria Mgmt For For 1.3 Elect Director Michael M. Scharf Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year PetroQuest Energy, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PQ 12-May-11 USA 716748108 Annual 17-Mar-11 3,231 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Charles T. Goodson Mgmt For For 1.2 Elect Director William W. Rucks, IV Mgmt For For 1.3 Elect Director E. Wayne Nordberg Mgmt For Withhold 1.4 Elect Director Michael L. Finch Mgmt For For 1.5 Elect Director W.J. Gordon, III Mgmt For For 1.6 Elect Director Charles F. Mitchell, II Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Pioneer Drilling Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PDC 12-May-11 USA 723655106 Annual 31-Mar-11 2,819 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Dean A. Burkhardt Mgmt For For 1.2 Elect Director Scott D. Urban Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Rent-A-Center, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RCII 12-May-11 USA 76009 N100 Annual 28-Mar-11 3,359 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Mark E. Speese Mgmt For For 2 Elect Director Jeffery M. Jackson Mgmt For For 3 Elect Director Leonard H. Roberts Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Rogers Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ROG 12-May-11 USA 775133101 Annual 16-Mar-11 456 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael F. Barry Mgmt For For 1.2 Elect Director Charles M. Brennan, III Mgmt For For 1.3 Elect Director Gregory B. Howey Mgmt For For 1.4 Elect Director J. Carl Hsu Mgmt For For 1.5 Elect Director Carol R. Jensen Mgmt For For 1.6 Elect Director Eileen S. Kraus Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.7 Elect Director William E. Mitchell Mgmt For For 1.8 Elect Director Robert G. Paul Mgmt For For 1.9 Elect Director Robert D. Wachob Mgmt For For 1.10 Elect Director Peter C. Wallace Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Amend Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For Select Medical Holdings Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SEM 12-May-11 USA 81619 Q105 Annual 14-Mar-11 2,522 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Bryan C. Cressey Mgmt For For 1.2 Elect Director Robert A. Ortenzio Mgmt For For 1.3 Elect Director Leopold Swergold Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Approve Omnibus Stock Plan Mgmt For For 5 Amend Non-Employee Director Omnibus Stock Plan Mgmt For For 6 Ratify Auditors Mgmt For For The Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TBBK 12-May-11 USA 05969 A105 Annual 14-Mar-11 1,725 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Betsy Z. Cohen Mgmt For For 2 Elect Director Daniel G. Cohen Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Elect Director Walter T. Beach Mgmt For For 4 Elect Director Michael J. Bradley Mgmt For For 5 Elect Director Matthew Cohn Mgmt For For 6 Elect Director Leon A. Huff Mgmt For For 7 Elect Director William H. Lamb Mgmt For For 8 Elect Director Frank M. Mastrangelo Mgmt For For 9 Elect Director James J. McEntee, III Mgmt For For 10 Elect Director Linda Schaeffer Mgmt For For 11 Elect Director Joan Specter Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 14 Approve Omnibus Stock Plan Mgmt For For 15 Ratify Auditors Mgmt For For The E. W. Scripps Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SSP 12-May-11 USA 811054402 Annual 15-Mar-11 2,454 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Roger L. Ogden Mgmt For For 1.2 Elect Director J. Marvin Quin Mgmt For For 1.3 Elect Director Kim Williams Mgmt For For Titan International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TWI 12-May-11 USA 88830 M102 Annual 15-Mar-11 1,313 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Richard M Cashin, Jr. Mgmt For For 1.2 Elect Director Albert J. Febbo Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.3 Elect Director Mitchell I. Quain Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Danvers Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DNBK 13-May-11 USA 236442109 Special 31-Mar-11 971 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Group 1 Automotive, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GPI 13-May-11 USA 398905109 Annual 14-Mar-11 972 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Louis E. Lataif Mgmt For For 1.2 Elect Director Stephen D. Quinn Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt None One Year 4 Ratify Auditors Mgmt For For ICU Medical, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ICUI 13-May-11 USA 44930 G107 Annual 21-Mar-11 439 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John J. Connors Mgmt For For 1.2 Elect Director Michael T. Kovalchik Mgmt For For 1.3 Elect Director Joseph R. Saucedo Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Approve Omnibus Stock Plan Mgmt For For PICO Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PICO 13-May-11 USA 693366205 Annual 15-Mar-11 999 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Ronald Langley Mgmt For For 2 Elect Director John R. Hart Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Saul Centers, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BFS 13-May-11 USA 804395101 Annual 18-Mar-11 178 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John E. Chapoton Mgmt For For 1.2 Elect Director B. Francis Saul II Mgmt For For 1.3 Elect Director James W. Symington Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.4 Elect Director John R. Whitmore Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt None One Year 5 Other Business Mgmt For Against Tanger Factory Outlet Centers, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SKT 13-May-11 USA 875465106 Annual 17-Mar-11 1,824 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jack Africk Mgmt For For 1.2 Elect Director Steven B. Tanger Mgmt For For 1.3 Elect Director William G. Benton Mgmt For For 1.4 Elect Director Bridget Ryan Berman Mgmt For For 1.5 Elect Director Donald G. Drapkin Mgmt For For 1.6 Elect Director Thomas J. Reddin Mgmt For For 1.7 Elect Director Thomas E. Robinson Mgmt For For 1.8 Elect Director Allan L. Schuman Mgmt For For 2 Ratify Auditors Mgmt For For 3 Increase Authorized Common Stock Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Tekelec Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TKLC 13-May-11 USA 879101103 Annual 21-Mar-11 2,997 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ronald W. Buckly Mgmt For Withhold Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.2 Elect Director Anthony Colaluca, Jr. Mgmt For For 1.3 Elect Director Thomas J. Coleman Mgmt For For 1.4 Elect Director Jean-Yves Courtois Mgmt For For 1.5 Elect Director Hubert de Pesquidoux Mgmt For For 1.6 Elect Director Carol G. Mills Mgmt For For 1.7 Elect Director Krish A. Prabhu Mgmt For For 1.8 Elect Director Michael P. Ressner Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Cathay General Bancorp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CATY 16-May-11 USA 149150104 Annual 01-Apr-11 4,020 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Patrick S.D. Lee Mgmt For For 1.2 Elect Director Ting Y. Liu Mgmt For For 1.3 Elect Director Nelson Chung Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Ratify Auditors Mgmt For For DSP Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DSPG 16-May-11 USA 23332 B106 Annual 18-Mar-11 1,750 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Yair Seroussi Mgmt For For 1.2 Elect Director Yair Shamir Mgmt For For 2 Amend Qualified Employee Stock Purchase Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Amend Non-Employee Director Stock Option Plan Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Franklin Street Properties Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FSP 16-May-11 USA 35471 R106 Annual 10-Mar-11 3,597 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director George J. Carter Mgmt For Withhold 1.2 Elect Director Georgia Murray Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Declassify the Board of Directors SH Against For International Bancshares Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IBOC 16-May-11 USA 459044103 Annual 01-Apr-11 2,711 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director I. Greenblum Mgmt For For 1.2 Elect Director R.D. Guerra Mgmt For Withhold 1.3 Elect Director D.B. Hastings, Jr. Mgmt For For 1.4 Elect Director D.B. Howland Mgmt For For 1.5 Elect Director I. Navarro Mgmt For Withhold 1.6 Elect Director S. Neiman Mgmt For Withhold 1.7 Elect Director P.J. Newman Mgmt For For 1.8 Elect Director D.E. Nixon Mgmt For Withhold Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.9 Elect Director L. Norton Mgmt For For 1.10 Elect Director L. Salinas Mgmt For For 1.11 Elect Director A.R. Sanchez, Jr. Mgmt For Withhold 1.12 Elect Director Guillermo F. Trevino Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Tompkins Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TMP 16-May-11 USA 890110109 Annual 18-Mar-11 603 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John E. Alexander Mgmt For For 1.2 Elect Director Paul J. Battaglia Mgmt For For 1.3 Elect Director James J. Byrnes Mgmt For Withhold 1.4 Elect Director Daniel J. Fessenden Mgmt For For 1.5 Elect Director James W. Fulmer Mgmt For For 1.6 Elect Director Reeder D. Gates Mgmt For For 1.7 Elect Director James R. Hardie Mgmt For For 1.8 Elect Director Carl E. Haynes Mgmt For For 1.9 Elect Director Susan A. Henry Mgmt For For 1.10 Elect Director Patricia A. Johnson Mgmt For For 1.11 Elect Director Sandra A. Parker Mgmt For For 1.12 Elect Director Thomas R. Rochon Mgmt For For 1.13 Elect Director Stephen S. Romaine Mgmt For For 1.14 Elect Director Thomas R. Salm Mgmt For For 1.15 Elect Director Michael H. Spain Mgmt For For 1.16 Elect Director William D. Spain, Jr. Mgmt For For 1.17 Elect Director Craig Yunker Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year United Bankshares, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UBSI 16-May-11 USA 909907107 Annual 07-Mar-11 1,974 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Richard M. Adams Mgmt For For 1.2 Elect Director Robert G. Astorg Mgmt For For 1.3 Elect Director W. Gaston Caperton, III Mgmt For For 1.4 Elect Director Lawrence K. Doll Mgmt For For 1.5 Elect Director Theodore J. Georgelas Mgmt For For 1.6 Elect Director F. T. Graff, Jr. Mgmt For For 1.7 Elect Director John M. McMahon Mgmt For For 1.8 Elect Director J. Paul McNamara Mgmt For Withhold 1.9 Elect Director William C. Pitt, II Mgmt For For 1.10 Elect Director Donald L. Unger Mgmt For For 1.11 Elect Director Mary K. Weddle Mgmt For For 1.12 Elect Director Gary G. White Mgmt For For 1.13 Elect Director P. Clinton Winter, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Approve Omnibus Stock Plan Mgmt For For ACCO Brands Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ABD 17-May-11 USA 00081 T108 Annual 22-Mar-11 2,667 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director George V. Bayly Mgmt For For 1.2 Elect Director Kathleen S. Dvorak Mgmt For For 1.3 Elect Director G. Thomas Hargrove Mgmt For For 1.4 Elect Director Robert H. Jenkins Mgmt For For 1.5 Elect Director Robert J. Keller Mgmt For For 1.6 Elect Director Thomas Kroeger Mgmt For For 1.7 Elect Director Michael Norkus Mgmt For For 1.8 Elect Director Sheila G. Talton Mgmt For For 1.9 Elect Director Norman H. Wesley Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Amend Omnibus Stock Plan Mgmt For For 6 Other Business Mgmt For Against Advance America, Cash Advance Centers, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AEA 17-May-11 USA 00739 W107 Annual 21-Mar-11 3,781 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William M. Webster, IV Mgmt For For 1.2 Elect Director Robert H. Chapman, III Mgmt For For 1.3 Elect Director Tony S. Colletti Mgmt For For 1.4 Elect Director Kenneth E. Compton Mgmt For For 1.5 Elect Director Gardner G. Courson Mgmt For For 1.6 Elect Director Anthony T. Grant Mgmt For For 1.7 Elect Director Thomas E. Hannah Mgmt For For 1.8 Elect Director Donovan A. Langford, III Mgmt For For 1.9 Elect Director J. Patrick O'Shaughnessy Mgmt For For 1.10 Elect Director W. Olin Nisbet Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Alaska Air Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ALK 17-May-11 USA 011659109 Annual 18-Mar-11 1,712 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director William S. Ayer Mgmt For For 2 Elect Director Patricia M. Bedient Mgmt For For 3 Elect Director Marion C. Blakey Mgmt For For 4 Elect Director Phyllis J. Campbell Mgmt For For 5 Elect Director Jessie J. Knight, Jr. Mgmt For For 6 Elect Director R. Marc Langland Mgmt For For 7 Elect Director Dennis F. Madsen Mgmt For For 8 Elect Director Byron I. Mallott Mgmt For For 9 Elect Director J. Kenneth Thompson Mgmt For For 10 Elect Director Bradley D. Tilden Mgmt For For 11 Ratify Auditors Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 14 Provide Right to Act by Written Consent Mgmt Against Against 15 Amend Omnibus Stock Plan Mgmt For For American National Bankshares Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AMNB 17-May-11 USA 027745108 Annual 01-Apr-11 454 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Lester A. Hudson, Jr Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.2 Elect Director Charles H. Majors Mgmt For For 1.3 Elect Director Martha W. Medley Mgmt For For 1.4 Elect Director Dan M. Pleasant Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Ashford Hospitality Trust, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AHT 17-May-11 USA 044103109 Annual 08-Mar-11 1,935 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Archie Bennett, Jr. Mgmt For For 1.2 Elect Director Monty J. Bennett Mgmt For For 1.3 Elect Director Benjamin J. Ansell Mgmt For For 1.4 Elect Director Thomas E. Callahan Mgmt For For 1.5 Elect Director Martin L. Edelman Mgmt For For 1.6 Elect Director W. Michael Murphy Mgmt For For 1.7 Elect Director Philip S. Payne Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year B&G Foods, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BGS 17-May-11 USA 05508 R106 Annual 25-Mar-11 1,055 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert C. Cantwell Mgmt For For 1.2 Elect Director Cynthia T. Jamison Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.3 Elect Director Charles F. Marcy Mgmt For For 1.4 Elect Director Dennis M. Mullen Mgmt For For 1.5 Elect Director Cheryl M. Palmer Mgmt For For 1.6 Elect Director Alfred Poe Mgmt For For 1.7 Elect Director Stephen C. Sherrill Mgmt For For 1.8 Elect Director David L. Wenner Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Bank of Marin Bancorp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BMRC 17-May-11 USA 063425102 Annual 21-Mar-11 404 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Russell A. Colombo Mgmt For Withhold 1.2 Elect Director Thomas M. Foster Mgmt For For 1.3 Elect Director Robert Heller Mgmt For For 1.4 Elect Director Norma J. Howard Mgmt For For 1.5 Elect Director Stuart D. Lum Mgmt For For 1.6 Elect Director Joseph D. Martino Mgmt For For 1.7 Elect Director William H. Mc Devitt, Jr. Mgmt For For 1.8 Elect Director Joel Sklar, M.D. Mgmt For For 1.9 Elect Director Brian M. Sobel Mgmt For For 1.10 Elect Director J. Dietrich Stroeh Mgmt For For 1.11 Elect Director Jan I. Yanehiro Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Benchmark Electronics, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BHE 17-May-11 USA 08160 H101 Annual 25-Mar-11 2,902 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Cary T. Fu Mgmt For For 1.2 Elect Director Michael R. Dawson Mgmt For For 1.3 Elect Director Peter G. Dorflinger Mgmt For For 1.4 Elect Director Douglas G. Duncan Mgmt For For 1.5 Elect Director Bernee D.l. Strom Mgmt For For 1.6 Elect Director Clay C. Williams Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Comfort Systems USA, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FIX 17-May-11 USA 199908104 Annual 22-Mar-11 1,940 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William F. Murdy Mgmt For For 1.2 Elect Director Darcy G. Anderson Mgmt For For 1.3 Elect Director Herman E. Bulls Mgmt For For 1.4 Elect Director Alfred J. Giardinelli, Jr. Mgmt For For 1.5 Elect Director Alan P. Krusi Mgmt For For 1.6 Elect Director Brian E. Lane Mgmt For For 1.7 Elect Director Franklin Myers Mgmt For For 1.8 Elect Director James H. Schultz Mgmt For For 1.9 Elect Director Robert D. Wagner, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year CSG Systems International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CSGS 17-May-11 USA 126349109 Annual 24-Mar-11 1,406 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ronald H. Cooper Mgmt For For 1.2 Elect Director John L. M. Hugh Mgmt For For 1.3 Elect Director Bernard W. Reznicek Mgmt For For 1.4 Elect Director Donald V. Smith Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Amend Executive Incentive Bonus Plan Mgmt For For 5 Amend Omnibus Stock Plan Mgmt For For 6 Amend Qualified Employee Stock Purchase Plan Mgmt For For 7 Ratify Auditors Mgmt For For Entercom Communications Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ETM 17-May-11 USA 293639100 Annual 15-Mar-11 373 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David J. Berkman Mgmt For For 1.2 Elect Director Daniel E. Gold Mgmt For For 1.3 Elect Director Joseph M. Field Mgmt For For 1.4 Elect Director David J. Field Mgmt For For 1.5 Elect Director John C. Donlevie Mgmt For For 1.6 Elect Director Robert S. Wiesenthal Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.7 Elect Director Michael J. Wolf Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Extra Space Storage Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EXR 17-May-11 USA 30225 T102 Annual 21-Mar-11 4,565 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Spencer F. Kirk Mgmt For For 1.2 Elect Director Anthony Fanticola Mgmt For For 1.3 Elect Director Hugh W. Horne Mgmt For For 1.4 Elect Director Joseph D. Margolis Mgmt For For 1.5 Elect Director Roger B. Porter Mgmt For For 1.6 Elect Director K. Fred Skousen Mgmt For For 1.7 Elect Director Kenneth M. Woolley Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year First American Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FAF 17-May-11 USA 31847 R102 Annual 25-Mar-11 4,971 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James L. Doti Mgmt For For 1.2 Elect Director Michael D. McKee Mgmt For For 1.3 Elect Director Thomas V. McKernan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.4 Elect Director Virginia M. Ueberroth Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Flushing Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FFIC 17-May-11 USA 343873105 Annual 25-Mar-11 1,598 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael J. Hegarty Mgmt For Withhold 1.2 Elect Director John J. McCabe Mgmt For Withhold 1.3 Elect Director Donna M. O'Brien Mgmt For For 1.4 Elect Director Michael J. Russo Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Amend Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For Georgia Gulf Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GGC 17-May-11 USA 373200302 Annual 25-Mar-11 1,785 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Wayne C. Sales Mgmt For For 1.2 Elect Director Robert M. Gervis Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Adopt Shareholder Rights Plan (Poison Pill) Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 5 Approve Omnibus Stock Plan Mgmt For Against 6 Approve Executive Incentive Bonus Plan Mgmt For For 7 Ratify Auditors Mgmt For For Government Properties Income Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GOV 17-May-11 USA 38376 A103 Annual 18-Feb-11 1,490 0 Vote Proponent Mgmt Rec Instruction 1 Elect Trustee Jeffrey P. Somers Mgmt For For 2 Elect Trustee Barry M. Portnoy Mgmt For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Greatbatch, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GB 17-May-11 USA 39153 L106 Annual 01-Apr-11 1,164 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Pamela G. Bailey Mgmt For For 1.2 Elect Director Michael Dinkins Mgmt For For 1.3 Elect Director Thomas J. Hook Mgmt For For 1.4 Elect Director Kevin C. Melia Mgmt For For 1.5 Elect Director Joseph A. Miller, Jr. Mgmt For Withhold 1.6 Elect Director Bill R. Sanford Mgmt For For 1.7 Elect Director Peter H. Soderberg Mgmt For For 1.8 Elect Director William B. Summers, Jr. Mgmt For For 1.9 Elect Director Helena S. Wisniewski Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Healthcare Realty Trust Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HR 17-May-11 USA 421946104 Annual 17-Mar-11 2,976 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David R. Emery Mgmt For For 1.2 Elect Director Batey M. Gresham, Jr. Mgmt For For 1.3 Elect Director Dan S. Wilford Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Lexington Realty Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LXP 17-May-11 USA 529043101 Annual 18-Mar-11 5,470 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director E. Robert Roskind Mgmt For For 1.2 Elect Director T. Wilson Eglin Mgmt For For 1.3 Elect Director Clifford Broser Mgmt For For 1.4 Elect Director Harold First Mgmt For For 1.5 Elect Director Richard S. Frary Mgmt For For 1.6 Elect Director James Grosfeld Mgmt For For 1.7 Elect Director Kevin W. Lynch Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For Medicis Pharmaceutical Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MRX 17-May-11 USA 584690309 Annual 18-Mar-11 3,044 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Spencer Davidson Mgmt For For 2 Elect Director Stuart Diamond Mgmt For For 3 Elect Director Peter S. Knight Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 7 Amend Omnibus Stock Plan Mgmt For For MGE Energy, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MGEE 17-May-11 USA 55277 P104 Annual 11-Mar-11 1,021 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Londa J. Dewey Mgmt For For 1.2 Elect Director Regina M. Millner Mgmt For For 1.3 Elect Director Thomas R. Stolper Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC National Retail Properties, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NNN 17-May-11 USA 637417106 Annual 21-Mar-11 4,384 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Don DeFosset Mgmt For For 1.2 Elect Director David M. Fick Mgmt For For 1.3 Elect Director Kevin B. Habicht Mgmt For For 1.4 Elect Director Richard B. Jennings Mgmt For For 1.5 Elect Director Ted B. Lanier Mgmt For For 1.6 Elect Director Robert C. Legler Mgmt For For 1.7 Elect Director Craig Macnab Mgmt For For 1.8 Elect Director Robert Martinez Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Newport Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NEWP 17-May-11 USA 651824104 Annual 25-Mar-11 1,288 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Oleg Khaykin Mgmt For For 1.2 Elect Director Peter J. Simone Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Old Dominion Freight Line, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ODFL 17-May-11 USA 679580100 Annual 21-Mar-11 313 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Earl E. Congdon Mgmt For For 1.2 Elect Director David S. Congdon Mgmt For For 1.3 Elect Director John R. Congdon Mgmt For For 1.4 Elect Director J. Paul Breitbach Mgmt For For 1.5 Elect Director John R. Congdon, Jr. Mgmt For For 1.6 Elect Director Robert G. Culp, III Mgmt For For 1.7 Elect Director John D. Kasarda Mgmt For For 1.8 Elect Director Leo H. Suggs Mgmt For For 1.9 Elect Director D. Michael Wray Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Require Independent Board Chairman SH Against For 5 Ratify Auditors Mgmt For For Par Pharmaceutical Companies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PRX 17-May-11 USA 69888 P106 Annual 23-Mar-11 1,783 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Patrick G. LePore Mgmt For For 1.2 Elect Director Ronald M. Nordmann Mgmt For For 1.3 Elect Director Joseph E. Smith Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 5 Amend Omnibus Stock Plan Mgmt For For PennyMac Mortgage Investment Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PMT 17-May-11 USA 70931 T103 Annual 11-Apr-11 1,165 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Joel S. Marcus Mgmt For For 1.2 Elect Director Stacey D. Stewart Mgmt For For 1.3 Elect Director Mark Wiedman Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Pinnacle Airlines Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PNCL 17-May-11 USA 723443107 Annual 18-Mar-11 1,450 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ian Massey Mgmt For For 1.2 Elect Director James E. McGehee, Jr. Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For PNM Resources, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PNM 17-May-11 USA 69349 H107 Annual 28-Mar-11 4,681 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Adelmo E. Archuleta Mgmt For For 1.2 Elect Director Patricia K. Collawn Mgmt For For 1.3 Elect Director Julie A. Dobson Mgmt For For 1.4 Elect Director Robert R. Nordhaus Mgmt For For 1.5 Elect Director Manuel T. Pacheco Mgmt For For 1.6 Elect Director Bonnie S. Reitz Mgmt For For 1.7 Elect Director Donald K. Schwanz Mgmt For For 1.8 Elect Director Jeffry E. Sterba Mgmt For For 1.9 Elect Director Bruce W. Wilkinson Mgmt For For 1.10 Elect Director Joan B. Woodard Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Redwood Trust, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RWT 17-May-11 USA 758075402 Annual 31-Mar-11 3,448 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Douglas B. Hansen Mgmt For For 1.2 Elect Director Martin S. Hughes Mgmt For For 1.3 Elect Director Greg H. Kubicek Mgmt For For 1.4 Elect Director Charles J. Toeniskoetter Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Increase Authorized Common Stock Mgmt For For 6 Declassify the Board of Directors SH Against For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Roadrunner Transportation Systems, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RRTS 17-May-11 USA 76973 Q105 Annual 15-Apr-11 323 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Christopher L. Doerr Mgmt For For 1.2 Elect Director Ivor J. Evans Mgmt For For 1.3 Elect Director James D. Staley Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Rush Enterprises, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RUSHA 17-May-11 USA 781846209 Annual 01-Apr-11 1,627 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director W. Marvin Rush Mgmt For For 1.2 Elect Director W.M. 'Rusty' Rush Mgmt For For 1.3 Elect Director James C. Underwood Mgmt For For 1.4 Elect Director Harold D. Marshall Mgmt For For 1.5 Elect Director Thomas A. Akin Mgmt For For 1.6 Elect Director Gerald R. Szczepanski Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Non-Employee Director Stock Option Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC SFN Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SFN 17-May-11 USA 784153108 Annual 18-Mar-11 2,282 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James J. Forese Mgmt For For 1.2 Elect Director Lawrence E. Gillespie, Sr. Mgmt For For 1.3 Elect Director J. Ian Morrison Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Texas Capital Bancshares, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TCBI 17-May-11 USA 88224 Q107 Annual 28-Mar-11 1,892 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director George F. Jones, Jr. Mgmt For For 1.2 Elect Director Peter B. Bartholow Mgmt For For 1.3 Elect Director James H. Browning Mgmt For For 1.4 Elect Director Joseph M. Grant Mgmt For For 1.5 Elect Director Frederick B. Hegi, Jr. Mgmt For For 1.6 Elect Director Larry L. Helm Mgmt For For 1.7 Elect Director James R. Holland, Jr. Mgmt For For 1.8 Elect Director W.w. Mcallister III Mgmt For For 1.9 Elect Director Elysia Holt Ragusa Mgmt For For 1.10 Elect Director Steven P. Rosenberg Mgmt For For 1.11 Elect Director Robert W. Stallings Mgmt For For 1.12 Elect Director Ian J. Turpin Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year The Dolan Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DM 17-May-11 USA 25659 P402 Annual 22-Mar-11 1,331 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Arthur F. Kingsbury Mgmt For For 1.2 Elect Director Lauren Rich Fine Mgmt For For 1.3 Elect Director Gary H. Stern Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Two Harbors Investment Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TWO 17-May-11 USA 90187 B101 Annual 28-Mar-11 2,025 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Mark D. Ein Mgmt For For 1.2 Elect Director William W. Johnson Mgmt For For 1.3 Elect Director Stephen G. Kasnet Mgmt For For 1.4 Elect Director Peter Niculescu Mgmt For For 1.5 Elect Director W. Reid Sanders Mgmt For For 1.6 Elect Director Thomas Siering Mgmt For For 1.7 Elect Director Brian C. Taylor Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year U.S. Physical Therapy, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan USPH 17-May-11 USA 90337 L108 Annual 31-Mar-11 58 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Daniel C. Arnold Mgmt For For 1.2 Elect Director Christopher J. Reading Mgmt For For 1.3 Elect Director Lawrance W. McAfee Mgmt For For 1.4 Elect Director Jerald L. Pullins Mgmt For For 1.5 Elect Director Mark J. Brookner Mgmt For For 1.6 Elect Director Bruce D. Broussard Mgmt For For 1.7 Elect Director Harry S. Chapman Mgmt For For 1.8 Elect Director Bernard A. Harris, Jr. Mgmt For For 1.9 Elect Director Marlin W. Johnston Mgmt For For 1.10 Elect Director Reginald E. Swanson Mgmt For For 1.11 Elect Director Clayton K. Trier Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Viad Corp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VVI 17-May-11 USA 92552 R406 Annual 23-Mar-11 778 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Wayne G. Allcott Mgmt For For 2 Elect Director Paul B. Dykstra Mgmt For For 3 Elect Director Robert C. Krueger Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Washington Real Estate Investment Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WRE 17-May-11 USA 939653101 Annual 14-Mar-11 2,510 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Edward S. Civera Mgmt For For 1.2 Elect Director Terence C. Golden Mgmt For For 1.3 Elect Director Wendein A. White Mgmt For For 2 Ratify Auditors Mgmt For For 3 Reduce Supermajority Vote Requirement for Amendments to Mgmt For For Declaration of Trust 4 Adopt Majority Voting for Uncontested Election of Directors and Mgmt For For Implement Mandatory Resignation Policy 5 Amend Declaration of Trust to Modernize Certain Provisions Mgmt For For 6 Authorize New Class of Preferred Stock Mgmt For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 8 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year A. H. Belo Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AHC 18-May-11 USA 001282102 Annual 22-Mar-11 1,403 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ronald D. McCray Mgmt For For 1.2 Elect Director Louis E. Caldera Mgmt For For 1.3 Elect Director Robert W. Decherd Mgmt For For 1.4 Elect Director Tyree B. (Ty) Miller Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Astoria Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AF 18-May-11 USA 046265104 Annual 25-Mar-11 4,468 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director George L. Engelke, Jr. Mgmt For For 1.2 Elect Director Peter C. Haeffner, Jr. Mgmt For For 1.3 Elect Director Ralph F. Palleschi Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For Bancorp Rhode Island, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BARI 18-May-11 USA 059690107 Annual 01-Apr-11 269 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Malcolm G. Chace Mgmt For Withhold 1.2 Elect Director Ernest J. Chornyei Mgmt For For 1.3 Elect Director Edward J. Mack II Mgmt For For 1.4 Elect Director Merrill W. Sherman Mgmt For For 2 Amend Non-Employee Director Omnibus Stock Plan Mgmt For Against 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 6 Ratify Auditors Mgmt For For Callaway Golf Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ELY 18-May-11 USA 131193104 Annual 21-Mar-11 2,745 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director George Fellows Mgmt For For 1.2 Elect Director Samuel H. Armacost Mgmt For For 1.3 Elect Director Ronald S. Beard Mgmt For For 1.4 Elect Director John C. Cushman, III Mgmt For For 1.5 Elect Director Yotaro Kobayashi Mgmt For For 1.6 Elect Director John F. Lundgren Mgmt For For 1.7 Elect Director Adebayo O. Ogunlesi Mgmt For For 1.8 Elect Director Richard L. Rosenfield Mgmt For For 1.9 Elect Director Anthony S. Thornley Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Cash America International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CSH 18-May-11 USA 14754 D100 Annual 23-Mar-11 999 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Daniel E. Berce Mgmt For For 1.2 Elect Director Jack R. Daugherty Mgmt For For 1.3 Elect Director Daniel R. Feehan Mgmt For For 1.4 Elect Director Albert Goldstein Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.5 Elect Director James H. Graves Mgmt For For 1.6 Elect Director B.d. Hunter Mgmt For For 1.7 Elect Director Timothy J. McKibben Mgmt For For 1.8 Elect Director Alfred M. Micallef Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year CIBER, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CBR 18-May-11 USA 17163 B102 Annual 21-Mar-11 5,133 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stephen S. Kurtz Mgmt For For 1.2 Elect Director Kurt J. Lauk Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Amend Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For Cloud Peak Energy Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CLD 18-May-11 USA 18911 Q102 Annual 25-Mar-11 1,341 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director William Fox, III Mgmt For For 2 Elect Director James Voorhees Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Amend Omnibus Stock Plan Mgmt For For 7 Amend Omnibus Stock Plan Mgmt For For 8 Approve Qualified Employee Stock Purchase Plan Mgmt For For Cornerstone Therapeutics Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CRTX 18-May-11 USA 21924 P103 Annual 28-Mar-11 665 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Craig A. Collard Mgmt For Withhold 1.2 Elect Director Christopher Codeanne Mgmt For For 1.3 Elect Director Michael Enright Mgmt For For 1.4 Elect Director Michael Heffernan Mgmt For For 1.5 Elect Director Allessandro Chiesi Mgmt For Withhold 1.6 Elect Director Anton Giorgio Failla Mgmt For Withhold 1.7 Elect Director Robert M. Stephan Mgmt For Withhold 1.8 Elect Director Marco Vecchia Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year CryoLife, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CRY 18-May-11 USA 228903100 Annual 21-Mar-11 2,022 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Steven G. Anderson Mgmt For For 1.2 Elect Director Thomas F. Ackerman Mgmt For For 1.3 Elect Director James S. Benson Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.4 Elect Director Daniel J. Bevevino Mgmt For For 1.5 Elect Director Ronald C. Elkins, M.D. Mgmt For For 1.6 Elect Director Ronald D. McCall Mgmt For For 1.7 Elect Director Harvey Morgan Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For CVB Financial Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CVBF 18-May-11 USA 126600105 Annual 25-Mar-11 4,591 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director George A. Borba Mgmt For For 1.2 Elect Director John A. Borba Mgmt For For 1.3 Elect Director Robert M. Jacoby Mgmt For For 1.4 Elect Director Ronald O. Kruse Mgmt For For 1.5 Elect Director Christopher D. Myers Mgmt For For 1.6 Elect Director James C. Seley Mgmt For For 1.7 Elect Director San E. Vaccaro Mgmt For For 1.8 Elect Director D. Linn Wiley Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year CVR Energy, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CVI 18-May-11 USA 12662 P108 Annual 21-Mar-11 1,577 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director John J. Lipinski Mgmt For For 1.2 Elect Director Barbara M. Baumann Mgmt For For 1.3 Elect Director William J. Finnerty Mgmt For For 1.4 Elect Director C. Scott Hobbs Mgmt For For 1.5 Elect Director George E. Matelich Mgmt For For 1.6 Elect Director Steve A. Nordaker Mgmt For For 1.7 Elect Director Robert T. Smith Mgmt For For 1.8 Elect Director Joseph E. Sparano Mgmt For For 1.9 Elect Director Mark E. Tomkins Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Approve Executive Incentive Bonus Plan Mgmt For For Drew Industries Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DW 18-May-11 USA 26168 L205 Annual 22-Mar-11 927 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Edward W. Rose, III Mgmt For For 1.2 Elect Director Leigh J. Abrams Mgmt For For 1.3 Elect Director Fredric M. Zinn Mgmt For For 1.4 Elect Director James F. Gero Mgmt For For 1.5 Elect Director Frederick B. Hegi, Jr. Mgmt For For 1.6 Elect Director David A. Reed Mgmt For For 1.7 Elect Director John B. Lowe, Jr. Mgmt For For 1.8 Elect Director Jason D. Lippert Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 6 Other Business Mgmt For Against Electronics For Imaging, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EFII 18-May-11 USA 286082102 Annual 08-Apr-11 2,316 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Eric Brown Mgmt For For 1.2 Elect Director Gill Cogan Mgmt For For 1.3 Elect Director Guy Gecht Mgmt For For 1.4 Elect Director Thomas Georgens Mgmt For For 1.5 Elect Director Richard A. Kashnow Mgmt For For 1.6 Elect Director Dan Maydan Mgmt For For 1.7 Elect Director Fred Rosenzweig Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Euronet Worldwide, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EEFT 18-May-11 USA 298736109 Annual 31-Mar-11 2,454 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Andrzej Olechowski Mgmt For For 1.2 Elect Director Eriberto R. Scocimara Mgmt For For 2 Amend Qualified Employee Stock Purchase Plan Mgmt For For 3 Approve Executive Incentive Bonus Plan Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Exelixis, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EXEL 18-May-11 USA 30161 Q104 Annual 24-Mar-11 2,225 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Frank McCormick Mgmt For For 1.2 Elect Director Michael M. Morrissey Mgmt For For 1.3 Elect Director Stelios Papadopoulos Mgmt For For 1.4 Elect Director George A. Scangos Mgmt For For 1.5 Elect Director Lance Willsey Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year F.N.B. Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FNB 18-May-11 USA 302520101 Annual 09-Mar-11 5,852 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William B. Campbell Mgmt For For 1.2 Elect Director Henry M. Ekker Mgmt For For 1.3 Elect Director Philip E. Gingerich Mgmt For For 1.4 Elect Director Robert B. Goldstein Mgmt For For 1.5 Elect Director Stephen J. Gurgovits Mgmt For For 1.6 Elect Director Dawne S. Hickton Mgmt For For 1.7 Elect Director David J. Malone Mgmt For For 1.8 Elect Director D. Stephen Martz Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.9 Elect Director Harry F. Radcliffe Mgmt For For 1.10 Elect Director Arthur J. Rooney, II Mgmt For For 1.11 Elect Director John W. Rose Mgmt For For 1.12 Elect Director Stanton R. Sheetz Mgmt For For 1.13 Elect Director William J. Strimbu Mgmt For For 1.14 Elect Director Earl K. Wahl, Jr. Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For 5 Amend Omnibus Stock Plan Mgmt For For FBL Financial Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FFG 18-May-11 USA 30239 F106 Annual 15-Mar-11 689 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Roger K. Brooks Mgmt For For 1.2 Elect Director Jerry L. Chicoine Mgmt For For 1.3 Elect Director Tim H. Gill Mgmt For For 1.4 Elect Director Robert H. Hanson Mgmt For For 1.5 Elect Director James E. Hohmann Mgmt For For 1.6 Elect Director Paul E. Larson Mgmt For For 1.7 Elect Director Edward W. Mehrer Mgmt For For 1.8 Elect Director John E. Walker Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Change Range for Size of the Board Mgmt For Against 5 Ratify Auditors Mgmt For For 6 Other Business Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC First Midwest Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FMBI 18-May-11 USA 320867104 Annual 25-Mar-11 3,283 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director John F. Chlebowski, Jr. Mgmt For For 2 Elect Director John E. Rooney Mgmt For For 3 Elect Director Ellen A. Rudnick Mgmt For For 4 Elect Director Phupinder S. Gill Mgmt For For 5 Elect Director Michael J. Small Mgmt For For 6 Elect Director Peter J. Henseler Mgmt For For 7 Ratify Auditors Mgmt For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Fuel Systems Solutions, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FSYS 18-May-11 USA 35952 W103 Annual 05-Apr-11 56 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Norman L. Bryan Mgmt For For 1.2 Elect Director Joseph E. Pompeo Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Global Industries, Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GLBL 18-May-11 USA 379336100 Annual 22-Mar-11 4,480 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Charles O. Buckner Mgmt For For 1.2 Elect Director John A. Clerico Mgmt For For 1.3 Elect Director Lawrence R. Dickerson Mgmt For For 1.4 Elect Director Edward P. Djerejian Mgmt For For 1.5 Elect Director Charles R. Enze Mgmt For For 1.6 Elect Director Larry E. Farmer Mgmt For For 1.7 Elect Director Edgar G. Hotard Mgmt For For 1.8 Elect Director Richard A. Pattarozzi Mgmt For For 1.9 Elect Director John B. Reed Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year HEARTLAND FINANCIAL USA, INC. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HTLF 18-May-11 USA 42234 Q102 Annual 21-Mar-11 1,001 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James F. Conlan Mgmt For For 1.2 Elect Director Thomas L. Flynn Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Higher One Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ONE 18-May-11 USA 42983 D104 Annual 23-Mar-11 256 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Mark Volchek Mgmt For For 1.2 Elect Director David Cromwell Mgmt For For 1.3 Elect Director Stewart Gross Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Insight Enterprises, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NSIT 18-May-11 USA 45765 U103 Annual 25-Mar-11 1,797 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Larry A. Gunning Mgmt For For 1.2 Elect Director Robertson C. Jones Mgmt For For 1.3 Elect Director Kenneth T. Lamneck Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For International Coal Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ICO 18-May-11 USA 45928 H106 Annual 25-Mar-11 6,875 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Wilbur L. Ross, Jr. Mgmt For Withhold 1.2 Elect Director Bennett K. Hatfield Mgmt For For 1.3 Elect Director Wendy L. Teramoto Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Report on Efforts to Reduce Pollution From Products and SH Against For Operations 6 Other Business Mgmt For Against Intevac, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IVAC 18-May-11 USA 461148108 Annual 29-Mar-11 1,032 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Norman H. Pond Mgmt For For 1.2 Elect Director Kevin Fairbairn Mgmt For For 1.3 Elect Director David S. Dury Mgmt For For 1.4 Elect Director Stanley J. Hill Mgmt For For 1.5 Elect Director Thomas M. Rohrs Mgmt For For 1.6 Elect Director John F. Schaefer Mgmt For For 1.7 Elect Director Ping Yang Mgmt For For 2 Amend Qualified Employee Stock Purchase Plan Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year L.B. Foster Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FSTR 18-May-11 USA 350060109 Annual 23-Mar-11 522 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Lee B. Foster II Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.2 Elect Director Stan L. Hasselbusch Mgmt For For 1.3 Elect Director Peter McIlroy II Mgmt For For 1.4 Elect Director G. Thomas McKane Mgmt For For 1.5 Elect Director Diane B. Owen Mgmt For For 1.6 Elect Director William H. Rackoff Mgmt For For 1.7 Elect Director Suzanne B. Rowland Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Mac-Gray Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TUC 18-May-11 USA 554153106 Proxy Contest 04-Apr-11 924 0 Vote Proponent Mgmt Rec Instruction Management Proxy (White Card) Mgmt 1.1 Elect Director Thomas E. Bullock Mgmt For Withhold 1.2 Elect Director William F. Meagher Jr. Mgmt For Withhold 1.3 Elect Director Alastair G. Robertson Mgmt For Withhold 2 Amend Omnibus Stock Plan Mgmt For Against 3 Declassify the Board of Directors SH Against For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year 6 Ratify Auditors Mgmt For For Dissident Proxy (Gold Card) Mgmt 1.1 Elect Director Richard Drexler SH For Do Not Vote 1.2 Elect Director Michael J. Soenen SH For Do Not Vote 1.3 Elect Director Benjamin Kovler SH For Do Not Vote 2 Amend Omnibus Stock Plan Mgmt None Do Not Vote 3 Declassify the Board of Directors SH For Do Not Vote Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Against Do Not Vote 5 Advisory Vote on Say on Pay Frequency Mgmt One Year Do Not Vote 6 Ratify Auditors Mgmt None Do Not Vote Magellan Health Services, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MGLN 18-May-11 USA 559079207 Annual 31-Mar-11 1,688 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William J. McBride Mgmt For For 1.2 Elect Director Robert M. Le Blanc Mgmt For For 1.3 Elect Director William D. Forrest Mgmt For For 1.4 Elect Director Barry M. Smith Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Approve Omnibus Stock Plan Mgmt For For 5 Approve Qualified Employee Stock Purchase Plan Mgmt For For 6 Ratify Auditors Mgmt For For Meritage Homes Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MTH 18-May-11 USA 59001 A102 Annual 31-Mar-11 1,322 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert G. Sarver Mgmt For Withhold 1.2 Elect Director Peter L. Ax Mgmt For For 1.3 Elect Director Gerald W. Haddock Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Minerals Technologies Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MTX 18-May-11 USA 603158106 Annual 22-Mar-11 929 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Paula H. J. Cholmondeley Mgmt For For 1.2 Elect Director Duane R. Dunham Mgmt For For 1.3 Elect Director Steven J. Golub Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Montpelier Re Holdings Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MRH 18-May-11 Bermuda G62185106 Annual 25-Mar-11 3,367 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Clement S. Dwyer, Jr. Mgmt For For 1.2 Elect Director Christopher L. Harris Mgmt For For 1.3 Elect Director J. Roderick Heller, III Mgmt For For 1.4 Elect Director Ian M. Winchester Mgmt For For 2 Approve PricewaterhouseCoopers as Auditors and Authorize Mgmt For For Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Nash-Finch Company Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NAFC 18-May-11 USA 631158102 Annual 23-Mar-11 570 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Alec C. Covington Mgmt For For 1.2 Elect Director Sam K. Duncan Mgmt For For 1.3 Elect Director Mickey P. Foret Mgmt For For 1.4 Elect Director Douglas A. Hacker Mgmt For For 1.5 Elect Director Hawthorne L. Proctor Mgmt For For 1.6 Elect Director William R. Voss Mgmt For For 1.7 Elect Director Christopher W. Bodine Mgmt For For 2 Amend Certificate of Incorporation Mgmt For For 3 Reduce Supermajority Vote Requirement Relating to Certain Mgmt For For Fundamental Changes 4 Reduce Supermajority Vote Requirement Relating to Certain Mgmt For For Business Combinations 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Ratify Auditors Mgmt For For 8 Provide for Cumulative Voting SH Against For Neenah Paper, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NP 18-May-11 USA 640079109 Annual 31-Mar-11 570 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Timothy S. Lucas Mgmt For For 1.2 Elect Director Philip C. Moore Mgmt For For 1.3 Elect Director John P. O'donnell Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 5 Ratify Auditors Mgmt For For O'Charley's Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CHUX 18-May-11 USA 670823103 Annual 18-Mar-11 1,300 0 Vote Proponent Mgmt Rec Instruction 1 Election Of Director: Arnaud Ajdler Mgmt For For 2 Election Of Director: William F. Andrews Mgmt For For 3 Election Of Director: Douglas Benham Mgmt For For 4 Election Of Director: David W. Head Mgmt For For 5 Election Of Director: Philip J. Hickey, Jr. Mgmt For For 6 Election Of Director: Gregory Monahan Mgmt For For 7 Election Of Director: Dale W. Polley Mgmt For For 8 Election Of Director: Richard Reiss, Jr. Mgmt For For 9 Election Of Director: H. Steve Tidwell Mgmt For For 10 Election Of Director: Robert J. Walker Mgmt For For 11 Election Of Director: Shirley A. Zeitlin Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 14 Ratify Auditors Mgmt For For Porter Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PBIB 18-May-11 USA 736233107 Annual 07-Apr-11 270 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Maria L. Bouvette Mgmt For For 1.2 Elect Director David L. Hawkins Mgmt For For 1.3 Elect Director W. Glenn Hogan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.4 Elect Director Sidney L. Monroe Mgmt For For 1.5 Elect Director J. Chester Porter Mgmt For For 1.6 Elect Director Stephen A. Williams Mgmt For For 1.7 Elect Director W. Kirk Wycoff Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Primerica Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PRI 18-May-11 USA 74164 M108 Annual 21-Mar-11 1,212 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John A. Addison, Jr. Mgmt For For 1.2 Elect Director Robert F. McCullough Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Primo Water Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PRMW 18-May-11 USA 74165 N105 Annual 25-Mar-11 325 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Billy D. Prim Mgmt For For 1.2 Elect Director Jack C. Kilgore Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Amend Certificate of Incorporation to Eliminate References to Mgmt For For Series of Preferred Stock 5 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC ProAssurance Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PRA 18-May-11 USA 74267 C106 Annual 25-Mar-11 1,541 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Lucian F. Bloodworth Mgmt For For 1.2 Elect Director Robert E. Flowers Mgmt For For 1.3 Elect Director Ann F. Putallaz Mgmt For For 1.4 Elect Director Drayton Nabers, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Schawk, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SGK 18-May-11 USA 806373106 Annual 31-Mar-11 144 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Clarence W. Schawk Mgmt For Withhold 1.2 Elect Director David A. Schawk Mgmt For Withhold 1.3 Elect Director A. Alex Sarkisian Mgmt For Withhold 1.4 Elect Director Leonard S. Caronia Mgmt For Withhold 1.5 Elect Director Judith W. McCue Mgmt For Withhold 1.6 Elect Director Hollis W. Rademacher Mgmt For For 1.7 Elect Director John T. McEnroe Mgmt For Withhold 1.8 Elect Director Michael G. O'Rourke Mgmt For For 1.9 Elect Director Stanley N. Logan Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Amend Omnibus Stock Plan Mgmt For For 5 Approve Qualified Employee Stock Purchase Plan Mgmt For For Silicon Image, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SIMG 18-May-11 USA 82705 T102 Annual 25-Mar-11 1,406 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William Raduchel Mgmt For For 1.2 Elect Director Camillo Martino Mgmt For For 2 Amend Qualified Employee Stock Purchase Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For Standard Pacific Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SPF 18-May-11 USA 85375 C101 Annual 21-Mar-11 5,450 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kenneth L. Campbell Mgmt For For 1.2 Elect Director Bruce A. Choate Mgmt For For 1.3 Elect Director James L. Doti Mgmt For For 1.4 Elect Director Ronald R. Foell Mgmt For For 1.5 Elect Director Douglas C. Jacobs Mgmt For For 1.6 Elect Director David J. Matlin Mgmt For For 1.7 Elect Director F. Patt Schiewitz Mgmt For For 1.8 Elect Director Peter Schoels Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For 6 Adopt Quantitative GHG Goals for Products and Operations SH Against For The Wet Seal, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WTSLA 18-May-11 USA 961840105 Annual 11-Apr-11 2,139 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jonathan Duskin Mgmt For For 1.2 Elect Director Sidney M. Horn Mgmt For For 1.3 Elect Director Harold D. Kahn Mgmt For For 1.4 Elect Director Susan P. McGalla Mgmt For For 1.5 Elect Director Kenneth M. Reiss Mgmt For For 1.6 Elect Director Henry D. Winterstern Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For United Fire & Casualty Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UFCS 18-May-11 USA 910331107 Annual 21-Mar-11 1,142 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Douglas M. Hultquist Mgmt For For 1.2 Elect Director Casey D. Mahon Mgmt For For 1.3 Elect Director Randy A. Ramlo Mgmt For For 1.4 Elect Director Frank S. Wilkinson, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Non-Employee Director Omnibus Stock Plan Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year USA Mobility, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan USMO 18-May-11 USA 90341 G103 Annual 17-Mar-11 736 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Nicholas A. Gallopo Mgmt For For 1.2 Elect Director Vincent D. Kelly Mgmt For For 1.3 Elect Director Brian O'Reilly Mgmt For For 1.4 Elect Director Matthew Oristano Mgmt For For 1.5 Elect Director Samme L. Thompson Mgmt For For 1.6 Elect Director Royce Yudkoff Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Warren Resources, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WRES 18-May-11 USA 93564 A100 Annual 31-Mar-11 4,662 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Chet Borgida Mgmt For For 1.2 Elect Director Michael R. Quinlan Mgmt For For 1.3 Elect Director Norman F. Swanton Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 5 Other Business Mgmt For Against X-Rite, Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan XRIT 18-May-11 USA 983857103 Annual 22-Mar-11 2,602 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Colin M. Farmer Mgmt For For 1.2 Elect Director John E. Utley Mgmt For For 1.3 Elect Director Thomas J. Vacchiano, Jr. Mgmt For For 2 Increase Authorized Common Stock Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year AFC Enterprises, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AFCE 19-May-11 USA 00104 Q107 Annual 08-Apr-11 357 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Krishnan Anand Mgmt For For 1.2 Elect Director Victor Arias, Jr. Mgmt For For 1.3 Elect Director Cheryl A. Bachelder Mgmt For For 1.4 Elect Director Carolyn Hogan Byrd Mgmt For For 1.5 Elect Director John M. Cranor, III Mgmt For For 1.6 Elect Director John F. Hoffner Mgmt For For 1.7 Elect Director R. William Ide, III Mgmt For For 1.8 Elect Director Kelvin J. Pennington Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year American Dental Partners, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ADPI 19-May-11 USA 025353103 Annual 25-Mar-11 1,164 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Fay Donohue Mgmt For For 1.2 Elect Director Lonnie H. Norris Mgmt For Withhold 1.3 Elect Director Steven J. Semmelmayer Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Omnibus Stock Plan Mgmt For For 5 Amend Non-Employee Director Stock Option Plan Mgmt For For 6 Ratify Auditors Mgmt For For AmSurg Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AMSG 19-May-11 USA 03232 P405 Annual 29-Mar-11 1,570 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Henry D. Herr Mgmt For For 1.2 Elect Director Christopher A. Holden Mgmt For For 1.3 Elect Director Kevin P. Lavender Mgmt For For 1.4 Elect Director Ken P. McDonald Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Require a Majority Vote for the Election of Directors SH Against For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 5 Ratify Auditors Mgmt For For CoBiz Financial Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan COBZ 19-May-11 USA 190897108 Annual 30-Mar-11 2,501 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Steven Bangert Mgmt For For 1.2 Elect Director Michael B. Burgamy Mgmt For For 1.3 Elect Director Morgan Gust Mgmt For For 1.4 Elect Director Evan Makovsky Mgmt For For 1.5 Elect Director Douglas L. Polson Mgmt For For 1.6 Elect Director Mary K. Rhinehart Mgmt For For 1.7 Elect Director Noel N. Rothman Mgmt For For 1.8 Elect Director Timothy J. Travis Mgmt For For 1.9 Elect Director Mary Beth Vitale Mgmt For For 1.10 Elect Director Mary M. White Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Cohen & Steers, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CNS 19-May-11 USA 19247 A100 Annual 24-Mar-11 262 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Martin Cohen Mgmt For For 2 Elect Director Robert H. Steers Mgmt For For 3 Elect Director Richard E. Bruce Mgmt For For 4 Elect Director Peter L. Rhein Mgmt For For 5 Elect Director Richard P. Simon Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 6 Elect Director Edmond D. Villani Mgmt For For 7 Ratify Auditors Mgmt For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 9 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Compass Diversified Holdings Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CODI 19-May-11 USA 20451 Q104 Annual 24-Mar-11 1,471 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James J. Bottiglieri Mgmt For For 1.2 Elect Director Gordon M. Burns Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year 4 Ratify Auditors Mgmt For For CONMED Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CNMD 19-May-11 USA 207410101 Annual 31-Mar-11 1,484 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Eugene R. Corasanti Mgmt For For 1.2 Elect Director Joseph J. Corasanti Mgmt For For 1.3 Elect Director Bruce F. Daniels Mgmt For For 1.4 Elect Director Jo Ann Golden Mgmt For For 1.5 Elect Director Stephen M. Mandia Mgmt For For 1.6 Elect Director Stuart J. Schwartz Mgmt For For 1.7 Elect Director Mark E. Tryniski Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Cymer, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CYMI 19-May-11 USA 232572107 Annual 21-Mar-11 995 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Charles J. Abbe Mgmt For For 1.2 Elect Director Robert P. Akins Mgmt For For 1.3 Elect Director Edward H. Braun Mgmt For For 1.4 Elect Director Michael R. Gaulke Mgmt For For 1.5 Elect Director William G. Oldham Mgmt For For 1.6 Elect Director Eric M. Ruttenberg Mgmt For For 1.7 Elect Director Peter J. Simone Mgmt For For 1.8 Elect Director Young K. Sohn Mgmt For For 1.9 Elect Director Jon D. Tompkins Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Dime Community Bancshares, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DCOM 19-May-11 USA 253922108 Annual 24-Mar-11 1,370 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director George L. Clark, Jr. Mgmt For For 1.2 Elect Director Steven D. Cohn Mgmt For For 1.3 Elect Director John J. Flynn Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.4 Elect Director Kenneth J. Mahon Mgmt For For 1.5 Elect Director Kathleen M. Nelson Mgmt For For 1.6 Elect Director Robert C. Golden Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Dole Food Company, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DOLE 19-May-11 USA 256603101 Annual 25-Mar-11 1,845 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Elaine L. Chao Mgmt For For 1.2 Elect Director Sherry Lansing Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Eagle Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EGBN 19-May-11 USA 268948106 Annual 21-Mar-11 1,279 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Leslie M. Alperstein, Ph.D. Mgmt For For 1.2 Elect Director Dudley C. Dworken Mgmt For For 1.3 Elect Director Harvey M. Goodman Mgmt For For 1.4 Elect Director Neal R. Gross Mgmt For For 1.5 Elect Director Ronald D. Paul Mgmt For For 1.6 Elect Director Robert P. Pincus Mgmt For Withhold 1.7 Elect Director Norman R. Pozez Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.8 Elect Director Donald R. Rogers Mgmt For Withhold 1.9 Elect Director Leland M. Weinstein Mgmt For For 2 Approve Qualified Employee Stock Purchase Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Emergent BioSolutions Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EBS 19-May-11 USA 29089 Q105 Annual 01-Apr-11 113 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Zsolt Harsanyi Mgmt For For 1.2 Elect Director Louis Sullivan Mgmt For For 1.3 Elect Director Marvin White Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt None One Year First Potomac Realty Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FPO 19-May-11 USA 33610 F109 Annual 17-Mar-11 2,625 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert H. Arnold Mgmt For For 1.2 Elect Director Richard B. Chess Mgmt For For 1.3 Elect Director Douglas J. Donatelli Mgmt For For 1.4 Elect Director J. Roderick Heller III Mgmt For For 1.5 Elect Director R. Michael McCullough Mgmt For For 1.6 Elect Director Alan G. Merten Mgmt For For 1.7 Elect Director Terry L. Stevens Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2 Amend Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year FormFactor, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FORM 19-May-11 USA 346375108 Annual 30-Mar-11 2,211 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director G. Carl Everett, Jr. Mgmt For For 1.2 Elect Director Thomas St. Dennis Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For German American Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GABC 19-May-11 USA 373865104 Annual 10-Mar-11 819 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Christina M. Ernst Mgmt For For 1.2 Elect Director Gene C. Mehne Mgmt For For 1.3 Elect Director Mark A. Schroeder Mgmt For For 2 Increase Authorized Common Stock Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Getty Realty Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GTY 19-May-11 USA 374297109 Annual 21-Mar-11 884 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Leo Liebowitz Mgmt For For 2 Elect Director Milton Cooper Mgmt For For 3 Elect Director Philip E. Coviello Mgmt For For 4 Elect Director David B. Driscoll Mgmt For For 5 Elect Director Richard E. Montag Mgmt For For 6 Elect Director Howard B. Safenowitz Mgmt For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 8 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 9 Ratify Auditors Mgmt For For Goodrich Petroleum Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GDP 19-May-11 USA 382410405 Annual 07-Apr-11 1,069 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Josiah T. Austin Mgmt For For 1.2 Elect Director Peter D. Goodson Mgmt For For 1.3 Elect Director Gene Washington Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Amend Omnibus Stock Plan Mgmt For Against 6 Amend Omnibus Stock Plan Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Graphic Packaging Holding Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GPK 19-May-11 USA 388689101 Annual 21-Mar-11 5,700 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director G. Andrea Botta Mgmt For Withhold 1.2 Elect Director Kevin R. Burns Mgmt For Withhold 1.3 Elect Director Kevin J. Conway Mgmt For Withhold 1.4 Elect Director Jeffrey H. Coors Mgmt For Withhold 1.5 Elect Director David W. Scheible Mgmt For Withhold 2 Amend Omnibus Stock Plan Mgmt For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Other Business Mgmt For Against Horsehead Holding Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ZINC 19-May-11 USA 440694305 Annual 07-Apr-11 2,177 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John van Roden Mgmt For For 1.2 Elect Director Jack Shilling Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Approve Omnibus Stock Plan Mgmt For Against IDACORP, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IDA 19-May-11 USA 451107106 Annual 30-Mar-11 2,673 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Richard J. Dahl Mgmt For For 1.2 Elect Director Richard G. Reiten Mgmt For For 1.3 Elect Director Joan H. Smith Mgmt For For 1.4 Elect Director Thomas J. Wilford Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Declassify the Board of Directors SH Against For Independent Bank Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan INDB 19-May-11 USA 453836108 Annual 30-Mar-11 1,032 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William P. Bissonnette Mgmt For For 1.2 Elect Director Daniel F. O'Brien Mgmt For For 1.3 Elect Director Christopher Oddleifson Mgmt For For 1.4 Elect Director Robert D. Sullivan Mgmt For For 1.5 Elect Director Brian S. Tedeschi Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Invacare Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IVC 19-May-11 USA 461203101 Annual 25-Mar-11 1,379 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael F. Delaney Mgmt For For 1.2 Elect Director C. Martin Harris Mgmt For For 1.3 Elect Director A. Malachi Mixon, III Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Kendle International Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KNDL 19-May-11 USA 48880 L107 Annual 22-Mar-11 1,087 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Candace Kendle Mgmt For Withhold 1.2 Elect Director Christopher C. Bergen Mgmt For Withhold 1.3 Elect Director Robert R. Buck Mgmt For Withhold 1.4 Elect Director G. Steven Geis Mgmt For Withhold 1.5 Elect Director Donald C. Harrison Mgmt For Withhold 1.6 Elect Director Timothy E. Johnson Mgmt For Withhold 1.7 Elect Director Timothy M. Mooney Mgmt For Withhold 1.8 Elect Director Frederick A. Russ Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Key Energy Services, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KEG 19-May-11 USA 492914106 Annual 14-Mar-11 5,221 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William D. Fertig Mgmt For For 1.2 Elect Director Robert K. Reeves Mgmt For For 1.3 Elect Director J. Robinson West Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Libbey Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LBY 19-May-11 USA 529898108 Annual 21-Mar-11 1,540 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William A. Foley Mgmt For For 1.2 Elect Director Deborah G. Miller Mgmt For For 1.3 Elect Director Terence P. Stewart Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For M & F Worldwide Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MFW 19-May-11 USA 552541104 Annual 11-Apr-11 768 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Philip E. Beekman Mgmt For For 1.2 Elect Director William C. Bevins Mgmt For For 1.3 Elect Director Viet D. Dinh Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.4 Elect Director John M. Keane Mgmt For For 1.5 Elect Director Stephen G. Taub Mgmt For For 2 Approve Incentive Compensation Arrangements for CEO Mgmt For For 3 Approve Executive Incentive Bonus Plan Mgmt For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 6 Ratify Auditors Mgmt For For Meadowbrook Insurance Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MIG 19-May-11 USA 58319 P108 Annual 21-Mar-11 2,862 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert H. Naftaly Mgmt For For 1.2 Elect Director Robert W. Sturgis Mgmt For For 1.3 Elect Director Bruce E. Thal Mgmt For For 1.4 Elect Director Jeffrey A. Maffett Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year Medical Properties Trust, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MPW 19-May-11 USA 58463 J304 Annual 21-Mar-11 4,924 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Edward K. Aldag, Jr. Mgmt For For 1.2 Elect Director G. Steven Dawson Mgmt For For 1.3 Elect Director R. Steven Hamner Mgmt For For 1.4 Elect Director Robert E. Holmes Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.5 Elect Director Sherry A. Kellett Mgmt For For 1.6 Elect Director William G. McKenzie Mgmt For For 1.7 Elect Director L. Glenn Orr, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Old National Bancorp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ONB 19-May-11 USA 680033107 Annual 11-Mar-11 4,823 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Joseph D. Barnette, Jr. Mgmt For For 1.2 Elect Director Alan W. Braun Mgmt For For 1.3 Elect Director Larry E. Dunigan Mgmt For For 1.4 Elect Director Niel C. Ellerbrook Mgmt For For 1.5 Elect Director Andrew E. Goebel Mgmt For For 1.6 Elect Director Robert G. Jones Mgmt For For 1.7 Elect Director Phelps L. Lambert Mgmt For For 1.8 Elect Director Arthur H. McElwee, Jr. Mgmt For For 1.9 Elect Director James T. Morris Mgmt For For 1.10 Elect Director Marjorie Z. Soyugenc Mgmt For For 1.11 Elect Director Kelly N. Stanley Mgmt For For 1.12 Elect Director Linda E. White Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Qlik Technologies Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan QLIK 19-May-11 USA 74733 T105 Annual 25-Mar-11 250 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Lars Bjork Mgmt For For 1.2 Elect Director Bruce Golden Mgmt For For 2 Approve Executive Incentive Bonus Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year RailAmerica, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RA 19-May-11 USA 750753402 Annual 23-Mar-11 1,784 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Joseph P. Adams, Jr. Mgmt For For 1.2 Elect Director Paul R. Goodwin Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt None One Year Red Lion Hotels Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RLH 19-May-11 USA 756764106 Annual 31-Mar-11 945 0 Vote Proponent Mgmt Rec Instruction 1 Declassify the Board of Directors Mgmt For For 2.1 Elect Director Richard L. Barbieri Mgmt For Withhold 2.2 Elect Director Jon E. Eliassen Mgmt For For 2.3 Elect Director Melvin L. Keating Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Standard Motor Products, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SMP 19-May-11 USA 853666105 Annual 08-Apr-11 1,164 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert M. Gerrity Mgmt For For 1.2 Elect Director Pamela Forbes Lieberman Mgmt For For 1.3 Elect Director Arthur S. Sills Mgmt For For 1.4 Elect Director Lawrence I. Sills Mgmt For For 1.5 Elect Director Peter J. Sills Mgmt For For 1.6 Elect Director Frederick D. Sturdivant Mgmt For For 1.7 Elect Director William H. Turner Mgmt For For 1.8 Elect Director Richard S. Ward Mgmt For For 1.9 Elect Director Roger M. Widmann Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Strategic Hotels & Resorts, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BEE 19-May-11 USA 86272 T106 Annual 01-Mar-11 4,685 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert P. Bowen Mgmt For For 1.2 Elect Director Kenneth Fisher Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.3 Elect Director Raymond L. Gellein, Jr. Mgmt For For 1.4 Elect Director Laurence S. Geller Mgmt For For 1.5 Elect Director James A. Jeffs Mgmt For For 1.6 Elect Director Richard D. Kincaid Mgmt For For 1.7 Elect Director Sir David M.c. Michels Mgmt For For 1.8 Elect Director William A. Prezant Mgmt For For 1.9 Elect Director Eugene F. Reilly Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For Sykes Enterprises, Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SYKE 19-May-11 USA 871237103 Annual 30-Mar-11 1,854 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director H. Parks Helms Mgmt For For 1.2 Elect Director Linda McClintock-Greco Mgmt For For 1.3 Elect Director James K. Murray, Jr. Mgmt For For 1.4 Elect Director James S. MacLeod Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Approve Omnibus Stock Plan Mgmt For For 5 Approve Omnibus Stock Plan Mgmt For For 6 Ratify Auditors Mgmt For For The Jones Group Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan JNY 19-May-11 USA 48020 T101 Annual 23-Mar-11 4,376 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director Wesley R. Card Mgmt For For 2 Elect Director Sidney Kimmel Mgmt For For 3 Elect Director Matthew H. Kamens Mgmt For For 4 Elect Director Gerald C. Crotty Mgmt For For 5 Elect Director Lowell W. Robinson Mgmt For For 6 Elect Director Donna F. Zarcone Mgmt For For 7 Elect Director Robert L. Mettler Mgmt For For 8 Elect Director Margaret H. Georgiadis Mgmt For For 9 Ratify Auditors Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year The PMI Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PMI 19-May-11 USA 69344 M101 Annual 28-Mar-11 6,327 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Timothy R. Eller Mgmt For For 1.2 Elect Director Carmine Guerro Mgmt For For 1.3 Elect Director Louis G. Lower, II Mgmt For For 1.4 Elect Director Raymond L. Ocampo, Jr. Mgmt For For 1.5 Elect Director Charles R. Rinehart Mgmt For For 1.6 Elect Director John D. Roach Mgmt For For 1.7 Elect Director L. Stephen Smith Mgmt For For 1.8 Elect Director Jose H. Villarreal Mgmt For For 1.9 Elect Director Mary Lee Widener Mgmt For For 1.10 Elect Director Ronald H. Zech Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Ratify Auditors Mgmt For For 5 Adopt NOL Rights Plan (NOL Pill) Mgmt For For 6 Increase Authorized Common Stock Mgmt For For TrustCo Bank Corp NY Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TRST 19-May-11 USA 898349105 Annual 22-Mar-11 3,766 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Anthony J. Marinello, M.D., Ph.D. Mgmt For For 1.2 Elect Director William D. Powers Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Approve Non-Employee Director Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 6 Ratify Auditors Mgmt For For Wabash National Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WNC 19-May-11 USA 929566107 Annual 07-Apr-11 3,022 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Richard J. Giromini Mgmt For For 2 Elect Director Martin C. Jischke Mgmt For For 3 Elect Director James D. Kelly Mgmt For For 4 Elect Director John E. Kunz Mgmt For For 5 Elect Director Larry J. Magee Mgmt For For 6 Elect Director Scott K. Sorensen Mgmt For For 7 Approve Omnibus Stock Plan Mgmt For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 9 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 10 Ratify Auditors Mgmt For For Washington Banking Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WBCO 19-May-11 USA 937303105 Annual 15-Mar-11 1,122 0 Vote Proponent Mgmt Rec Instruction 1 Declassify the Board of Directors Mgmt For For 2.1 Elect Director Jay T. Lien Mgmt For For 2.2 Elect Director Gragg E. Miller Mgmt For For 2.3 Elect Director Anthony B. Pickering Mgmt For For 2.4 Elect Director Robert T. Severns Mgmt For For 2.5 Elect Director John L. Wagner Mgmt For For 2.6 Elect Director Edward J. Wallgren Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For West Marine, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WMAR 19-May-11 USA 954235107 Annual 21-Mar-11 1,055 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Randolph K. Repass Mgmt For For 1.2 Elect Director Geoffrey A. Eisenberg Mgmt For For 1.3 Elect Director Dennis F. Madsen Mgmt For For 1.4 Elect Director David McComas Mgmt For For 1.5 Elect Director Barbara L. Rambo Mgmt For For 1.6 Elect Director Alice M. Richter Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.7 Elect Director Peter Roy Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Granite Construction Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GVA 20-May-11 USA 387328107 Annual 23-Mar-11 1,545 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director J. Fernando Niebla Mgmt For For 2 Elect Director Gary M. Cusumano Mgmt For For 3 Elect Director James H. Roberts Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Ratify Auditors Mgmt For For Harvest Natural Resources, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HNR 20-May-11 USA 41754 V103 Annual 31-Mar-11 1,740 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stephen D. Chesebro Mgmt For For 1.2 Elect Director James A. Edmiston Mgmt For For 1.3 Elect Director Igor Effimoff Mgmt For For 1.4 Elect Director H. H. Hardee Mgmt For For 1.5 Elect Director Robert E. Irelan Mgmt For For 1.6 Elect Director Patrick M. Murray Mgmt For For 1.7 Elect Director J. Michael Stinson Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year Innophos Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IPHS 20-May-11 USA 45774 N108 Annual 11-Apr-11 856 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Gary Cappeline Mgmt For For 1.2 Elect Director Amado Cavazos Mgmt For For 1.3 Elect Director Randolph Gress Mgmt For For 1.4 Elect Director Linda Myrick Mgmt For For 1.5 Elect Director Karen Osar Mgmt For For 1.6 Elect Director John Steitz Mgmt For For 1.7 Elect Director Stephen M. Zide Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Metro Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan METR 20-May-11 USA 59161 R101 Annual 25-Mar-11 1,023 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Gary L. Nalbandian Mgmt For For 1.2 Elect Director James R. Adair Mgmt For For 1.3 Elect Director John J. Cardello Mgmt For For 1.4 Elect Director Douglas S. Gelder Mgmt For For 1.5 Elect Director Alan R. Hassman Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.6 Elect Director Michael A. Serluco Mgmt For For 1.7 Elect Director Howell C. Mette Mgmt For For 1.8 Elect Director Samir J. Srouji Mgmt For For 2 Reduce Supermajority Vote Requirement Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For 6 Other Business Mgmt For Against Pebblebrook Hotel Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PEB 20-May-11 USA 70509 V100 Annual 10-Mar-11 1,632 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jon E. Bortz Mgmt For For 1.2 Elect Director Cydney C. Donnell Mgmt For For 1.3 Elect Director Ron E. Jackson Mgmt For For 1.4 Elect Director Michael J. Schall Mgmt For For 1.5 Elect Director Earl E. Webb Mgmt For For 1.6 Elect Director Laura H. Wright Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Safety Insurance Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SAFT 20-May-11 USA 78648 T100 Annual 01-Apr-11 641 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David F. Brussard Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.2 Elect Director A. Richard Caputo, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Amend Executive Incentive Bonus Plan Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Stone Energy Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SGY 20-May-11 USA 861642106 Annual 24-Mar-11 2,082 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director George R. Christmas Mgmt For For 1.2 Elect Director B. J. Duplantis Mgmt For For 1.3 Elect Director Peter D. Kinnear Mgmt For For 1.4 Elect Director John P. Laborde Mgmt For For 1.5 Elect Director Richard A. Pattarozzi Mgmt For Withhold 1.6 Elect Director Donald E. Powell Mgmt For For 1.7 Elect Director Kay G. Priestly Mgmt For For 1.8 Elect Director David H. Welch Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year Superior Industries International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SUP 20-May-11 USA 868168105 Annual 21-Mar-11 1,345 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Lois L. Borick Mgmt For For 1.2 Elect Director Steven J. Borick Mgmt For For 1.3 Elect Director Francisco S. Uranga Mgmt For For 2 Approve Executive Incentive Bonus Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year 5 Require a Majority Vote for the Election of Directors SH Against For The Children's Place Retail Stores, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PLCE 20-May-11 USA 168905107 Annual 04-Apr-11 212 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Joseph Alutto Mgmt For For 2 Elect Director Jamie Iannone Mgmt For For 3 Elect Director Joseph Gromek Mgmt For For 4 Ratify Auditors Mgmt For For 5 Approve Omnibus Stock Plan Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Westlake Chemical Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WLK 20-May-11 USA 960413102 Annual 01-Apr-11 1,040 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Dorothy C. Jenkins Mgmt For Withhold 1.2 Elect Director Max L. Lukens Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Dillard's, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DDS 21-May-11 USA 254067101 Annual 29-Mar-11 2,055 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director R. Brad Martin Mgmt For For 2 Elect Director Frank R. Mori Mgmt For Against 3 Elect Director J.C. Watts, Jr. Mgmt For For 4 Elect Director Nick White Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year AmTrust Financial Services, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AFSI 23-May-11 USA 032359309 Annual 25-Mar-11 1,157 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Donald T. DeCarlo Mgmt For For 1.2 Elect Director Susan C. Fisch Mgmt For For 1.3 Elect Director Abraham Gulkowitz Mgmt For For 1.4 Elect Director George Karfunkel Mgmt For For 1.5 Elect Director Michael Karfunkel Mgmt For Withhold 1.6 Elect Director Jay J. Miller Mgmt For For 1.7 Elect Director Barry D. Zyskind Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC AXT, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AXTI 23-May-11 USA 00246 W103 Annual 01-Apr-11 1,404 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Morris S. Young Mgmt For For 1.2 Elect Director David C. Chang Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For DealerTrack Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TRAK 23-May-11 USA 242309102 Annual 28-Mar-11 499 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Mark F. O'Neil Mgmt For For 1.2 Elect Director Mary Cirillo-Goldberg Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year ViroPharma Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VPHM 23-May-11 USA 928241108 Annual 04-Apr-11 3,949 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director John R. Leone Mgmt For For 1.2 Elect Director Vincent J. Milano Mgmt For For 1.3 Elect Director Howard H. Pien Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Willbros Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WG 23-May-11 USA 969203108 Annual 06-Apr-11 2,112 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William B. Berry Mgmt For For 1.2 Elect Director Arlo B. DeKraai Mgmt For For 1.3 Elect Director Daniel E. Lonergan Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Basic Energy Services, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BAS 24-May-11 USA 06985 P100 Annual 08-Apr-11 1,208 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James S. D'Agostino, Jr Mgmt For For 1.2 Elect Director Kenneth V. Huseman Mgmt For For 1.3 Elect Director Thomas P. Moore, Jr Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 5 Ratify Auditors Mgmt For For Books-A-Million, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BAMM 24-May-11 USA 098570104 Annual 25-Mar-11 597 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Terry C. Anderson Mgmt For Withhold 1.2 Elect Director Albert C. Johnson Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For California Water Service Group Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CWT 24-May-11 USA 130788102 Annual 31-Mar-11 879 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Diouglas M. Brown Mgmt For For 1.2 Elect Director Robert W. Foy Mgmt For For 1.3 Elect Director Edwin A. Guiles Mgmt For For 1.4 Elect Director Bonnie G. Hill Mgmt For For 1.5 Elect Director Thomas M. Krummel Mgmt For For 1.6 Elect Director Richard P. Magnuson Mgmt For For 1.7 Elect Director Linda R. Meier Mgmt For For 1.8 Elect Director Peter C. Nelson Mgmt For For 1.9 Elect Director Lester A. Snow Mgmt For For 1.10 Elect Director George A. Vera Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Ratify Auditors Mgmt For For 5 Eliminate Cumulative Voting Mgmt For For 6 Increase Authorized Common Stock Mgmt For For Conn's, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CONN 24-May-11 USA 208242107 Annual 01-Apr-11 1,176 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Marvin D. Brailsford Mgmt For For 1.2 Elect Director Jon E.M. Jacoby Mgmt For For 1.3 Elect Director Bob L. Martin Mgmt For For 1.4 Elect Director Douglas H. Martin Mgmt For For 1.5 Elect Director Scott L. Thompson Mgmt For For 1.6 Elect Director William T. Trawick Mgmt For For 1.7 Elect Director Theodore M. Wright Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Approve Non-Employee Director Restricted Stock Plan Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Other Business Mgmt For Against Core-Mark Holding Company, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CORE 24-May-11 USA 218681104 Annual 28-Mar-11 716 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Robert A. Allen Mgmt For For 2 Elect Director Stuart W. Booth Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Elect Director Gary F. Colter Mgmt For For 4 Elect Director L. William Krause Mgmt For For 5 Elect Director Harvey L. Tepner Mgmt For For 6 Elect Director Randolph I. Thornton Mgmt For For 7 Elect Director J. Michael Walsh Mgmt For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 9 Advisory Vote on Say on Pay Frequency Mgmt None One Year 10 Ratify Auditors Mgmt For For First Financial Bancorp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FFBC 24-May-11 USA 320209109 Annual 28-Mar-11 2,917 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David S. Barker Mgmt For For 1.2 Elect Director Claude E. Davis Mgmt For For 1.3 Elect Director Susan L. Knust Mgmt For For 1.4 Elect Director Maribeth S. Rahe Mgmt For For 1.5 Elect Director Cynthia O. Booth Mgmt For For 2 Declassify the Board of Directors Mgmt For For 3 Amend Regulation to Provide for Annual Election of Directors Mgmt For For 4 Approve Executive Incentive Bonus Plan Mgmt For For 5 Ratify Auditors Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year First Interstate BancSystem, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FIBK 24-May-11 USA 32055 Y201 Annual 18-Mar-11 965 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1 Elect Director Steven J. Corning Mgmt For For 2 Elect Director Charles E. Hart, M.D. Mgmt For For 3 Elect Director James W. Haugh Mgmt For For 4 Elect Director Charles M. Heyneman Mgmt For For 5 Elect Director Thomas W. Scott Mgmt For For 6 Elect Director Michael J. Sullivan Mgmt For For 7 Elect Director Martin A. White Mgmt For For 8 Ratify Auditors Mgmt For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 10 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year Gordmans Stores, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GMAN 24-May-11 USA 38269 P100 Annual 25-Apr-11 216 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jeffrey J. Gordman Mgmt For Withhold 1.2 Elect Director Stewart M. Kasen Mgmt For For 1.3 Elect Director James A. Shea Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year H&E Equipment Services, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HEES 24-May-11 USA 404030108 Annual 28-Mar-11 1,225 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Gary W. Bagley Mgmt For For 1.2 Elect Director John M. Engquist Mgmt For For 1.3 Elect Director Paul N. Arnold Mgmt For For 1.4 Elect Director Bruce C. Bruckmann Mgmt For For 1.5 Elect Director Patrick L. Edsell Mgmt For For 1.6 Elect Director Thomas J. Galligan, III Mgmt For For 1.7 Elect Director Lawrence C. Karlson Mgmt For For 1.8 Elect Director John T. Sawyer Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Kilroy Realty Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KRC 24-May-11 USA 49427 F108 Annual 18-Mar-11 2,808 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John B. Kilroy, Sr. Mgmt For For 1.2 Elect Director John B. Kilroy, Jr. Mgmt For For 1.3 Elect Director Edward F. Brennan Mgmt For For 1.4 Elect Director William P. Dickey Mgmt For For 1.5 Elect Director Scott S. Ingraham Mgmt For For 1.6 Elect Director Dale F. Kinsella Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year LIN TV Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TVL 24-May-11 USA 532774106 Annual 28-Mar-11 2,069 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Peter S. Brodsky Mgmt For For 1.2 Elect Director Douglas W. McCormick Mgmt For For 1.3 Elect Director Michael A. Pausic Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Declassify the Board of Directors SH Against For MFA Financial, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MFA 24-May-11 USA 55272 X102 Annual 22-Mar-11 14,755 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stephen R. Blank Mgmt For For 1.2 Elect Director William S. Gorin Mgmt For For 2 Increase Authorized Capital Stock Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Nexstar Broadcasting Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NXST 24-May-11 USA 65336 K103 Annual 18-Apr-11 805 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Perry A. Sook Mgmt For Withhold 1.2 Elect Director Erik Brooks Mgmt For Withhold 1.3 Elect Director Jay M. Grossman Mgmt For Withhold 1.4 Elect Director Brent Stone Mgmt For Withhold Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.5 Elect Director Tomer Yosef-Or Mgmt For Withhold 1.6 Elect Director Royce Yudkoff Mgmt For Withhold 1.7 Elect Director Geoff Armstrong Mgmt For For 1.8 Elect Director Michael Donovan Mgmt For For 1.9 Elect Director I. Martin Pompadur Mgmt For For 1.10 Elect Director Lisbeth McNabb Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt None One Year OmniAmerican Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OABC 24-May-11 USA 68216 R107 Annual 31-Mar-11 912 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Tim Carter Mgmt For For 1.2 Elect Director Joan Anthony Mgmt For For 1.3 Elect Director Norman G. Carroll Mgmt For For 1.4 Elect Director Patrick D. Conley Mgmt For For 1.5 Elect Director Wesley R. Turner Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Approve Omnibus Stock Plan Mgmt For For Outdoor Channel Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OUTD 24-May-11 USA 690027206 Annual 29-Mar-11 910 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Ajit M. Dalvi Mgmt For For 1.2 Elect Director David D. Kinley Mgmt For For 1.3 Elect Director Michael L. Pandzik Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Pinnacle Entertainment, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PNK 24-May-11 USA 723456109 Annual 28-Mar-11 2,862 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Stephen C. Comer Mgmt For For 2 Elect Director John V. Giovenco Mgmt For For 3 Elect Director Richard J. Goeglein Mgmt For For 4 Elect Director Bruce A. Leslie Mgmt For For 5 Elect Director James L. Martineau Mgmt For For 6 Elect Director Lynn P. Reitnouer Mgmt For For 7 Elect Director Anthony M. Sanfilippo Mgmt For For 8 Ratify Auditors Mgmt For For 9 Approve Repricing of Options Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Quality Distribution, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan QLTY 24-May-11 USA 74756 M102 Annual 07-Apr-11 504 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kevin E. Crowe Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.2 Elect Director Gary R. Enzor Mgmt For For 1.3 Elect Director Richard B. Marchese Mgmt For For 1.4 Elect Director Thomas R. Miklich Mgmt For For 1.5 Elect Director M. Ali Rashid Mgmt For For 1.6 Elect Director Alan H. Schumacher Mgmt For For 1.7 Elect Director Thomas M. White Mgmt For For 2 Ratify Auditors Mgmt For For S1 Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SONE 24-May-11 USA 78463 B101 Annual 31-Mar-11 3,978 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ram Gupta Mgmt For For 1.2 Elect Director Gregory J. Owens Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Sucampo Pharmaceuticals, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SCMP 24-May-11 USA 864909106 Annual 04-Apr-11 810 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ryuji Ueno, M.D., Ph.D. Mgmt For For 1.2 Elect Director William L. Ashton Mgmt For For 1.3 Elect Director Anthony C. Celeste Mgmt For For 1.4 Elect Director Gayle R. Dolecek Mgmt For For 1.5 Elect Director Andrew J. Ferrara Mgmt For For 1.6 Elect Director Sachiko Kuno, Ph.D. Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.7 Elect Director Timothy I. Maudlin Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Territorial Bancorp Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TBNK 24-May-11 USA 88145 X108 Annual 04-Apr-11 941 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Howard Y. Ikeda Mgmt For For 1.2 Elect Director David S. Murakami Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt None One Year Tessera Technologies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TSRA 24-May-11 USA 88164 L100 Annual 04-Apr-11 1,641 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert J Boehlke Mgmt For For 1.2 Elect Director John B Goodrich Mgmt For For 1.3 Elect Director David C Nagel Mgmt For For 1.4 Elect Director Henry R Nothhaft Mgmt For For 1.5 Elect Director Kevin G Rivette Mgmt For For 1.6 Elect Director Robert A Young Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Require a Majority Vote for the Election of Directors SH Against For Tredegar Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TG 24-May-11 USA 894650100 Annual 25-Mar-11 1,155 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director George C. Freeman, III Mgmt For For 1.2 Elect Director George A. Newbill Mgmt For Withhold 1.3 Elect Director Thomas G. Slater, Jr. Mgmt For Withhold 1.4 Elect Director R. Gregory Williams Mgmt For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For TTM Technologies, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TTMI 24-May-11 USA 87305 R109 Annual 28-Mar-11 2,721 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kenton K. Adler Mgmt For For 1.2 Elect Director Philip G. Franklin Mgmt For For 1.3 Elect Director Jacques S. Gansler Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For 5 Amend Omnibus Stock Plan Mgmt For For 6 Increase Authorized Common Stock Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC ViewPoint Financial Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VPFG 24-May-11 USA 92672 A101 Annual 04-Apr-11 710 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James B. McCarley Mgmt For For 1.2 Elect Director Karen H. O'Shea Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Anworth Mortgage Asset Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ANH 25-May-11 USA 037347101 Annual 25-Mar-11 5,229 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Lloyd McAdams Mgmt For For 2 Elect Director Lee A. Ault, III Mgmt For For 3 Elect Director Charles H. Black Mgmt For For 4 Elect Director Joe E. Davis Mgmt For For 5 Elect Director Robert C. Davis Mgmt For For 6 Elect Director Joseph E. McAdams Mgmt For For 7 Approve Externalization Proposal Mgmt For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 9 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 10 Ratify Auditors Mgmt For For Arris Group, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ARRS 25-May-11 USA 04269 Q100 Annual 31-Mar-11 5,185 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Alex B. Best Mgmt For For 1.2 Elect Director Harry L. Bosco Mgmt For For 1.3 Elect Director James A. Chiddix Mgmt For For 1.4 Elect Director John Anderson Craig Mgmt For For 1.5 Elect Director Matthew B. Kearney Mgmt For For 1.6 Elect Director William H. Lambert Mgmt For For 1.7 Elect Director John R. Petty Mgmt For For 1.8 Elect Director Robert J. Stanzione Mgmt For For 1.9 Elect Director Debora J. Wilson Mgmt For For 1.10 Elect Director David A. Woodle Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year ATMI, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ATMI 25-May-11 USA 00207 R101 Annual 29-Mar-11 1,498 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Mark A. Adley Mgmt For For 1.2 Elect Director Eugene G. Banucci Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC BioMed Realty Trust, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BMR 25-May-11 USA 09063 H107 Annual 10-Mar-11 6,895 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Alan D. Gold Mgmt For For 1.2 Elect Director Barbara R. Cambon Mgmt For For 1.3 Elect Director Edward A. Dennis Mgmt For For 1.4 Elect Director Richard I. Gilchrist Mgmt For For 1.5 Elect Director Gary A. Kreitzer Mgmt For For 1.6 Elect Director Theodore D. Roth Mgmt For For 1.7 Elect Director M. Faye Wilson Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Black Hills Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BKH 25-May-11 USA 092113109 Annual 05-Apr-11 1,727 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David R. Emery Mgmt For For 1.2 Elect Director Rebecca B. Roberts Mgmt For For 1.3 Elect Director Warren L. Robinson Mgmt For For 1.4 Elect Director John B. Vering Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Body Central Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BODY 25-May-11 USA 09689 U102 Annual 28-Mar-11 170 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Scott M. Gallin Mgmt For For 1.2 Elect Director Carlo A. von Schroeter Mgmt For For 1.3 Elect Director Donna R. Ecton Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Reduce Authorized Common Stock Mgmt For For 5 Amend Omnibus Stock Plan Mgmt For For 6 Ratify Auditors Mgmt For For Community Bank System, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CBU 25-May-11 USA 203607106 Annual 07-Apr-11 1,718 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Brian R. Ace Mgmt For For 1.2 Elect Director Paul M. Cantwell, Jr. Mgmt For For 1.3 Elect Director James W. Gibson, Jr. Mgmt For For 1.4 Elect Director John Parente Mgmt For For 1.5 Elect Director John F. Whipple, Jr. Mgmt For For 1.6 Elect Director Alfred S. Whittet Mgmt For For 1.7 Elect Director Brian R. Wright Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Complete Production Services, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CPX 25-May-11 USA 20453 E109 Annual 11-Apr-11 4,067 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert S. Boswell Mgmt For For 1.2 Elect Director Michael McShane Mgmt For For 1.3 Elect Director Marcus A. Watts Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year CTS Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CTS 25-May-11 USA 126501105 Annual 08-Apr-11 1,876 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Walter S. Catlow Mgmt For For 1.2 Elect Director Lawrence J. Ciancia Mgmt For For 1.3 Elect Director Thomas G. Cody Mgmt For For 1.4 Elect Director Patricia K. Collawn Mgmt For For 1.5 Elect Director Roger R. Hemminghaus Mgmt For For 1.6 Elect Director Michael A. Henning Mgmt For For 1.7 Elect Director Vinod M. Khilnani Mgmt For For 1.8 Elect Director Diana M. Murphy Mgmt For For 1.9 Elect Director Gordon Hunter Mgmt For For 1.10 Elect Director Robert A. Profusek Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Ratify Auditors Mgmt For For DuPont Fabros Technology, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DFT 25-May-11 USA 26613 Q106 Annual 28-Mar-11 1,362 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael A. Coke Mgmt For For 1.2 Elect Director Lammot J. du Pont Mgmt For For 1.3 Elect Director Thomas D. Eckert Mgmt For For 1.4 Elect Director Hossein Fateh Mgmt For For 1.5 Elect Director Frederic V. Malek Mgmt For For 1.6 Elect Director John T. Roberts, Jr. Mgmt For For 1.7 Elect Director John H. Toole Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For EastGroup Properties, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EGP 25-May-11 USA 277276101 Annual 04-Apr-11 762 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director D. Pike Aloian Mgmt For For 1.2 Elect Director H.c. Bailey, Jr. Mgmt For For 1.3 Elect Director Hayden C. Eaves, III Mgmt For For 1.4 Elect Director Fredric H. Gould Mgmt For For 1.5 Elect Director David H. Hoster II Mgmt For For 1.6 Elect Director Mary E. McCormick Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.7 Elect Director David M. Osnos Mgmt For For 1.8 Elect Director Leland R. Speed Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Energy Solutions, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ES 25-May-11 USA 292756202 Annual 05-Apr-11 4,520 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Steven R. Rogel Mgmt For For 1.2 Elect Director J. Barnie Beasley, Jr Mgmt For For 1.3 Elect Director Val J. Christensen Mgmt For For 1.4 Elect Director Pascal Colombani Mgmt For For 1.5 Elect Director J.I. Everest, II Mgmt For For 1.6 Elect Director David J. Lockwood Mgmt For For 1.7 Elect Director Clare Spottiswoode Mgmt For For 1.8 Elect Director Robert A. Whitman Mgmt For For 1.9 Elect Director David B. Winder Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Horace Mann Educators Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HMN 25-May-11 USA 440327104 Annual 28-Mar-11 1,946 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Mary H. Futrell Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2 Elect Director Stephen J. Hasenmiller Mgmt For For 3 Elect Director Peter H. Heckman Mgmt For For 4 Elect Director Ronald J. Helow Mgmt For For 5 Elect Director Gabriel L. Shaheen Mgmt For For 6 Elect Director Roger J. Steinbecker Mgmt For For 7 Elect Director Robert Stricker Mgmt For For 8 Elect Director Charles R. Wright Mgmt For For 9 Ratify Auditors Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Hughes Communications, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HUGH 25-May-11 USA 444398101 Annual 31-Mar-11 260 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Pradman P. Kaul Mgmt For Withhold 1.2 Elect Director Andrew D. Africk Mgmt For Withhold 1.3 Elect Director O. Gene Gabbard Mgmt For For 1.4 Elect Director Jeffrey A. Leddy Mgmt For Withhold 1.5 Elect Director Lawrence J. Ruisi Mgmt For For 1.6 Elect Director Aaron J. Stone Mgmt For Withhold 1.7 Elect Director Michael D. Weiner Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Infinity Property and Casualty Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IPCC 25-May-11 USA 45665 Q103 Annual 29-Mar-11 627 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Teresa A. Canida Mgmt For For 1.2 Elect Director Jorge G. Castro Mgmt For For 1.3 Elect Director James R. Gober Mgmt For For 1.4 Elect Director Harold E. Layman Mgmt For For 1.5 Elect Director Drayton Nabers, Jr. Mgmt For For 1.6 Elect Director Samuel J. Simon Mgmt For For 1.7 Elect Director Roger Smith Mgmt For For 1.8 Elect Director William Stancil Starnes Mgmt For For 1.9 Elect Director Gregory C. Thomas Mgmt For For 1.10 Elect Director Samuel J. Weinhoff Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Intermec, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IN 25-May-11 USA 458786100 Annual 28-Mar-11 1,545 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Patrick J. Byrne Mgmt For For 2 Elect Director Eric J. Draut Mgmt For For 3 Elect Director Gregory K. Hinckley Mgmt For For 4 Elect Director Lydia H. Kennard Mgmt For For 5 Elect Director Allen J. Lauer Mgmt For For 6 Elect Director Stephen P. Reynolds Mgmt For For 7 Elect Director Steven B. Sample Mgmt For For 8 Elect Director Oren G. Shaffer Mgmt For For 9 Elect Director Larry D. Yost Mgmt For For 10 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 13 Amend Omnibus Stock Plan Mgmt For For Kadant Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KAI 25-May-11 USA 48282 T104 Annual 04-Apr-11 713 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John M. Albertine Mgmt For For 1.2 Elect Director Thomas C. Leonard Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For KapStone Paper and Packaging Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KS 25-May-11 USA 48562 P103 Annual 05-Apr-11 2,069 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John M. Chapman Mgmt For For 1.2 Elect Director Matthew Kaplan Mgmt For For 1.3 Elect Director Ronald J. Gidwitz Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Kenneth Cole Productions, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KCP 25-May-11 USA 193294105 Annual 04-Apr-11 393 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kenneth D. Cole Mgmt For For 1.2 Elect Director Michael J. Blitzer Mgmt For For 1.3 Elect Director Martin E. Franklin Mgmt For Withhold 1.4 Elect Director Robert C. Grayson Mgmt For For 1.5 Elect Director Denis F. Kelly Mgmt For For 1.6 Elect Director Philip R. Peller Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Kraton Performance Polymers, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KRA 25-May-11 USA 50077 C106 Annual 01-Apr-11 147 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Richard C. Brown Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For Michael Baker Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BKR 25-May-11 USA 057149106 Annual 05-Apr-11 545 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Northfield Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NFBK 25-May-11 USA 66611 L105 Annual 01-Apr-11 1,374 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John W. Alexander Mgmt For For 1.2 Elect Director Annette Catino Mgmt For For 1.3 Elect Director John P. Connors, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year PC Connection, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PCCC 25-May-11 USA 69318 J100 Annual 08-Apr-11 724 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert N. Bontempo Mgmt For Withhold 1.2 Elect Director Nicholas P Constantakis Mgmt For Withhold 1.3 Elect Director Mark E. Kaplan Mgmt For Withhold 1.4 Elect Director Robert H. Foglesong Mgmt For Withhold 1.5 Elect Director Bradley L. Mallory Mgmt For Withhold 1.6 Elect Director John E. Murray, Jr. Mgmt For Withhold 1.7 Elect Director Pamela S. Pierce Mgmt For Withhold 1.8 Elect Director Richard L. Shaw Mgmt For Withhold 1.9 Elect Director David N. Wormley Mgmt For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Patricia Gallup Mgmt For Withhold 1.2 Elect Director David Hall Mgmt For Withhold 1.3 Elect Director Joseph Baute Mgmt For For 1.4 Elect Director David Beffa-Negrini Mgmt For Withhold 1.5 Elect Director Barbara Duckett Mgmt For For 1.6 Elect Director Donald Weatherson Mgmt For For 2 Amend Executive Incentive Bonus Plan Mgmt For For 3 Ratify Auditors Mgmt For For Post Properties, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PPS 25-May-11 USA 737464107 Annual 18-Mar-11 2,539 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert C. Goddard, III Mgmt For For 1.2 Elect Director Douglas Crocker II Mgmt For For 1.3 Elect Director David P. Stockert Mgmt For For 1.4 Elect Director Herschel M. Bloom Mgmt For For 1.5 Elect Director Walter M. Deriso, Jr. Mgmt For For 1.6 Elect Director Russell R. French Mgmt For For 1.7 Elect Director Dale Anne Reiss Mgmt For For 1.8 Elect Director Stella F. Thayer Mgmt For For 1.9 Elect Director Ronald De Waal Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For SeaCube Container Leasing Ltd. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BOX 25-May-11 USA G79978105 Annual 30-Mar-11 770 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Douglas A. Hacker Mgmt For Withhold 1.2 Elect Director Joseph Kwok Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Spartan Motors, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SPAR 25-May-11 USA 846819100 Annual 28-Mar-11 2,549 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Richard R. Current Mgmt For For 1.2 Elect Director Hugh W. Sloan, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Qualified Employee Stock Purchase Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Susser Holdings Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SUSS 25-May-11 USA 869233106 Annual 01-Apr-11 496 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William F. Dawson, Jr. Mgmt For For 1.2 Elect Director Ronald G. Steinhart Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For TowneBank Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TOWN 25-May-11 USA 89214 P109 Annual 31-Mar-11 1,813 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Douglas D. Ellis Mgmt For For 1.2 Elect Director John W. Failes Mgmt For For 1.3 Elect Director William I. Foster III Mgmt For For 1.4 Elect Director J. Alan Lindauer Mgmt For For 1.5 Elect Director Stephanie J. Marioneaux Mgmt For For 1.6 Elect Director Juan M. Montero II Mgmt For For 1.7 Elect Director Thomas K. Norment, Jr. Mgmt For For 1.8 Elect Director P. Ward Robinett, Jr. Mgmt For For 1.9 Elect Director Alan S. Witt Mgmt For For 2 Approve Appointment of TowneBanking Group and Towne Mgmt For For Financial Services 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For WellCare Health Plans, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WCG 25-May-11 USA 94946 T106 Annual 28-Mar-11 2,127 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Charles G. Berg Mgmt For For 2 Elect Director Carol J. Burt Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Elect Director Alec Cunningham Mgmt For For 4 Elect Director David J. Gallitano Mgmt For For 5 Elect Director D. Robert Graham Mgmt For For 6 Elect Director Kevin F. Hickey Mgmt For For 7 Elect Director Christian P. Michalik Mgmt For For 8 Elect Director Glenn D. Steele, Jr. Mgmt For For 9 Elect Director William L. Trubeck Mgmt For For 10 Elect Director Paul E. Weaver Mgmt For For 11 Ratify Auditors Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 14 Report on Political Contributions SH Against For Wilshire Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WIBC 25-May-11 USA 97186 T108 Annual 05-Apr-11 1,524 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Steven Koh Mgmt For For 1.2 Elect Director Donald Byun Mgmt For For 1.3 Elect Director Lawrence Jeon Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Require a Majority Vote for the Election of Directors SH For For 4 Amend Articles of Incorporation to Adopt Majority Voting for Mgmt For For Uncontested Election of Directors Aircastle Limited Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AYR 26-May-11 Bermuda G0129 K104 Annual 28-Mar-11 2,254 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Joseph P. Adams, Jr. Mgmt For For 1.2 Elect Director Ronald L. Merriman Mgmt For For 1.3 Elect Director Charles W. Pollard Mgmt For For 2 Ratify Ernst & Young, LLP as Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Alexander's, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ALX 26-May-11 USA 014752109 Annual 30-Mar-11 55 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Steven Roth Mgmt For Withhold 1.2 Elect Director Neil Underberg Mgmt For Withhold 1.3 Elect Director Russell B. Wight, Jr. Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt None One Year ATP Oil & Gas Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ATPG 26-May-11 USA 00208 J108 Annual 11-Apr-11 1,956 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Chris A. Brisack Mgmt For For 1.2 Elect Director George R. Edwards Mgmt For For 1.3 Elect Director Walter Wendlandt Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year BancFirst Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BANF 26-May-11 USA 05945 F103 Annual 06-Apr-11 545 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Dennis L. Brand Mgmt For For 1.2 Elect Director C.L. Craig, Jr. Mgmt For For 1.3 Elect Director Ford F. Drummond Mgmt For For 1.4 Elect Director J. Ralph McCalmont Mgmt For For 1.5 Elect Director Ronald J. Norick Mgmt For Withhold 1.6 Elect Director David E. Ragland Mgmt For For 2 Amend Stock Option Plan Mgmt For Against 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year BlackRock Kelso Capital Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BKCC 26-May-11 USA 092533108 Annual 10-Mar-11 3,574 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jerrold B. Harris Mgmt For For 2 Approve Issuance of Shares for a Private Placement Mgmt For For 3 Approve Issuance of Warrants/Convertible Debentures Mgmt For Against 4 Ratify Auditors Mgmt For For Boyd Gaming Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BYD 26-May-11 USA 103304101 Annual 31-Mar-11 2,712 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert L. Boughner Mgmt For For 1.2 Elect Director William R. Boyd Mgmt For For 1.3 Elect Director William S. Boyd Mgmt For For 1.4 Elect Director Thomas V. Girardi Mgmt For For 1.5 Elect Director Marianne Boyd Johnson Mgmt For For 1.6 Elect Director Billy G. McCoy Mgmt For For 1.7 Elect Director Frederick J. Schwab Mgmt For For 1.8 Elect Director Keith E. Smith Mgmt For For 1.9 Elect Director Christine J. Spadafor Mgmt For For 1.10 Elect Director Peter M. Thomas Mgmt For For 1.11 Elect Director Veronica J. Wilson Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Executive Incentive Bonus Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Brown Shoe Company, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BWS 26-May-11 USA 115736100 Annual 31-Mar-11 1,070 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ronald A. Fromm Mgmt For For 1.2 Elect Director Steven W. Korn Mgmt For For 1.3 Elect Director Patricia G. McGinnis Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Chart Industries, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GTLS 26-May-11 USA 16115 Q308 Annual 29-Mar-11 1,254 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Samuel F. Thomas Mgmt For For 1.2 Elect Director W. Douglas Brown Mgmt For For 1.3 Elect Director Richard E. Goodrich Mgmt For For 1.4 Elect Director Steven W. Krablin Mgmt For For 1.5 Elect Director Michael W. Press Mgmt For For 1.6 Elect Director James M. Tidwell Mgmt For For 1.7 Elect Director Thomas L. Williams Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Chesapeake Lodging Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CHSP 26-May-11 USA 165240102 Annual 25-Mar-11 1,159 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James L. Francis Mgmt For For 1.2 Elect Director Douglas W. Vicari Mgmt For For 1.3 Elect Director Thomas A. Natelli Mgmt For For 1.4 Elect Director Thomas D. Eckert Mgmt For For 1.5 Elect Director John W. Hill Mgmt For For 1.6 Elect Director George F. McKenzie Mgmt For For 1.7 Elect Director Jeffrey D. Nuechterlein Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Chiquita Brands International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CQB 26-May-11 USA 170032809 Annual 01-Apr-11 2,346 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Fernando Aguirre Mgmt For For 1.2 Elect Director Kerrii B. Anderson Mgmt For For 1.3 Elect Director Howard W. Barker, Jr. Mgmt For For 1.4 Elect Director William H. Camp Mgmt For For 1.5 Elect Director Clare M. Hasler-Lewis Mgmt For For 1.6 Elect Director Jaime Serra Mgmt For For 1.7 Elect Director Jeffrey N. Simmons Mgmt For For 1.8 Elect Director Steven P. Stanbrook Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Collective Brands, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PSS 26-May-11 USA 19421 W100 Annual 01-Apr-11 1,023 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert F. Moran Mgmt For For 1.2 Elect Director Matthew A. Ouimet Mgmt For For 1.3 Elect Director Matthew E. Rubel Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For CreXus Investment Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CXS 26-May-11 USA 226553105 Annual 30-Mar-11 1,048 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert B. Eastep Mgmt For For 1.2 Elect Director Kevin Riordan Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Deltek, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PROJ 26-May-11 USA 24784 L105 Annual 01-Apr-11 69 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Nanci E. Caldwell Mgmt For For 1.2 Elect Director Edward R. Grubb Mgmt For For 1.3 Elect Director Joseph M. Kampf Mgmt For For 1.4 Elect Director Steven B. Klinsky Mgmt For Withhold 1.5 Elect Director Thomas M. Manley Mgmt For For 1.6 Elect Director Albert A. Notini Mgmt For Withhold 1.7 Elect Director Kevin T. Parker Mgmt For Withhold 1.8 Elect Director Janet R. Perna Mgmt For For 1.9 Elect Director Alok Singh Mgmt For Withhold 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year El Paso Electric Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EE 26-May-11 USA 283677854 Annual 28-Mar-11 2,437 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Catherine A. Allen Mgmt For For 1.2 Elect Director Kenneth R. Heitz Mgmt For For 1.3 Elect Director Michael K. Parks Mgmt For For 1.4 Elect Director Eric B. Siegel Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year EMC Insurance Group Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EMCI 26-May-11 USA 268664109 Annual 29-Mar-11 361 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director George C. Carpenter, III Mgmt For For 1.2 Elect Director Stephen A. Crane Mgmt For For 1.3 Elect Director Jonathan R. Fletcher Mgmt For For 1.4 Elect Director Robert L. Howe Mgmt For For 1.5 Elect Director Bruce G. Kelley Mgmt For For 1.6 Elect Director Gretchen H. Tegeler Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Employers Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EIG 26-May-11 USA 292218104 Annual 01-Apr-11 1,769 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert J. Kolesar Mgmt For For 1.2 Elect Director Douglas D. Dirks Mgmt For For 1.3 Elect Director Richard W. Blakey Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Energy Partners, Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EPL 26-May-11 USA 29270 U303 Annual 07-Apr-11 1,488 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Charles O. Buckner Mgmt For For 1.2 Elect Director Scott A. Griffiths Mgmt For For 1.3 Elect Director Gary C. Hanna Mgmt For For 1.4 Elect Director Marc McCarthy Mgmt For For 1.5 Elect Director Steven J. Pully Mgmt For For 1.6 Elect Director William F. Wallace Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Adjourn Meeting Mgmt For Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC First South Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FSBK 26-May-11 USA 33646 W100 Annual 01-Apr-11 690 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Charles E. Parker, Jr. Mgmt For For 1.2 Elect Director Marshall T. Singleton Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year HealthSpring, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HS 26-May-11 USA 42224 N101 Annual 06-Apr-11 2,926 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John T. Fox Mgmt For For 1.2 Elect Director Robert Z. Hensley Mgmt For For 1.3 Elect Director Russell K. Mayerfeld Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Healthways, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HWAY 26-May-11 USA 422245100 Annual 31-Mar-11 1,735 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Thomas G. Cigarran Mgmt For For 1.2 Elect Director C. Warren Neel Mgmt For For 1.3 Elect Director John W. Ballantine Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Heidrick & Struggles International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HSII 26-May-11 USA 422819102 Annual 15-Apr-11 722 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director L. Kevin Kelly Mgmt For For 2 Elect Director Robert E. Knowling, Jr. Mgmt For For 3 Elect Director V. Paul Unruh Mgmt For For 4 Ratify Auditors Mgmt For For 5 Amend Omnibus Stock Plan Mgmt For Against 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Hersha Hospitality Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HT 26-May-11 USA 427825104 Annual 31-Mar-11 7,104 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Hasu P. Shah Mgmt For For 1.2 Elect Director Eduardo S. Elsztain Mgmt For Withhold 1.3 Elect Director Dianna F. Morgan Mgmt For For 1.4 Elect Director Kiran P. Patel Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.5 Elect Director John M. Sabin Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Approve Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For HFF, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HF 26-May-11 USA 40418 F108 Annual 15-Apr-11 502 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Mark D. Gibson Mgmt For For 1.2 Elect Director George L. Miles, Jr. Mgmt For For 1.3 Elect Director Joe B. Thornton, Jr. Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For JDA Software Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan JDAS 26-May-11 USA 46612 K108 Annual 31-Mar-11 1,495 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director James D. Armstrong Mgmt For For 2 Elect Director Hamish N. Brewer Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC JetBlue Airways Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan JBLU 26-May-11 USA 477143101 Annual 31-Mar-11 12,442 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David Barger Mgmt For For 1.2 Elect Director Jens Bischof Mgmt For For 1.3 Elect Director Peter Boneparth Mgmt For For 1.4 Elect Director David Checketts Mgmt For For 1.5 Elect Director Virginia Gambale Mgmt For For 1.6 Elect Director Stephan Gemkow Mgmt For For 1.7 Elect Director Stanley McChrystal Mgmt For For 1.8 Elect Director Joel Peterson Mgmt For For 1.9 Elect Director Ann Rhoades Mgmt For For 1.10 Elect Director Frank Sica Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Approve Qualified Employee Stock Purchase Plan Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Kindred Healthcare, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KND 26-May-11 USA 494580103 Annual 26-Apr-11 1,749 0 Vote Proponent Mgmt Rec Instruction 1 Issue Shares in Connection with Acquisition Mgmt For For 2 Elect Director Edward L. Kuntz Mgmt For For 3 Elect Director Joel Ackerman Mgmt For For 4 Elect Director Ann C. Berzin Mgmt For For 5 Elect Director Jonathan D. Blum Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 6 Elect Director Thomas P. Cooper Mgmt For For 7 Elect Director Paul J. Diaz Mgmt For For 8 Elect Director Isaac Kaufman Mgmt For For 9 Elect Director Frederick J. Kleisner Mgmt For For 10 Elect Director Eddy J. Rogers, Jr. Mgmt For For 11 Elect Director Phyllis R. Yale Mgmt For For 12 Ratify Auditors Mgmt For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 14 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 15 Approve Omnibus Stock Plan Mgmt For For 16 Adjourn Meeting Mgmt For For McCormick & Schmick's Seafood Restaurants, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MSSR 26-May-11 USA 579793100 Annual 13-Apr-11 693 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William T. Freeman Mgmt For For 1.2 Elect Director Douglas L. Schmick Mgmt For For 1.3 Elect Director Elliott H. Jurgensen, Jr. Mgmt For For 1.4 Elect Director James R. Parish Mgmt For For 1.5 Elect Director J. Rice Edmonds Mgmt For For 1.6 Elect Director Christine F. Deputy Ott Mgmt For For 1.7 Elect Director Eric P. Bauer Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Mid-America Apartment Communities, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MAA 26-May-11 USA 59522 J103 Annual 18-Mar-11 657 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director H. Eric Bolton, Jr. Mgmt For For 1.2 Elect Director Alan B. Graf, jr. Mgmt For For 1.3 Elect Director John S. Grinalds Mgmt For For 1.4 Elect Director Ralph Horn Mgmt For For 1.5 Elect Director Philip W. Norwood Mgmt For For 1.6 Elect Director W. Reid Sanders Mgmt For For 1.7 Elect Director William B. Sansom Mgmt For For 1.8 Elect Director Simon R.C. Wadsworth Mgmt For For 2 Increase Authorized Common Stock Mgmt For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For Mission West Properties, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MSW 26-May-11 USA 605203108 Annual 31-Mar-11 1,374 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Carl E. Berg Mgmt For Withhold 1.2 Elect Director William A. Hasler Mgmt For For 1.3 Elect Director Lawrence B. Helzel Mgmt For For 1.4 Elect Director Raymond V. Marino Mgmt For Withhold 1.5 Elect Director Martin S. Roher Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Nelnet, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NNI 26-May-11 USA 64031 N108 Annual 30-Mar-11 1,212 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Michael S. Dunlap Mgmt For For 2 Elect Director Stephen F. Butterfield Mgmt For For 3 Elect Director James P. Abel Mgmt For For 4 Elect Director Kathleen A. Farrell Mgmt For For 5 Elect Director Thomas E. Henning Mgmt For For 6 Elect Director Brian J. O'Connor Mgmt For For 7 Elect Director Kimberly K. Rath Mgmt For For 8 Elect Director Michael D. Reardon Mgmt For For 9 Ratify Auditors Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year NorthStar Realty Finance Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NRF 26-May-11 USA 66704 R100 Annual 20-Apr-11 3,338 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director C. Preston Butcher Mgmt For For 1.2 Elect Director Stephen E. Cummings Mgmt For For 1.3 Elect Director David T. Hamamoto Mgmt For For 1.4 Elect Director Judith A. Hannaway Mgmt For For 1.5 Elect Director Oscar Junquera Mgmt For For 1.6 Elect Director Wesley D. Minami Mgmt For For 1.7 Elect Director Louis J. Paglia Mgmt For For 1.8 Elect Director Sridhar Sambamurthy Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Northwest Natural Gas Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NWN 26-May-11 USA 667655104 Annual 06-Apr-11 1,170 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Martha L. Byorum Mgmt For For 1.2 Elect Director John D. Carter Mgmt For For 1.3 Elect Director C. Scott Gibson Mgmt For For 1.4 Elect Director Gregg S. Kantor Mgmt For For 2 Amend Restricted Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For NxStage Medical, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NXTM 26-May-11 USA 67072 V103 Annual 31-Mar-11 155 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jeffrey H. Burbank Mgmt For For 1.2 Elect Director Philippe O. Chambon Mgmt For For 1.3 Elect Director Daniel A. Giannini Mgmt For For 1.4 Elect Director Nancy J. Ham Mgmt For For 1.5 Elect Director Earl R. Lewis Mgmt For Withhold 1.6 Elect Director Craig W. Moore Mgmt For For 1.7 Elect Director Reid S. Perper Mgmt For For 1.8 Elect Director David S. Utterberg Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2 Amend Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For PrivateBancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PVTB 26-May-11 USA 742962103 Annual 28-Mar-11 2,311 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ralph B. Mandell Mgmt For For 1.2 Elect Director Cheryl Mayberry McKissack Mgmt For For 1.3 Elect Director Edward W. Rabin Mgmt For For 1.4 Elect Director Larry D. Richman Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Approve Omnibus Stock Plan Mgmt For Against Red Robin Gourmet Burgers, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RRGB 26-May-11 USA 75689 M101 Annual 01-Apr-11 1,208 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Pattye L. Moore Mgmt For For 1.2 Elect Director Stephen E. Carley Mgmt For For 1.3 Elect Director Marcus L. Zanner Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 5 Inclusion of Declassifying the Board of Directors in the 2012 Mgmt None For Proxy Statement 6 Ratify Auditors Mgmt For For RehabCare Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RHB 26-May-11 USA 759148109 Special 26-Apr-11 913 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Sanders Morris Harris Group Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SMHG 26-May-11 USA 80000 Q104 Annual 06-Apr-11 1,626 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director George L. Ball Mgmt For For 2 Elect Director Richard E. Bean Mgmt For For 3 Elect Director Diana F. Cantor Mgmt For For 4 Elect Director Charles W. Duncan , III Mgmt For For 5 Elect Director Ric Edelman Mgmt For For 6 Elect Director Scott B. McClelland Mgmt For For 7 Elect Director Ben T. Morris Mgmt For For 8 Elect Director Albert W. Niemi, Jr. Mgmt For For 9 Elect Director Don A. Sanders Mgmt For For 10 Change Company Name Mgmt For For 11 Ratify Auditors Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt None One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Sovran Self Storage, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SSS 26-May-11 USA 84610 H108 Annual 30-Mar-11 1,490 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert J. Attea Mgmt For For 1.2 Elect Director Kenneth F. Myszka Mgmt For For 1.3 Elect Director John E. Burns Mgmt For For 1.4 Elect Director Anthony P. Gammie Mgmt For For 1.5 Elect Director Charles E. Lannon Mgmt For For 1.6 Elect Director James R. Boldt Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year TeleTech Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TTEC 26-May-11 USA 879939106 Annual 28-Mar-11 154 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kenneth D. Tuchman Mgmt For For 1.2 Elect Director James E. Barlett Mgmt For For 1.3 Elect Director William Linnenbringer Mgmt For For 1.4 Elect Director Ruth C. Lipper Mgmt For For 1.5 Elect Director Shrikant Mehta Mgmt For For 1.6 Elect Director Anjan Mukherjee Mgmt For For 1.7 Elect Director Robert M. Tarola Mgmt For For 1.8 Elect Director Shirley Young Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year The Medicines Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MDCO 26-May-11 USA 584688105 Annual 12-Apr-11 1,200 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert J. Hugin Mgmt For For 1.2 Elect Director Clive A. Meanwell Mgmt For For 1.3 Elect Director Elizabeth H.S. Wyatt Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For The Navigators Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NAVG 26-May-11 USA 638904102 Annual 01-Apr-11 615 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director H. J. Mervyn Blakeney Mgmt For For 1.2 Elect Director Terence N. Deeks Mgmt For For 1.3 Elect Director W. Thomas Forrester Mgmt For For 1.4 Elect Director Stanley A. Galanski Mgmt For For 1.5 Elect Director Geoffrey E. Johnson Mgmt For For 1.6 Elect Director John F. Kirby Mgmt For For 1.7 Elect Director Robert V. Mendelsohn Mgmt For For 1.8 Elect Director Marjorie D. Raines Mgmt For For 1.9 Elect Director Janice C. Tomlinson Mgmt For For 1.10 Elect Director Marc M. Tract Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For The Timberland Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TBL 26-May-11 USA 887100105 Annual 01-Apr-11 582 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Sidney W. Swartz Mgmt For For 1.2 Elect Director Jeffrey B. Swartz Mgmt For For 1.3 Elect Director Catherine E. Buggeln Mgmt For For 1.4 Elect Director Andre J. Hawaux Mgmt For For 1.5 Elect Director Kenneth T. Lombard Mgmt For For 1.6 Elect Director Edward W. Moneypenny Mgmt For For 1.7 Elect Director Peter R. Moore Mgmt For For 1.8 Elect Director Bill Shore Mgmt For For 1.9 Elect Director Terdema L. Ussery, II Mgmt For For 1.10 Elect Director Carden N. Welsh Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Universal Stainless & Alloy Products, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan USAP 26-May-11 USA 913837100 Annual 05-Apr-11 504 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Christopher L. Ayers Mgmt For For 1.2 Elect Director Douglas M. Dunn Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.3 Elect Director M. David Komblatt Mgmt For For 1.4 Elect Director Dennis M. Oates Mgmt For For 1.5 Elect Director Udi Toledano Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Wintrust Financial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WTFC 26-May-11 USA 97650 W108 Annual 04-Apr-11 1,768 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Peter D. Crist Mgmt For For 1.2 Elect Director Bruce K. Crowther Mgmt For For 1.3 Elect Director Joseph F. Damico Mgmt For For 1.4 Elect Director Bert A. Getz, Jr. Mgmt For For 1.5 Elect Director H. Patrick Hackett, Jr Mgmt For For 1.6 Elect Director Scott K. Heitmann Mgmt For For 1.7 Elect Director Charles H. James III Mgmt For For 1.8 Elect Director Albin F. Moschner Mgmt For For 1.9 Elect Director Thomas J. Neis Mgmt For For 1.10 Elect Director Christopher J. Perry Mgmt For For 1.11 Elect Director Hollis W. Rademacher Mgmt For For 1.12 Elect Director Ingrid S. Stafford Mgmt For For 1.13 Elect Director Edward J. Wehmer Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Albany International Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AIN 27-May-11 USA 012348108 Annual 04-Apr-11 1,141 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director John F. Cassidy, Jr. Mgmt For For 2 Elect Director Paula H.J. Cholmondeley Mgmt For For 3 Elect Director Edgar G. Hotard Mgmt For For 4 Elect Director Erland E. Kailbourne Mgmt For For 5 Elect Director Joseph G. Morone Mgmt For For 6 Elect Director Juhani Pakkala Mgmt For For 7 Elect Director Christine L. Standish Mgmt For Against 8 Elect Director John C. Standish Mgmt For Against 9 Ratify Auditors Mgmt For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 11 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 12 Approve Omnibus Stock Plan Mgmt For Against Columbia Sportswear Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan COLM 27-May-11 USA 198516106 Annual 23-Mar-11 568 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Gertrude Boyle Mgmt For For 1.2 Elect Director Timothy P. Boyle Mgmt For For 1.3 Elect Director Sarah A. Bany Mgmt For For 1.4 Elect Director Murrey R. Albers Mgmt For For 1.5 Elect Director Stephen E. Babson Mgmt For For 1.6 Elect Director Andy D. Bryant Mgmt For For 1.7 Elect Director Edward S. George Mgmt For For 1.8 Elect Director Walter T. Klenz Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.9 Elect Director Ronald E. Nelson Mgmt For For 1.10 Elect Director John W. Stanton Mgmt For Withhold 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Kratos Defense & Security Solutions, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KTOS 27-May-11 USA 50077 B207 Annual 04-Apr-11 1,776 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Scott Anderson Mgmt For For 1.2 Elect Director Bandel Carano Mgmt For For 1.3 Elect Director Eric DeMarco Mgmt For For 1.4 Elect Director William Hoglund Mgmt For For 1.5 Elect Director Scot Jarvis Mgmt For For 1.6 Elect Director Jane Judd Mgmt For For 1.7 Elect Director Samuel Liberatore Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For Against 4 Amend Qualified Employee Stock Purchase Plan Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Other Business Mgmt For Against Miller Industries, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MLR 27-May-11 USA 600551204 Annual 05-Apr-11 750 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Theodore H. Ashford, III Mgmt For For 1.2 Elect Director Jeffrey I. Badgley Mgmt For For 1.3 Elect Director A. Russell Chandler, III Mgmt For For 1.4 Elect Director William G. Miller Mgmt For For 1.5 Elect Director Richard H. Roberts Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Rock-Tenn Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RKT 27-May-11 USA 772739207 Special 08-Apr-11 1,341 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Silgan Holdings Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SLGN 27-May-11 USA 827048109 Annual 11-Apr-11 1,097 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director D. Greg Horrigan Mgmt For Withhold 1.2 Elect Director John W. Alden Mgmt For For 2 Amend Executive Incentive Bonus Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Spectrum Control, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SPEC 27-May-11 USA 847615101 Special 28-Apr-11 618 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Hawaiian Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HA 31-May-11 USA 419879101 Annual 04-Apr-11 3,092 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Gregory S. Anderson Mgmt For For 1.2 Elect Director L. Todd Budge Mgmt For For 1.3 Elect Director Mark B. Dunkerley Mgmt For For 1.4 Elect Director Lawrence S. Hershfield Mgmt For For 1.5 Elect Director Randall L. Jenson Mgmt For For 1.6 Elect Director Bert T. Kobayashi, Jr. Mgmt For For 1.7 Elect Director Crystal K. Rose Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Executive Incentive Bonus Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year PDI, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PDII 31-May-11 USA 69329 V100 Annual 18-Apr-11 142 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jack E. Stover Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.2 Elect Director Veronica A. Lubatkin Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For Albany Molecular Research, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AMRI 01-Jun-11 USA 012423109 Annual 15-Apr-11 1,813 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Una S. Ryan Mgmt For For 1.2 Elect Director Arthur J. Roth Mgmt For For 1.3 Elect Director Gabriel Leung Mgmt For For 2 Amend Qualified Employee Stock Purchase Plan Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Approach Resources Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AREX 01-Jun-11 USA 03834 A103 Annual 13-Apr-11 913 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Alan D. Bell Mgmt For For 1.2 Elect Director Sheldon B. Lubar Mgmt For For 1.3 Elect Director Christopher J. Whyte Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Omnibus Stock Plan Mgmt For Against 5 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Cascade Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CASC 01-Jun-11 USA 147195101 Annual 07-Apr-11 468 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Peter D. Nickerson Mgmt For For 1.2 Elect Director Robert C. Warren, Jr. Mgmt For For 1.3 Elect Director Henry W. Wessinger, II Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Approve Executive Incentive Bonus Plan Mgmt For For 5 Amend Omnibus Stock Plan Mgmt For For 6 Ratify Auditors Mgmt For For EMCOR Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EME 01-Jun-11 USA 29084 Q100 Annual 06-Apr-11 3,377 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stephen W. Bershad Mgmt For For 1.2 Elect Director David A.B. Brown Mgmt For For 1.3 Elect Director Larry J. Bump Mgmt For For 1.4 Elect Director Albert Fried, Jr. Mgmt For For 1.5 Elect Director Anthony J. Guzzi Mgmt For For 1.6 Elect Director Richard F. Hamm, Jr. Mgmt For For 1.7 Elect Director David H. Laidley Mgmt For For 1.8 Elect Director Frank T. MacInnis Mgmt For For 1.9 Elect Director Jerry E. Ryan Mgmt For For 1.10 Elect Director Michael T. Yonker Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Hercules Technology Growth Capital, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HTGC 01-Jun-11 USA 427096508 Annual 18-Apr-11 1,598 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Robert P. Badavas Mgmt For For 2 Elect Director Joseph W. Chow Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 6 Approve Sale of Common Stock Below Net Asset Value Mgmt For For 7 Approve Issuance of Warrants/Convertible Debentures Mgmt For For 8 Amend Omnibus Stock Plan Mgmt For For iStar Financial Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SFI 01-Jun-11 USA 45031 U101 Annual 06-Apr-11 3,998 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jay Sugarman Mgmt For For 1.2 Elect Director Glenn R. August Mgmt For For 1.3 Elect Director Robert W. Holman, Jr. Mgmt For For 1.4 Elect Director Robin Josephs Mgmt For For 1.5 Elect Director John G. McDonald Mgmt For For 1.6 Elect Director George R. Puskar Mgmt For For 1.7 Elect Director Dale Anne Reiss Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year LTC Properties, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LTC 01-Jun-11 USA 502175102 Annual 26-Apr-11 1,130 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Andre C. Dimitriadis Mgmt For For 1.2 Elect Director Boyd W. Hendrickson Mgmt For For 1.3 Elect Director Edmund C. King Mgmt For For 1.4 Elect Director Devra G. Shapiro Mgmt For For 1.5 Elect Director Wendy L. Simpson Mgmt For For 1.6 Elect Director Timothy J. Triche Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year MCG Capital Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MCGC 01-Jun-11 USA 58047 P107 Annual 07-Apr-11 3,824 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Wallace B. Millner, III Mgmt For For 1.2 Elect Director Richard W. Neu Mgmt For For 1.3 Elect Director B. Hagen Saville Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year MET-PRO CORPORATION Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MPR 01-Jun-11 USA 590876306 Annual 04-Apr-11 1,066 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Judith A. Spires Mgmt For Withhold 1.2 Elect Director Stanley W. Silverman Mgmt For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For Molycorp Inc (DE) Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MCP 01-Jun-11 USA 608753109 Annual 04-Apr-11 626 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Russell D. Ball Mgmt For For 1.2 Elect Director Charles R. Henry Mgmt For For 1.3 Elect Director Jack E. Thompson Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Nordic American Tanker Shipping Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NAT 01-Jun-11 Bermuda G65773106 Annual 25-Apr-11 2,069 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Herbjorn Hansson as Director Mgmt For Withhold 1.2 Elect Sir David Giibbons as Director Mgmt For For 1.3 Elect Adreas Ove Ugland as Director Mgmt For For 1.4 Elect Jim Kelly as Director Mgmt For For 1.5 Elect Jan Erik Langangen as Director Mgmt For Withhold 1.6 Elect Paul J. Hopkins as Director Mgmt For For 1.7 Elect Richard H. K. Vietor as Director Mgmt For For 2 Ratify Deloitte AS as Auditors Mgmt For For 3 Reduce Supermajority Vote Requirement Mgmt For For 4 Increase Authorized Common Stock Mgmt For For 5 Change Company Name to Nordic American Tankers Limited Mgmt For For 6 Receive Financial Statements and Statutory Reports Mgmt (Non-Voting) 7 Transact Other Business (Non-Voting) Mgmt Ramco-Gershenson Properties Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RPT 01-Jun-11 USA 751452202 Annual 06-Apr-11 1,688 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Arthur H. Goldberg Mgmt For For 1.2 Elect Director Mark K. Rosenfeld Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Saks Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SKS 01-Jun-11 USA 79377 W108 Annual 06-Apr-11 6,803 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert B. Carter Mgmt For For 1.2 Elect Director Donald E. Hess Mgmt For For 1.3 Elect Director Jerry W. Levin Mgmt For For 1.4 Elect Director Michael S. Gross Mgmt For Withhold 1.5 Elect Director Nora P. McAniff Mgmt For For 1.6 Elect Director Stephen I. Sadove Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Provide for Cumulative Voting SH Against For Tutor Perini Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TPC 01-Jun-11 USA 901109108 Annual 12-Apr-11 1,355 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Marilyn A. Alexander Mgmt For For 1.2 Elect Director Peter Arkley Mgmt For For 1.3 Elect Director Raymond R. Oneglia Mgmt For For 1.4 Elect Director Donald D. Snyder Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year U-Store-It Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan YSI 01-Jun-11 USA 91274 F104 Annual 15-Mar-11 4,805 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William M. Diefenderfer III Mgmt For For 1.2 Elect Director Piero Bussani Mgmt For For 1.3 Elect Director Dean Jernigan Mgmt For For 1.4 Elect Director Marianne M. Keler Mgmt For For 1.5 Elect Director David J. LaRue Mgmt For For 1.6 Elect Director John F. Remondi Mgmt For For 1.7 Elect Director Jeffrey F. Rogatz Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt None One Year VAALCO Energy, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EGY 01-Jun-11 USA 91851 C201 Annual 01-Apr-11 2,324 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert L. Gerry, III Mgmt For For 1.2 Elect Director W. Russell Scheirman Mgmt For For 1.3 Elect Director Robert H. Allen Mgmt For For 1.4 Elect Director Fredrick W. Brazelton Mgmt For For 1.5 Elect Director Luigi Caflisch Mgmt For For 1.6 Elect Director O. Donaldson Chapoton Mgmt For For 1.7 Elect Director John J. Myers, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Arlington Asset Investment Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AI 02-Jun-11 USA 041356205 Annual 12-Apr-11 522 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Eric F. Billings Mgmt For For 1.2 Elect Director Daniel J. Altobello Mgmt For For 1.3 Elect Director Daniel E. Berce Mgmt For For 1.4 Elect Director Peter A. Gallagher Mgmt For For 1.5 Elect Director Ralph S. Michael, III Mgmt For For 1.6 Elect Director Wallace L. Timmeny Mgmt For For 1.7 Elect Director J. Rock Tonkel, Jr. Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Digital River, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DRIV 02-Jun-11 USA 25388 B104 Annual 07-Apr-11 1,522 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Thomas F. Madison Mgmt For For 1.2 Elect Director Cheryl F. Rosner Mgmt For For 1.3 Elect Director Alfred F. Castino Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Omnibus Stock Plan Mgmt For For 5 Approve Qualified Employee Stock Purchase Plan Mgmt For For 6 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Exponent, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EXPO 02-Jun-11 USA 30214 U102 Annual 06-Apr-11 56 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Samuel H. Armacost Mgmt For For 1.2 Elect Director Mary B. Cranston Mgmt For For 1.3 Elect Director Leslie G. Denend, Ph.D. Mgmt For For 1.4 Elect Director Michael R. Gaulke Mgmt For For 1.5 Elect Director Paul R. Johnston, Ph.D. Mgmt For For 1.6 Elect Director Stephen C. Riggins Mgmt For For 1.7 Elect Director John B. Shoven, Ph.D. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Horizon Lines, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HRZ 02-Jun-11 USA 44044 K101 Annual 03-Apr-11 2,340 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Thomas P. Storrs Mgmt For For 1.2 Elect Director Bobby J. Griffin Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year LodgeNet Interactive Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LNET 02-Jun-11 USA 540211109 Annual 04-Apr-11 1,355 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Vikki Pachera Mgmt For For 1.2 Elect Director Edward L. Shapiro Mgmt For Withhold 2 Approve Shareholder Rights Plan (Poison Pill) Mgmt For Against 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Omega Healthcare Investors, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OHI 02-Jun-11 USA 681936100 Annual 15-Apr-11 4,165 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Harold J. Kloosterman Mgmt For For 1.2 Elect Director C. Taylor Pickett Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year On Assignment, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ASGN 02-Jun-11 USA 682159108 Annual 14-Apr-11 2,546 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jonathan S. Holman Mgmt For For 1.2 Elect Director Peter T. Dameris Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For PAETEC Holding Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PAET 02-Jun-11 USA 695459107 Annual 11-Apr-11 3,115 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Tansukh V. Ganatra Mgmt For For 1.2 Elect Director William R. McDermott Mgmt For Withhold 1.3 Elect Director Mark Zupan Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Pennsylvania Real Estate Investment Trust Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PEI 02-Jun-11 USA 709102107 Annual 08-Apr-11 2,433 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Dorrit J. Bern Mgmt For For 1.2 Elect Director Stephen B. Cohen Mgmt For For 1.3 Elect Director Joseph F. Coradino Mgmt For For 1.4 Elect Director M. Walter D'Alessio Mgmt For For 1.5 Elect Director Edward A. Glickman Mgmt For For 1.6 Elect Director Leonard I. Korman Mgmt For For 1.7 Elect Director Ira M. Lubert Mgmt For For 1.8 Elect Director Donald F. Mazziotti Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.9 Elect Director Mark E. Pasquerilla Mgmt For For 1.10 Elect Director John J. Roberts Mgmt For For 1.11 Elect Director George F. Rubin Mgmt For For 1.12 Elect Director Ronald Rubin Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Republic Airways Holdings Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RJET 02-Jun-11 USA 760276105 Annual 21-Apr-11 3,714 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Bryan K. Bedford Mgmt For For 1.2 Elect Director Lawrence J. Cohen Mgmt For For 1.3 Elect Director Neal S. Cohen Mgmt For For 1.4 Elect Director Douglas J. Lambert Mgmt For For 1.5 Elect Director Mark L. Plaumann Mgmt For For 1.6 Elect Director Richard P. Schifter Mgmt For For 1.7 Elect Director David N. Siegel Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Resolute Energy Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan REN 02-Jun-11 USA 76116 A108 Annual 18-Apr-11 1,804 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Richard L. Covington Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.2 Elect Director James M. Piccone Mgmt For For 1.3 Elect Director Robert M. Swartz Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Amend Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For Revlon, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan REV 02-Jun-11 USA 761525609 Annual 08-Apr-11 481 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ronald O. Perelman Mgmt For For 1.2 Elect Director Alan S. Bernikow Mgmt For For 1.3 Elect Director Paul J. Bohan Mgmt For For 1.4 Elect Director Alan T. Ennis Mgmt For For 1.5 Elect Director Meyer Feldberg Mgmt For For 1.6 Elect Director David L. Kennedy Mgmt For For 1.7 Elect Director Debra L. Lee Mgmt For For 1.8 Elect Director Tamara Mellon Mgmt For For 1.9 Elect Director Barry F. Schwartz Mgmt For Withhold 1.10 Elect Director Richard J. Santagati Mgmt For For 1.11 Elect Director Kathi P. Seifert Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Sinclair Broadcast Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SBGI 02-Jun-11 USA 829226109 Annual 04-Mar-11 2,136 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David D. Smith Mgmt For Withhold 1.2 Elect Director Frederick G. Smith Mgmt For Withhold 1.3 Elect Director J. Duncan Smith Mgmt For Withhold 1.4 Elect Director Robert E. Smith Mgmt For Withhold 1.5 Elect Director Basil A. Thomas Mgmt For Withhold 1.6 Elect Director Lawrence E. McCanna Mgmt For For 1.7 Elect Director Daniel C. Keith Mgmt For Withhold 1.8 Elect Director Martin R. Leader Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Solta Medical, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SLTM 02-Jun-11 USA 83438 K103 Annual 15-Apr-11 3,217 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Edward W. Knowlton, M.D. Mgmt For For 1.2 Elect Director Linda Graebner Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Sonus Networks, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SONS 02-Jun-11 USA 835916107 Annual 06-Apr-11 2,808 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director James K. Brewington Mgmt For For 1.2 Elect Director John P. Cunningham Mgmt For For 1.3 Elect Director Raymond P. Dolan Mgmt For For 1.4 Elect Director Beatriz V. Infante Mgmt For For 1.5 Elect Director Howard E. Janzen Mgmt For For 1.6 Elect Director John A. Schofield Mgmt For For 1.7 Elect Director Scott E. Schubert Mgmt For For 1.8 Elect Director H. Brian Thompson Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year The Buckle, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BKE 02-Jun-11 USA 118440106 Annual 25-Mar-11 114 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Daniel J. Hirschfeld Mgmt For For 1.2 Elect Director Dennis H. Nelson Mgmt For For 1.3 Elect Director Karen B. Rhoads Mgmt For For 1.4 Elect Director James E. Shada Mgmt For For 1.5 Elect Director Robert E. Campbell Mgmt For For 1.6 Elect Director Bill L. Fairfield Mgmt For For 1.7 Elect Director Bruce L. Hoberman Mgmt For For 1.8 Elect Director John P. (Jack) Peetz, III Mgmt For For 1.9 Elect Director Michael E. Huss Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Executive Incentive Bonus Plan Mgmt For For 4 Amend Restricted Stock Plan Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC United Online, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UNTD 02-Jun-11 USA 911268100 Annual 08-Apr-11 3,367 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Mark R. Goldston Mgmt For For 1.2 Elect Director Howard G. Phanstiel Mgmt For For 1.3 Elect Director Carol A. Scott Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year FPIC Insurance Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FPIC 03-Jun-11 USA 302563101 Annual 01-Apr-11 713 0 Titan Machinery Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TITN 02-Jun-11 USA 88830 R101 Annual 15-Apr-11 689 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Tony Christianson Mgmt For For 1.2 Elect Director James Irwin Mgmt For For 1.3 Elect Director Theodore Wright Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Amend Omnibus Stock Plan Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kenneth M. Kirschner Mgmt For For 1.2 Elect Director David M. Shapiro, M.D. Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Hill International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HIL 03-Jun-11 USA 431466101 Annual 20-Apr-11 1,529 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David L. Richter Mgmt For For 1.2 Elect Director Alan S. Fellheimer Mgmt For For 2 Amend Stock Option Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt None One Year ICF International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ICFI 03-Jun-11 USA 44925 C103 Annual 04-Apr-11 879 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Edward H. Bersoff Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Newcastle Investment Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NCT 03-Jun-11 USA 65105 M108 Annual 01-Apr-11 2,757 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Wesley R. Edens Mgmt For Withhold 1.2 Elect Director David K. McKown Mgmt For For 2 Ratify Auditors Mgmt For For Perficient, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PRFT 03-Jun-11 USA 71375 U101 Annual 08-Apr-11 567 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jeffrey S. Davis Mgmt For For 1.2 Elect Director Ralph C. Derrickson Mgmt For For 1.3 Elect Director Edward L. Glotzbach Mgmt For For 1.4 Elect Director John S. Hamlin Mgmt For For 1.5 Elect Director James R. Kackley Mgmt For For 1.6 Elect Director David S. Lundeen Mgmt For For 1.7 Elect Director David D. May Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For The Hackett Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HCKT 06-Jun-11 USA 404609109 Annual 15-Mar-11 944 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John R. Harris Mgmt For For 1.2 Elect Director Edwin A. Huston Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Ratify Auditors Mgmt For For Century Aluminum Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CENX 07-Jun-11 USA 156431108 Annual 11-Apr-11 3,297 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Steven Blumgart Mgmt For For 1.2 Elect Director Steven Kalmin Mgmt For For 1.3 Elect Director Terence Wilkinson Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Ceradyne, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CRDN 07-Jun-11 USA 156710105 Annual 11-Apr-11 1,303 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Joel P. Moskowitz Mgmt For For 1.2 Elect Director Richard A. Alliegro Mgmt For For 1.3 Elect Director Frank Edelstein Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.4 Elect Director Richard A. Kertson Mgmt For For 1.5 Elect Director William C. LaCourse Mgmt For For 1.6 Elect Director Milton L. Lohr Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Citizens, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CIA 07-Jun-11 USA 174740100 Annual 11-Apr-11 2,854 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director E. Dean Gage Mgmt For For 1.2 Elect Director Steven F. Shelton Mgmt For For 1.3 Elect Director Timothy T. Timmerman Mgmt For For 1.4 Elect Director Robert B. Sloan, Jr. Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Epiq Systems, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EPIQ 07-Jun-11 USA 26882 D109 Annual 08-Apr-11 1,593 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Tom W. Olofson Mgmt For For 1.2 Elect Director Christopher E. Olofson Mgmt For For 1.3 Elect Director W. Bryan Satterlee Mgmt For For 1.4 Elect Director Edward M. Connolly Mgmt For For 1.5 Elect Director James A. Byrnes Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.6 Elect Director Joel Pelofsky Mgmt For For 1.7 Elect Director Terry C. Matlack Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year GeoResources, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GEOI 07-Jun-11 USA 372476101 Annual 19-Apr-11 1,022 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Frank A. Lodzinski Mgmt For For 1.2 Elect Director Collis P. Chandler, III Mgmt For For 1.3 Elect Director Jay F. Joliat Mgmt For For 1.4 Elect Director Bryant W. Seaman, III Mgmt For For 1.5 Elect Director Michael A. Vlasic Mgmt For For 1.6 Elect Director Nick L. Voller Mgmt For For 1.7 Elect Director Donald J. Whelley Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year GulfMark Offshore, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GLF 07-Jun-11 USA 402629208 Annual 13-Apr-11 1,212 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Peter I. Bijur Mgmt For For 1.2 Elect Director David J. Butters Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.3 Elect Director Brian R. Ford Mgmt For For 1.4 Elect Director Louis S. Gimbel, III Mgmt For For 1.5 Elect Director Sheldon S. Gordon Mgmt For For 1.6 Elect Director Robert B. Millard Mgmt For For 1.7 Elect Director Rex C. Ross Mgmt For For 1.8 Elect Director Bruce A. Streeter Mgmt For For 2 Approve Qualified Employee Stock Purchase Plan Mgmt For For 3 Approve Non-Employee Director Omnibus Stock Plan Mgmt For For 4 Amend Deferred Compensation Plan Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Ratify Auditors Mgmt For For Overseas Shipholding Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OSG 07-Jun-11 USA 690368105 Annual 12-Apr-11 1,130 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Morten Arntzen Mgmt For For 1.2 Elect Director Oudi Recanati Mgmt For For 1.3 Elect Director G. Allen Andreas III Mgmt For For 1.4 Elect Director Alan R. Batkin Mgmt For For 1.5 Elect Director Thomas B. Coleman Mgmt For For 1.6 Elect Director Charles A. Fribourg Mgmt For For 1.7 Elect Director Stanley Komaroff Mgmt For For 1.8 Elect Director Solomon N. Merkin Mgmt For For 1.9 Elect Director Joel I. Picket Mgmt For For 1.10 Elect Director Ariel Recanati Mgmt For For 1.11 Elect Director Thomas F. Robards Mgmt For For 1.12 Elect Director Jean-paul Vettier Mgmt For For 1.13 Elect Director Michael J. Zimmerman Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Quest Software, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan QSFT 07-Jun-11 USA 74834 T103 Annual 19-Apr-11 428 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Vincent C. Smith Mgmt For For 1.2 Elect Director Douglas F. Gam Mgmt For For 1.3 Elect Director Augustine L. Nieto II Mgmt For For 1.4 Elect Director Kevin M. Klausmeyer Mgmt For For 1.5 Elect Director Paul A. Sallaberry Mgmt For For 1.6 Elect Director H. John Dirks Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year REX American Resources Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan REX 07-Jun-11 USA 761624105 Annual 26-Apr-11 532 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stuart A. Rose Mgmt For For 1.2 Elect Director Lawrence Tomchin Mgmt For For 1.3 Elect Director Robert Davidoff Mgmt For For 1.4 Elect Director Edward M. Kress Mgmt For For 1.5 Elect Director Charles A. Elcan Mgmt For Withhold 1.6 Elect Director David S. Harris Mgmt For For 1.7 Elect Director Mervyn L. Alphonso Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.8 Elect Director Lee Fisher Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year TICC Capital Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TICC 07-Jun-11 USA 87244 T109 Annual 29-Apr-11 2,483 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Charles M. Royce Mgmt For For 1.2 Elect Director Steven P. Novak Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Issuance of Warrants/Convertible Debentures Mgmt For Against 4 Approve Investment Advisory Agreement Mgmt For For Western Refining, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan WNR 07-Jun-11 USA 959319104 Annual 11-Apr-11 2,647 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Carin M. Barth Mgmt For For 1.2 Elect Director Paul L. Foster Mgmt For Withhold 1.3 Elect Director L. Frederick Francis Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Cabela's Incorporated Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CAB 08-Jun-11 USA 126804301 Annual 11-Apr-11 2,054 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Theodore M. Armstrong Mgmt For For 2 Elect Director Richard N. Cabela Mgmt For For 3 Elect Director James W. Cabela Mgmt For For 4 Elect Director John H. Edmondson Mgmt For For 5 Elect Director John Gottschalk Mgmt For For 6 Elect Director Dennis Highby Mgmt For For 7 Elect Director Reuben Mark Mgmt For For 8 Elect Director Michael R. McCarthy Mgmt For For 9 Elect Director Thomas L. Millner Mgmt For For 10 Elect Director Beth M. Pritchard Mgmt For For 11 Ratify Auditors Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 14 Reduce Supermajority Vote Requirement Mgmt For For 15 Eliminate Class of Common Stock Mgmt For For Checkpoint Systems, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CKP 08-Jun-11 USA 162825103 Annual 20-Apr-11 1,213 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Harald Einsmann, Ph.D. Mgmt For For 1.2 Elect Director Jack W. Partridge Mgmt For For 1.3 Elect Director Robert P. van der Merwe Mgmt For For 1.4 Elect Director Julie S. England Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Ratify Auditors Mgmt For For Generac Holdings Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GNRC 08-Jun-11 USA 368736104 Annual 19-Apr-11 972 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Stephen Murray Mgmt For Withhold 1.2 Elect Director Edward A. LeBlanc Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year InfoSpace, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan INSP 08-Jun-11 USA 45678 T300 Annual 11-Apr-11 2,449 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jules Haimovitz Mgmt For For 1.2 Elect Director Elizabeth J. Huebner Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year McGrath RentCorp Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MGRC 08-Jun-11 USA 580589109 Annual 11-Apr-11 625 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director William J. Dawson Mgmt For For 1.2 Elect Director Robert C. Hood Mgmt For For 1.3 Elect Director Dennis C. Kakures Mgmt For For 1.4 Elect Director Robert P. McGrath Mgmt For Withhold 1.5 Elect Director Dennis P. Stradford Mgmt For For 1.6 Elect Director Ronald H. Zech Mgmt For For 1.7 Elect Director M. Richard Smith Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year National Financial Partners Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NFP 08-Jun-11 USA 63607 P208 Annual 12-Apr-11 2,169 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Stephanie W. Abramson Mgmt For For 2 Elect Director Arthur S. Ainsberg Mgmt For For 3 Elect Director Jessica M. Bibliowicz Mgmt For For 4 Elect Director R. Bruce Callahan Mgmt For For 5 Elect Director John A. Elliott Mgmt For For 6 Elect Director J. Barry Griswell Mgmt For For 7 Elect Director Kenneth C. Mlekush Mgmt For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 9 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 10 Approve Issuance of Warrants/Convertible Debentures Mgmt For For 11 Ratify Auditors Mgmt For For PCTEL, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PCTI 08-Jun-11 USA 69325 Q105 Annual 15-Apr-11 1,483 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Steven D. Levy Mgmt For For 1.2 Elect Director Giacomo Marini Mgmt For For 1.3 Elect Director Martin H. Singer Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For PHH Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PHH 08-Jun-11 USA 693320202 Annual 23-Mar-11 2,418 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James W. Brinkley Mgmt For For 1.2 Elect Director Jerome J. Selitto Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year TPC Group Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TPCG 08-Jun-11 USA 89236 Y104 Annual 11-Apr-11 617 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Eugene R. Allspach Mgmt For For 1.2 Elect Director James A. Cacioppo Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.3 Elect Director Michael E. Ducey Mgmt For For 1.4 Elect Director Richard B. Marchese Mgmt For For 1.5 Elect Director Michael T. McDonnell Mgmt For For 1.6 Elect Director Jeffrey M. Nodland Mgmt For For 1.7 Elect Director Jeffrey A. Strong Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For American Equity Investment Life Holding Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AEL 09-Jun-11 USA 025676206 Annual 11-Apr-11 2,873 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Joyce A. Chapman Mgmt For For 1.2 Elect Director James M. Gerlach Mgmt For For 1.3 Elect Director Robert L. Howe Mgmt For For 1.4 Elect Director Debra J. Richardson Mgmt For For 1.5 Elect Director Gerard D. Neugent Mgmt For For 1.6 Elect Director David S. Mulcahy Mgmt For For 2 Approve Non-Employee Director Stock Option Plan Mgmt For For 3 Increase Authorized Common Stock Mgmt For For 4 Approve Conversion of Securities Mgmt For Against 5 Ratify Auditors Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 7 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Blyth, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BTH 09-Jun-11 USA 09643 P207 Annual 12-Apr-11 309 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Anne M. Busquet Mgmt For For 1.2 Elect Director Pamela M. Goergen Mgmt For For 1.3 Elect Director Robert B. Goergen Mgmt For For 1.4 Elect Director Neal I. Goldman Mgmt For For 1.5 Elect Director Carol J. Hochman Mgmt For For 1.6 Elect Director Wilma H. Jordan Mgmt For For 1.7 Elect Director James M. McTaggart Mgmt For For 1.8 Elect Director Howard E. Rose Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Encore Capital Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ECPG 09-Jun-11 USA 292554102 Annual 15-Apr-11 333 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director J. Brandon Black Mgmt For For 1.2 Elect Director George Lund Mgmt For For 1.3 Elect Director Richard A. Mandell Mgmt For For 1.4 Elect Director Willem Mesdag Mgmt For For 1.5 Elect Director John J. Oros Mgmt For For 1.6 Elect Director J. Christopher Teets Mgmt For For 1.7 Elect Director H Ronald Weissman Mgmt For For 1.8 Elect Director Warren Wilcox Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Exactech, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan EXAC 09-Jun-11 USA 30064 E109 Annual 14-Apr-11 199 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Richard C. Smith Mgmt For Withhold 1.2 Elect Director William Petty, M.D. Mgmt For Withhold 1.3 Elect Director R. Wynn Kearney, Jr., M.D. Mgmt For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Omnibus Stock Plan Mgmt For Against 5 Ratify Auditors Mgmt For For GFI Group Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GFIG 09-Jun-11 USA 361652209 Annual 13-Apr-11 2,165 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael Gooch Mgmt For For 1.2 Elect Director Marisa Cassoni Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Kaiser Aluminum Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KALU 09-Jun-11 USA 483007704 Annual 20-Apr-11 662 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Carolyn Bartholomew Mgmt For For 1.2 Elect Director Jack A. Hockema Mgmt For For 1.3 Elect Director Lauralee E. Martin Mgmt For For 1.4 Elect Director Brett E. Wilcox Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Layne Christensen Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LAYN 09-Jun-11 USA 521050104 Annual 11-Apr-11 959 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David A. Brown Mgmt For For 1.2 Elect Director J. Samuel Butler Mgmt For For 1.3 Elect Director Robert R. Gilmore Mgmt For For 1.4 Elect Director Anthony B. Hellet Mgmt For For 1.5 Elect Director Nelson Obus Mgmt For For 1.6 Elect Director Jeffrey J. Reynolds Mgmt For For 1.7 Elect Director Rene J. Robichaud Mgmt For For 1.8 Elect Director Andrew B. Schmitt Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For 5 Prepare Sustainability Report SH For For Newpark Resources, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NR 09-Jun-11 USA 651718504 Annual 12-Apr-11 4,313 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David C. Anderson Mgmt For For 1.2 Elect Director Jerry W. Box Mgmt For For 1.3 Elect Director G. Stephen Finley Mgmt For For 1.4 Elect Director Paul L. Howes Mgmt For For 1.5 Elect Director James W. McFarland Mgmt For For 1.6 Elect Director Gary L. Warren Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Amend Omnibus Stock Plan Mgmt For For 5 Amend Omnibus Stock Plan Mgmt For For 6 Ratify Auditors Mgmt For For Orient-Express Hotels Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on OEH 09-Jun-11 Bermuda G67743107 Annual 19-Apr-11 4,536 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Harsha V. Agadi Mgmt For For 1.2 Elect Director John D. Campbell Mgmt For Withhold 1.3 Elect Director Mitchell C. Hochberg Mgmt For Withhold 1.4 Elect Director Prudence M. Leith Mgmt For Withhold 1.5 Elect Director J. Robert Lovejoy Mgmt For Withhold 1.6 Elect Director Philip R. Mengel Mgmt For For 1.7 Elect Director Georg R. Rafael Mgmt For Withhold 1.8 Elect Director Paul M. White Mgmt For Withhold 2 Increase Authorized Common Stock Mgmt For Against 3 Approve Deloitte Llp as Auditors and Authorize Board to Fix Their Mgmt For For Remuneration Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Perry Ellis International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PERY 09-Jun-11 USA 288853104 Annual 28-Apr-11 705 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Joseph Natoli Mgmt For For 1.2 Elect Director Eduardo M. Sardina Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Approve Executive Incentive Bonus Plan Mgmt For For 5 Amend Omnibus Stock Plan Mgmt For Against 6 Ratify Auditors Mgmt For For Solar Capital Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SLRC 09-Jun-11 USA 83413 U100 Annual 14-Apr-11 440 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Bruce Spohler Mgmt For For 1.2 Elect Director Steven Hochberg Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Issuance of Shares for a Private Placement Mgmt For For 4 Approve Issuance of Warrants/Convertible Debentures Mgmt For Against Stage Stores, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SSI 09-Jun-11 USA 85254 C305 Annual 12-Apr-11 1,876 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director Alan Barocas Mgmt For For 2 Elect Director Michael Glazer Mgmt For For 3 Elect Director Gabrielle Green Mgmt For For 4 Elect Director Andrew Hall Mgmt For For 5 Elect Director Earl Hesterberg Mgmt For For 6 Elect Director William Montgoris Mgmt For For 7 Elect Director David Schwartz Mgmt For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 9 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 10 Ratify Auditors Mgmt For For 11 Amend Omnibus Stock Plan Mgmt For For TeleCommunication Systems, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TSYS 09-Jun-11 USA 87929 J103 Annual 29-Apr-11 2,092 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Thomas M. Brandt, Jr. Mgmt For For 1.2 Elect Director Jon B. Kutler Mgmt For For 1.3 Elect Director A. Reza Jafari Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year TomoTherapy Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TOMO 09-Jun-11 USA 890088107 Special 10-May-11 2,437 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Universal Electronics, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan UEIC 09-Jun-11 USA 913483103 Annual 18-Apr-11 665 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Paul D. Arling Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For US Airways Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LCC 09-Jun-11 USA 90341 W108 Annual 11-Apr-11 8,063 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Bruce R. Lakefield Mgmt For For 2 Elect Director W. Douglas Parker Mgmt For For 3 Ratify Auditors Mgmt For For 4 Approve Omnibus Stock Plan Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 7 Provide for Cumulative Voting SH Against For Vonage Holdings Corp. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VG 09-Jun-11 USA 92886 T201 Annual 14-Apr-11 4,837 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Marc P. Lefar Mgmt For For 1.2 Elect Director John J. Roberts Mgmt For For 1.3 Elect Director Carl Sparks Mgmt For For 1.4 Elect Director Joseph M. Redling Mgmt For For 1.5 Elect Director David C. Nagel Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year American Capital Agency Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AGNC 10-Jun-11 USA 02503 X105 Annual 11-Apr-11 6,403 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Morris A. Davis Mgmt For For 1.2 Elect Director Randy E. Dobbs Mgmt For For 1.3 Elect Director Larry K. Harvey Mgmt For For 1.4 Elect Director Alvin N. Puryear Mgmt For For 1.5 Elect Director Malon Wilkus Mgmt For For 2 Increase Authorized Common Stock Mgmt For For 3 Ratify Auditors Mgmt For For Avid Technology, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AVID 10-Jun-11 USA 05367 P100 Annual 11-Apr-11 1,284 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1 Elect Director Elizabeth M. Daley Mgmt For For 2 Elect Director Youngme E. Moon Mgmt For For 3 Elect Director David B. Mullen Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Chindex International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CHDX 10-Jun-11 USA 169467107 Annual 22-Apr-11 626 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Holli Harris Mgmt For For 1.2 Elect Director Carol R. Kaufman Mgmt For For 1.3 Elect Director Roberta Lipson Mgmt For For 1.4 Elect Director Kenneth A. Nilsson Mgmt For For 1.5 Elect Director Julius Y. Oestreicher Mgmt For For 1.6 Elect Director Lawrence Pemble Mgmt For For 1.7 Elect Director Elyse Beth Silverberg Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Petroleum Development Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PETD 10-Jun-11 USA 716578109 Annual 15-Apr-11 1,199 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Joseph E. Casabona Mgmt For For 1.2 Elect Director David C. Parke Mgmt For For 1.3 Elect Director Jeffrey C. Swoveland Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For PharMerica Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PMC 10-Jun-11 USA 71714 F104 Annual 18-Apr-11 1,469 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Gregory S. Weishar Mgmt For For 1.2 Elect Director W. Robert Dahl, Jr. Mgmt For For 1.3 Elect Director Frank E. Collins Mgmt For For 1.4 Elect Director Thomas P. Mac Mahon Mgmt For For 1.5 Elect Director Marjorie W. Dorr Mgmt For For 1.6 Elect Director Thomas P. Gerrity Mgmt For For 1.7 Elect Director Robert A. Oakley Mgmt For For 1.8 Elect Director Geoffrey G. Meyers Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year UMH Properties, Inc. Ticker Meeting Date Country Security ID Meeting Type Shares Voted Shares on Loan UMH 10-Jun-11 USA 903002103 Annual 08-Apr-11 505 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Jeffrey A. Carus Mgmt For For 1.2 Elect Director Richard H. Molke Mgmt For For 1.3 Elect Director Eugene Rothenberg Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year World Fuel Services Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan INT 10-Jun-11 USA 981475106 Annual 11-Apr-11 1,626 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Paul H. Stebbins Mgmt For For 1.2 Elect Director Michael J. Kasbar Mgmt For For 1.3 Elect Director Ken Bakshi Mgmt For For 1.4 Elect Director Richard A. Kassar Mgmt For For 1.5 Elect Director Myles Klein Mgmt For For 1.6 Elect Director John L. Manley Mgmt For For 1.7 Elect Director J. Thomas Presby Mgmt For For 1.8 Elect Director Stephen K. Roddenberry Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For MB Financial, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MBFI 13-Jun-11 USA 55264 U108 Annual 28-Mar-11 2,749 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Richard J. Holmstrom Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2 Elect Director Karen J. May Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Amend Omnibus Stock Plan Mgmt For For 5 Declassify the Board of Directors Mgmt For For 6 Ratify Auditors Mgmt For For Triangle Capital Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TCAP 13-Jun-11 USA 895848109 Annual 03-Mar-11 1,155 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Garland S. Tucker, III Mgmt For For 1.2 Elect Director Brent P.W. Burgess Mgmt For For 1.3 Elect Director Steven C. Lilly Mgmt For For 1.4 Elect Director W. McComb Dunwoody Mgmt For For 1.5 Elect Director Mark M. Gambill Mgmt For For 1.6 Elect Director Benjamin S. Goldstein Mgmt For For 1.7 Elect Director Simon B. Rich, Jr. Mgmt For For 1.8 Elect Director Sherwood H. Smith, Jr. Mgmt For For 2 Approve Sale of Common Shares Below Net Asset Value Mgmt For For 3 Approve Conversion of Securities Mgmt For Against 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Allied Healthcare International Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AHCI 14-Jun-11 USA 01923 A109 Annual 27-Apr-11 2,745 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Alexander (Sandy) Young Mgmt For For 1.2 Elect Director Sophia Corona Mgmt For For 1.3 Elect Director Mark Hanley Mgmt For For 1.4 Elect Director Wayne Palladino Mgmt For For 1.5 Elect Director Jeffrey S. Peris Mgmt For For 1.6 Elect Director Raymond J. Playford Mgmt For For 1.7 Elect Director Ann Thornburg Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For American National Bankshares Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AMNB 14-Jun-11 USA 027745108 Special 27-Apr-11 454 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Atlantic Tele-Network, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ATNI 14-Jun-11 USA 049079205 Annual 21-Apr-11 58 0 Vote Proponent Mgmt Rec Instruction 1 Amend Omnibus Stock Plan Mgmt For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4.1 Elect Director Martin L. Budd Mgmt For For 4.2 Elect Director Thomas V. Cunningham Mgmt For For 4.3 Elect Director Michael T. Flynn Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4.4 Elect Director Cornelius B. Prior, Jr. Mgmt For Withhold 4.5 Elect Director Michael T. Prior Mgmt For Withhold 4.6 Elect Director Charles J. Roesslein Mgmt For For 4.7 Elect Director Brian A. Schuchman Mgmt For Withhold 5 Ratify Auditors Mgmt For For Big 5 Sporting Goods Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BGFV 14-Jun-11 USA 08915 P101 Annual 26-Apr-11 113 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jennifer H. Dunbar Mgmt For For 1.2 Elect Director Steven G. Miller Mgmt For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Omnibus Stock Plan Mgmt For For 5 Ratify Auditors Mgmt For For Cutera, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CUTR 14-Jun-11 USA 232109108 Annual 18-Apr-11 978 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kevin P. Connors Mgmt For Withhold 1.2 Elect Director David A. Gollnick Mgmt For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC DHT Holdings Inc Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DHT 14-Jun-11 Marshall Isl Y2065 G105 Annual 04-May-11 5,033 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Einar Michael Steimler Mgmt For For 1.2 Elect Director Robert N. Cowen Mgmt For For 2 Increase Authorized Common Stock Mgmt For For 3 Approve Omnibus Stock Plan Mgmt For For 4 Ratify Ernst & Young AS as Auditors Mgmt For For Global Crossing Limited Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GLBC 14-Jun-11 Bermuda G3921 A175 Annual 18-Apr-11 927 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Charles Macaluso Mgmt For For 1.2 Elect Director Michael Rescoe Mgmt For For 2 Approve Reduction of Share Premium Account Mgmt For For 3 Approve Ernst & Young Llp as Auditors and Authorize Board to Mgmt For For Fix Their Remuneration 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Investment Technology Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ITG 14-Jun-11 USA 46145 F105 Annual 18-Apr-11 1,940 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director J. William Burdett Mgmt For For 1.2 Elect Director Minder Cheng Mgmt For For 1.3 Elect Director Christopher V. Dodds Mgmt For For 1.4 Elect Director Robert C. Gasser Mgmt For For 1.5 Elect Director Timothy L. Jones Mgmt For For 1.6 Elect Director Kevin J.p. O'hara Mgmt For For 1.7 Elect Director Maureen O'hara Mgmt For For 1.8 Elect Director Steven S. Wood Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Natural Gas Services Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NGS 14-Jun-11 USA 63886 Q109 Annual 18-Apr-11 941 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Gene A. Strasheim Mgmt For For 1.2 Elect Director Kenneth V. Huseman Mgmt For For 1.3 Elect Director Charles G. Curtis Mgmt For For 1.4 Elect Director Stephen C. Taylor Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Nicor Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GAS 14-Jun-11 USA 654086107 Annual 18-Apr-11 2,005 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director R. M. Beavers, Jr. Mgmt For For 1.2 Elect Director B. P. Bickner Mgmt For For 1.3 Elect Director J. H. Birdsall, III Mgmt For For 1.4 Elect Director N. R. Bobins Mgmt For For 1.5 Elect Director B. J. Gaines Mgmt For For 1.6 Elect Director R. A. Jean Mgmt For For 1.7 Elect Director D. J. Keller Mgmt For For 1.8 Elect Director R. E. Martin Mgmt For For 1.9 Elect Director G. R. Nelson Mgmt For For 1.10 Elect Director A. J. Olivera Mgmt For For 1.11 Elect Director J. Rau Mgmt For For 1.12 Elect Director J. C. Staley Mgmt For For 1.13 Elect Director R. M. Strobel Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Nicor Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GAS 14-Jun-11 USA 654086107 Special 20-Apr-11 2,005 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For One Liberty Properties, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan OLP 14-Jun-11 USA 682406103 Annual 15-Apr-11 665 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Charles Biederman Mgmt For For 1.2 Elect Director James J. Burns Mgmt For For 1.3 Elect Director Patrick J. Callan, Jr. Mgmt For For 1.4 Elect Director Louis P. Karol Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Stein Mart, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SMRT 14-Jun-11 USA 858375108 Annual 08-Apr-11 1,260 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Ralph Alexander Mgmt For For 1.2 Elect Director Alvin R. Carpenter Mgmt For For 1.3 Elect Director Irwin Cohen Mgmt For For 1.4 Elect Director Susan Falk Mgmt For For 1.5 Elect Director Linda M. Farthing Mgmt For For 1.6 Elect Director Mitchell W. Legler Mgmt For For 1.7 Elect Director Robert L. Mettler Mgmt For For 1.8 Elect Director Richard L. Sisisky Mgmt For For 1.9 Elect Director Jay Stein Mgmt For For 1.10 Elect Director Martin E. Stein, Jr. Mgmt For For 1.11 Elect Director David H. Stovall, Jr. Mgmt For For 1.12 Elect Director John H. Williams, Jr. Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Omnibus Stock Plan Mgmt For Against 5 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC The Bon-Ton Stores, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BONT 14-Jun-11 USA 09776 J101 Annual 15-Apr-11 593 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Lucinda M. Baier Mgmt For For 1.2 Elect Director Byron L. Bergren Mgmt For For 1.3 Elect Director Philip M. Browne Mgmt For For 1.4 Elect Director Shirley A. Dawe Mgmt For For 1.5 Elect Director Marsha M. Everton Mgmt For For 1.6 Elect Director Michael L. Gleim Mgmt For Withhold 1.7 Elect Director Tim Grumbacher Mgmt For For 1.8 Elect Director Todd C. McCarty Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For 5 Adopt Majority Voting for Uncontested Election of Directors Mgmt For For AMERISAFE, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AMSF 15-Jun-11 USA 03071 H100 Annual 22-Apr-11 952 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director C. Allen Bradley, Jr. Mgmt For For 2 Elect Director Austin P. Young, III Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Dynegy Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan DYN 15-Jun-11 USA 26817 G300 Annual 19-Apr-11 4,544 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Thomas W. Elward Mgmt For For 1.2 Elect Director Michael J. Embler Mgmt For For 1.3 Elect Director Robert C. Flexon Mgmt For For 1.4 Elect Director E. Hunter Harrison Mgmt For For 1.5 Elect Director Vincent J. Intrieri Mgmt For Withhold 1.6 Elect Director Samuel Merksamer Mgmt For For 1.7 Elect Director Felix Pardo Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Adopt Shareholder Rights Plan (Poison Pill) Mgmt None For 5 Ratify Auditors Mgmt For For 6 Adopt Quantitative Goals for GHG and Other Air Emissions SH Against For Fred's, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan FRED 15-Jun-11 USA 356108100 Annual 22-Apr-11 1,974 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael J. Hayes Mgmt For Withhold 1.2 Elect Director John R. Eisenman Mgmt For Withhold 1.3 Elect Director Roger T. Knox Mgmt For Withhold 1.4 Elect Director Thomas H. Tashjian Mgmt For Withhold 1.5 Elect Director B. Mary McNabb Mgmt For Withhold 1.6 Elect Director Michael T. McMillan Mgmt For Withhold 1.7 Elect Director Bruce A. Efird Mgmt For Withhold 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Global Indemnity Plc Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GBLI 15-Jun-11 Ireland G39319101 Annual 07-Apr-11 1,066 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Saul A. Fox Mgmt For Against 2 Elect Director James W. Crystal Mgmt For Against 3 Elect Director Larry A. Frakes Mgmt For For 4 Elect Director Seth J. Gersch Mgmt For For 5 Elect Director Mary R. Hennessy Mgmt For Against 6 Elect Director James R. Kroner Mgmt For Against 7 Elect Director Chad A. Leat Mgmt For Against 8 Elect Director Michael J. Marchio Mgmt For Against 9 Authorize Share Repurchase Program Mgmt For For 10 Authorize Reissuance of Repurchased Shares Mgmt For For 11 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Mgmt For Against Board to Fix Their Remuneration 12 Elect Alan Bossin as Director of Wind River Reinsurance Mgmt For For Company, LTD 13 Elect Larry A. Frakes as Director of Wind River Reinsurance Mgmt For For Company, LTD 14 Elect Troy W. Santora as Director of Wind River Reinsurance Mgmt For For Company, LTD 15 Elect Janita Burke as Alternate Director of Wind River Mgmt For For Reinsurance Company, LTD 16 Ratify PricewaterhouseCoopers as Auditors for Wind River Mgmt For Against Reinsurance Company, LTD 17 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 18 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 19 Change Location of Annual Meeting Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Inland Real Estate Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan IRC 15-Jun-11 USA 457461200 Annual 15-Apr-11 3,277 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Thomas P. D'Arcy Mgmt For For 2 Elect Director Daniel L. Goodwin Mgmt For For 3 Elect Director Joel G. Herter Mgmt For For 4 Elect Director Heidi N. Lawton Mgmt For For 5 Elect Director Thomas H. McAuley Mgmt For For 6 Elect Director Thomas R. McWilliams Mgmt For For 7 Elect Director Joel D. Simmons Mgmt For For 8 Ratify Auditors Mgmt For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 10 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Live Nation Entertainment, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LYV 15-Jun-11 USA 538034109 Annual 20-Apr-11 6,200 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jonathan Dolgen Mgmt For For 1.2 Elect Director Robert Ted Enloe, III Mgmt For For 1.3 Elect Director Jeffrey T. Hinson Mgmt For For 1.4 Elect Director James S. Kahan Mgmt For For 2 Approve Issuance of Shares for a Private Placement Mgmt For Against 3 Amend Executive Incentive Bonus Plan Mgmt For For 4 Amend Omnibus Stock Plan Mgmt For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 7 Ratify Auditors Mgmt For For Main Street Capital Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MAIN 15-Jun-11 USA 56035 L104 Annual 01-Apr-11 1,135 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael Appling, Jr. Mgmt For For 1.2 Elect Director Joseph E. Canon Mgmt For For 1.3 Elect Director Arthur L. French Mgmt For For 1.4 Elect Director William D. Gutermuth Mgmt For For 1.5 Elect Director Vincent D. Foster Mgmt For For 1.6 Elect Director Todd A. Reppert Mgmt For For 2 Approve Issuance of Shares for a Private Placement Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Premiere Global Services, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PGI 15-Jun-11 USA 740585104 Annual 07-Apr-11 2,949 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Boland T. Jones Mgmt For For 1.2 Elect Director Jeffrey T. Arnold Mgmt For Withhold 1.3 Elect Director Wilkie S. Colyer Mgmt For For 1.4 Elect Director John R. Harris Mgmt For For 1.5 Elect Director W. Steven Jones Mgmt For For 1.6 Elect Director Raymond H. Pirtle, Jr. Mgmt For For 1.7 Elect Director J. Walker Smith, Jr. Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year RadiSys Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RSYS 15-Jun-11 USA 750459109 Annual 20-Apr-11 561 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director C. Scott Gibson Mgmt For For 1.2 Elect Director Scott C. Grout Mgmt For For 1.3 Elect Director Richard J. Faubert Mgmt For For 1.4 Elect Director Dr. William W. Lattin Mgmt For For 1.5 Elect Director Kevin C. Melia Mgmt For For 1.6 Elect Director Carl W. Neun Mgmt For For 1.7 Elect Director David Nierenberg Mgmt For For 1.8 Elect Director M. Niel Ransom Mgmt For For 1.9 Elect Director Lorene K. Steffes Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For 5 Amend Omnibus Stock Plan Mgmt For For Sun Healthcare Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SUNH 15-Jun-11 USA 86677 E100 Annual 19-Apr-11 1,948 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Gregory S. Anderson Mgmt For For 2 Elect Director Tony M. Astorga Mgmt For For 3 Elect Director Christian K. Bement Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 4 Elect Director Michael J. Foster Mgmt For For 5 Elect Director Barbara B. Kennelly Mgmt For For 6 Elect Director William A. Mathies Mgmt For For 7 Elect Director Milton J. Walters Mgmt For For 8 Ratify Auditors Mgmt For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 10 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year The Knot, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan KNOT 15-Jun-11 USA 499184109 Annual 18-Apr-11 1,079 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David Liu Mgmt For For 2 Approve Executive Incentive Bonus Plan Mgmt For For 3 Change Company Name Mgmt For For 4 Ratify Auditors Mgmt For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year The Men's Wearhouse, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MW 15-Jun-11 USA 587118100 Annual 18-Apr-11 2,639 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director George Zimmer Mgmt For For 1.2 Elect Director David H. Edwab Mgmt For For 1.3 Elect Director Rinaldo S. Brutoco Mgmt For For 1.4 Elect Director Michael L. Ray Mgmt For For 1.5 Elect Director Sheldon I. Stein Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.6 Elect Director Deepak Chopra Mgmt For For 1.7 Elect Director William B. Sechrest Mgmt For For 1.8 Elect Director Larry R. Katzen Mgmt For For 1.9 Elect Director Grace Nichols Mgmt For For 1.10 Elect Director Douglas S. Ewert Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Amend Omnibus Stock Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 6 Ratify Auditors Mgmt For For The Pep Boys - Manny, Moe and Jack Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan PBY 15-Jun-11 USA 713278109 Annual 08-Apr-11 2,702 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Jane Scaccetti Mgmt For For 2 Elect Director John T. Sweetwood Mgmt For For 3 Elect Director M. Shan Atkins Mgmt For For 4 Elect Director Robert H. Hotz Mgmt For For 5 Elect Director James A. Mitarotonda Mgmt For For 6 Elect Director Nick White Mgmt For For 7 Elect Director James A. Williams Mgmt For For 8 Elect Director Irvin D. Reid Mgmt For For 9 Elect Director Michael R. Odell Mgmt For For 10 Elect Director Max L. Lukens Mgmt For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 12 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 13 Ratify Auditors Mgmt For For 14 Approve Qualified Employee Stock Purchase Plan Mgmt For For 15 Amend Articles/Bylaws/Charter Call Special Meetings SH Against Against Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Atlas Air Worldwide Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AAWW 16-Jun-11 USA 049164205 Annual 18-Apr-11 1,308 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert F. Agnew Mgmt For For 1.2 Elect Director Timothy J. Bernlohr Mgmt For For 1.3 Elect Director Eugene I. Davis Mgmt For For 1.4 Elect Director William J. Flynn Mgmt For For 1.5 Elect Director James S. Gilmore III Mgmt For For 1.6 Elect Director Carol B. Hallett Mgmt For For 1.7 Elect Director Frederick McCorkle Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Amend Omnibus Stock Plan Mgmt For For Charming Shoppes, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CHRS 16-Jun-11 USA 161133103 Annual 18-Apr-11 5,095 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Arnaud Ajdler Mgmt For For 1.2 Elect Director Michael C. Appel Mgmt For For 1.3 Elect Director Richard W. Bennet, III Mgmt For For 1.4 Elect Director Michael J. Blitzer Mgmt For For 1.5 Elect Director Michael Goldstein Mgmt For For 1.6 Elect Director Katherine M. Hudson Mgmt For For 1.7 Elect Director Bruce J. Klatsky Mgmt For For 1.8 Elect Director Paula A. Price Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.9 Elect Director Anthony M. Romano Mgmt For For 1.10 Elect Director Alan Rosskamm Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Churchill Downs Incorporated Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CHDN 16-Jun-11 USA 171484108 Annual 14-Apr-11 406 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Michael B. Brodsky Mgmt For For 1.2 Elect Director Robert L. Fealy Mgmt For For 1.3 Elect Director Daniel P. Harrington Mgmt For For 1.4 Elect Director Darrell R. Wells Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Executive Incentive Bonus Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Cray Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CRAY 16-Jun-11 USA 225223304 Annual 11-Apr-11 1,570 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William C. Blake Mgmt For For 1.2 Elect Director John B. Jones, Jr. Mgmt For For 1.3 Elect Director Stephen C. Kiely Mgmt For For 1.4 Elect Director Frank L. Lederman Mgmt For For 1.5 Elect Director Sally G. Narodick Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.6 Elect Director Daniel C. Regis Mgmt For For 1.7 Elect Director Stephen C. Richards Mgmt For For 1.8 Elect Director Peter J. Ungaro Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Qualified Employee Stock Purchase Plan Mgmt For For 5 Ratify Auditors Mgmt For For Hilltop Holdings Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HTH 16-Jun-11 USA 432748101 Annual 01-Apr-11 1,686 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Rhodes R. Bobbitt Mgmt For For 1.2 Elect Director W. Joris Brinkerhoff Mgmt For For 1.3 Elect Director Charles R. Cummings Mgmt For For 1.4 Elect Director Gerald J. Ford Mgmt For For 1.5 Elect Director Jeremy B. Ford Mgmt For For 1.6 Elect Director J. Markham Green Mgmt For For 1.7 Elect Director Jess T. Hay Mgmt For For 1.8 Elect Director William T. Hill, Jr. Mgmt For For 1.9 Elect Director W. Robert Nichols, III Mgmt For For 1.10 Elect Director C. Clifton Robinson Mgmt For For 1.11 Elect Director Kenneth D. Russell Mgmt For For 1.12 Elect Director Carl B. Webb Mgmt For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Internap Network Services Corporation Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan INAP 16-Jun-11 USA 45885 A300 Annual 22-Apr-11 4,014 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Daniel C. Stanzione Mgmt For For 1.2 Elect Director Debora J. Wilson Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Lifetime Brands, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LCUT 16-Jun-11 USA 53222 Q103 Annual 02-May-11 712 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jeffrey Siegel Mgmt For For 1.2 Elect Director Ronald Shiftan Mgmt For For 1.3 Elect Director Craig Phillips Mgmt For For 1.4 Elect Director David E.R. Dangoor Mgmt For For 1.5 Elect Director Michael Jeary Mgmt For For 1.6 Elect Director John Koegel Mgmt For For 1.7 Elect Director Cherrie Nanninga Mgmt For For 1.8 Elect Director William U. Westerfield Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Movado Group, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MOV 16-Jun-11 USA 624580106 Annual 20-Apr-11 1,197 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Margaret Hayes Adame Mgmt For For 1.2 Elect Director Richard J. Cote Mgmt For For 1.3 Elect Director Efraim Grinberg Mgmt For For 1.4 Elect Director Alan H. Howard Mgmt For For 1.5 Elect Director Richard Isserman Mgmt For For 1.6 Elect Director Nathan Leventhal Mgmt For For 1.7 Elect Director Donald Oresman Mgmt For For 1.8 Elect Director Leonard L. Silverstein Mgmt For For 1.9 Elect Director Alex Grinberg Mgmt For For 1.10 Elect Director Maurice S. Reznik Mgmt For For 2 Ratify Auditors Mgmt For For 3 Amend Executive Incentive Bonus Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Sabra Health Care REIT, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SBRA 16-Jun-11 USA 78573 L106 Annual 22-Apr-11 1,113 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Craig A. Barbarosh Mgmt For For 2 Elect Director Robert A. Ettl Mgmt For For 3 Elect Director Michael J. Foster Mgmt For For 4 Elect Director Richard K. Matros Mgmt For For 5 Elect Director Milton J. Walters Mgmt For For 6 Ratify Auditors Mgmt For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 8 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Shoe Carnival, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SCVL 16-Jun-11 USA 824889109 Annual 15-Apr-11 570 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director J. Wayne Weaver Mgmt For For 1.2 Elect Director Gerald W. Schoor Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Amend Executive Incentive Bonus Plan Mgmt For For 5 Ratify Auditors Mgmt For For SuperGen, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SUPG 16-Jun-11 USA 868059106 Annual 29-Apr-11 4,091 0 Vote Proponent Mgmt Rec Instruction 1 Issue Shares in Connection with an Acquisition Mgmt For For 2 Adjourn Meeting Mgmt For For 3.1 Elect Director Charles J. Casamento Mgmt For Withhold 3.2 Elect Director Thomas V. Girardi Mgmt For Withhold 3.3 Elect Director Allan R. Goldberg Mgmt For Withhold 3.4 Elect Director Walter J. Lack Mgmt For Withhold 3.5 Elect Director James S.J. Manuso Mgmt For Withhold 3.6 Elect Director Michael D. Young Mgmt For Withhold 4 Amend Qualified Employee Stock Purchase Plan Mgmt For For 5 Ratify Auditors Mgmt For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 7 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year VASCO Data Security International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VDSI 16-Jun-11 USA 92230 Y104 Annual 25-Apr-11 572 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director T. Kendall Hunt Mgmt For For 1.2 Elect Director Michael P. Cullinane Mgmt For For 1.3 Elect Director John N. Fox, Jr. Mgmt For For 1.4 Elect Director John R. Walter Mgmt For For 1.5 Elect Director Jean K. Holley Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For Internet Capital Group, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ICGE 17-Jun-11 USA 46059 C205 Annual 21-Apr-11 1,759 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director David J. Adelman Mgmt For For 1.2 Elect Director Walter W. Buckley, III Mgmt For For 1.3 Elect Director Michael J. Hagan Mgmt For For 1.4 Elect Director Philip J. Ringo Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 5 Change Company Name Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Medallion Financial Corp. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TAXI 17-Jun-11 USA 583928106 Annual 21-Apr-11 1,161 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Henry L. Aaron Mgmt For Withhold 1.2 Elect Director Henry D. Jackson Mgmt For For 1.3 Elect Director Alvin Murstein Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For National Western Life Insurance Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan NWLI 17-Jun-11 USA 638522102 Annual 20-Apr-11 172 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Robert L. Moody Mgmt For Withhold 1.2 Elect Director Stephen E. Glasgow Mgmt For For 1.3 Elect Director E. J. Pederson Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Ratify Auditors Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Online Resources Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ORCC 17-Jun-11 USA 68273 G101 Annual 25-Apr-11 1,379 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Joseph L. Cowan Mgmt For For 1.2 Elect Director William H. Washecka Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year Tower International, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan TOWR 17-Jun-11 USA 891826109 Annual 21-Apr-11 113 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Dennis Donovan Mgmt For For 1.2 Elect Director Jonathan Gallen Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For 5 Elect Director Frank E. English, Jr. Mgmt For For Berkshire Hills Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BHLB 20-Jun-11 USA 084680107 Special 02-May-11 1,076 0 Vote Proponent Mgmt Rec Instruction 1 Issue Shares in Connection with Acquisition Mgmt For For 2 Increase Authorized Common Stock Mgmt For For 3 Adjourn Meeting Mgmt For For Argan, Inc. Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AGX 21-Jun-11 USA 04010 E109 Annual 25-Apr-11 499 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Rainer H. Bosselmann Mgmt For For 1.2 Elect Director Henry A. Crumpton Mgmt For For 1.3 Elect Director Cynthia A. Flanders Mgmt For For 1.4 Elect Director DeSoto S. Jordan Mgmt For Withhold 1.5 Elect Director William F. Leimkuhler Mgmt For For 1.6 Elect Director Daniel A. Levinson Mgmt For For 1.7 Elect Director W.G. Champion Mitchell Mgmt For For 1.8 Elect Director James W. Quinn Mgmt For For 2 Approve Omnibus Stock Plan Mgmt For Against 3 Ratify Auditors Mgmt For For Investors Bancorp, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ISBC 21-Jun-11 USA 46146 P102 Annual 25-Apr-11 1,826 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Doreen R. Byrnes Mgmt For Withhold 1.2 Elect Director Stephen J. Szabatin Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For James River Coal Company Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan JRCC 21-Jun-11 USA 470355207 Annual 13-May-11 426 0 Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Alan F. Crown Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For Crown Media Holdings, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan CRWN 22-Jun-11 USA 228411104 Annual 09-May-11 1,727 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William J. Abbott Mgmt For Withhold 1.2 Elect Director Dwight C. Arn Mgmt For Withhold 1.3 Elect Director Robert C. Bloss Mgmt For Withhold 1.4 Elect Director William Cella Mgmt For For 1.5 Elect Director Glenn Curtis Mgmt For For 1.6 Elect Director Steve Doyal Mgmt For Withhold 1.7 Elect Director Brian E. Gardner Mgmt For Withhold 1.8 Elect Director Herbert A. Granath Mgmt For For 1.9 Elect Director Donald J. Hall, Jr. Mgmt For Withhold 1.10 Elect Director Irvine O. Hockaday, Jr. Mgmt For Withhold 1.11 Elect Director A. Drue Jennings Mgmt For For 1.12 Elect Director Peter A. Lund Mgmt For For 1.13 Elect Director Brad R. Moore Mgmt For Withhold 1.14 Elect Director Deanne R. Stedem Mgmt For Withhold 2 Approve Executive Incentive Bonus Plan Mgmt For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Genesco Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GCO 22-Jun-11 USA 371532102 Annual 25-Apr-11 1,113 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director James S. Beard Mgmt For For 1.2 Elect Director Leonard L. Berry Mgmt For For 1.3 Elect Director William F. Blaufuss, Jr Mgmt For For 1.4 Elect Director James W. Bradford Mgmt For For 1.5 Elect Director Robert V. Dale Mgmt For For 1.6 Elect Director Robert J. Dennis Mgmt For For 1.7 Elect Director Matthew C. Diamond Mgmt For For 1.8 Elect Director Marty G. Dickens Mgmt For For 1.9 Elect Director Ben T. Harris Mgmt For For 1.10 Elect Director Kathleen Mason Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Ratify Auditors Mgmt For For Harmonic Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HLIT 22-Jun-11 USA 413160102 Annual 25-Apr-11 3,877 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Patrick J. Harshman Mgmt For For 1.2 Elect Director Lewis Solomon Mgmt For For 1.3 Elect Director Harold Covert Mgmt For For 1.4 Elect Director Patrick Gallagher Mgmt For For 1.5 Elect Director E. Floyd Kvamme Mgmt For For 1.6 Elect Director Anthony J. Ley Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.7 Elect Director William F. Reddersen Mgmt For For 1.8 Elect Director David R. Van Valkenburg Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Amend Qualified Employee Stock Purchase Plan Mgmt For For 5 Ratify Auditors Mgmt For For Metalico, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MEA 22-Jun-11 USA 591176102 Annual 03-May-11 2,935 0 Vote Proponent Mgmt Rec Instruction 1 Elect Director Carlos E. Aguero Mgmt For For 2 Elect Director Michael J. Drury Mgmt For For 3 Elect Director Bret R. Maxwell Mgmt For For 4 Elect Director Walter H. Barandiaran Mgmt For For 5 Elect Director Paul A. Garrett Mgmt For For 6 Elect Director Sean P. Duffy Mgmt For For 7 Ratify Auditors Mgmt For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 9 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 10 Other Business Mgmt For Against Vera Bradley, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan VRA 22-Jun-11 USA 92335 C106 Annual 23-May-11 284 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director John E. Kyees Mgmt For For 1.2 Elect Director Michael C. Ray Mgmt For Withhold Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Hornbeck Offshore Services, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan HOS 23-Jun-11 USA 440543106 Annual 25-Apr-11 1,227 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Todd M. Hornbeck Mgmt For For 1.2 Elect Director Patricia B. Melcher Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year LaBarge, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LB 23-Jun-11 USA 502470107 Special 17-May-11 272 0 Vote Proponent Mgmt Rec Instruction 1 Approve Merger Agreement Mgmt For For 2 Adjourn Meeting Mgmt For For Rite Aid Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan RAD 23-Jun-11 USA 767754104 Annual 28-Apr-11 22,793 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1 Elect Director Joseph B. Anderson, Jr. Mgmt For For 2 Elect Director Andre Belzile Mgmt For For 3 Elect Director Francois J. Coutu Mgmt For For 4 Elect Director Michel Coutu Mgmt For For 5 Elect Director James L. Donald Mgmt For For 6 Elect Director David R. Jessick Mgmt For For 7 Elect Director Michael N. Regan Mgmt For For 8 Elect Director Mary F. Sammons Mgmt For For 9 Elect Director John T. Standley Mgmt For For 10 Elect Director Marcy Syms Mgmt For For 11 Ratify Auditors Mgmt For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 14 Adopt Anti Gross-up Policy SH Against For Smith Micro Software, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan SMSI 23-Jun-11 USA 832154108 Annual 25-Apr-11 324 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director William W. Smith, Jr. Mgmt For For 1.2 Elect Director William C. Keiper Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 3 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 4 Ratify Auditors Mgmt For For American Greetings Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan AM 24-Jun-11 USA 026375105 Annual 02-May-11 1,910 0 Vote Proponent Mgmt Rec Instruction Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.1 Elect Director Jeffery D. Dunn Mgmt For For 1.2 Elect Director Michael J. Merriman, Jr Mgmt For Withhold 1.3 Elect Director Morry Weiss Mgmt For For 2 Amend Omnibus Stock Plan Mgmt For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year BPZ Resources, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BPZ 24-Jun-11 USA 055639108 Annual 25-Apr-11 3,276 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Gordon Gray Mgmt For For 1.2 Elect Director Stephen C. Beasley Mgmt For For 2 Ratify Auditors Mgmt For For 3 Approve Qualified Employee Stock Purchase Plan Mgmt For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 5 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Steinway Musical Instruments, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LVB 24-Jun-11 USA 858495104 Annual 27-May-11 496 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Kyle R. Kirkland Mgmt For Withhold 1.2 Elect Director Dana D. Messina Mgmt For Withhold 1.3 Elect Director Thomas Kurrer Mgmt For Withhold 1.4 Elect Director John M. Stoner, Jr. Mgmt For Withhold 1.5 Elect Director Edward Kim Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 1.6 Elect Director Jong Sup Kim Mgmt For For 1.7 Elect Director Don Kwon Mgmt For For 1.8 Elect Director David Lockwood Mgmt For For 1.9 Elect Director Michael T. Sweeney Mgmt For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year 4 Ratify Auditors Mgmt For For General Communication, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan GNCMA 27-Jun-11 USA 369385109 Annual 02-May-11 2,026 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Jerry A. Edgerton Mgmt For For 1.2 Elect Director Mark W. Kroloff Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year BankFinancial Corporation Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan BFIN 28-Jun-11 USA 06643 P104 Annual 09-May-11 1,497 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director F. Morgan Gasior Mgmt For For 1.2 Elect Director Joseph A. Schudt Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Two Years One Year Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC Enstar Group Ltd. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan ESGR 28-Jun-11 Bermuda G3075 P101 Annual 15-Apr-11 289 0 Vote Proponent Mgmt Rec Instruction 1 a Approve Issuance of Shares for a Private Placement Mgmt For For 1 b Amend Bylaws to Reallocate Authorized Share Capital Mgmt For For 1 c Authorize a New Class of Common Stock Mgmt For For 1 d Approve Provision to Limit Voting Rights of Shares Mgmt For For 1 e Approve Director/Officer Liability and Indemnification Mgmt For For 1 f Amend Bylaws to Include Corporate Opportunity Provisions Mgmt For For 2 a Elect Charles T. Akre, Jr. as Director Mgmt For Against 2 b Elect T. Whit Armstrong as Director Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 4 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year 5 Allow Electronic Distribution of Company Communications Mgmt For For 6 Ratify Auditors Mgmt For For 7 Elect Subsidiary Directors Mgmt For For 8 Adjourn Meeting Mgmt For For LMI Aerospace, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan LMIA 28-Jun-11 USA 502079106 Annual 29-Apr-11 689 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Sanford S. Neuman Mgmt For Withhold 1.2 Elect Director John S. Eulich Mgmt For For 1.3 Elect Director Judith W. Northup Mgmt For For 2 Ratify Auditors Mgmt For For Vote Summary Report Report was run from: 7/1/10 to 6/30/11 Location(s): Principal Management Corporation Institution Account(s): PVC SMALLCAP VALUE ACCT I - PMC 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Mobile Mini, Inc. Ticker Meeting Date Country Security ID Meeting Type Record Date Shares Voted Shares on Loan MINI 28-Jun-11 USA 60740 F105 Annual 02-May-11 1,617 0 Vote Proponent Mgmt Rec Instruction 1.1 Elect Director Steven G. Bunger Mgmt For For 1.2 Elect Director Sanjay Swani Mgmt For For 1.3 Elect Director Michael L. Watts Mgmt For For 2 Ratify Auditors Mgmt For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4 Advisory Vote on Say on Pay Frequency Mgmt Three Years One Year Principal Variable Contracts Funds, Inc. - SAM Balanced Portfolio Sub-Advisor: Edge Asset Management Issue Proposed by Meeting Management Security Ticker CUSIP Date or Shareholder Issue Proposed Principal Variable Contracts Funds, Inc. - LargeCap Value Account III N/A 742969678 02/28/2011 Management Approval of a Plan of Acquisition providing for the Class 1 Shares reorganization of the LargeCap Value Account III (the Fund) into the Equity Income Account. Vote FOR 5,171,776.617 AGAINST 143,240.056 ABSTAIN 353,367.041 5,668,383.714 Total Shares Voted Management has asked that this Fund vote issues proposed for securities held in its portfolio in proportion to the votes of the other shareholders of those securities. Principal Variable Contracts Funds, Inc. - SAM Conservative Balanced Portfolio Sub-Advisor: Edge Asset Management Issue Proposed by Meeting Management Security Ticker CUSIP Date or Shareholder Issue Proposed Principal Variable Contracts Funds, Inc. - LargeCap Value Account III N/A 742969678 02/28/2011 Management Approval of a Plan of Acquisition providing for the Class 1 Shares reorganization of the LargeCap Value Account III (the Fund) into the Equity Income Account. Vote FOR 878,656.448 AGAINST 24,335.699 ABSTAIN 60,035.120 963,027.267 Total Shares Voted Management has asked that this Fund vote issues proposed for securities held in its portfolio in proportion to the votes of the other shareholders of those securities. Principal Variable Contracts Funds, Inc. - SAM Conservative Growth Portfolio Sub-Advisor: Edge Asset Management Issue Proposed by Meeting Management Security Ticker CUSIP Date or Shareholder Issue Proposed Principal Variable Contracts Funds, Inc. - LargeCap Value Account III N/A 742969678 02/28/2011 Management Approval of a Plan of Acquisition providing for the Class 1 Shares reorganization of the LargeCap Value Account III (the Fund) into the Equity Income Account. Vote FOR 2,136,168.999 AGAINST 59,164.382 ABSTAIN 145,955.979 2,341,289.360 Total Shares Voted Management has asked that this Fund vote issues proposed for securities held in its portfolio in proportion to the votes of the other shareholders of those securities. Principal Variable Contracts Funds, Inc. - SAM Flexible Income Portfolio Sub-Advisor: Edge Asset Management Issue Proposed by Meeting Management Security Ticker CUSIP Date or Shareholder Issue Proposed Principal Variable Contracts Funds, Inc. - LargeCap Value Account III N/A 742969678 02/28/2011 Management Approval of a Plan of Acquisition providing for the Class 1 Shares reorganization of the LargeCap Value Account III (the Fund) into the Equity Income Account. Vote FOR 696,518.087 AGAINST 19,291.106 ABSTAIN 47,590.326 763,399.519 Total Shares Voted Management has asked that this Fund vote issues proposed for securities held in its portfolio in proportion to the votes of the other shareholders of those securities. Principal Variable Contracts Funds, Inc. - SAM Strategic Growth Portfolio Sub-Advisor: Edge Asset Management Issue Proposed by Meeting Management Security Ticker CUSIP Date or Shareholder Issue Proposed Principal Variable Contracts Funds, Inc. - LargeCap Value Account III N/A 742969678 02/28/2011 Management Approval of a Plan of Acquisition providing for the Class 1 Shares reorganization of the LargeCap Value Account III (the Fund) into the Equity Income Account. Vote FOR 1,238,182.846 AGAINST 34,293.318 ABSTAIN 84,600.137 1,357,076.301 Total Shares Voted Management has asked that this Fund vote issues proposed for securities held in its portfolio in proportion to the votes of the other shareholders of those securities. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Principal Variable Contracts Funds, Inc. (Registrant) /s/ Nora Everett By Nora Everett President and Chief Executive Officer Date August 17, 2011
